Exhibit 10.1

Execution Version

AMENDMENT NO. 3, dated as of September 23, 2019 (this “Amendment”), to the
Credit Agreement dated as of July 24, 2015, among RYERSON HOLDING CORPORATION
(“Holdings”), JOSEPH T. RYERSON & SON, INC., a Delaware corporation, as the lead
Borrower (the “Lead Borrower”), RYERSON CANADA, INC., a Canadian corporation
(the “Canadian Borrower”), and each of the other Borrowers and Guarantors party
thereto, the Lenders party thereto from time to time and BANK OF AMERICA, N.A.,
as the Administrative Agent (in such capacity the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”) (as amended by
Amendment No. 1, dated as of November 16, 2016, Amendment No. 2, dated as of
June 28, 2018, and as further amended, restated, amended and restated, modified
and supplemented from time to time, the “Credit Agreement”); capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

WHEREAS, the Borrowers have requested that each Person identified on Schedule 1
hereto (each, a “U.S. FILO Lender” and, collectively, the “U.S. FILO Lenders”)
extend credit in the form of Revolving Loans under a new “first-in, last-out”
Subfacility (the “U.S. FILO Subfacility”; the Revolving Loans thereunder, the
“U.S. FILO Loans”, and the Revolving Commitments thereunder, the “U.S. FILO
Revolving Commitments”) under the Credit Agreement in an aggregate principal
amount at any time outstanding not to exceed $67,941,000;

WHEREAS, each U.S. FILO Lender has agreed (on a several and not a joint basis),
subject to the terms and conditions set forth herein and in the Credit
Agreement, to provide U.S. FILO Revolving Commitments in the amount set forth
opposite such U.S. FILO Lender’s name on Schedule 1 hereto;

WHEREAS, the Borrower will incur $67,941,000 of U.S. FILO Loans on the Amendment
No. 3 Effective Date (as defined below), the proceeds of which will be used to
prepay U.S. Revolving Loans outstanding on the Amendment No. 3 Effective Date in
an aggregate principal amount of $67,941,000;

WHEREAS, Section 13.12 of the Credit Agreement provides that the Credit Parties
and the Administrative Agent (with the consent of, and at the direction of, the
Required Lenders (or in certain cases, the consent and direction of all
Lenders)) may amend the Credit Agreement and the other Credit Documents; and

WHEREAS, effective as of the Amendment No. 3 Effective Date (as defined below)
each Lender consenting (each a “Consenting Lender”) to this Amendment has agreed
to the amendment of the Credit Agreement as set forth in Exhibit A hereto.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 3 Effective Date (as defined below), hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto, and to add the new Exhibit B-5 attached as Exhibit
B hereto; provided that this Amendment shall not constitute a novation of the
Credit Agreement as in effect prior to the Amendment No. 3 Effective Date.



--------------------------------------------------------------------------------

Section 2. U.S. FILO Subfacility.

(a) The Lead Borrower and each U.S. FILO Lender hereby agree that, subject to
the satisfaction of the conditions in Section 4 hereof, on the Amendment No. 3
Effective Date, the U.S. FILO Revolving Commitments of such U.S. FILO Lender
shall become effective in the amounts set forth on Schedule 1 hereto. The U.S.
FILO Revolving Commitments shall be Revolving Commitments for all purposes under
the Credit Agreement and each of the other Credit Documents and shall have terms
as set forth herein (including Exhibit A hereto).

(b) Each U.S. FILO Lender acknowledges and agrees that upon the Amendment No. 3
Effective Date, such U.S. FILO Lender shall be a “Lender”, a “Revolving Lender”
and a “U.S. FILO Lender” under, and for all purposes of, the Credit Agreement
and the other Credit Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender, Revolving Lender and a U.S. FILO Lender thereunder.

Section 3. Representations and Warranties, No Default. The Borrowers hereby
represent and warrant that as of the Amendment No. 3 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Default or
Event of Default exists and is continuing or will result therefrom and (ii) all
representations and warranties made by any Credit Party set forth in Section 8
of the Credit Agreement or in any other Credit Document shall be true and
correct in all material respects (without duplication of any materiality
standard set forth in any such representation or warranty) on and as of the
Amendment No. 3 Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date (without duplication of any materiality standard set
forth in any such representation or warranty).

Section 4. Effectiveness. This Amendment shall become effective on the date
(such date, if any, the “Amendment No. 3 Effective Date”) that the following
conditions have been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from each Credit Party, each U.S. FILO Lender and Consenting
Lenders constituting the Required Lenders.

(ii) Fees. The Borrowers shall have paid all expenses (including the reasonable
fees, disbursements and other charges of Cahill Gordon & Reindel LLP, counsel
for the Administrative Agent) for which invoices have been presented on or prior
to the Amendment No. 3 Effective Date.

 

-2-



--------------------------------------------------------------------------------

(iii) Corporate and Other Proceedings. The Administrative Agent shall have
received (i) a certificate from each U.S. Credit Party, dated the Amendment
No. 3 Effective Date, signed by a Responsible Officer of such U.S. Credit Party,
and attested to by the Secretary or any Assistant Secretary of such U.S. Credit
Party, in customary form, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such U.S. Credit Party and the resolutions of such U.S. Credit
Party referred to in such certificate, and each of the foregoing shall be in
form and substance reasonably satisfactory to the Administrative Agent and
(ii) good standing certificates certified by proper governmental authorities and
customary bring-down telegrams or facsimiles, which may be dated the day prior
to the Amendment No. 3 Effective Date, if any, for the U.S. Credit Parties which
the Administrative Agent reasonably may have requested.

(iv) Opinions of Counsel. On the Amendment No. 3 Effective Date, the
Administrative Agent shall have received from (i) Willkie Farr & Gallagher LLP,
special counsel to the Credit Parties and (ii) Quarles & Brady LLP, special
Wisconsin counsel to the Credit Parties, in each case, an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Amendment No. 3
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent.

(v) Credit Extension Conditions. The conditions to all credit extensions in
Section 7 of the Credit Agreement shall be satisfied.

(vi) Borrowing Notice. The Administrative Agent shall have received a Notice of
Borrowing with respect of the U.S. FILO Loans to be incurred on the Amendment
No. 3 Effective Date which such Notice of Borrowing shall be delivered at least
one Business Day prior to the Amendment No. 3 Effective Date.

(vii) Repayment of U.S. Revolving Loans. On the Amendment No. 3 Effective Date,
the Borrower shall have, immediately after the making of the U.S. FILO loans,
repaid $67,941,000 aggregate principal amount of U.S. Revolving Loans
outstanding on the Amendment No. 3 Effective Date, together with all accrued and
unpaid thereon to, but not including, the Amendment No. 3 Effective Date.

(viii) KYC Information; Beneficial Ownership Regulation. Upon the reasonable
written request of any Lender made at least five (5) days prior to the Amendment
No. 3 Effective Date, the Lead Borrower shall have delivered to such Lender
(i) the documentation and other information so requested in respect of any
Credit Party in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA PATRIOT Act
and/or (ii) a Beneficial Ownership Certification in relation to a Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, in each case, at least two (2) days prior to the Amendment No. 3
Effective Date (provided that, upon the execution and delivery by such Lender of
its signature page to this Amendment, the condition set forth in this clause
(vi) shall be deemed to be satisfied).

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

-3-



--------------------------------------------------------------------------------

Section 6. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Amendment. Except as expressly set forth herein and the
Credit Agreement, (i) this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent, any other Agent or the
Borrowers, in each case under the Credit Agreement or any other Credit Document,
and (ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of such agreement or any other Credit Document.
Each and every term, condition, obligation, covenant and agreement contained in
the Credit Agreement or any other Credit Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect and
nothing herein can or may be construed as a novation thereof. Each Credit Party
reaffirms its obligations under the Credit Documents to which it is party and
the validity, enforceability and perfection of the Liens granted by it pursuant
to the Security Documents, with all such Liens continuing in full force and
effect after giving effect to this Amendment. This Amendment shall constitute a
Credit Document for purposes of the Credit Agreement and from and after the
Amendment No. 3 Effective Date, all references to the Credit Agreement in any
Credit Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Credit Parties hereby consents to this
Amendment and confirms that all obligations of such Credit Party under the
Credit Documents to which such Credit Party is a party shall continue to apply
to the Credit Agreement as amended hereby and that the Liens granted by such
Credit Party pursuant to the Security Documents shall continue in full force and
effect after giving effect to this Amendment.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RYERSON HOLDING CORPORATION By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer JOSEPH T. RYERSON &
SON, INC. By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer RYERSON CANADA, INC.
By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Vice President RCJV HOLDINGS, LLC By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer RYERSON INTERNATIONAL
MATERIAL MANAGEMENT SERVICES, INC. By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

RYERSON INTERNATIONAL TRADING, INC. By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer RYERSON INTERNATIONAL,
INC. By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer RYERSON PAN-PACIFIC LLC
By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer RYERSON PROCUREMENT
CORPORATION By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer J.M. TULL METALS
COMPANY, INC. By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer EPE LLC By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

RYERSON HOLDINGS (BRAZIL), LLC By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer WILCOX-TURRET COLD
DRAWN, INC. By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer FANELLO INDUSTRIES, LLC
By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer CENTRAL STEEL AND WIRE
COMPANY By:  

/s/ Erich Schnaufer

  Name: Erich Schnaufer   Title: Chief Financial Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Bank of America, N.A. as Administrative Agent, as

a U.S. FILO Lender and a Lender

By:  

/s/ Stephen King

  Name: Stephen King   Title: Senior Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Bank of America, N.A. (acting through its Canada Branch) as a Canadian Revolving
Lender By:  

/s/ Sylwia Durkiewicz

  Name: Sylwia Durkiewicz   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Well Fargo Bank, N.A, as a U.S. FILO Lender and a Lender By:  

/s/ Kai Sorensen

  Name: Kai Sorensen   Title: Duly Authorized Signatory

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Wells Fargo Capital Finance Corporation Canada, as a Canadian Revolving Lender
By:  

/s/ David G. Phillips

  Name: David G. Phillips   Title: Senior Vice President Credit Officer, Canada
Wells Fargo Capital Finance Corporation Canada

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. FILO Lender and a Lender By:  

/s/ Eric Bergeson

  Name: Eric Bergeson   Title: Authorized Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, as a Canadian Revolving Lender By:  

/s/ Michael Tam

  Name: MICHAEL TAM   Title: AUTHORIZED OFFICER

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Bank of Montreal, as a U.S. FILO Lender and a Lender By:  

/s/ Brittany Malone

  Name: Brittany Malone   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Bank of Montreal, as a Canadian Revolving Lender By:  

/s/ Keri Stackhouse

  Name: Keri Stackhouse   Title: Head Credit Risk & Structuring

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a U.S. FILO Lender and a Lender By:  

/s/ Yumi Okabe

  Name: Yumi Okabe   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Deutsche Bank AG Canada Branch, as a Canadian Revolving Lender By:  

/s/ David Gynn

  Name: David Gynn   Title: Chief Country Officer By:  

/s/ Rupert Gomes

  Name: Rupert Gomes   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a U.S. FILO Lender and a Lender By:  

/s/ Timothy Canon

  Name: Timothy Canon   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PNC BANK CANADA BRANCH, as a Canadian Revolving Lender By:  

/s/ Wendy Whitcher

  Name: Wendy Whitcher   Title: Vice-President PNC Bank Canada Branch

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

KeyBank National Association, as a U.S. FILO Lender and a Lender By:  

/s/ Andrew Blickensderfer

  Name: Andrew Blickensderfer   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

The Huntington National Bank, as a U.S. FILO Lender and a Lender By:  

/s/ Edward Goller

  Name: Edward Goller   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

The Huntington National Bank, as a Canadian Revolving Lender By:  

/s/ Edward Goller

  Name: Edward Goller   Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

[Credit Agreement, as amended]



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 3

 

 

 

CREDIT AGREEMENT

among

RYERSON HOLDING CORPORATION,

as Holdings

JOSEPH T. RYERSON & SON, INC.,

as Lead Borrower and a U.S. Borrower

WILCOX-TURRET COLD DRAWN, INC.,

RYERSON PROCUREMENT CORPORATION, and

SOUTHERN TOOL STEEL, LLC,

as U.S. Borrowers

RYERSON CANADA, INC.,

as Canadian Borrower

the other BORROWERS

from time to time party hereto

VARIOUS LENDERS

BANK OF AMERICA, N.A.,

as the Administrative Agent and Collateral Agent

 

 

Dated as of July 24, 2015,

as amended by Amendment No. 1 on November 16, 2016, and Amendment No. 2 on
June 28, 2018 and

Amendment No. 3 on September 23, 2019

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

DEUTSCHE BANK SECURITIES INC.,

BANK OF MONTREAL and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01.

 

Defined Terms

     1  

1.02.

 

Terms Generally

     5356  

1.03.

 

Uniform Commercial Code and PPSA

     5456  

1.04.

 

Exchange Rates; Currency Equivalent

     5457  

1.05.

 

Interpretation (Quebec)

     5457  

1.06.

 

Currency Fluctuations

     5457  

SECTION 2. AMOUNT AND TERMS OF CREDIT

     5558  

2.01.

 

Commitments

     5558  

2.02.

 

Loans

     5558  

2.03.

 

Borrowing Procedure

     5760  

2.04.

 

Evidence of Debt; Repayment of Loans

     5761  

2.05.

 

Fees

     5861  

2.06.

 

Interest on Loans

     5962  

2.07.

 

Termination and Reduction of Commitments

     6063  

2.08.

 

Interest Elections

     6064  

2.09.

 

Optional and Mandatory Prepayments of Loans

     6265  

2.10.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     6468  

2.11.

 

Defaulting Lenders

     6569  

2.12.

 

Swingline Loans

     6670  

2.13.

 

Letters of Credit

     6872  

2.14.

 

Settlement Amongst Lenders

     7377  

2.15.

 

Revolving Commitment Increase

     7478  

2.16.

 

Lead Borrower

     7580  

2.17.

 

Overadvances

     7680  

2.18.

 

Protective Advances

     7680  

2.19.

 

Extended Loans

     7781  

2.20.

 

Adjustment of Revolver Commitments

     7883  

2.21.

 

LIBOR Successor Rate

     8084  

SECTION 3. YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS

     8085  

3.01.

 

Increased Costs, Illegality, etc.

     8085  

3.02.

 

Compensation

     8286  

3.03.

 

Change of Lending Office

     8286  

3.04.

 

Replacement of Lenders

     8387  

3.05.

 

Inability to Determine Rates

     8388  

SECTION 4. [RESERVED]

     8489  

SECTION 5. TAXES

     8489  

5.01.

 

Net Payments

     8489  

SECTION 6. CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE

     8692  

6.01.

 

Closing Date; Credit Documents

     8692  

6.02.

 

Officer’s Certificate    

     8692  

 

-i-



--------------------------------------------------------------------------------

         Page  

6.03.

 

Opinions of Counsel

     8692  

6.04.

 

Corporate Documents; Proceedings, etc.

     8692  

6.05.

 

Insurance

     8793  

6.06.

 

Repayment of Existing Credit Agreement

     8793  

6.07.

 

Material Adverse Effect

     8793  

6.08.

 

Deposit Account Control Agreements

     8793  

6.09.

 

Security Agreements

     8793  

6.10.

 

[Reserved]

     8793  

6.11.

 

[Reserved]

     8793  

6.12.

 

Solvency Certificate

     8893  

6.13.

 

Fees, etc.

     8893  

6.14.

 

Representation and Warranties

     8894  

6.15.

 

Patriot Act, etc.

     8894  

6.16.

 

Borrowing Notice

     8894  

6.17.

 

Borrowing Base Certificate

     8894  

SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE

     8894  

7.01.

 

Notice of Borrowing

     8894  

7.02.

 

Availability

     8894  

7.03.

 

No Default

     8894  

7.04.

 

Representations and Warranties

     8894  

SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     8995  

8.01.

 

Organizational Status

     8995  

8.02.

 

Power and Authority

     8995  

8.03.

 

No Violation

     8995  

8.04.

 

Approvals

     8995  

8.05.

 

Financial Statements; Financial Condition

     9096  

8.06.

 

Litigation

     9096  

8.07.

 

True and Complete Disclosure

     9096  

8.08.

 

Use of Proceeds; Margin Regulations

     9197  

8.09.

 

Tax Returns and Payments

     9197  

8.10.

 

ERISA

     9197  

8.11.

 

The Security Documents

     9298  

8.12.

 

Properties

     9298  

8.13.

 

EEA Financial Institutions

     9298  

8.14.

 

Subsidiaries

     9298  

8.15.

 

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

     9298  

8.16.

 

Investment Company Act

     9399  

8.17.

 

Insurance

     9399  

8.18.

 

Environmental Matters

     9399  

8.19.

 

Labor Relations

     94100  

8.20.

 

Intellectual Property

     94100  

8.21.

 

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.

     94100  

8.22.

 

Borrowing Base Certificate

     95101  

8.23.

 

Senior Debt

     95101  

8.24.

 

Canadian Pension Plans and Canadian Benefit Plans

     95101  

8.25.

 

No Default

     95101  

8.26.

 

Bank Accounts

     95101  

8.27.

 

ERISA

     95101  

8.28.

 

Beneficial Ownership Certification    

     95101  

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 9. AFFIRMATIVE COVENANTS

     95101  

9.01.

 

Information Covenants

     96102  

9.02.

 

Books, Records and Inspections

     98105  

9.03.

 

Maintenance of Property; Insurance

     99106  

9.04.

 

Existence; Franchises

     100106  

9.05.

 

Compliance with Statutes, etc.

     100106  

9.06.

 

Compliance with Environmental Laws

     100107  

9.07.

 

ERISA; Canadian Pension Plans

     101107  

9.08.

 

End of Fiscal Years; Fiscal Quarters

     102108  

9.09.

 

Performance of Obligations

     102108  

9.10.

 

Payment of Taxes

     102108  

9.11.

 

Use of Proceeds

     102108  

9.12.

 

Additional Security; Further Assurances; etc.

     102108  

9.13.

 

Post-Closing Actions

     103109  

9.14.

 

Permitted Acquisitions

     103110  

9.15.

 

[Reserved]

     104110  

9.16.

 

Designation of Subsidiaries

     104110  

9.17.

 

Collateral Monitoring and Reporting

     104111  

9.18.

 

Landlord and Storage Agreements

     108114  

SECTION 10. NEGATIVE COVENANTS

     108114  

10.01.

 

Liens

     108114  

10.02.

 

Consolidation, Merger, or Sale of Assets, etc.

     112115  

10.03.

 

Dividends

     116122  

10.04.

 

Indebtedness

     118125  

10.05.

 

Advances, Investments and Loans

     121128  

10.06.

 

Transactions with Affiliates

     124130  

10.07.

 

Limitations on Payments of Indebtedness; Modifications of Senior Notes
Documents, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc.

     125131  

10.08.

 

Limitation on Certain Restrictions on Subsidiaries

     126132  

10.09.

 

Business

     127133  

10.10.

 

Negative Pledges

     127134  

10.11.

 

Financial Covenant

     128135  

10.12.

 

Canadian Defined Benefit Plans

     129135  

10.13.

 

Sanctions

     129135  

SECTION 11. EVENTS OF DEFAULT

     129136  

11.01.

 

Payments

     129136  

11.02.

 

Representations, etc.

     129136  

11.03.

 

Covenants

     129136  

11.04.

 

Default Under Other Agreements

     129136  

11.05.

 

Bankruptcy, etc.

     130136  

11.06.

 

ERISA; Canadian Pension Plans

     130137  

11.07.

 

Credit Documents

     131137  

11.08.

 

Guaranties

     131137  

11.09.

 

Judgments

     131137  

11.10.

 

Change of Control

     131138  

11.11.

 

Application of Funds

     131138  

SECTION 12. THE ADMINISTRATIVE AGENT    

     134141  

 

-iii-



--------------------------------------------------------------------------------

         Page  

12.01.

 

Appointment and Authorization

     134141  

12.02.

 

Delegation of Duties

     135141  

12.03.

 

Liability of Agents

     135142  

12.04.

 

Reliance by the Agents

     135142  

12.05.

 

Notice of Default

     136143  

12.06.

 

Credit Decision; Disclosure of Information by the Agents

     136143  

12.07.

 

Indemnification of the Agents

     136143  

12.08.

 

Administrative Agent in Its Individual Capacity

     137143  

12.09.

 

Successor Administrative Agent

     137144  

12.10.

 

Administrative Agent May File Proofs of Claim

     137144  

12.11.

 

Collateral and Guaranty Matters

     138145  

12.12.

 

Bank Product Providers

     139145  

12.13.

 

Administrative Agent and the Collateral Agent

     139145  

12.14.

 

Withholding Taxes

     139146  

12.15.

 

Quebec Liens (Hypothecs)

     139146  

12.16.

 

Reports

     140146  

12.17.

 

Certain ERISA Matters

     140147  

SECTION 13. MISCELLANEOUS

     141148  

13.01.

 

Payment of Expenses, etc.

     141148  

13.02.

 

Right of Setoff

     142149  

13.03.

 

Notices

     143150  

13.04.

 

Benefit of Agreement; Assignments; Participations, etc.

     143150  

13.05.

 

No Waiver; Remedies Cumulative

     145152  

13.06.

 

[Reserved]

     146153  

13.07.

 

Calculations; Computations

     146153  

13.08.

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     146153  

13.09.

 

Counterparts

     147154  

13.10.

 

[Reserved]

     147154  

13.11.

 

Headings Descriptive

     147154  

13.12.

 

Amendment or Waiver; etc.

     147154  

13.13.

 

Survival

     149156  

13.14.

 

[Reserved]

     149156  

13.15.

 

Register

     149156  

13.16.

 

Confidentiality

     150157  

13.17.

 

USA Patriot Act Notice

     151158  

13.18.

 

[Reserved]

     151158  

13.19.

 

Waiver of Sovereign Immunity

     151158  

13.20.

 

Canadian Anti-Money Laundering Legislation

     151158  

13.21.

 

INTERCREDITOR AGREEMENT

     151158  

13.22.

 

Absence of Fiduciary Relationship

     152159  

13.23.

 

Electronic Signatures

     152159  

13.24.

 

Judgment Currency

     152159  

SECTION 14. CREDIT PARTY GUARANTY

     153160  

14.01.

 

The Guaranty

     153160  

14.02.

 

Bankruptcy

     153160  

14.03.

 

Nature of Liability

     153160  

14.04.

 

Independent Obligation

     154161  

14.05.

 

Authorization

     154161  

14.06.

 

Reliance

     154162  

14.07.

 

Subordination    

     155162  

 

-iv

-



--------------------------------------------------------------------------------

         Page  

14.08.

 

Waiver

     155162  

14.09.

 

Maximum Liability

     155162  

14.10.

 

Payments

     155162  

14.11.

 

Keepwell

     156162  

14.12.

 

Information

     156163  

14.13.

 

Severability

     156163  

14.14.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     156163  

 

SCHEDULE 1.01A    Unrestricted Subsidiaries SCHEDULE 1.01B    Swap Contracts
SCHEDULE 1.01C    Consolidated EBITDA and Consolidated Fixed Charges SCHEDULE
1.01D    Qualified Account Debtors SCHEDULE 1.01E    Qualified Receivables
Counterparties SCHEDULE 1.01G    Joint Ventures Constituting Permitted
Affiliates SCHEDULE 1.01H    Existing Letters of Credit SCHEDULE 2.01   
Commitments SCHEDULE 8.06    Litigation SCHEDULE 8.14    Subsidiaries SCHEDULE
8.17    Insurance SCHEDULE 8.18    Environmental Matters SCHEDULE 8.21    Legal
Names; Types of Organization (and Whether Registered Organization); Jurisdiction
of Organization, etc. SCHEDULE 8.24    Canadian Pension Plans SCHEDULE 8.26   
Bank Accounts SCHEDULE 9.03    Business Locations SCHEDULE 9.13    Post-Closing
Actions SCHEDULE 9.17(k)    Insurance SCHEDULE 10.01(iii)    Existing Liens
SCHEDULE 10.04(vii)    Existing Indebtedness SCHEDULE 10.04(xiii)    Certain
Letters of Credit SCHEDULE 10.05(iii)    Existing Investments SCHEDULE 10.06   
Affiliate Transactions EXHIBIT A-1    Form of Notice of Borrowing EXHIBIT A-2   
Form of Notice of Conversion/Continuation EXHIBIT B-1    Form of U.S. Revolving
Note EXHIBIT B-2    Form of Canadian Revolving Note EXHIBIT B-3    Form of U.S.
Swingline Note EXHIBIT B-4    Form of Canadian Swingline Note EXHIBIT B-5   
Form of U.S. FILO Revolving Note EXHIBIT C    Form of U.S. Tax Compliance
Certificate EXHIBIT D    [Reserved] EXHIBIT E-1    Form of U.S. Security
Agreement EXHIBIT E-2    Form of Canadian Security Agreement EXHIBIT F    Form
of Solvency Certificate EXHIBIT G    Form of Compliance Certificate EXHIBIT H   
Form of Assignment and Assumption Agreement EXHIBIT I    Form of Intercreditor
Agreement EXHIBIT J    Form of China Intercreditor Agreement EXHIBIT K    Form
of 2016 Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of July 24, 2015 (as amended by Amendment No. 1
on November 16, 2016 and, by Amendment No. 2 on June 28, 2018 and by Amendment
No. 3 on September 23, 2019), among RYERSON HOLDING CORPORATION (“Holdings”),
JOSEPH T. RYERSON & SON, INC., a Delaware corporation, as the Lead Borrower (the
“Lead Borrower”), WILCOX-TURRET COLD DRAWN, INC., a Wisconsin corporation
(“Wilcox-Turret”), RYERSON PROCUREMENT CORPORATION, a Delaware corporation
(“Procurement”), SOUTHERN TOOL STEEL, LLC, a Tennessee limited liability company
(“STS”), each (other than Holdings) as a U.S. Borrower (as hereinafter defined),
RYERSON CANADA, INC., a Canadian corporation (the “Canadian Borrower”), and each
of the other Borrowers (as hereinafter defined) and Guarantors (as hereinafter
defined) party hereto, the Lenders party hereto from time to time, BANK OF
AMERICA, N.A., as the Administrative Agent (in such capacity the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”). All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $1,000,000,000, consisting of (i) a U.S. Subfacility in an initial
aggregate principal amount of $940,000,000 (the “U.S. Subfacility”) and, (ii) a
Canadian Subfacility in an initial aggregate principal amount of $60,000,000
(the “Canadian Subfacility”) and (iii) a U.S. “first-in, last-out” Subfacility
in an aggregate principal amount of $67,941,000 (the “U.S. FILO Subfacility”
and, together with the U.S. Subfacility and the Canadian Subfacility, the
“Subfacilities”), (b) the Borrowers have requested that the Issuing Banks issue
Letters of Credit in an aggregate stated amount at any time outstanding not to
exceed $50,000,000, (c) the U.S. Borrowers have requested the U.S. Swingline
Lender to extend credit in the form of U.S. Swingline Loans in an aggregate
principal amount at any time outstanding not to exceed $100,000,000, and (d) the
Canadian Borrower has requested the Canadian Swingline Lender to extend credit
in the form of Canadian Swingline Loans in an aggregate principal amount at any
time outstanding not to exceed $15,000,000.

NOW, THEREFORE, the Lenders are willing to extend such credit to the applicable
Borrowers, the Swingline Lenders are willing to make Swingline Loans to the
applicable Borrowers and the Issuing Banks are willing to issue Letters of
Credit for the account of the applicable Borrowers on the terms and subject to
the conditions set forth herein.

Section 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“2016 Intercreditor Agreement” shall mean that certain Intercreditor Agreement,
substantially in the form set forth in Exhibit K, dated as of May 24, 2016, by
and among the Collateral Agent and Wells Fargo Bank, National Association, as
collateral agent under the Senior Notes Indenture, and acknowledged by the
Credit Parties, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time; provided that, for purposes of the other
Credit Documents, the “2015 Intercreditor Agreement” shall mean the 2016
Intercreditor Agreement.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC (or, as
applicable, the PPSA) in which any Person now or hereafter has rights, including
all rights to payment for goods sold or leased or for services rendered.

“Acquired Accounts Eligibility Requirement” shall mean, with respect to any
Accounts of an Acquired Entity or Business, the requirement that (i) a
collateral review of the acquired Accounts shall have been performed by the
Administrative Agent or its representatives (the fees and expenses associated
with such review to be paid by the Borrowers in accordance with Section 9.02(c))
and (ii) the Administrative Agent shall have notified the Lead Borrower that it
is satisfied in its Permitted Discretion with the scope and results of such
collateral review; it being understood that each of the Lead Borrower and the
Administrative Agent will use reasonable efforts to satisfy the Acquired
Accounts Eligibility Requirement as promptly as reasonably practicable following
consummation of the relevant business acquisition.

 

-1-



--------------------------------------------------------------------------------

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower or (y) 100%
of the Equity Interests of any such Person, which Person shall, as a result of
the respective acquisition, become a Wholly-Owned Subsidiary of the Lead
Borrower (or shall be merged or amalgamated with and into the Lead Borrower or a
Wholly-Owned Subsidiary of the Lead Borrower).

“Acquired Inventory Eligibility Requirement” shall mean, with respect to any
Inventory of an Acquired Entity or Business, the requirement that (i) a
collateral review of such acquired Inventory shall have been performed by the
Administrative Agent or its representatives (the fees and expenses associated
with such review to be paid by the Borrowers in accordance with
Section 9.02(c)), (ii) the Administrative Agent shall have received an appraisal
prepared by an independent third party of such acquired Inventory (the fees and
expenses associated with such appraisal to be paid by the Borrowers in
accordance with Section 9.02(c)), and (iii) the Administrative Agent shall have
notified the Lead Borrower that it is satisfied in its Permitted Discretion with
the scope and results of such collateral review and such appraisal; it being
understood that each of the Lead Borrower and the Administrative Agent will use
reasonable efforts to satisfy the Acquired Inventory Eligibility Requirement as
promptly as reasonably practicable following consummation of the relevant
business acquisition.

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Junior
Representatives for holders of Permitted Junior Debt providing that, inter alia,
the Liens on the Collateral (as defined in the Security Documents) in favor of
the Collateral Agent (for the benefit of the Secured Creditors) shall be senior
to such Liens in favor of the Junior Representatives (for the benefit of the
holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof. The Additional Intercreditor
Agreement shall be in a form customary for transactions of the type contemplated
thereby and otherwise reasonably satisfactory to the Administrative Agent and
the Lead Borrower.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as the
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.

“Affiliate Loan” shall mean a loan or other extension of credit from a Borrower
to a Permitted Affiliate (including the guarantee of any Indebtedness of such
Permitted Affiliate) at any time the Affiliate Loan Conditions are satisfied and
that is for the sole purpose of working capital, capital expenditures or other
general corporate purposes (other than acquisitions or Investments by such
Permitted Affiliate) consistent with past practice of such Permitted Affiliate
but not for the purpose of a loan, Investment or distribution by such Permitted
Affiliate to another Person.

 

-2-



--------------------------------------------------------------------------------

“Affiliate Loan Conditions” shall mean the following conditions, the
satisfaction of each of which is a condition to the authority of a Borrower to
make an Affiliate Loan: (i) no Default or Event of Default shall exist or result
therefrom and (ii) after giving effect to the Affiliate Loan and all other
Affiliate Loans made during the most recently ended twelve-month period pursuant
to Section 10.05(xxv), the aggregate principal amount of such Affiliate Loans
made during such twelve-month period would not exceed $50,000,000.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents, the Co-Documentation Agents and any other agent with
respect to the Credit Documents, including, without limitation, the Joint Lead
Arrangers.

“Agent-Related Persons” shall mean the Administrative Agent, the Collateral
Agent, the Co-Syndication Agents, Co-Documentation Agents, their respective
affiliates and branches and the officers, directors, employees, agents and
attorneys-in-fact of the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents, the Co-Documentation Agents and their respective
affiliates and branches.

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
November 16, 2016.

“Amendment No. 1 Effective Date” shall have the meaning provided in Amendment
No. 1.

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of
June 28, 2018.

“Amendment No. 2 Effective Date” shall have the meaning provided in Amendment
No. 2.

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement, dated as of
September 23, 2019.

“Amendment No. 3 Effective Date” shall have the meaning provided in Amendment
No. 3.

“AML Legislation” shall have the meaning provided in Section 13.20.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including the Patriot Act and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada).

“Applicable Collateral” shall mean (a) with respect to the Obligations of the
U.S. Credit Parties, the U.S. Collateral and (b) with respect to the Obligations
of the Canadian Credit Parties, the Canadian Collateral and the U.S. Collateral.

“Applicable Law” shall mean all laws, treaties having the effect of law, rules
and regulations applicable to the Person, conduct, transaction, covenant, Credit
Document in question, including all applicable common law and equitable
principles; all provisions of all applicable state, provincial, local,
territorial, federal and foreign constitutions, statutes, rules, regulations,
ordinances and orders of Governmental Authorities; and all orders, judgments and
decrees of all courts and arbitrators.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean with respect to any Type of Revolving Loan,
(other than a U.S. FILO Loan) the per annum margin set forth below, as
determined by the Average Availability as of the most recent Adjustment Date for
the prior 3 months:

 

Level

   Average Availability
(percentage of Line Cap)     U.S. Base Rate Loans,
Canadian Base Rate Loans
and Canadian Prime Loans     LIBOR Rate Loans and
B/A Equivalent Loans  

I

     > 25 %      0.25 %      1.25 % 

II

     £ 25 %      0.50 %      1.50 % 

The Applicable Margin with respect to any Type of U.S. FILO Loan shall be the
per annum margin set forth below, as determined by the Average Availability as
of the most recent Adjustment Date for the prior 3 months:

 

Level

   Average Availability
(percentage of Line  Cap)     U.S. Base Rate Loans     LIBOR Rate Loans  

I

     > 25 %      1.25 %      2.25 % 

II

     £ 25 %      1.50 %      2.50 % 

Until completion of the first full fiscal quarter after the Amendment No. 1
Effective Date, the Applicable Margin shall be determined as if Level I were
applicable. Thereafter, the Applicable Margin shall be subject to increase or
decrease on the first Business Day of each fiscal quarter based on Average
Availability, as determined by the Administrative Agent’s system of record, and
each such increase or decrease in the Applicable Margin shall be effective on
the Adjustment Date occurring immediately after the last day of the fiscal
quarter most recently ended. If the Borrowers fail to deliver any Borrowing Base
Certificate on or before the date required for delivery thereof, then, at the
option of the Required Lenders, the Applicable Margin shall be determined as if
Level II were applicable, from the first day of the calendar month following the
date such Borrowing Base Certificate was required to be delivered until the date
of delivery of such Borrowing Base Certificate.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Aggregate Exposures on such date.

“Average Availability” shall mean, at any Adjustment Date, (i) for purposes of
determining the Applicable Margin, the average daily Availability for the fiscal
quarter immediately preceding such Adjustment Date and (ii) for all other
purposes, the average daily Availability for the three calendar month period
immediately preceding such Adjustment Date, or such other period of days as the
context may require.

“B/A Equivalent Loan” shall mean a Canadian Revolving Loan (other than a
Canadian Prime Loan), or portion thereof, funded in Canadian Dollars and bearing
interest calculated by reference to the Canadian B/A Rate.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America-Canada Branch” shall mean Bank of America, N.A. (acting through
its Canada branch).

“Bank of Canada Overnight Rate” shall mean the Bank of Canada overnight rate,
which is the rate of interest charged by the Bank of Canada on one-day loans to
financial institutions, for such day.

 

-4-



--------------------------------------------------------------------------------

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of the Lead Borrower’s Subsidiaries by Bank of
America, N.A., any Agent, any Lender or any other Person who at the date of
entering into such products, services or facilities was an Affiliate (including
Merrill Lynch Commodities, Inc.) or branch of Bank of America, N.A., any Agent
or a Lender, as applicable: (a) Cash Management Services; (b) products under
Swap Contracts; provided that the Swap Contracts on Schedule 1.01B hereto shall
be deemed to be “Bank Products” for purposes of this Agreement and the Security
Documents with respect to U.S. Collateral; (c) commercial credit card and
merchant card services; and (d) other banking products or services (including
purchase cards and stored value cards) as may be requested by any Borrower or
another Credit Party, other than Letters of Credit.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of the Lead Borrower’s Subsidiaries relating to Bank Products.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” meansshall mean 31 C.F.R. § 1010.230

“Benefit Plan” meansshall mean any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada).

“Borrowers” shall mean the U.S. Borrowers and the Canadian Borrower.

“Borrowing” shall mean the borrowing of the same Type and Class of Revolving
Loan by the Borrowers from all the applicable Lenders having applicable
Commitments on a given date (or resulting from a conversion or conversions on
such date), having in the case of LIBOR Rate Loans, the same Interest Period and
in the case of B/A Equivalent Loans, the same Contract Period; provided that
U.S. Base Rate Loans, Canadian Base Rate Loans and Canadian Prime Loans incurred
pursuant to Section 3.01 shall be considered part of the related Borrowing of
LIBOR Rate Loans or B/A Equivalent Loans, as applicable.

“Borrowing Base” shall mean (a) with respect to the U.S. Revolving Commitment,
the U.S. Borrowing Base, (b) with respect to the U.S. FILO Revolving Commitment,
the U.S. FILO Borrowing Base, (c) with respect to the Canadian Revolving
Commitment, the Canadian Borrowing Base and (cd) the sum of the U.S. Borrowing
Base, the U.S. FILO Borrowing Base and the Canadian Borrowing Base, as the
context may require. The Borrowing Base or any component thereof at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 9.17(a).

The Administrative Agent shall (i) promptly notify the Lead Borrower in writing
(including via e-mail) whenever it determines that the Borrowing Base set forth
on a Borrowing Base Certificate differs from the Borrowing Base, (ii) discuss
the basis for any such deviation and any changes proposed by the Lead Borrower,
including the reasons for any impositions of or changes in Reserves or any
change in advance rates with respect to Eligible Accounts (in the Administrative
Agent’s Permitted Discretion and subject to the definition thereof) or
eligibility criteria, with the Lead Borrower, (iii) consider, in the exercise of
its Permitted Discretion, any additional factual information provided by the
Lead Borrower relating to the determination of the Borrowing Base and
(iv) promptly notify the Lead Borrower of its decision with respect to any
changes proposed by the Lead Borrower. Pending a decision by the Administrative
Agent to make any requested change, the initial determination of the Borrowing
Base by the Administrative Agent shall continue to constitute the Borrowing
Base.

 

-5-



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Borrower in form and substance satisfactory to the Administrative
Agent.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City or Toronto, Ontario, Canada a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBOR Rate Loans, any day which
is a Business Day described in clause (i) above and which is also a day for
trading by and between banks in the New York or London interbank Eurodollar
market.

“Calculation Requirement” shall mean, on the applicable date, if Availability is
less than the FCCR Test Amount.

“Canadian Allocated U.S. Availability” shall mean Availability under the U.S.
Subfacility designated by the Lead Borrower to be allocated to the Canadian
Borrowing Base.

“Canadian B/A Rate” shall mean with respect to each Contract Period for a B/A
Equivalent Loan or Canadian Prime Loan determined pursuant to clause (b) of the
definition of “Canadian Prime Rate,” the rate of interest per annum equal to the
Canadian Dollar bankers’ acceptance rate, or comparable or successor rate
approved by the Administrative Agent, determined by it at or about 10:00 a.m.
(Toronto time) on the applicable day (or the preceding Business Day, if the
applicable day is not a Business Day) for a term comparable to the B/A
Equivalent Loan, as published on the CDOR or other applicable Reuters screen
page (or other commercially available source designated by the Administrative
Agent from time to time); provided further that if the Canadian B/A Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Canadian Base Rate” shall mean, for any day, the greater of (a) the per annum
rate of interest designated by Bank of America-Canada Branch from time to time
as its base rate for commercial loans made by it in Dollars, which rate is based
on various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate; (b) the Federal Funds
Rate for such day, plus 0.50% per annum; or (c) LIBOR Rate for a 30 day interest
period as of such day, plus 1.00%; provided, that in no event shall the Canadian
Base Rate be less than zero. Any change in such rate shall take effect at the
opening of business on the applicable Business Day.

“Canadian Base Rate Loan” shall mean a Canadian Revolving Loan that bears
interest based on the Canadian Base Rate.

“Canadian Benefit Plans” shall mean all employee benefit plans, programs or
arrangements of any nature or kind whatsoever that are not Canadian Pension
Plans and are maintained or contributed to by, or to which there is or may be an
obligation to contribute by, any Canadian Credit Party in respect of its
Canadian employees or former employees.

“Canadian Borrower” shall have the meaning in the preamble hereto.

“Canadian Borrowing Base” shall mean at any time of calculation, solely in
respect of the Canadian Credit Parties, an amount equal to the Dollar Equivalent
sum of, without duplication:

(a) the Net Amount of Eligible Accounts of the Canadian Credit Parties
multiplied by the advance rate of 85% (or 90% in the case of Eligible Accounts
with Investment Grade Account Debtors), plus

(b) 85% of the NOLV Percentage of the Value of the Inventory of Canadian Credit
Parties (and, to the extent that the NOLV Percentage accounts for the slow
moving nature or aged status of Inventory of the Canadian Credit Parties, such
slow moving nature or aged status as in existence on the date of the most recent
Qualified Appraisal shall not be used as a basis to exclude Inventory from
eligibility nor used as a basis for the institution of an Inventory Reserve),
plus

 

-6-



--------------------------------------------------------------------------------

(c) 100% of Qualified Cash of the Canadian Credit Parties, plus

(d) Canadian Allocated U.S. Availability, minus

(e) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Canadian Collateral” shall mean all the “Collateral” (or equivalent term) as
defined in each Canadian Security Agreement and all other property (whether
real, personal or otherwise) with respect to which any security interests have
been granted (or purported to be granted) by the Canadian Credit Parties
pursuant to any Security Document (including any Additional Security Documents)
or will be granted in accordance with the requirements set forth in
Section 9.13.

“Canadian Credit Party” shall mean the Canadian Borrower and each Canadian
Subsidiary Guarantor.

“Canadian Defined Benefit Plan” shall mean a Canadian Pension Plan which is a
“registered pension plan,” as defined in subsection 248(1) of the Income Tax Act
(Canada) and which contains a “defined benefit provision,” as defined in
subsection 147.1(1) of the Income Tax Act (Canada).

“Canadian Dollars” and “C$” shall mean the lawful currency of Canada.

“Canadian Dominion Account” shall mean a special concentration account
established by the Canadian Borrower at Bank of America-Canada Branch or another
bank reasonably acceptable to the Administrative Agent, over which the
Collateral Agent has a first priority perfected Lien (subject only to Permitted
Liens) and exclusive control for withdrawal purposes pursuant to the terms and
provisions of this Agreement and the other Credit Documents.

“Canadian Employee Benefits Legislation” shall mean the Pension Benefits Act
(Ontario), and any Canadian federal, provincial or territorial counterparts or
equivalents.

“Canadian Issuing Bank” shall mean, as the context may require, (a) Bank of
America Canada-Branch or any affiliates or branches of Bank of America, N.A.
with respect to Canadian Letters of Credit issued by it; (b) any other Canadian
Revolving Lender that may become an Issuing Bank pursuant to Sections 2.13(i)
and 2.13(k), with respect to Letters of Credit issued by such Lender, or
(c) collectively, all of the foregoing.

“Canadian LC Commitment” shall mean the commitment of the Canadian Issuing Bank
to issue Canadian Letters of Credit under the Canadian Subfacility pursuant to
Section 2.13.

“Canadian LC Credit Extension” shall mean, with respect to any Canadian Letter
of Credit under the Canadian Subfacility, the issuance, amendment or renewal
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Canadian LC Disbursement” shall mean a payment or disbursement made by the
Canadian Issuing Bank pursuant to a Canadian Letter of Credit under the Canadian
Subfacility.

“Canadian LC Documents” shall mean all documents, instruments and agreements
delivered by the Canadian Borrower or any other Person to the Canadian Issuing
Bank or the Administrative Agent in connection with any Canadian Letter of
Credit under the Canadian Subfacility.

“Canadian LC Exposure” shall mean at any time the Dollar Equivalent sum of
(a) the aggregate undrawn amount of all outstanding Canadian Letters of Credit
at such time plus (b) the aggregate principal amount of all Canadian LC
Disbursements that have not yet been reimbursed at such time. The Canadian LC
Exposure of any Canadian Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate Canadian LC Exposure at such time.

 

-7-



--------------------------------------------------------------------------------

“Canadian LC Obligations” shall mean the Dollar Equivalent sum (without
duplication) of (a) all amounts owing by the Canadian Borrower for any drawings
under Canadian Letters of Credit (including any bankers’ acceptances or other
payment obligations arising therefrom); and (b) the stated amount of all
outstanding Canadian Letters of Credit.

“Canadian Letter of Credit” shall mean any letters of credit issued or to be
issued by the Canadian Issuing Bank under the Canadian Subfacility requested by
the Canadian Borrower pursuant to Section 2.13.

“Canadian Line Cap” shall mean an amount that is equal to the lesser of (a) the
Canadian Revolving Commitments and (b) the then applicable Canadian Borrowing
Base.

“Canadian Payment Account” shall mean the Canadian Dollar account and the
U.S. Dollar account maintained by the Administrative Agent to which all monies
from time to time deposited to a Canadian Dominion Account constituting proceeds
of Canadian Collateral considered in calculating the Canadian Borrowing Base are
forwarded.

“Canadian Pension Plan” shall mean each plan, program or arrangement which is
required to be registered as a pension plan under any applicable pension
benefits standards or tax statute or regulation in Canada (or any province or
territory thereof) maintained or contributed to by, or to which there is or may
be an obligation to contribute by, any Canadian Credit Party which is in respect
of its Canadian employees or former employees.

“Canadian Plan Termination Event” shall mean (a) the withdrawal of a Canadian
Credit Party or any other Canadian Subsidiary from a Canadian Defined Benefit
Plan, which is a “multi-employer pension plan”, as defined under applicable
pension standards legislation, during a plan year; or (b) the filing of a notice
of intent to terminate in whole or in part a Canadian Defined Benefit Plan or
the filing of an amendment with the applicable Governmental Authority which
terminates a Canadian Defined Benefit Plan, in whole or in part; or (c) the
institution of proceedings by any Governmental Authority to terminate a Canadian
Defined Benefit Plan in whole or in part or have a replacement administrator
appointed to administer a Canadian Defined Benefit Plan; or (d) any other event
or condition or declaration or application which results in the termination or
winding up of a Canadian Defined Benefit Plan, in whole or in part, or the
appointment by any Governmental Authority of a replacement administrator to
administer a Canadian Defined Benefit Plan.

“Canadian Prime Loan” shall mean a Loan to the Canadian Borrower denominated in
Canadian Dollars which bears interest at a rate based upon the Canadian Prime
Rate.

“Canadian Prime Rate” shall mean for any day, the greater of (a) the per annum
rate of interest designated by Bank of America-Canada Branch from time to time
as its prime rate for commercial loans made by it in Canada in Canadian Dollars,
which rate is based on various factors, including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such rate; or
(b) the Canadian B/A Rate for a one month interest period as of such day, plus
1.00%; provided, that in no event shall the Canadian Prime Rate be less than
zero. Any change in such rate shall take effect at the opening of business on
the applicable Business Day.

“Canadian Priority Payables” shall mean, at any time, with respect to the
Canadian Credit Parties:

(a) the amount past due and owing by the Canadian Borrower and any Canadian
Subsidiary Guarantors, or the accrued amount for which each of the Canadian
Borrower and any Canadian Subsidiary Guarantors has an obligation to remit to a
Governmental Authority or other Person pursuant to any Applicable Law in respect
of (i) pension fund obligations; (ii) unemployment insurance; (iii) goods and
services taxes, sales taxes, harmonized sales taxes, employee income taxes and
other taxes payable or to be remitted or withheld; (iv) workers’ compensation;
(v) wages, vacation pay, severance pay or amounts payable under the Wage Earner
Protection Program Act (Canada); and (vi) other like charges and demands; in
each case, in respect of which any Governmental Authority or other Person may
claim a security interest, hypothec, prior claim, lien, trust or other claim
ranking or capable of ranking in priority to or pari passu with one or more of
the Liens granted in the Security Documents; and

 

-8-



--------------------------------------------------------------------------------

(b) the aggregate amount of any other liabilities of the Canadian Credit Parties
(i) in respect of which a trust (statutory or deemed) has been or may be imposed
on any Canadian Collateral to provide for payment or (ii) which are secured by a
security interest, hypothec, prior claim, pledge, lien, charge, right or claim
on any Canadian Collateral, in each case, pursuant to any Applicable Law and
which trust, security interest, hypothec, prior claim, pledge, lien, charge,
right or claim ranks or is capable of ranking in priority to or pari passu with
one or more of the Liens granted in the Security Documents.

“Canadian Priority Payables Reserve” shall mean, on any date of determination
for any Canadian Credit Party, a reserve established from time to time by the
Administrative Agent in its Permitted Discretion in such amount as the
Administrative Agent may determine reflects the unpaid or unremitted Canadian
Priority Payables by any Canadian Credit Party, which would give rise to a Lien
with priority under Applicable Law over the Lien of the Collateral Agent for the
benefit of the Secured Creditors.

“Canadian Protective Advances” shall have the meaning assigned to such term in
Section 2.18.

“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans.

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Revolving Lender, the commitment, if any, of such Lender to make Canadian
Revolving Loans hereunder up to the amount set forth and opposite such Lender’s
name on Schedule 2.01 under the caption “Canadian Revolving Commitment,” or in
the Assignment and Assumption Agreement pursuant to which such Lender assumed
its Canadian Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07, (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 13.04
and (c) reallocated from time to time pursuant to Section 2.20. The aggregate
amount of the Canadian Revolving Lenders’ Canadian Revolving Commitments on the
Amendment No. 23 Effective Date is $60,000,000.

“Canadian Revolving Exposure” shall mean, with respect to any Canadian Revolving
Lender at any time, the aggregate principal amount at such time of all
outstanding Canadian Revolving Loans of such Lender, plus the aggregate amount
at such time of such Lender’s Canadian LC Exposure, plus the aggregate amount of
such Canadian Revolving Lender’s Canadian Swingline Exposure.

“Canadian Revolving Lender” shall mean any Lender under the Canadian
Subfacility. Each Canadian Revolving Lender (or any Affiliate or branch of any
such Lender that is acting on behalf of such Lender) shall be a financial
institution that is listed on Schedule I, II, or III of the Bank Act (Canada),
has received an approval to have a financial establishment in Canada pursuant to
Section 522.21 of the Bank Act (Canada), as amended, or is not a foreign bank
or, if a foreign bank, it is not engaging in or carrying on a banking business
in Canada in violation of the Bank Act (Canada), and if such financial
institution is not resident in Canada or is deemed not to be resident in Canada
for purposes of the Income Tax Act (Canada), that financial institution deals at
arm’s length with the Canadian Borrower for purposes of the Income Tax Act
(Canada).

“Canadian Revolving Loans” shall mean advances made to or at the instructions of
the Canadian Borrower pursuant to Section 2 hereof under the Canadian
Subfacility and may constitute Canadian Revolving Loans and Canadian Swingline
Loans.

“Canadian Revolving Note” shall mean each revolving note substantially in the
form of Exhibit B-2 hereto.

“Canadian Security Agreement” shall mean the Canadian Security Agreement dated
as of the Closing Date, by and between the Collateral Agent and each of the
Canadian Credit Parties substantially in the form set out in Exhibit E-2 and to
the extent that a Canadian Credit Party has a place of business, registered
office (domicile), chief executive office or tangible property in the province
of Quebec, such term shall include each deed of hypothec and all related
documents as may be applicable.

“Canadian Subfacility” shall have the meaning set forth in the recitals hereto.

 

-9-



--------------------------------------------------------------------------------

“Canadian Subsidiary” shall mean any Restricted Subsidiary of the Lead Borrower
organized now or hereinafter under the laws of Canada or a province or territory
thereof.

“Canadian Subsidiary Guarantor” shall mean each Canadian Subsidiary (other than
the Canadian Borrower) in existence on the Closing Date other than any Excluded
Subsidiary, as well as each Canadian Subsidiary established, created or acquired
after the Closing Date which becomes a party to this Agreement in accordance
with the requirements of this Agreement.

“Canadian Swingline Commitment” shall mean the commitment of the Canadian
Swingline Lender to make loans under the Canadian Subfacility pursuant to
Section 2.12, as the same may be reduced from time to time pursuant to
Section 2.07 or Section 2.12.

“Canadian Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Canadian Swingline Loans. The Canadian
Swingline Exposure of any Canadian Revolving Lender at any time shall equal its
Pro Rata Percentage of the aggregate Canadian Swingline Exposure at such time.

“Canadian Swingline Lender” shall mean Bank of America-Canada Branch.

“Canadian Swingline Loan” shall mean any Canadian Revolving Loan made by the
Canadian Swingline Lender pursuant to Section 2.12.

“Canadian Swingline Note” shall mean each swingline note substantially in the
form of Exhibit B-4 hereto.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with U.S. GAAP and,
without duplication, the amount of Capital Expenditures incurred by such Person;
provided that Capital Expenditures shall not include (i) the purchase price paid
in connection with a Permitted Acquisition, (ii) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for such existing equipment being traded
in at such time, (iii) expenditures made in leasehold improvements, to the
extent reimbursed by the landlord, (iv) expenditures to the extent that they are
actually paid for by a third party (excluding any Credit Party or any of its
Restricted Subsidiaries) and for which no Credit Party or any of its Restricted
Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such third party or any
other Person (whether before, during or after such period) and (v) property,
plant and equipment taken in settlement of accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person to the extent such obligations, under U.S.
GAAP in effect on the Closing Date, are required to be capitalized on the books
of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with U.S. GAAP in effect on the Closing Date.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Banks or the Swingline Lenders (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), in accordance with
Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean:

(a) any investment in direct obligations of the United States of America or any
agency thereof or, in the case of a Canadian Subsidiary, of Canada or any
province or territory thereof;

(b) investments in time deposit accounts, certificates of deposit and money
market deposits maturing within 180 days of the date of acquisition thereof
issued by (i) any Lender or a bank or trust company which is organized under the
laws of the United States of America, Canada, any State, province

 

-10-



--------------------------------------------------------------------------------

or territory thereof or any other foreign country recognized by the United
States of America and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $500,000,000 (or the foreign currency
equivalent thereof) and whose long-term debt is rated “A” (or such similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Exchange Act of
1934, as amended) or (ii) any money market fund sponsored by a registered broker
dealer or mutual fund distributor;

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a Lender
or a bank meeting the qualifications described in clause (b) above;

(d) investments in commercial paper, maturing not more than 90 days after the
date of acquisition, issued by a corporation (other than an Affiliate of a
Borrower) organized and in existence under the laws of the United States of
America, Canada (or any province or territory thereof) or any foreign country
recognized by the United States of America, which commercial paper has a rating
at any time as of which any investment therein is made of “P-1” (or higher) by
Moody’s or “A-1” (or higher) by S&P;

(e) investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by the United States of America
or any state, commonwealth or territory of the United States of America or, in
the case of a Canadian Subsidiary, Canada or any province or territory of
Canada, or, in each case by any political subdivision or taxing authority
thereof, and rated at least “A” by S&P or “A” by Moody’s;

(f) overnight investments with banks rated “B” or better by Fitch, Inc.; and

(g) investments in money market funds investing substantially all their assets
in investments permitted under clauses (a) through (f) above.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of the Lead Borrower’s Subsidiaries in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change of Control” shall mean, at any time and for any reason whatsoever,
(a) Holdings shall fail to directly or indirectly own 100% on a fully diluted
basis of the Lead Borrower’s Equity Interests, (b) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act),
other than one or more Permitted Holders, shall be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act) of Equity
Interests having more, directly or indirectly, than 35% of the total voting
power of all outstanding Equity Interests of Holdings in the election of
directors, unless at such time the Permitted Holders are direct or indirect
“beneficial owners” (as so defined) of Equity Interests of Holdings having a
greater percentage of the total voting power of all outstanding Equity Interests
of Holdings in the election of directors than that owned by such other “person”
or “group” described above, (c) the Board of Directors of Holdings shall cease
to consist of a majority of Continuing Directors or (d) a “change of control” or
similar event shall occur as provided in (I) the Senior Notes Indenture or any
refinancing of the Senior Notes Indenture or (II) any Permitted Junior Debt or
any other debt instrument of a Credit Party, in each case of this clause (II),
with an aggregate principal amount in excess of the Threshold Amount.

“China Facility” shall mean (i) the letter agreement dated as of September 15,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time) among V and R Global Trading Company Limited, VSC Shinsho Company
Limited, KS CAMP (Hong Kong) Limited, Ryerson China Investment Company

 

-11-



--------------------------------------------------------------------------------

Limited, Ryerson China Limited and VSC Steel Products Company Limited and Bank
of America, N.A. and (ii) the letter agreement dated as of December 6, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time including on April 18, 2014) among Ryerson Global Trading Co., Ltd.,
Dongguan Van Shung Chong Steel Products Co., Ltd., Guangzhou Shenchang Metal
Products Company Limited, Tianjin Van Shung Chong Metal Products Co., Ltd. and
VSC Advanced Material (Kunshan) Company Limited and Bank of America, N.A.
Shanghai Branch.

“China Intercreditor Agreement” meansshall mean an intercreditor agreement
substantially in the form of Exhibit J by and among the Administrative Agent and
Bank of America, N.A. Shanghai Branch and Bank of America, N.A. as lenders under
the China Facility.

“Class” (a) when used with respect to Lenders, shall refer to whether such
Lender has a Loan, Protective Advances or Commitment with respect to the U.S.
Subfacility, the U.S. FILO Subfacility or the Canadian Subfacility, (b) when
used with respect to Commitments, refers to whether such Commitments are U.S.
Revolving Commitments, U.S. FILO Revolving Commitments or Canadian Revolving
Commitments, and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Loans under the
U.S. Subfacility, Loans under the U.S. FILO Subfacility, Loans under the
Canadian Subfacility or Protective Advances under the U.S. Subfacility, the U.S.
FILO Subfacility or the Canadian Subfacility.

“Closing Date” shall mean July 24, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” shall mean Deutsche Bank Securities Inc., Bank of
Montreal and PNC Bank, National Association.

“Co-Syndication Agent” shall mean JPMorgan Chase Bank, N.A. and Wells Fargo
Bank, National Association.

“Collateral” shall mean, collectively, the Canadian Collateral and the U.S.
Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commercial Tort Claim” shall have the meaning assigned to such term in the
applicable Security Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit G hereto, and in any
case, in form and substance reasonably satisfactory to the Administrative Agent.

“Consolidated” shall mean the consolidation in accordance with U.S. GAAP of the
accounts or other items as to which such term applies.

“Consolidated Adjusted Net Earnings” shall mean with respect to any fiscal
period, the net income (or loss) for such fiscal period attributable to the
Borrowers and their Restricted Subsidiaries, all as reflected on the
Section 9.01 Financials, but excluding (without duplication and to the extent
otherwise included in such net income (or loss)): (i) any gain or loss arising
from the sale of fixed assets; (ii) any gain arising from any write-up (or loss
arising from any write-down) of fixed assets, Investments or general intangibles
during such period; (iii) net earnings of a Joint Venture or any other entity in
which a Borrower or a Restricted Subsidiary has an ownership

 

-12-



--------------------------------------------------------------------------------

interest except to the extent actually distributed to the Borrowers or their
Subsidiaries in cash; (iv) any portion of the net earnings of any Subsidiary
which for any reason is unavailable for payment of Distributions in cash to a
Borrower or its Restricted Subsidiary; (v) the earnings of any Person to which
any assets of a Borrower or its Restricted Subsidiary shall have been sold,
transferred or disposed of, or into which a Borrower or its Restricted
Subsidiary shall have merged, or been a party to any consolidation or other form
of reorganization, prior to the date of such transaction; (vi) any gain arising
from the acquisition of any securities of a Borrower or its Restricted
Subsidiary; (vii) any non-cash gain or non-cash loss arising from extraordinary
or non-recurring items net of any Taxes (without duplication); and (viii) public
company costs, merger and proxy related expenses, workers compensation reserve
adjustments, legal settlements and other historical costs associated with closed
facilities, in each case, to the extent such costs were incurred prior to the
Closing Date.

“Consolidated EBITDA” shall mean for any fiscal period of the Borrowers and
their Restricted Subsidiaries, on a Consolidated basis (without duplication), an
amount equal to the sum for such fiscal period of (i) Consolidated Adjusted Net
Earnings, plus (ii) provision for taxes based on or determined by reference to
income, plus (iii) Consolidated Interest Expense, plus (iv) depreciation,
amortization and other non-cash charges (other than any such other non-cash
charges that represent an accrual or reserve for potential cash items in any
future period), plus (v) cash distributions received by Borrowers or their
Restricted Subsidiaries from a Joint Venture or any other entity in which a
Borrower has an ownership interest in excess of the net income of such entity
otherwise included in Consolidated Adjusted Net Earnings, plus (vi) management
fees paid or payable to Platinum or its Affiliates, not to exceed $5,000,000 in
the aggregate in any fiscal year, plus (vii) termination fee relating to the
management agreement paid or payable to Platinum or its Affiliates, not to
exceed $25,000,000 (of which $15,000,000 has been paid prior to the Closing
Date), plus or minus (viii) LIFO expense or income; in the case of each of
clauses (ii) through (vii) and the following clauses (ix) through (xiii) to the
extent deducted (and not added back) in calculating Consolidated Adjusted Net
Earnings and in the case of clause (viii) to the extent any such expense is
deducted (and not added back) or income is included, in each case in
Consolidated Adjusted Net Earnings, (ix) any up-front fees, transaction costs,
commissions, expenses, premiums or charges related to any equity offering,
permitted investment, acquisition, disposal or incurrence, repayment, amendment
or modification of Indebtedness permitted by this Agreement (whether or not
successful) and up-front or financing fees, transaction costs, commissions,
expenses, premiums or charges related to the Transaction (including fees paid to
Platinum and/or its Affiliates in connection with the Acquisition) and any
nonrecurring merger, amalgamation or business acquisition transaction costs
incurred during such period (in each case whether or not successful), (x) cash
restructuring charges or reserves and business optimization expenses, including
any restructuring costs and integration costs incurred in connection with
Permitted Acquisitions after the Closing Date, costs related to the opening and
closure and/or consolidation of facilities, retention charges, contract
termination costs, retention, recruiting, relocation, severance and signing
bonuses and expenses, transaction fees and expenses, future lease commitments,
systems establishment costs, conversion costs and excess pension charges,
consulting fees and any one-time expense relating to enhanced accounting
function, or costs associated with becoming a public company or any other costs
incurred in connection with any of the foregoing; provided that the aggregate
amount of add backs made pursuant to this clause (x) for any period of four
consecutive fiscal quarters, when added to the aggregate amount of add backs
made pursuant to clause (xi) below for such period of four consecutive fiscal
quarters, shall not exceed an amount equal to 15% of Consolidated EBITDA for
such period of four consecutive fiscal quarters (without giving effect to any
adjustments pursuant to this clause (x) or clause (xi) below), (xi) the amount
of net cost savings, operating expense reductions, other operating improvements
and acquisition synergies projected by the Lead Borrower in good faith to be
realized during such period (calculated on a pro forma basis as though such
items had been realized on the first day of such period) as a result of actions
taken or to be taken in connection with the Transaction or any acquisition or
disposition or operational change by the Lead Borrower or any Restricted
Subsidiary, net of the amount of actual benefits realized during such period
that are otherwise included in the calculation of Consolidated EBITDA from such
actions, provided that (A) a duly completed certificate signed by a Responsible
Officer of the Lead Borrower shall be delivered to the Administrative Agent with
the Compliance Certificate required to be delivered pursuant to Section 9.01(e),
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably expected and factually
supportable in the good faith judgment of the Lead Borrower, and (y) such
actions are to be taken within (I) in the case of any such cost savings,
operating expense reductions, other operating improvements and synergies in
connection with the Transaction, 18 months after the Closing Date and (II) in
all other cases, within 18 months after the consummation of the acquisition,
disposition, restructuring or the implementation of an initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (B) no cost savings, operating expense reductions,
other operating improvements and

 

-13-



--------------------------------------------------------------------------------

synergies shall be added pursuant to this clause (ix) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period, (C) to the extent
that any cost savings, operating expense reductions, other operating
improvements and synergies are not associated with the Transaction or any other
specified transaction, all steps shall have been taken for realizing such
savings, (D) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (xi) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies and (E) the aggregate amount of add-backs made pursuant to this
clause (ix) for any period of four consecutive fiscal quarters, when added to
the aggregate amount of add backs made pursuant to clause (x) above for such
period of four consecutive fiscal quarters, shall not exceed an amount equal to
15% of Consolidated EBITDA for such period of four consecutive fiscal quarters
(without giving effect to any adjustments pursuant to this clause (ix) or clause
(vii) above), (xii) to the extent covered by insurance and actually reimbursed
or otherwise paid, or, so long as the Lead Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be
reimbursed or otherwise paid by the insurer and only to the extent that such
amount is (A) not denied by the applicable carrier in writing within 180 days
and (B) in fact reimbursed or otherwise paid within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed or otherwise paid within such 365 days), expenses with respect to
liability or casualty events and expenses or losses relating to business
interruption and (xiii) expenses to the extent covered by contractual
indemnification or refunding provisions in favor of the Lead Borrower or a
Restricted Subsidiary and actually paid or refunded, or, so long as the Lead
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be paid or refunded by the indemnifying party or other
obligor and only to the extent that such amount is (A) not denied by the
applicable indemnifying party or obligor in writing within 90 days and (B) in
fact reimbursed within 180 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within such 180
days).

“Consolidated Fixed Charge Coverage Ratio” shall mean for any period of the
Borrowers and their Restricted Subsidiaries, on a Consolidated basis, the ratio
of (i) Consolidated EBITDA for such period minus Unfinanced Capital Expenditures
for such period to (ii) (without duplication of any items subtracted from
Consolidated EBITDA in clause (i) of this definition) Consolidated Fixed Charges
for such period.

“Consolidated Fixed Charges” shall mean, for any fiscal period of the Borrowers
and their Restricted Subsidiaries, on a Consolidated basis, the sum of the
Borrowers’ and their Restricted Subsidiaries’ (i) cash interest expense in
respect of their Funded Debt, plus (ii) scheduled payments of principal on their
Funded Debt paid during such period (excluding the Loans), plus (iii) cash
income taxes paid plus (iv) Distributions.

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in the second paragraph under “Consolidated Fixed Charge
Coverage Ratio,” with respect to business acquisitions, dispositions of assets
and incurrence and permanent repayment of Indebtedness in each case consummated
after the Closing Date, Consolidated Fixed Charges shall be the amounts set
forth on Schedule 1.01C for the periods shown therein.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Holdings and its Restricted Subsidiaries
(on a consolidated basis) as would be required to be reflected as debt or
Capitalized Lease Obligations on the liability side of a consolidated balance
sheet of Holdings and its consolidated Restricted Subsidiaries in accordance
with U.S. GAAP, (ii) all Indebtedness of Holdings and its Restricted
Subsidiaries of the type described in clause (i)(A) of the definition of
“Indebtedness” and (iii) all Contingent Obligations of Holdings and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii); provided that
Consolidated Indebtedness shall not include (x) Indebtedness in respect of any
Senior Notes or refinancing of any Senior Notes that have been defeased or
satisfied and discharged in accordance with the Senior Notes Indentures or any
refinancing of the Senior Notes Indentures and (y) Indebtedness in respect of
any Permitted Junior Notes that have been defeased or satisfied and discharged
in accordance with the applicable indenture or with respect to which the
required deposit has been made in connection with a call for repurchase or
redemption to occur within the time period set forth in the applicable
indenture, in each case to the extent such transactions are permitted by
Section 10.07.

 

-14-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean for any period, the total interest
expense of the Borrowers and their Restricted Subsidiaries during such period,
determined on a Consolidated basis in accordance with U.S. GAAP.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of Holdings on the Closing Date
and each other director if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least a
majority of then Continuing Directors or such other director receives the
affirmative vote or consent of, or is appointed or otherwise approved by those
Permitted Holders which then hold a majority of the voting Equity Interests in
Holdings, then held by all Permitted Holders, in his or her election by the
shareholders of Holdings.

“Contract Period” shall mean the term of any B/A Equivalent Loan which shall be
of one, two, three or six months, as selected by the Canadian Borrower in
accordance with Section 2.03 or Section 2.08, (i) initially, commencing on the
date of such B/A Equivalent Loan and (ii) thereafter, commencing on the day on
which the immediately preceding Contract Period expires; provided that (a) if a
Contract Period would otherwise expire on a day that is not a Business Day, such
Contract Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Contract Period
shall expire on the immediately preceding Business Day; (b) any Contract Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Contract Period) shall, subject to clause (c) of this definition, end on
the last Business Day of a calendar month; and (c) no Contract Period with
respect to any portion of the Canadian Revolving Loans shall extend beyond the
Maturity Date.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Security Document, the Intercreditor Agreement, the China Intercreditor
Agreement, any Additional Intercreditor Agreement, and each Incremental
Revolving Commitment Agreement.

“Credit Event” shall mean the making of any Loan.

“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) an LC Credit Extension; provided that “Credit Extensions” shall not include
conversions and continuations of outstanding Loans.

“Credit Parties” shall mean the U.S. Credit Parties and the Canadian Credit
Parties.

“Credit Party Guaranty” shall mean the guaranty of each Credit Party pursuant to
Section 14.

“CWA” shall mean the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

-15-



--------------------------------------------------------------------------------

“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any
funding obligations hereunder, or that has failed to pay to the Administrative
Agent, any Issuing Bank, any Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) and, in each case, such
failure is not cured within three Business Days unless such Lender notifies the
Administrative Agent and Lead Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied;
(b) has notified the Administrative Agent or the Lead Borrower that such Lender
does not intend to comply with its funding obligations hereunder or has made a
public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility unless such
Lender notifies the Administrative Agent and the Lead Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied; (c) has failed, within three Business Days following
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that such Lender will comply with its funding obligations
hereunder; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Lead Borrower; or (d) has, or has a direct or
indirect parent company that has, become the subject of an insolvency proceeding
or taken any action in furtherance thereof or become the subject of a Bail-In
Action; provided, however, that a Lender shall not be a Defaulting Lender solely
by virtue of a Governmental Authority’s ownership of any equity interest in such
Lender or parent company.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Deposit Account) for a Borrower or any other Canadian
Credit Party, in each case as required by and in accordance with the terms of
Section 9.17 and in form and substance reasonably satisfactory to the Collateral
Agent.

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of the Restricted
Subsidiaries in connection with a sale of assets that is so designated as
Designated Non-Cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration.

“Dilution Percentage” shall mean, at any time:

(a) with respect to any U.S. Borrower, an amount (expressed as a percentage)
equal to (i) the sum (without duplication) of all deductions, credit memos,
returns, adjustments, allowances, bad-debt write-offs and other non-cash credits
which are recorded (or should be recorded in the reasonable determination of the
Administrative Agent) by all U.S. Borrowers to reduce their accounts receivable,
divided by (ii) the sum of aggregate gross billings of all U.S. Borrowers, in
each case for the 12 fiscal months of the Lead Borrower then most recently ended
as shown in the monthly Borrowing Base Certificate most recently delivered
pursuant to Section 9.17; and

(b) with respect to the Canadian Borrower, an amount (expressed as a percentage)
equal to (i) the sum (without duplication) of all deductions, credit memos,
returns, adjustments, allowances, bad-debt write-offs and other non-cash credits
which are recorded (or should be recorded in the reasonable determination of the
Administrative Agent) by any Canadian Credit Party to reduce its accounts
receivable, divided by (ii) the aggregate gross billings of any Canadian Credit
Party, in each case for the 12 fiscal months of the Lead Borrower then most
recently ended as shown in the monthly Borrowing Base Certificate most recently
delivered pursuant to Section 9.17.

 

-16-



--------------------------------------------------------------------------------

“Dilution Reserve” of U.S. Borrowers together, or any Canadian Credit Parties
together, at any time shall mean an amount equal to the product of (a) the
positive result, if any, of the Dilution Percentage for the U.S. Borrowers
together, or any Canadian Credit Parties together, as applicable, at such time
minus 5% multiplied by (b) the Eligible Accounts of the U.S. Borrowers together,
or any Canadian Credit Parties together, as applicable, at such time.

“Distribution” shall mean, in respect of any entity, (i) any direct or indirect
payment of any Dividends on Equity Interests of the entity (except distributions
in such Equity Interests); (ii) any purchase, redemption or other acquisition or
retirement for value of any Equity Interests of the entity or any Affiliate of
the entity unless made contemporaneously from the net proceeds of the sale of
Equity Interests; (iii) any other direct or indirect distribution, advance or
repayment of Indebtedness to a holder of Equity Interests; and (iv) payment by
any Borrower or any of its Restricted Subsidiaries of management fees to
Platinum.

“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action and (ii) either (a) Average Availability on a Pro
Forma Basis immediately after giving effect to such action would be at least the
greater of (x) 20.0% of the Line Cap and (y) $100.0 million and over the 30
consecutive days prior to consummation of such action, Average Availability was
no less than the greater of (x) 20.0% of the Line Cap and (y) $100.0 million,
also on a Pro Forma Basis for such action or (b)(1) Average Availability on a
Pro Forma Basis immediately after giving effect to such action would be at least
the greater of (x) 15% of the Line Cap and (y) $75.0 million and over the 30
consecutive days prior to consummation of such action, Average Availability was
no less than the greater of (x) 15% of the Line Cap and (y) $75.0 million, also
on a Pro Forma Basis for such action and (2) the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.

“Dividing Person” shall have the meaning assigned to it in the definition of
“Division.”

“Division” shall mean the division of the assets, liabilities and/or obligations
of a Person (the “Dividing Person”) among two or more Persons (whether pursuant
to a “plan of division” or similar arrangement), which may or may not include
the Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” shall mean any Person that, upon the consummation of a
Division of a Dividing Person, holds all or any portion of the assets,
liabilities and/or obligations previously held by such Dividing Person
immediately prior to the consummation of such Division. A Dividing Person which
retains any of its assets, liabilities and/or obligations after a Division shall
be deemed a Division Successor upon the occurrence of such Division.

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with Canadian
Dollars.

 

-17-



--------------------------------------------------------------------------------

“Domestic In-Transit Inventory” shall mean Inventory that has been purchased by
a Credit Party and that is in-transit to or from (a) in the case of a U.S.
Borrower, (i) a Vendor from a location within the continental United States to a
U.S. Borrower or a location designated by a U.S. Borrower that is in the
continental United States or (ii) between two facilities operated by any U.S.
Borrower in the continental United States and (b) in the case of a Canadian
Credit Party, (i) a Vendor from a location within Canada to any Canadian Credit
Party or a location designated by any Canadian Credit Party that is in Canada or
(ii) between two facilities operated by any Canadian Credit Party in Canada.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Dominion Account” shall mean, collectively, the U.S. Dominion Account and
Canadian Dominion Account.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Revolving Loans, the effective yield on
such Revolving Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, underwriting, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders and customary
consent fees paid generally to consenting Lenders.

“Eligible Account” shall mean at any date of determination thereof (a) with
respect to any U.S. Borrower, the aggregate value (determined on a basis
consistent with U.S. GAAP and the Lead Borrower’s current and historical
accounting practices) of all Qualified Accounts of the U.S. Borrowers at such
date; and (b) with respect to any Canadian Credit Party, the aggregate value
(determined on a basis consistent with U.S. GAAP and the Lead Borrower’s current
and historical accounting practices) of all Qualified Accounts of any Canadian
Credit Party at such date, in each case adjusted on any date of determination to
exclude, without duplication, the amount of Ineligible Accounts of the U.S.
Borrowers or any Canadian Credit Party (as applicable) (calculated in accordance
with the definition of “Ineligible Accounts” herein or in the revised definition
of “Ineligible Accounts” then most recently furnished to the Lead Borrower by
the Administrative Agent in writing).

“Eligible In-Transit Inventory” shall mean, on any date, In-Transit Inventory
that meets the requirements of clause (a)(i) (solely to the extent that a Credit
Party has right of title to such Inventory), (a)(ii), (b)(i) (solely to the
extent that a Credit Party has right of title to such Inventory) or (b)(ii) of
the definition of “Domestic In-Transit Inventory.”

 

-18-



--------------------------------------------------------------------------------

“Eligible Inventory” shall mean, at any date of determination thereof, an amount
equal to:

(a) with respect to any U.S. Borrower, the aggregate Value (as reflected on the
perpetual inventory system of the applicable U.S. Borrower) at such date of all
Qualified Inventory owned by such U.S. Borrower and located in any jurisdiction
in the United States of America in which the Lien on such Qualified Inventory
granted to the Administrative Agent would be perfected by appropriate UCC
financing statements that have been filed (or delivered to the Administrative
Agent for filing pursuant to Section 6.09 or 9.12) naming such U.S. Borrower as
“debtor” and the Collateral Agent, for the benefit of the Secured Creditors
under the U.S. Subfacility and the U.S. FILO Subfacility as “secured party”; and

(b) with respect to the Canadian Borrower and the Canadian Subsidiary
Guarantors, the aggregate Value (as reflected on the perpetual inventory system
of the Canadian Borrower and, if applicable, the Canadian Subsidiary Guarantors)
at such date of all Qualified Inventory owned by the Canadian Borrower and the
Canadian Subsidiary Guarantors and located in any jurisdiction in Canada as to
which Qualified Inventory appropriate personal property security filings or
registrations have been made (or delivered to the Administrative Agent for
filing pursuant to Section 6.09 or 9.12), in favor of the Collateral Agent, for
the benefit of the Secured Creditors under the Canadian Subfacility;

in each case, adjusted on any date of determination to exclude, without
duplication, the amount of Ineligible Inventory of the U.S. Borrowers or the
Canadian Borrower and any Canadian Subsidiary Guarantors (as applicable)
(calculated in accordance with the definition of “Ineligible Inventory” herein
or in the revised definition of “Ineligible Inventory” then most recently
furnished to the Lead Borrower by the Administrative Agent in writing).

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person) but in any event excluding
Holdings, each Borrower and their respective Subsidiaries and Affiliates.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit
or proceeding alleging actual or potential liability for investigation, Response
or corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from or arising out of (i) the
presence, Release or threatened Release of Hazardous Material at any Property or
(ii) any violation of Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from or arising out of the presence, Release or
threatened Release of Hazardous Material or alleged injury or threat of injury
to health (to the extent related to Hazardous Material) or the Environment.

“Environmental Laws” shall mean the common law and all federal, state,
provincial, territorial, local and foreign laws, rules, regulations, codes,
ordinances, orders, judgments and consent decrees, now or hereafter in effect,
that relate to the protection or pollution of the Environment or human health
(to the extent related to exposure to Hazardous Materials), including those
relating to the use, recycling, manufacture, distribution, handling, storage,
treatment, transport, Release or threat of Release of Hazardous Materials,
whether now or hereafter in effect, including the CERCLA, the RCRA and the CWA.

“Equipment” shall mean all “equipment,” as such term is defined in the UCC (or,
as applicable, the PPSA), wherever located, in which any Person now or hereafter
has rights.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA as in effect at the Closing Date and any successor Section
thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary would be deemed
to be a “single employer” within the meaning of Section 414(b) or (c) of the
Code and, solely with respect to Section 412 of the Code, Sections 414(b), (c),
(m) or (o) of the Code.

 

 

-19-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan,
(b) a complete or partial withdrawal by any Borrower, or by any Person for which
any Borrower may have any direct or indirect liability from a Plan, or a
cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA, (c) a complete or partial withdrawal by any Borrower,
or by any Person for which any Borrower may have any direct or indirect
liability from a Multi-employer Plan, the receipt by any Borrower, or by any
Person for which any Borrower may have any direct or indirect liability of any
notice concerning the imposition of withdrawal liability (as defined in Part 1
of Subtitle E of Title N of ERISA) or notification that a Multiemployer Plan is,
or is expected to be, insolvent or in reorganization or endangered or critical
status, (d) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan (provided that, with respect to any such
Multiemployer Plan, the Borrower, or any Person for which any Borrower may have
any direct or indirect liability has received written notice of such action or
proceeding), (e) the occurrence of an event or condition which could reasonably
be expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, (f) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code and Section 302 of ERISA, whether or not waived, (g) the failure to
make by its due date a required contribution under Section 412(m) of the Code
(or Section 430(j) of the Code, as amended by the Pension Protection Act of
2006) with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan, (h) the filing pursuant to Section 412 of
the Code of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (i) a determination that any Plan is in “at risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (j) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could result
in liability to the Borrowers or any Subsidiary or (k) the incurrence of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any Person for
which any Borrower may have a direct or indirect obligation to pay such
liability, or any other extraordinary event or condition with respect to a Plan
or Multiemployer Plan which could reasonably be expected to result in a Lien or
acceleration of any statutory requirement to fund all or a substantial portion
of the unfunded accrued benefit liabilities of any such plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Collateral” shall mean, with respect to (i) a U.S. Credit Party, the
meaning provided in the U.S. Security Agreement and (ii) a Canadian Credit
Party, all assets specifically described in a Canadian Security Agreement as
being excluded from the grant of security.

“Excluded Deposit Account” shall mean a Deposit Account (i) which is used for
the sole purpose of making payroll and withholding tax payments related thereto
and other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(ii) which is used for the sole purpose of paying or remitting taxes, including
sales taxes, (iii) which is used solely as an escrow account or as a fiduciary
or trust account for the exclusive benefit of third parties, (iv) is a zero
balance Deposit Account, (v) which, individually or together with any other
Deposit Accounts that are Excluded Deposit Accounts pursuant to this clause (v),
has an average daily balance for any fiscal month of less than $1,000,000 (or
the Dollar Equivalent), (vi) which is used solely to hold segregated deposits in
respect of Permitted Liens pursuant to clauses (xv), (xvi), (xxii), (xxviii),
(xxxi), (xxxiv), (xxxvi), (xxxviii), (xxxix) and (xl) of Section 10.01 hereof or
(vii) located outside of the United States or Canada.

“Excluded Subsidiary” shall mean any Subsidiary of the Lead Borrower (other than
a Borrower or Canadian Credit Party) that is (a) an Unrestricted Subsidiary,
(b) solely with respect to the U.S. Subfacility or the U.S. FILO Subfacility,
any (x) Foreign Subsidiary, (y) FSHCO, or (z) Domestic Subsidiary of a Foreign
Subsidiary that is a CFC, (c) not a Wholly-Owned Subsidiary of the Lead Borrower
or one or more of its Wholly-Owned Restricted

 

-20-



--------------------------------------------------------------------------------

Subsidiaries, (d) an Immaterial Subsidiary that is designated as such by the
Lead Borrower in a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent, (e) established or created pursuant to
Section 10.05(xi) and meeting the requirements of the proviso thereto; provided
that such Subsidiary shall only be an Excluded Subsidiary for the period
immediately prior to such acquisition, (f) prohibited by applicable law from
guaranteeing the Canadian Subfacility or, the U.S. Subfacility or the U.S. FILO
Subfacility, as the case may be, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
in each case, unless, such consent, approval, license or authorization has been
received, in each case so long as the Administrative Agent shall have received a
certification from the Lead Borrower’s general counsel or a Responsible Officer
of the Lead Borrower as to the existence of such prohibition or consent,
approval, license or authorization requirement, (g) solely with respect to a
particular Subfacility, prohibited from guaranteeing the Obligations by any
contractual obligation in existence (x) on the Closing Date or (y) at the time
of the acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (h) a
not-for-profit Subsidiary, (i) RdM Holdings LLC and (ii) any other Subsidiary
(other than the Canadian Subsidiaries) with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the Lead
Borrower), the cost or other consequences (including any adverse tax
consequences) of guaranteeing the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom; provided that, notwithstanding
the above, (x) if a Subsidiary executes this Agreement as a “Subsidiary
Guarantor” then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Guaranty as a “Subsidiary Guarantor” in
accordance with the terms hereof) and (y) if a Subsidiary serves as a guarantor
under (I) the Senior Notes or any Indebtedness refinancing of the Senior Notes
or (II) Permitted Junior Debt or any other Indebtedness incurred by any Borrower
or any Subsidiary Guarantor, in each case of this clause (II), with a principal
amount in excess of the Threshold Amount, then it shall not constitute an
“Excluded Subsidiary” (unless released from its obligations under the Guaranty
as a “Subsidiary Guarantor” in accordance with the terms hereof).

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 14.10 hereof
and any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Credit Parties) at the time the Guaranty of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) any Taxes imposed
on (or measured by) such recipient’s net income, and franchise Taxes imposed on
it in lieu of income Taxes, imposed by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable lending
office in such jurisdiction or as a result of any other present or former
connection between such recipient and such jurisdiction (other than a connection
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document), (b) any branch profits Taxes under Section 884(a) of the Code,
or any similar Tax, imposed by any jurisdiction described in clause (a) above,
(c) solely with respect to the U.S. Subfacility and the U.S. FILO Subfacilitiy,
in the case of a Lender (other than an assignee pursuant to a request by the
Lead Borrower under Section 3.04), any U.S. federal withholding Taxes that is
imposed on amounts payable to such Lender pursuant to a law in effect at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts from a Credit Party with respect
to such U.S. federal withholding Tax pursuant to Section 5.01, (d) any
withholding Tax that is attributable to a Lender’s failure to comply with
Section 5.01(b) or Section 5.01(c), (e) solely with respect to the U.S.
Subfacility and the U.S. FILO Subfacilitiy, any withholding Taxes imposed under
FATCA, (f) any U.S. federal backup withholding Taxes imposed pursuant to
Section 3406 of the Code, (g) solely with respect to the Canadian

 

-21-



--------------------------------------------------------------------------------

Subfacility, any Canadian Taxes as a result of such Lender not dealing at arm’s
length (within the meaning of the Income Tax Act (Canada)) with a Canadian
Credit Party, and (h) solely with respect to the Canadian Subfacility, any
Canadian Taxes as a result of such Lender being a “specified shareholder”
(within the meaning of subsection 18(5) of the Income Tax Act (Canada)) of a
Canadian Credit Party or not dealing at arm’s length with such specified
shareholder of a Canadian Credit Party.

“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of April 3, 2013 (as further amended, amended and restated,
supplemented or otherwise modified from time to time), among the Lead Borrower,
certain subsidiaries and affiliates of the Lead Borrower, as borrowers, certain
lenders party thereto, Bank of America, N.A., as the Administrative Agent (as
amended, restated or otherwise modified from time to time prior to the Closing
Date) and the other parties thereto.

“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).

“Existing Letters of Credit” shall mean those Letters of Credit set forth on
Schedule 1.01H.

“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.19.

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.19.

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extending Lender” shall have the meaning provided in Section 2.19.

“Extension Amendment” shall have the meaning provided in Section 2.19.

“Extension Election” shall have the meaning provided in Section 2.19.

“Extension Request” shall have the meaning provided in Section 2.19.

“Extension Series” shall have the meaning provided in Section 2.19.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the Closing Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
thereunder or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), and any intergovernmental agreements implementing the
foregoing.

“FCCR Test Amount” shall have the meaning provided in Section 10.11(a).

“FCPA” shall have the meaning provided in Section 8.15(c).

“Federal Funds Rate” shall mean (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published, for any day, the rate per annum calculated by the Federal Reserve
Bank of New York on the next Business Day; or (b) if no such rate isbased on
such day’s federal funds transactions by depository institutions (as determined
in such manner as the Federal Reserve Bank of New York shall set forth on its
public website from time to time) and published on the next succeeding Business
Day, the average rate (rounded up, if necessary, to the nearest 1/8 of 1%)
charged to Lender on the applicable day on such transactions, as determined by
Lender. by the Federal Reserve Bank of New York as the federal funds effective
rate; provided that if the Federal Funds Rate as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.05.

“Financed Capital Expenditures” shall mean Capital Expenditures that are
(i) funded with the proceeds of Indebtedness permitted by Section 10.04(iii),
(ii) any additions to property and equipment and other capital expenditures made
with the proceeds of any equity securities issued or capital contributions
received by any Credit Party, (iii) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (A) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored or repaired, or (B) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or substituted, (iv) the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (v) the purchase or improvement of property, plant or equipment to
the extent paid for with the proceeds of dispositions permitted by Section 10.02
that are not required to be applied to prepay the Obligations or the Senior
Notes (or any refinancing in respect thereof), (vi) expenditures that are
accounted for as capital expenditures by Holdings or any Subsidiary and that
actually are paid for by a Person other than Holdings or any Subsidiary to the
extent neither Holdings nor any Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),
(vii) any expenditures which are contractually required to be, and are, advanced
or reimbursed to the Credit Parties in cash by a third party (including
landlords) during such period of calculation, (viii) the book value of any asset
owned by Holdings or any Subsidiary prior to or during such period to the extent
that such book value is included as a Capital Expenditure during such period as
a result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period; provided that (A) any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
in which such expenditure actually is made and (B) such book value shall have
been included in Capital Expenditures when such asset was originally acquired,
(ix) expenditures that constitute Investments constituting a business
acquisition otherwise permitted hereunder or (x) that portion of interest on
Indebtedness incurred for Capital Expenditures which is paid in cash and
capitalized in accordance with U.S. GAAP.

“Foreign In-Transit Inventory” shall mean Inventory of a Borrower or any
Canadian Subsidiary Guarantor that is in-transit from a Vendor of such Borrower
or any Canadian Subsidiary Guarantor from a location outside the continental
United States (in the case of a U.S. Borrower) or Canada (in the case of the
Canadian Borrower or any Canadian Subsidiary Guarantor) to such Borrower or any
Canadian Subsidiary Guarantor or a location designated by such Borrower or any
Canadian Subsidiary Guarantor that is in the continental United States (in the
case of a U.S. Borrower) or Canada (in the case of the Canadian Borrower or any
Canadian Subsidiary Guarantor).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States or Canada by the Lead Borrower or any one or more of
the Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted Subsidiaries residing outside the United States or
Canada, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA, the Code, or any Canadian Employee Benefits Legislation.

“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a Domestic Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.

“Fronting Fee” shall have the meaning provided in Section 2.05(c).

“FSHCO” shall mean any Domestic Subsidiary with no material assets other than
the capital stock (including, for the avoidance of doubt, any instrument treated
as stock for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries that are CFCs.

 

-23-



--------------------------------------------------------------------------------

“Funded Debt” shall mean collectively but without duplication (a) the aggregate
principal amount of Indebtedness (including Subordinated Indebtedness) which
would, in accordance with U.S. GAAP, be classified as long-term debt, together
with the current maturities thereof and the face amount of all outstanding
letters of credit; (b) all Indebtedness outstanding under any revolving credit,
line of credit or renewals thereof, notwithstanding that any such Indebtedness
is created within one (1) year of the expiration of such agreement; and (c) all
Capitalized Lease Obligations.

“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, national, foreign or other governmental department, commission,
board, bureau, legislative, administrative or regulatory body, court, agency or
instrumentality or political subdivision thereof, in each case whether
associated with the United States, Canada, any other nation or, in each case,
any state, province, district or territory or other political subdivision
thereof.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) the Administrative Agent,
any Lender and any Affiliate or branch of the Administrative Agent or any Lender
(even if the Administrative Agent or such Lender subsequently ceases to be the
Administrative Agent or a Lender under this Agreement for any reason) so long as
the Administrative Agent, such Lender or such Affiliate served such purposes at
the time of entry into a particular Secured Bank Product Obligation and their
subsequent assigns, if any, whether now in existence or hereafter arising.

“Guarantor” shall mean Holdings, Lead Borrower (with respect to the Canadian
Subfacility) and each Subsidiary Guarantor.

“Guaranty” shall mean and include each of the Credit Party Guaranty and any
additional guaranty entered into pursuant to Section 9.12.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos or
asbestos-containing materials, mold, polychlorinated biphenyls and radon gas and
(b) any other chemicals, materials, substances, wastes, pollutants,
contaminants, compounds or constituents in any form regulated, or which can give
rise to liability, under any Environmental Law.

“Holdings” shall have the meaning provided in the preamble.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Holdings and its Subsidiaries taken as a whole after giving effect to the
Transaction (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities).

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Lead Borrower
that (i) has Consolidated Total Assets together with all other Immaterial
Subsidiaries (as determined in accordance with U.S. GAAP) of less than 5.0% of
Consolidated Total Assets measured at the end of the most recent fiscal period
for which internal financial statements are available and on a pro forma basis
giving effect to any acquisitions or depositions of companies, division or lines
of business since such balance sheet date and on or prior to the date of
acquisition of such Subsidiary and (ii) has revenues together with all other
Immaterial Subsidiaries (as determined in accordance with U.S. GAAP) for the
period of four consecutive fiscal quarters ending on such date of less than 5.0%
of the combined revenues of Lead Borrower and its Restricted Subsidiaries for
such period (measured for the four quarters ended most recently for which
internal financial statements are available and on a pro forma basis giving
effect to any acquisitions or depositions of companies, division or lines of
business since the start of such four quarter reference period).

“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).

 

-24-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person,
(vi) all obligations under any Swap Contracts and any Bank Product Debt or under
any similar type of agreement and (vii) all Off-Balance Sheet Liabilities of
such Person. Notwithstanding the foregoing, Indebtedness shall not include
(a) trade payables and accrued expenses incurred by any Person in accordance
with customary practices and in the ordinary course of business of such Person
or (b) earn-outs and other contingent payments in respect of acquisitions except
to the extent that the liability on account of any such earn-outs or contingent
payment becomes fixed and is required by U.S. GAAP to be reflected as a
liability on the consolidated balance sheet of Holdings, the Lead Borrower and
any Restricted Subsidiary.

“Indemnified Liabilities” shall have the meaning provided in Section 13.01.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean all Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

“Ineligible Accounts” shall mean, with respect to the U.S. Borrowers or the
Canadian Borrower and any Canadian Subsidiary Guarantors, as applicable, at any
date of determination, an amount equal to the aggregate value of all Qualified
Accounts of the U.S. Borrowers or the Canadian Borrower and any Canadian
Subsidiary Guarantors, as applicable, described in one or more of the following
clauses, without duplication:

(a) Qualified Accounts to which the U.S. Borrowers or the Canadian Borrower and
any Canadian Subsidiary Guarantors, as applicable, do not have sole and absolute
title (excluding Qualified Accounts that are subject (and solely after becoming
subject) to a Permitted Receivables Transaction); or

(b) Qualified Accounts that arise out of a sale made by the U.S. Borrowers or
the Canadian Borrower and any Canadian Subsidiary Guarantors, as applicable, to
an employee, officer, director or Affiliate of the U.S. Borrowers or the
Canadian Borrower and any Canadian Subsidiary Guarantors, as applicable; or

(c) Qualified Accounts in respect of which the Account Debtor (i) is a creditor
of the U.S. Borrowers or the Canadian Borrower and any Canadian Subsidiary
Guarantors, as applicable, (ii) has or has asserted a right of setoff against
the U.S. Borrowers or the Canadian Borrower and any Canadian Subsidiary
Guarantors, as applicable, including co-op advertising (unless such Account
Debtor has entered into a written agreement reasonably acceptable to the
Administrative Agent to waive such setoff rights) or (iii) has disputed its
liability (whether by chargeback or otherwise) or made any claim with respect to
such Qualified Accounts or any other Qualified Accounts which has not been
resolved, in each case to the extent of the amount owed by the U.S. Borrowers or
the Canadian Borrower and any Canadian Subsidiary Guarantors, as applicable, to
the Account Debtor, the amount of such actual or asserted right of setoff, or
the amount of such dispute or claim, as the case may be; or

(d) Qualified Accounts from Account Debtors whose credit standing is not
satisfactory to the Administrative Agent in its Permitted Discretion, including,
without limitation, bankrupt or insolvent Account Debtors or against whom the
U.S. Borrowers or the Canadian Borrower and any Canadian Subsidiary Guarantors,
as applicable, are not able to bring suit or otherwise enforce its remedies
through judicial process; or

 

 

-25-



--------------------------------------------------------------------------------

(e) (i) in the case of Qualified Accounts of the U.S. Borrowers, Qualified
Accounts that are not payable in U.S. Dollars, or Qualified Accounts in respect
of which the Account Debtor either (x) is not incorporated or organized under
the laws of the United States, any state thereof or the District of Columbia or
the laws of Canada or any province or territory thereof, (y) is located outside
the United States and Canada or (z) has its principal place of business or
substantially all of its assets outside the United States and Canada, other than
Qualified Accounts covered under a letter of credit or bankers’ acceptance on
terms acceptable to the Administrative Agent (it being understood that no
representation or certification by a Borrower as to the matters described in the
foregoing clauses (y) or (z) shall be deemed to be false or misleading in any
material respect so long as the relevant Borrower has exercised its customary
care in making any determination as to the matters described in such clauses);
or (ii) in the case of Qualified Accounts of the Canadian Borrower and any
Canadian Subsidiary Guarantors, such Qualified Account is not payable in
Canadian Dollars or U.S. Dollars or the Account Debtor either (x) is not
incorporated under the laws of Canada, or any province or territory thereof, or
the laws of the United States of America, any state thereof or the District of
Columbia or (y) is located outside Canada and the United States of America or
(z) has its principal place of business (or domicile for the purposes of the
Quebec Civil Code) or substantially all of its assets outside Canada and the
United States of America, other than Qualified Accounts covered under a letter
of credit or bankers’ acceptance on terms acceptable to the Administrative Agent
(it being understood that no representation or certification by the Canadian
Borrower or any Canadian Subsidiary Guarantor as to the matters described in the
foregoing clause (y) or (z) shall be deemed to be false or misleading in any
material respect so long as the relevant Borrower has exercised its customary
care in making any determination as to the matters described in such clauses);
or

(f) (i) Qualified Accounts resulting from sales that are guaranteed sales,
sale-and-returns, ship-and-returns or sales on approval or (ii) Qualified
Accounts that are sold on terms in excess of 90 days or, in the case of
Whirlpool Corporation and its direct and indirect Subsidiaries or other Account
Debtors satisfactory to the Administrative Agent in its Permitted Discretion,
120 days; or

(g) Qualified Accounts in respect of goods that have not been shipped or title
to which has not passed to the applicable Account Debtors (including sales on
consignment), or Qualified Accounts that represent Progress-Billings or
otherwise do not represent completed sales. For purposes hereof, an Account
represents a “Progress-Billing” if, and to the extent that, the Account Debtor’s
obligation to pay the invoice giving rise to such Account is conditioned upon
such Borrower’s completion of any further performance under the contract or
agreement; or

(h) Qualified Accounts that do not comply in all material respects with the
requirements of all Applicable Laws including without limitation the Federal
Consumer Credit Protection Act and the Federal Truth in Lending Act; or

(i) Qualified Accounts that are unpaid more than (i) 60 days from the original
due date or (ii) 90 days from the original date of invoice; or

(j) Qualified Accounts that are not paid in full and for which the U.S.
Borrowers or the Canadian Borrower and any Canadian Subsidiary Guarantors, as
applicable, create new receivables for the unpaid portion of such Accounts,
including without limitation chargebacks, debit memos and other adjustments for
unauthorized deductions; or

(k) all Qualified Accounts with respect to a single Account Debtor if 50% or
greater in aggregate value of the Qualified Accounts of such Account Debtor are
ineligible other than as a result of this clause (k) (it being understood that
in determining the aggregate amount of Qualified Accounts from a single Account
Debtor that are unpaid more than 60 days from the due date or more than 90 days
from the original date of invoice under clause (i) above, there shall be
excluded the amount of any net credit balances relating to the Qualified
Accounts of such Account Debtor which are more than 60 days from the due date or
90 days from the original date of invoice); or

 

-26-



--------------------------------------------------------------------------------

(l) Qualified Accounts that (i) are not subject to a valid and perfected first
priority Lien in favor of the Collateral Agent, subject to no other Liens other
than Permitted Liens described in Sections 10.01(i), (iv)(x), (x), (xi) and
(xiv) or (ii) do not otherwise conform to the representations and warranties
contained in the Credit Documents relating to Accounts; or

(m) Qualified Accounts for which a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received as
payment for all or any part of such Qualified Accounts, presented for payment
and returned uncollected for any reason; or

(n) Qualified Accounts that have been written off the books of the U.S.
Borrowers or the Canadian Borrower and any Canadian Subsidiary Guarantors, as
applicable, or have otherwise been designated as uncollectible; or

(o) (i) Qualified Accounts that are non-trade Accounts or notes receivable,
(ii) Qualified Accounts that are subject to any adverse security deposit,
retainage or other similar advance made by or for the benefit of the applicable
Account Debtors, (iii) Qualified Accounts that represent or relate to payments
of interest, or (iv) Qualified Accounts that are subject to off-set from
customer overpayments, in each case to the extent thereof; or

(p) Qualified Accounts in respect of which the Account Debtor is the United
States of America or Canada or any department, agency or instrumentality
thereof, unless (i) in the case of the U.S. Borrowers or the Canadian Borrower
and any Canadian Subsidiary Guarantors, as applicable, holding a Qualified
Account in respect of which the Account Debtor is the United States of America
or any department, agency or instrumentality thereof, the U.S. Borrowers or the
Canadian Borrower and any Canadian Subsidiary Guarantors, as applicable, duly
assign the rights to payment of such Qualified Accounts to the applicable Agent
pursuant to the Assignment of Claims Act of 1940, as amended, which assignment
and related documents and filings shall be in form and substance reasonably
satisfactory to the Administrative Agent or (ii) in the case of the U.S.
Borrowers or the Canadian Borrower and any Canadian Subsidiary Guarantors, as
applicable, holding a Qualified Account in respect of which the Account Debtor
is Canada or any department, agency or instrumentality thereof, the provisions
of the Financial Administration Act (Canada) or similar provincial or
territorial legislation or municipal ordinance of similar purpose have been
complied with and any other steps necessary to perfect the Lien of the
Collateral Agent on such Account have been complied with to the Collateral
Agent’s satisfaction; or

(q) Qualified Accounts that are subject to a cash rebate, to the extent of the
amount of such cash rebate that is accrued and unpaid; or

(r) Qualified Accounts due from any Account Debtor if the aggregate value of
Qualified Accounts due from such Account Debtor, plus the aggregate value of
Qualified Accounts of such Account Debtor’s Affiliates (in each case, which
Qualified Accounts would otherwise be Eligible Accounts), exceeds 15% of the
total amount of Eligible Accounts at the time of any determination, to the
extent of such excess over such limit; or

(s) such other Qualified Accounts as may be deemed ineligible by the
Administrative Agent from time to time in the reasonable exercise of its
Permitted Discretion;

(t) such Qualified Account is of an Account Debtor that is located in a
jurisdiction requiring the filing of a notice of business activities report or
similar report in order to permit such Borrower or any Canadian Subsidiary
Guarantor, as applicable, to seek judicial enforcement in such jurisdiction of
payment of such Account, unless the U.S. Borrowers or the Canadian Borrower and
any Canadian Subsidiary Guarantors, as applicable, have qualified to do business
in such jurisdiction or have filed a notice of business activities report or
equivalent report for then-current year or if such failure to file and inability
to seek judicial enforcement is capable of being remedied without any material
delay or material cost.

 

-27-



--------------------------------------------------------------------------------

“Ineligible Inventory” shall mean, with respect to the U.S. Borrowers or the
Canadian Borrower and any Canadian Subsidiary Guarantors, as applicable, at any
date of determination, an amount equal to the sum of the following, without
duplication:

(a) 100% of the Value of Qualified Inventory that is not subject to a perfected
first priority Lien in favor of the Collateral Agent; or

(b) 100% of the Value of Qualified Inventory that consists of maintenance spare
parts, stores supplies, cleaning mixtures and lubricants, as determined in
accordance with the accounting policies of the Lead Borrower to be classified as
supplies; or

(c) with respect to the U.S. Borrowers or the Canadian Borrower and any Canadian
Subsidiary Guarantors, as applicable, 50% of the Value of Slow Moving Inventory;
or

(d) 100% of the Value of (i) Qualified Inventory that is not located at property
that is owned or leased by such Borrower or Canadian Subsidiary Guarantor and is
not Eligible In-Transit Inventory and (ii) Qualified Inventory that is located
at or in transit to or from any Third-Party Location to property that is either
owned or leased by the U.S. Borrowers or the Canadian Borrower and any Canadian
Subsidiary Guarantors, as applicable; provided that the Value of Qualified
Inventory located at or in transit to or from a Third-Party Location shall not
be included in calculating “Ineligible Inventory” pursuant to this clause (d) on
any date of determination if such Borrower or Canadian Subsidiary Guarantor or
the Lead Borrower shall have delivered to the Administrative Agent a Landlord
Lien Waiver and Access Agreement with respect to such Third-Party Location or an
Inventory Reserve has been established in respect thereof; or

(e) 100% of the Value of Qualified Inventory that (i) in the case of a U.S.
Borrower, is not located in the United States or (ii) in the case of the
Canadian Borrower and any Canadian Subsidiary Guarantors, is not located in
Canada; or

(f) 100% of the Value of Qualified Inventory considered non-conforming, which
shall mean, on any date, all inventory classified as “non-prime,” “scrap” or
other “off-spec” such as non-conforming (“NCR”), seconds or thirds, damaged,
defective, discontinued, rejects, obsolete, unmerchantable, not in good
condition, marked “return to vendor” or otherwise unsaleable in the ordinary
course of business; or

(g) 100% of the Value of Qualified Inventory that does not otherwise conform to
the representations and warranties contained in the Credit Documents; or

(h) 100% of the Value of Qualified Inventory located on the premises of joint
ventures, unless (i) a joint venture agreement reasonably acceptable to the
Administrative Agent has been executed and (ii) such Qualified Inventory is
reasonably acceptable to the Administrative Agent; or

(i) 100% of the Value of Qualified Inventory that is subject to a negotiable
document of title (as defined in the UCC or as defined or used in the PPSA, as
applicable) unless such negotiable document of title has been delivered to the
applicable Agent; or

(j) the Value of Qualified Inventory to the extent such Value includes tolling
costs or processing costs incurred by the U.S. Borrowers or the Canadian
Borrower and any Canadian Subsidiary Guarantors, as applicable, for processing
customer-owned Inventory; or

(k) the Value of Qualified Inventory to the extent such Value includes prepaid
Inventory or relates to advance payments made to vendors for merchandise not yet
received; or

(1) without duplication of any calculation pursuant to clause (d) of the
definition of “Inventory Valuation Reserves,” the Value of Qualified Inventory
that is subject to vendor credits representing price allowances, rebates and
credits that have been allocated by the U.S. Borrowers or the Canadian Borrower
and any Canadian Subsidiary Guarantors, as applicable, to reduce Inventory
costs, to the extent of such credits; or

 

-28-



--------------------------------------------------------------------------------

(m) 50% of the Value of Shorts Inventory; or

(n) the Value of such other Qualified Inventory as may be deemed ineligible by
the Administrative Agent from time to time in the exercise of its Permitted
Discretion; or

(o) the Value of In-Transit Inventory except Eligible In-Transit Inventory.

“Instrument” shall have the meaning ascribed to the term “instrument” in Article
9 of the UCC (or, as applicable, the PPSA).

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s or other Canadian Credit Party’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property is violative of any ownership or right to use any Intellectual Property
of such Person.

“Intercreditor Agreement” shall mean (i) prior to the execution of the 2016
Intercreditor Agreement, that certain Intercreditor Agreement set forth in
Exhibit I, dated as of October 10, 2012, by and among the Collateral Agent and
Wells Fargo Bank, National Association, as collateral agent under the Indenture,
dated as of October 10, 2012, between Ryerson Inc. and Joseph T. Ryerson & Son,
Inc., as co-issuers, and Wells Fargo Bank, National Association, as trustee (as
same may be amended or modified from time to time in accordance with the terms
thereof) or (ii) the 2016 Intercreditor Agreement.

“Interest Determination Date” shall mean, with respect to any LIBOR Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBOR Rate Loan.

“Interest Period” shall mean, as to any Borrowing of a LIBOR Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six month months thereafter, as the Lead Borrower may elect,
or the date any Borrowing of a LIBOR Rate Loan is converted to a Borrowing of a
U.S. Base Rate Loan or Canadian Base Rate Loan in accordance with Section 2.08
or repaid or prepaid in accordance with Section 2.07 or Section 2.09; provided,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interim Period” shall have the meaning assigned to such term in
Section 10.11(b).

“In-Transit Inventory” shall mean Inventory of a Credit Party that is either
Domestic In-Transit Inventory or Foreign In-Transit Inventory.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC (or
with respect to any Canadian Credit Party, the PPSA), wherever located, in which
any Person now or hereafter has rights.

“Inventory Reserves” shall mean, with respect to any Borrower or other Canadian
Credit Party, an amount equal to the sum of (i) “landlord reserves,” calculated
(x) in the case of a U.S. Borrower, as three months’ rent expense for each U.S.
Borrower’s leased facilities at which Eligible Inventory is located for which a
Landlord Lien Waiver and Access Agreement has not been obtained and (y) in the
case of the Canadian Borrower, as three months’ rent expense for each of the
Canadian Borrower’s and any Canadian Subsidiary Guarantor’s, as applicable,
leased

 

-29-



--------------------------------------------------------------------------------

facilities at which Eligible Inventory is located for which a Landlord Lien
Waiver and Access Agreement has not been obtained, (ii) “third party liability
reserves,” calculated as any liability owed to any Outside Processor, customer,
vendor or Third-Party Warehouseman holding Eligible Inventory from whom a
Landlord Lien Waiver and Access Agreement has not been obtained, not to exceed,
for any location, the lesser of (x) the amount owing to such Outside Processor,
customer, vendor or Third-Party Warehouseman or (y) the Value of the Eligible
Inventory balance at such location, (iii) in the case of the Canadian Borrower
and any Canadian Subsidiary Guarantor, any reserve which the Administrative
Agent may require in its Permitted Discretion on account of the right of an
unpaid supplier to repossess goods under Section 81.1 of the BIA (generally
known as the “30 day goods” rule) or any other similar Applicable Law of any
other applicable jurisdiction, (iv) such other reserves as may be deemed
appropriate by the Administrative Agent from time to time in the exercise of its
Permitted Discretion, and (v) Inventory Valuation Reserves.

“Inventory Valuation Reserves” shall mean an amount equal to the sum of the
following:

(a) a purchase price variance reserve, calculated as the aggregate of the most
current four months’ purchase price variance, as recorded on the Lead Borrower’s
income statements’ variance reports; provided that such aggregate amount
represents a favorable purchase price variance (i.e., where the Value exceeds
the actual cost of such Inventory);

(b) a conversion cost reserve calculated as the amount by which (i) the sum of
the most current four months’ reclass variance exceeds (ii) 5% of Value at such
date of determination;

(c) a vendor discount reserve, equal to the product of (i) vendor discounts
earned, expressed as a percentage of cost of sales during the most current two
year period, multiplied by (ii) Value at such date of determination;

(d) a lower of cost or market reserve for Inventory that is sold, or valued by
the relevant Borrower or Canadian Credit Party or as deemed appropriate by the
Administrative Agent in its Permitted Discretion, for less than the actual cost
to produce or acquire; provided that such a reserve shall only be imposed when
the price of relevant metals (including aluminum, stainless steel and carbon) on
the London Metal Exchange has dropped at least 5% since the delivery of the
immediately prior Borrowing Base Certificate and shall be extinguished upon
delivery of the next Borrowing Base Certificate;

(e) a reserve for estimated scrap losses related to custom plates in an amount
determined in a manner consistent with the relevant Borrower’s or Canadian
Subsidiary Guarantor’s, as applicable, past accounting practices;

(f) a reserve in the amount of general ledger adjustments reflecting changes in
Value of Qualified Inventory based on the results of a physical inventory to the
extent such adjustments have not also been made to the applicable Borrower’s or
Canadian Subsidiary Guarantor’s, as applicable, perpetual inventory system; and

(g) such other reserves as may reasonably be deemed appropriate by the
Administrative Agent in its Permitted Discretion.

“Investment Grade Account Debtor” shall mean an Account Debtor with corporate
ratings of at least BBB- from S&P or Baa3 from Moody’s.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Bank” shall mean the Canadian Issuing Bank and/or the U.S. Issuing
Bank.

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association.

 

-30-



--------------------------------------------------------------------------------

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Lead Borrower (i) in which the Lead Borrower or any Restricted Subsidiary
holds or acquires an ownership interest (by way of ownership of Equity Interests
or other evidence of ownership) and (ii) which is engaged in a business
permitted by Section 10.09.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Landlord Lien Waiver and Access Agreement” shall mean an agreement duly
executed in favor of the Collateral Agent in form and content reasonably
acceptable to the Collateral Agent, by which (i) for locations leased by a
Borrower or Canadian Subsidiary Guarantor and at which any Collateral is
located, an owner of premises upon which any Collateral of a Borrower or
Canadian Subsidiary Guarantor is located agrees to waive or subordinate any Lien
it may have with respect to such Collateral in favor of the Collateral Agent’s
Lien thereon and to permit the Collateral Agent to enter upon such premises and
remove such Collateral or to use such premises to store or dispose of such
Collateral for up to 60 days upon continued payment of rent and other charges,
or (ii) for locations at which any Borrower or Canadian Subsidiary Guarantor
places Inventory with a warehouseman or a processor, such warehouseman or
processor agrees to waive or subordinate any Lien it may have with respect to
such Collateral in favor of the Collateral Agent’s Lien thereon and to permit
the Collateral Agent to enter upon such premises and remove such Collateral or
to use such premises to store or dispose of such Collateral for up to 60 days
upon continued payment of rent and other charges.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment under any Subfacility
hereunder as of such date of determination.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13.

“LC Commitment” shall mean the Canadian LC Commitment and the U.S. LC
Commitment.

“LC Credit Extension” shall mean any Canadian LC Credit Extension or U.S. LC
Credit Extension.

“LC Disbursement” shall mean any Canadian LC Disbursement or U.S. LC
Disbursement.

“LC Documents” shall mean the Canadian LC Documents and the U.S. LC Documents.

“LC Exposure” shall mean, collectively, the Canadian LC Exposure and the U.S. LC
Exposure.

“LC Obligations” shall mean the Canadian LC Obligations and/or the U.S. LC
Obligations.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c)(i).

“LC Request” shall mean a request by the Lead Borrower or the Canadian Borrower,
as applicable, in accordance with the terms of Section 2.13(b) in form and
substance satisfactory to the applicable Issuing Bank.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Lender Loss Sharing Agreement” shall mean that certain Lender Loss Sharing
Agreement entered into by each Lender as of the Closing Date and each other
Lender becoming party to this Agreement via an Assignment and Assumption
Agreement or otherwise after the Closing Date.

“Letter of Credit” shall mean any Canadian Letter of Credit, U.S. Letter of
Credit, usance letter of credit or foreign guarantee.

 

-31-



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b).

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Maturity Date.

“Leverage Ratio” shall mean, with respect to any Person, at any date the ratio
of (a) the sum of the aggregate outstanding Indebtedness of such person and its
Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with U.S. GAAP) to (b) Consolidated EBITDA of
such person for the four full fiscal quarters for which internal financial
statements are available immediately preceding such date on which such
additional Indebtedness is incurred. In the event that the Lead Borrower or any
of its Restricted Subsidiaries incurs, assumes, guarantees, repays, repurchases,
defeases, redeems or otherwise discharges any Indebtedness subsequent to the
commencement of the period for which the Leverage Ratio is being calculated but
prior to the event for which the calculation of the Leverage Ratio is made, then
the Leverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, repayment, repurchase, redemption, defeasance
or other discharge of Indebtedness as if the same had occurred at the beginning
of the applicable four-quarter period.

“LIBOR Rate” shall mean,

(a) for eachany Interest Period with respect to a LIBOR Rate Loan, the rate per
annum rate of interest (rounded up to the nearest 1/100th of 1%) determined by
the Administrative Agent at or about 11:00 a.m. (London time) two Business Days
prior to an interest period, for a term equivalent to such period, equal to the
London Interbank Offered Rate, or comparable or successor rate approved by the
Administrative Agent, as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period) (“LIBOR”) as published on
the applicable ReutersBloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (the “LIBOR Screen Rate”); provided,
that any comparable or successor rate shall be applied by the Administrative
Agent, if administratively feasible, in a manner consistent with market
practice; provided, further, thatat approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

(b) for any interest calculation with respect to a U.S. Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and

(c) if the LIBOR Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

“LIBOR Rate Loan” shall mean each Revolving Loan designated as such by the Lead
Borrower or the Canadian Borrower, as applicable, at the time of the incurrence
thereof or conversion thereto.

“LIBOR Successor Rate” shall have the meaning assigned to such term in
Section 2.213.05(ab ).

“LIBOR Successor Rate Conforming Changes” meansshall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultationis reasonably necessary in connection with the Lead
Borroweradministration of this Agreement).

 

-32-



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed trust, constructive trust,
statutory trust, security conveyance, lien (statutory or other) or arrangement
to provide any preference or priority or other security agreement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
effect as any of the foregoing).

“Line Cap” shall mean an amount that is equal to the lesser of (a) the Aggregate
Commitments and (b) the then applicable aggregate amount of the Borrowing Base.

“Liquidity Event” shall mean the occurrence of a date when Availability is less
than the greater of (x) 10% of the Line Cap and (y) $60,000,000, in each case
for 5 consecutive Business Days, until such date as Availability has been
greater than $80,000,000 on each day during the immediately preceding 30
consecutive days.

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loans” shall mean advances made to or at the instructions of a Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans or Swingline
Loans.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the UCC or, if applicable Section 7 (or similar
provision) of the PPSA.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean the effect of any event, condition, action,
omission or circumstance, which, alone or when taken together with other events,
conditions, actions, omissions or circumstances occurring or existing
concurrently therewith, (i) has or could reasonably be expected to have a
material adverse effect upon the business, operations, Properties (including the
Collateral) or condition (financial or otherwise) of the Credit Parties taken as
a whole; (ii) has or could be reasonably expected to have any material adverse
effect upon the validity or enforceability of this Agreement or any of the other
Credit Documents or the ability of the Administrative Agent, the Collateral
Agent or any Lender to realize upon any of the Collateral or to enforce or
collect the Obligations; or (iii) has any material adverse effect, upon the
Liens of the Collateral Agent with respect to the Collateral or the priority of
any such Liens.

“Maturity Date” shall mean November 16, 2021.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to or required to be
contributed to by any Borrower, or any Person for which any Borrower may have
any direct or indirect liability or with respect to which any Borrower or
Subsidiary could incur liability. For greater certainty, “Multiemployer Plan”
does not include any Canadian Pension Plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Amount of Eligible Accounts” shall mean the value of such Eligible Accounts
on any date less, without duplication, (x) at all times any and all returns,
rebates, discounts (which may, at the Administrative Agent’s option, be
calculated on shortest terms), credits, allowances or Taxes (including sales,
excise or other Taxes but excluding franchise and other Taxes imposed on, or
measured by reference to, income) at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with, or any interest
accrued on the amount of, such Accounts at such date (calculated without
duplication of (1) deductions taken pursuant to the exclusion of “Ineligible
Accounts” as described in the definition of “Eligible Accounts” or (2) items
included within the Dilution Reserve) and (y) at the Administrative Agent’s
discretion solely after the occurrence and during the continuation of a
Liquidity Period, the aggregate amount of all cash received in respect of such
Accounts (excluding, to the extent it can be traced as such, cash received and
identifiable with respect to Ineligible Accounts) but not yet applied to reduce
the amount of such Accounts.

 

-33-



--------------------------------------------------------------------------------

“New Financing” shall mean the Indebtedness incurred or to be incurred by
Holdings and its Subsidiaries under the Credit Documents (assuming the full
utilization of the Revolving Commitments) and all other financings contemplated
by the Credit Documents, in each case after giving effect to the Transaction and
the incurrence of all financings in connection therewith.

“NOLV Percentage” shall mean the net orderly liquidation value of Inventory,
expressed as a percentage of the Value of Inventory, expected to be realized at
an orderly, negotiated sale held within a reasonable period of time, net of all
liquidation expenses, as determined from the most recent Qualified Appraisal of
such Inventory performed by a Qualified Appraiser.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notes Collateral Agent” shall mean Wells Fargo Bank, National Association, in
its capacity as collateral agent under the Senior Notes Documents and together
with its successors in such capacity.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.

“Notice Office” shall mean 333 South Hope Street, 13th Floor, Los Angeles, CA
90071, Telecopier: (312) 453-5167, Attention: Stephen King; or such other
offices or persons as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which a Reserve has subsequently been established in the maximum
amount thereof.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document (other than the Intercreditor Agreement,
the China Intercreditor Agreement or any Additional Intercreditor Agreement),
including, without limitation, all obligations to repay principal or interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding) on the Loans, and to pay interest, fees, costs, charges,
expenses, professional fees, and all sums chargeable to the Borrowers or any
other Credit Party or for which any Borrower or any other Credit Party is liable
as indemnitor under the Credit Documents, whether or not evidenced by any note
or other instrument (including fees accruing during the pendency of any
bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (y) all Secured Bank
Product Obligations; provided, however, that for purposes of the Credit Party
Guaranty and each other guarantee agreement or other instrument or document
executed and delivered pursuant to this Agreement, the term “Obligations” shall
not, as to any Guarantor, include any Excluded Swap Obligations. Notwithstanding
anything to the contrary contained above, (x) obligations of any Credit Party
under any Secured Bank Product Obligations shall be secured and guaranteed
pursuant to the Credit Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (y) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Secured Bank
Product Obligations.

“OFAC” shall have the meaning provided in Section 8.15(b).

 

-34-



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any obligation under a Synthetic Lease or
(iii) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the assignee or assignor and the jurisdiction imposing such
Tax (other than a connection arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Credit Document, or sold or assigned
an interest in any Loan).

“Outside Processor” shall mean any Person that provides processing services with
respect to Qualified Inventory owned by a Credit Party and on whose premises
Qualified Inventory is located, which premises are neither owned nor leased by a
Credit Party.

“Outstanding Amount” shall mean with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.

“Overadvance” shall have the meaning assigned to such term in Section 2.17.

“Overadvance Loan” shall mean a (i) U.S. Base Rate Loan made when an Overadvance
exists or is caused by the funding thereof under the U.S. Subfacility or (ii) a
Canadian Prime Loan or Canadian Base Rate Loan when an Overadvance exists or is
caused by the funding thereof under the Canadian Subfacility.

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action and (ii) either (a) Average Availability on a Pro Forma
Basis immediately after giving effect to such action would be at least the
greater of (x) 17.5% of the Line Cap and (y) $90.0 million and over the 30
consecutive days prior to consummation of such action, Availability averaged no
less than the greater of (x) 17.5% of the Line Cap and (y) $90.0 million, also
on a Pro Forma Basis for such action or (b) (1) Average Availability on a Pro
Forma Basis immediately after giving effect to such action would be at least the
greater of (x) 12.5% of the Line Cap and (y) $65.0 million and over the 30
consecutive days prior to the consummation of such action, Average Availability
was no less than the greater of (x) 12.5% of the Line Cap and (y) $65.0 million
also on a Pro Forma Basis for such action and (2) the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action.

“Payment Item” shall mean all checks, drafts, or other items of payment payable
to a Borrower or Canadian Credit Party, including proceeds of any of the
Collateral.

“Payment Office” shall mean (i) with respect to the U.S. Subfacility and the
U.S. FILO Subfacilitiy, the office of the Administrative Agent located at 901
Main Street, 14th Floor Dallas, Texas 75202, Attention: Operations Manager,
Telephone No.: (214) 209-4743, Telecopier No.: (972) 773-3765 and (ii) with
respect to the Canadian Subfacility, the office of the Administrative Agent
located at 181 Bay Street Toronto, Ontario M5J 2V8, Attention: Operations
Manager, Telephone No.: (416) 369-2788, Telecopier No.: (312) 453-4041 or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.

 

-35-



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Plan” shall mean a pension plan other than a Multiemployer Plan (as
defined in Section 3(2) of ERISA) subject to Title IV of ERISA or subject to the
minimum funding standards of Section 412 of the Code or Section 302 of ERISA
which is or was at any time during the current year or the immediately preceding
six (6) years maintained, sponsored, contributed to or required to be
contributed to by a Borrower or any Person for which any Borrower may have any
direct or indirect liability for contributions, or with respect to which a
Borrower or Subsidiary could incur liability. For greater certainty, “Pension
Plan” does not include any Canadian Pension Plan.

“Perfection Certificate” shall mean the Perfection Certificate in the form
approved by the Collateral Agent, as the same may be supplemented from time to
time pursuant to Section 9.01(f) or otherwise.

“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
Restricted Subsidiary of an Acquired Entity or Business; provided that (in each
case) (A) the Acquired Entity or Business acquired is in a business permitted by
Section 10.09 and (B) all applicable requirements of Section 9.14 are satisfied.

“Permitted Affiliates” shall mean the Joint Ventures existing on the Closing
Date and listed on Schedule 1.01G hereto attached hereto and any Joint Ventures
created or acquired after the Closing Date and permitted pursuant to the terms
of the Credit Documents.

“Permitted Discretion” shall mean reasonable credit judgment exercised in good
faith in accordance with customary business practices for comparable asset-based
lending transactions, and as it relates to the establishment of reserves or the
imposition of exclusionary criteria shall require that (x) such establishment,
adjustment or imposition after the Closing Date be based on the analysis of
facts or events first occurring or first discovered by the Administrative Agent
after the Closing Date or are materially different from the facts or events
occurring or known to the Administrative Agent on the Closing Date, unless the
Lead Borrower and the Administrative Agent otherwise agree in writing and the
proposed action to be taken by the Administrative Agent to mitigate the effects
of such changed fact or event bears a reasonable relationship to such fact or
event that is the basis therefor, (y) the contributing factors to the imposition
of any reserves shall not duplicate (i) the exclusionary criteria set forth in
the definitions of “Eligible Accounts” or “Eligible Inventory” as applicable
(and vice versa) or (ii) any reserves deducted in computing book value and
(z) the amount of any such reserve so established or the effect of any
adjustment or imposition of exclusionary criteria be a reasonable quantification
of the incremental dilution of the Borrowing Base attributable to such
contributing factors.

“Permitted Holders” shall mean (i) Platinum and Platinum Affiliates, (ii) any
Permitted Transferee of any of the foregoing Persons, or (iii) any “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act or any successor provision) of which any of the foregoing are
members; provided that in the case of such “group” and without giving effect to
the existence of such “group” or any other “group,” such Persons specified in
clauses (i), (ii) or (iii) above, collectively, have beneficial ownership,
directly or indirectly, of more than 50% of the total voting power of the voting
Equity Interests of Holdings or any of its direct or indirect parent entities
held by such “group,” and provided, further, that, in no event shall Platinum
and Platinum Affiliates own a lesser percentage of voting Equity Interests than
any other Person or group referred to in clauses (ii) or (iii) (other than, with
respect to clause (iii), Permitted Transferees of Platinum).

“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.

“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

-36-



--------------------------------------------------------------------------------

“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of secured loans; provided that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
issuance thereof, (i) no such Indebtedness, to the extent incurred by any Credit
Party, shall be guaranteed by any Person other than the Borrowers or Guarantors,
(ii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following then Latest Maturity Date, (iii) any “asset sale” mandatory prepayment
provision or offer to prepay covenant included in the agreement governing such
Indebtedness, to the extent incurred by any Credit Party, shall provide that the
Lead Borrower or the respective Subsidiary shall be permitted to repay
obligations and terminate commitments under this Agreement before prepaying or
offering to prepay such Indebtedness, (iv) in the case of any such Indebtedness
incurred by a Credit Party (a) that is secured by some or all of the assets
comprising Collateral (as defined in the applicable Security Documents) such
Indebtedness must be secured on a junior-lien basis relative to the Liens on
such Collateral securing the Obligations of the Credit Parties, (b) the security
agreements relating to such Indebtedness are substantially the same (as to
Collateral) as the applicable Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (c) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Intercreditor Agreement as “Additional Cash Flow
Obligations” thereunder or, if the Intercreditor Agreement is no longer in
effect, the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt by the Lead
Borrower that is secured by assets of the Lead Borrower or any of other Credit
Party on a basis junior to the Obligations and the obligations under the Senior
Notes or any refinancing of the Senior Notes, then the Credit Parties, the
Administrative Agent, the Collateral Agent and the Junior Representative for
such Indebtedness shall have executed and delivered the Additional Intercreditor
Agreement and (v) in respect of any such Indebtedness of a Credit Party, the
representations and warranties, covenants, and events of default, taken as a
whole, shall be no more onerous in any material respect than the related
provisions contained in this Agreement; provided that any such terms may be more
onerous to the extent they take effect after the Latest Maturity Date (provided
that a certificate of a Responsible Officer of the Lead Borrower delivered to
the Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (v), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)). The
incurrence of Permitted Junior Loans shall be deemed to be a representation and
warranty by the Lead Borrower that all conditions thereto have been satisfied in
all material respects and that such incurrence is permitted in accordance with
the terms of this Agreement, which representation and warranty shall be deemed
to be a representation and warranty for all purposes hereunder, including,
without limitation, Sections 7 and 11.

“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary evidenced by senior notes and incurred pursuant to one or
more issuances of such senior notes; provided that in any event, unless the
Required Lenders otherwise expressly consent in writing prior to the issuance
thereof, (i) no such Indebtedness, to the extent incurred by any Credit Party,
shall be guaranteed by any Person other than Holdings, the Borrowers or any of
their Subsidiaries, (ii) no such Indebtedness shall be subject to scheduled
amortization or have a final maturity, in either case prior to the date
occurring ninety-one (91) days following the Latest Maturity Date, (iii) any
“asset sale” offer to purchase covenant included in the indenture governing such
Indebtedness, to the extent incurred by any Credit Party, shall provide that the
Lead Borrower or the respective Subsidiary shall be permitted to repay
obligations, and terminate commitments, under this Agreement before offering to
purchase such Indebtedness, (iv) the indenture governing such Indebtedness shall
not include any financial maintenance covenants, (v) the “default to other
indebtedness” event of default contained in the indenture governing such
Indebtedness shall provide for a “cross-acceleration” rather than a
“cross-default,” (vi) in the case of any such Indebtedness incurred by a Credit
Party (a) that is secured by some or all of the assets comprising Collateral (as
defined in the applicable Security Documents) such Indebtedness must be secured
on a junior-lien basis relative to the Liens on such Collateral securing the
Obligations of the Credit Parties, (b) the security agreements relating to such
Indebtedness are substantially the same (as to Collateral) as the applicable
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Intercreditor
Agreement as “Additional Cash Flow Obligations” thereunder or, if the
Intercreditor Agreement is no longer in effect, the Additional Intercreditor
Agreement; provided that if such Indebtedness is the initial issue of Permitted
Junior Notes by the Lead Borrower that is secured by assets

 

-37-



--------------------------------------------------------------------------------

of the Lead Borrower or of any other Credit Party on a basis junior to the
Obligations and the obligations under the Senior Notes or any refinancing of the
Senior Notes, then the Lead Borrower, the Canadian Borrower, the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered the
Additional Intercreditor Agreement, and (vii) to the extent incurred by any
Credit Party, the covenants and defaults, taken as a whole, contained in the
indenture governing such Indebtedness shall not be more onerous in any material
respect than those contained in the corresponding provisions of the Senior Notes
Indenture (or comparable provisions in any indenture governing Indebtedness that
refinances the Senior Notes), (provided that a certificate of a Responsible
Officer of the Lead Borrower delivered to the Administrative Agent in good faith
at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Lead Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (ix), shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Lead Borrower of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)). The issuance of Permitted
Junior Notes shall be deemed to be a representation and warranty by the Lead
Borrower that all conditions thereto have been satisfied in all material
respects and that such issuance is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Receivables Transaction” shall mean a transaction entered in the
ordinary course of business by any Borrower or any U.S. or Canadian Subsidiary
under a Qualified Receivables Program and pursuant to which such Borrower or
such U.S. or Canadian Subsidiary agrees to assign to a Qualified Receivables
Counterparty its right, title and interest in and to all or a portion of such
Borrower’s or such U.S. or Canadian Subsidiary’s Accounts owing from an Account
Debtor; provided that, in connection therewith, all of the following conditions
are satisfied as reasonably determined by the Administrative Agent: (i) the
applicable Borrower or the applicable U.S. or Canadian Subsidiary provides
written notice to the Administrative Agent of its intent to enter into such
factoring transaction not less than ten (10) Business Days prior to execution of
the definitive documentation relating thereto and, promptly after the execution
thereof, provides to the Administrative Agent copies of all Receivables
Documents executed or delivered in connection therewith; (ii) pursuant to the
applicable Receivables Documents, such Borrower or such U.S. or Canadian
Subsidiary does not grant (and the Qualified Receivables Counterparty does not
otherwise obtain) any Liens on any Collateral other than Receivables Transaction
Assets arising from such Borrower’s or such U.S. or Canadian Subsidiary’s sale
of Inventory or provision of services to the applicable Account Debtor;
(iii) prior to the sale of any Accounts to the Qualified Receivables
Counterparty to the extent requested, the Administrative Agent shall have
received a customary and reasonable intercreditor agreement duly executed by the
Qualified Receivables Counterparty, providing for Lien priorities not violative
of the Credit Documents and an agreement by the Qualified Receivables
Counterparty, upon written instruction of the Administrative Agent (not to be
exercised by the Administrative Agent in the absence of a Liquidity Event), to
remit proceeds of sales of Accounts directly to the Administrative Agent, and
containing such other terms to which the Administrative Agent may consent (such
consent not to be unreasonably withheld); (iv) no Event of Default has occurred
and is continuing at the time of the applicable Borrower’s or the applicable
U.S. or Canadian Subsidiary’s execution of the applicable Receivables Documents
or (unless the Administrative Agent otherwise provides its prior written
consent) at the time of any sale of Accounts pursuant to such Qualified
Receivables Program, and no Event of Default would occur as a result thereof;
(v) any Borrowing Base Certificate delivered to the Administrative Agent after
such Borrower or such U.S. or Canadian Subsidiary has executed the applicable
Receivables Documents shall, in the case of a Qualified Receivables Program of
the type described in clause (i) of the definition thereof reflect all Accounts
owing by the Qualified Account Debtor as Ineligible Accounts or in the case of
other Qualified Receivables Programs, reflect all

 

-38-



--------------------------------------------------------------------------------

transferred Accounts as Ineligible Accounts, and in each case the applicable
Borrower shall deliver a pro forma Borrowing Base Certificate for the latest
available reporting period under Section 9.17(a) to the Administrative Agent
upon entering into any such program and (vi) the Lead Borrower shall provide the
Administrative Agent upon delivery of each scheduled Borrowing Base with a
schedule (and periodic updates thereto) listing the Receivables Transaction
Assets.

“Permitted Transferees” shall mean (i) any Platinum Affiliate, (ii) any managing
director, general partner, limited partner, director, officer or employee of
Platinum or any Platinum Affiliate (collectively, the “Platinum Associates”),
(iii) the heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of any Platinum Associate and (iv) any trust, the beneficiaries of
which, or a corporation or partnership, the stockholders or partners of which,
include only a Platinum Associate, his or her spouse, parents, siblings, members
of his or her immediate family (including adopted children and stepchildren)
and/or direct lineal descendants.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, unlimited liability
company, trust or other enterprise or any government or political subdivision or
any agency, department or instrumentality thereof.

“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
that is maintained or contributed to by a Borrower or any Subsidiary (or with
respect to an employee benefit plan subject to Title IV of ERISA, a Borrower, or
any Person for which any Borrower may have any direct or indirect liability) or
with respect to which a Borrower or a Subsidiary could incur liability, other
than a Canadian Benefit Plan. For greater certainty, “Plan” does not include any
Canadian Benefit Plan or Canadian Pension Plan.

“Platinum” shall mean Platinum Equity Advisors, LLC.

“Platinum Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by Platinum.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder; provided, however, if validity, perfection and effect of
perfection and non-perfection of the Collateral Agent’s Lien on any applicable
Collateral are governed by the personal property security laws of any Canadian
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code of Quebec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection
and effect of perfection and non-perfection and for the definitions related to
such provisions, as from time to time in effect.

“Prime Rate” shall mean the rate of interest announced by Bank of America, N.A.
from time to time as its prime rate. Such rate is set by Bank of America, N.A.
on the basis of various factors, including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate. Any change
in such rate publicly announced by Bank of America shall take effect at the
opening of business on the day specified in the announcement.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial term, the calculation thereof after giving effect on a pro
forma basis to (w) the incurrence of any Indebtedness (other than revolving
Indebtedness, except to the extent the same is incurred to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition) after the first
day of the relevant Test Period as if such Indebtedness had been incurred (and
the proceeds thereof applied) on the first day of the relevant Test Period,
(x) the permanent repayment of any Indebtedness (other than revolving
Indebtedness except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period as if such
Indebtedness had been retired or redeemed on the first day of the relevant Test
Period, (y) any disposition of assets constituting a business, division, product
line, manufacturing facility or distribution facility of the Lead Borrower or
any of its Restricted Subsidiaries or of the Equity Interests of any Subsidiary
of the Lead Borrower and/or (z) the Permitted Acquisition, if any, then being
consummated as well as any other Permitted Acquisition consummated after the
first day of the Test Period most recently ended prior to the date of any such
Permitted Acquisition for which Section 9.01 Financials are available and on or
prior to the date of the Permitted Acquisition then being effected, as the case
may be, with the following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent the same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Test Period and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period shall be deemed to have been
retired or redeemed on the first day of the respective Test Period and remain
retired through the date of determination;

 

-39-



--------------------------------------------------------------------------------

(ii) all Indebtedness assumed to be outstanding pursuant to the preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Test Period, in the case of
floating rate Indebtedness (although interest expense with respect to any
Indebtedness for periods while the same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while the same was actually outstanding);

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any disposition of assets constituting a business, division, product
line, manufacturing facility or distribution facility of the Lead Borrower or
any other Restricted Subsidiary of the Lead Borrower or of the Equity Interests
of any Subsidiary of the Lead Borrower consummated during the periods described
above, with such Consolidated EBITDA to be determined as if such disposition (or
the relevant portion thereof) was consummated on the first day of the relevant
Test Period. Pro forma calculations for any fiscal period ending on or prior to
the first anniversary of a disposition of assets constituting a business,
division, product line, manufacturing facility or distribution facility of the
Lead Borrower or any other Restricted Subsidiary of the Lead Borrower or of the
Equity Interests of any Subsidiary of the Lead Borrower may offset operating
expense reductions or other operating improvements or synergies reasonably
expected to result from a disposition (less the amount of costs reasonably
expected to be incurred by the Lead Borrower and any Restricted Subsidiaries to
achieve such cost savings) against reductions in Consolidated EBITDA
attributable to such a disposition, to the extent that the Lead Borrower
delivers to the Administrative Agent (i) a certificate of the Chief Financial
Officer of the Lead Borrower setting forth such operating expense reductions and
the costs to achieve such reductions and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
the costs to achieve such reductions; provided that any increase in Consolidated
EBITDA as a result of cost savings, operating expense reductions, other
operating improvements and synergies shall be subject to the limitations set
forth in the definition of Consolidated EBITDA;

(iv) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition consummated during the periods described
above (excluding that portion of the assets or business acquired pursuant to any
Permitted Acquisition which has been sold or disposed of thereafter and prior to
the date of the respective determination), with such Consolidated EBITDA to be
determined as if such Permitted Acquisition (or the relevant portion thereof)
was consummated on the first day of the relevant Test Period. Pro forma
calculations for any fiscal period ending on or prior to the first anniversary
of a Permitted Acquisition may include adjustments to reflect operating expense
reductions or other operating improvements or synergies reasonably expected to
result from such Permitted Acquisition, less the amount of costs reasonably
expected to be incurred by the Lead Borrower and any Restricted Subsidiaries to
achieve such cost savings, to the extent that the Lead Borrower delivers to the
Administrative Agent (i) a certificate of the Responsible Officer of the Lead
Borrower setting forth such operating expense reductions and the costs to
achieve such reductions and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and the costs to
achieve such reductions; provided that any increase in Consolidated EBITDA as a
result of cost savings, operating expense reductions, other operating
improvements and synergies shall be subject to the limitations set forth in the
definition of Consolidated EBITDA; and

 

-40-



--------------------------------------------------------------------------------

(v) in making any determination of the Consolidated Fixed Charge Coverage Ratio,
in the event that the Lead Borrower or any Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than in the case of revolving credit
borrowings, in which case interest expense will be computed based upon the
average daily balance of such Indebtedness during the Test Period), subsequent
to the commencement of the period for which the Consolidated Fixed Charge
Coverage Ratio is being calculated and on or prior to the date on which the
event for which the calculation of the Consolidated Fixed Charge Coverage Ratio
is made (the “Calculation Date”), then the Consolidated Fixed Charge Coverage
Ratio will be calculated on a Pro Forma Basis as if such incurrence, assumption,
guarantee, repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, and the use of the proceeds therefrom, had occurred at the
beginning of the Test Period.

For purposes of this definition, if any Indebtedness bears a floating rate of
interest and is being calculated on a Pro Forma Basis, the interest on such
Indebtedness will be calculated as if the rate in effect on the Calculation Date
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligations
have a remaining term in excess of 12 months as of the Calculation Date). For
purposes of this definition, interest on a Capitalized Lease Obligation will be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with U.S. GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis will be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, will be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Lead Borrower may designate.

“Properly Contested” shall mean in the case of any obligation of a Borrower or
Canadian Credit Party for Taxes or other governmental assessments or claims that
could result in a Lien, which is not paid as and when due or payable by reason
of such Borrower’s or Canadian Credit Party’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof, (i) such obligation is
being properly contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; (ii) such Borrower or Canadian Credit Party
has established appropriate reserves as shall be required in conformity with
U.S. GAAP; (iii) the non-payment of such obligation, individually or in the
aggregate with other non-payment of obligations due and payable, will not have a
Material Adverse Effect and will not result in a forfeiture of any assets of
such Borrower or Canadian Credit Party; (iv) no Lien is imposed upon any of such
Borrower’s or Canadian Credit Party’s assets with respect to such obligation
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agents (except only with respect to property taxes and other
payables that have priority as a matter of Applicable Law and with respect to
Liens securing obligations that do not exceed in the aggregate with respect to
all such obligations $2,000,000 per fiscal year, unless otherwise consented to
by the Administrative Agent in its sole discretion) or enforcement of such Lien
is stayed (or if such obligation is fully bonded, no enforcement action has been
commenced against any of the Collateral) during the period prior to the final
resolution or disposition of such dispute; (v) if the obligation results from,
or is determined by the entry, rendition or issuance against a Borrower or
Canadian Credit Party or any of its assets of, a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review or if such obligation is fully bonded, no
enforcement action has been commenced against any of the Collateral; and (vi) if
such contest is abandoned, settled or determined adversely (in whole or in part)
to such Borrower or Canadian Credit Party, such Borrower or Canadian Credit
Party forthwith pays such obligation and all penalties, interest and other
amounts due in connection therewith.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed and whether tangible or intangible.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean either
(i) the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment, (ii) the percentage of the total Canadian
Revolving Commitments represented by such Lender’s Canadian Revolving Commitment
or, (iii) the percentage of the total U.S. Revolving Commitments represented by
such Lender’s U.S. Revolving Commitment or (iv) the percentage of the total U.S.
FILO Revolving Commitments represented by such Lender’s U.S. FILO Revolving
Commitment, as applicable.

 

-41-



--------------------------------------------------------------------------------

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Aggregate Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Aggregate
Exposures at such time. The initial Pro Rata Shares of each Lender are set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Protective Advance” shall have the meaning assigned to such term in
Section 2.18.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Account Debtor” shall mean an Account Debtor specified on Schedule
1.01D or otherwise reasonably acceptable to the Administrative Agent.

“Qualified Accounts” shall mean, with respect to any Borrower or Canadian Credit
Party, all Accounts that are directly created by such Borrower or Canadian
Credit Party in the ordinary course of business arising out of the sale of goods
or rendition of services by such Borrower or Canadian Credit Party and for which
an invoice has been sent to the applicable Account Debtor; provided that, except
during a period of 90 days after a business acquisition with respect to Accounts
acquired in such business acquisition that, taken together with Qualified
Inventory acquired in such business acquisition, do not exceed 10% of the
applicable Borrowing Base immediately prior to such business acquisition, no
Accounts acquired in connection with a business acquisition shall be considered
for inclusion as Qualified Accounts until the Acquired Accounts Eligibility
Requirement with respect to such Accounts shall have been satisfied.

“Qualified Appraisal” shall mean for the purpose of determining the net orderly
liquidation value of Eligible Inventory on any date, a written appraisal that is
prepared by a Qualified Appraiser, that sets forth the Qualified Appraiser’s
estimate of the net orderly liquidation value (net of, among other things,
liquidation expenses) of the Eligible Inventory that is the subject of the
appraisal and that provides an evaluation opinion as of the date that is no
earlier than ninety (90) days prior to the date on which such appraisal is
delivered; provided that the Lead Borrower may request (but no more than once
per calendar year), subject to the Administrative Agent’s consent not to be
unreasonably withheld, that the Administrative Agent obtain an additional
written appraisal that meets the criteria of a Qualified Appraisal prepared by a
Qualified Appraiser at the sole cost and expense of the Lead Borrower and the
net orderly liquidation value of Eligible Inventory shall be determined in
accordance with such additional Qualified Appraisal.

“Qualified Appraiser” shall mean a Person (other than an officer, agent,
director, employee or Affiliate of a Borrower) who has sufficient
qualifications, experience and credentials to give an evaluation opinion with
respect to Collateral and who is otherwise satisfactory to the Collateral Agent
in its Permitted Discretion.

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§ 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Cash” shall mean cash on any date of determination held by any Credit
Party and maintained in a Deposit Account of a Revolving Lender located in the
United States or Canada, subject to a Deposit Account Control Agreement and
subject to the Collateral Agent’s first priority perfected Lien (subject only to
Permitted Liens) less, at the Administrative Agent’s discretion solely after the
occurrence and during the continuation of a Liquidity Period, the aggregate
amount of all cash received in respect of Accounts (excluding, to the extent it
can be traced as such, cash received and identifiable with respect to Ineligible
Accounts) but not yet applied to reduce the amount of Accounts.

 

-42-



--------------------------------------------------------------------------------

“Qualified Inventory” shall mean, with respect to any Borrower or Canadian
Credit Party, all Inventory that is owned solely by such Borrower or Canadian
Credit Party and as to which such Borrower or Canadian Credit Party has good,
valid and marketable and (subject to the immediately succeeding sentence)
unencumbered title; provided that, except during a period of 90 days after a
business acquisition with respect to Inventory acquired in such business
acquisition that, taken together with Qualified Accounts acquired in such
business acquisition, does not exceed 10% of the applicable Borrowing Base
immediately prior to such business acquisition, no Inventory acquired in
connection with a business acquisition shall be considered for inclusion as
Qualified Inventory until the Acquired Inventory Eligibility Requirement with
respect to such Inventory shall have been satisfied. For the avoidance of doubt,
“Qualified Inventory” (a) excludes Inventory in which any Person other than the
owner Borrower or Canadian Credit Party has any direct or indirect ownership
interest or title and (b) excludes Inventory that is subject to any Lien other
than Liens permitted pursuant to Sections 10.01(i), (iv)(x), (x), (xi), (xx) and
(xxvii)(x)-(y).

“Qualified Preferred Stock” shall mean any preferred capital stock of the Lead
Borrower so long as the terms of any such preferred capital stock (x) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to the 91st day after the Latest Maturity Date then in effect
other than (i) provisions requiring payment solely in the form of common Equity
Interests of the Lead Borrower or Holdings or Qualified Preferred Stock,
(ii) provisions requiring payment solely as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale are subject to the payment in full of all
Obligations in cash (other than unasserted contingent indemnification
obligations) or such payment is otherwise permitted by this Agreement (including
as a result of a waiver or amendment hereunder)) and (iii) with respect to
preferred capital stock issued to any plan for the benefit of employees of the
Lead Borrower or any Subsidiaries or by any such plan to such employees,
provisions requiring the repurchase thereof in order to satisfy applicable
statutory or regulatory obligations and (y) do not require the cash payment of
dividends or distributions at any time that such cash payment is not permitted
under this Agreement or would result in a Default or Event of Default hereunder.

“Qualified Receivables Counterparty” shall mean each bank or other financial
institution set forth in Schedule 1.01E, or any other bank or financial
institution reasonably satisfactory to the Administrative Agent.

“Qualified Receivables Program” shall mean (i) a financing program sponsored by
a Qualified Account Debtor in partnership with one or more Qualified Receivables
Counterparties under which each participating supplier of such Qualified Account
Debtor or (ii) an accounts receivable factoring program with one or more
Qualified Receivables Counterparties under which one or more Credit Parties, in
either case may in its sole discretion sell, convey, transfer or assign from
time to time, all or a portion of its Receivables Transaction Assets to such
Qualified Receivables Counterparty(ies) on mutually-agreed terms and conditions;
provided that such transaction shall be non-recourse to the applicable Credit
Party other than in connection with customary repurchase obligations other than
as a result of the uncreditworthiness of the applicable Account Debtor.

“RCRA” shall mean the Resource Conservation and Recovery Act (42 U.S.C.
§§ 6901-6992k) and all rules and regulations promulgated pursuant thereto.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Receivables Documents” shall mean collectively, any financing agreement or
accounts receivable purchase agreement, service agreement and all other related
documents and instruments entered into among, or executed by, the Borrowers or
any U.S. or Canadian Subsidiary, a Qualified Account Debtor and/or a Qualified
Receivables Counterparty in connection with the relevant Qualified Receivables
Program, on terms and conditions generally consistent with similar arrangements,
established by such Qualified Account Debtor for its other suppliers in the same
or similar business as such Borrower or such U.S. or Canadian Subsidiary under
such Qualified Receivables Program or otherwise reasonably satisfactory to the
Administrative Agent, in each case of the foregoing, as amended, supplemented or
otherwise modified from time to time in a manner not materially adverse in the
interests of the Lenders.

 

-43-



--------------------------------------------------------------------------------

“Receivables Transaction Assets” shall mean in connection with any Permitted
Receivables Transaction, Accounts owing by the applicable Account Debtor,
together with all proceeds thereof (including “proceeds” as defined in the UCC
or the PPSA, as applicable) and all rights of the seller of such Accounts to
enforce such rights to reimbursement constituting such Accounts.

“Recovery Event” shall mean the receipt by the Lead Borrower or any Restricted
Subsidiaries of any cash insurance proceeds or condemnation or expropriation
awards payable (i) by reason of theft, loss, physical destruction, damage,
taking or any other similar event with respect to any property or assets of the
Lead Borrower or any Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Lead Borrower
or any Restricted Subsidiaries in respect of any such event.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material in, into, onto or
through the Environment.

“Relevant Guaranteed Obligations” shall mean (i) in the case of Holdings,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Loans made to, the Borrowers under this Agreement, together
with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of the Borrowers to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which any of the Borrowers is a
party and the due performance and compliance by the Borrowers with all the
terms, conditions and agreements contained in this Agreement and in each such
other Credit Document (other than the Intercreditor Agreement) and (y) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an

 

-44-



--------------------------------------------------------------------------------

allowed or allowable claim in any such proceeding) of the Lead Borrower or any
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein, (ii) in the case of a U.S. Borrower, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the unpaid principal and interest on each Note issued by, and all Loans made
to each other Borrower under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of each other Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which each other Borrower is a party
and the due performance and compliance by the Borrowers with all the terms,
conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the Intercreditor Agreement) and (y) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of such Borrower or any Restricted
Subsidiaries owing under any Secured Bank Product Obligation and the due
performance and compliance with all terms, conditions and agreements contained
therein and (iii) in the case of a Canadian Credit Party, (x) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on all Loans made to the
Canadian Borrower under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or a stay under any applicable bankruptcy, insolvency,
receivership or similar proceeding, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of the Canadian Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document to
which each other Canadian Credit Party is a party and the due performance and
compliance by the Canadian Credit Parties with all the terms, conditions and
agreements contained in this Agreement and in each such other Credit Document
and (y) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code or a stay
under any other applicable bankruptcy, insolvency, receivership or similar
proceeding, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed or allowable claim in any such proceeding) of
the Canadian Borrower or any other Canadian Credit Parties owing under any
Secured Bank Product Obligation or Canadian LC Obligation and the due
performance and compliance with all terms, conditions and agreements contained
therein; provided, however, that for purposes of the Credit Party Guaranty and
each other guarantee agreement or other instrument or document executed and
delivered pursuant to this Agreement, the term “Obligations” shall not, as to
any Guarantor, include any Excluded Swap Obligations. For the avoidance of
doubt, in no event shall any Canadian Credit Party or any Excluded Subsidiary
guaranty the Obligations of any U.S. Credit Party.

“Relevant Guaranteed Party” shall mean (i) with respect to the Lead Borrower,
each U.S. Subsidiary Borrower, (ii) with respect to any U.S. Subsidiary
Borrower, the Lead Borrower and any other U.S. Subsidiary Borrower, (iii) with
respect to a Canadian Credit Party, each other Credit Party and (iv) with
respect to Holdings, each U.S. Borrower.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA.

“Required Lenders” shall mean Non-Defaulting Lenders holding more than 50% of
the sum of the (i) total Outstanding Amount (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in LC Obligations
and Swingline Loans being deemed “held” by such Revolving Lender for purposes of
this definition) and (ii) aggregate unused Commitments, held by Non-Defaulting
Lenders at such time as of any date of determination.

 

-45-



--------------------------------------------------------------------------------

“Required Subfacility Lenders” shall mean, with respectedrespect to any
Subfacility, Non-Defaulting Lenders holding more than 50% of the sum of the
(i) total Outstanding Amount and (ii) aggregate unused Commitments, held by
Non-Defaulting Lenders under such Subfacility as such time as of any date of
determination.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, official administrative
pronouncement, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserves” shall mean, on any date of determination thereof and with respect to
the U.S. Borrowing Base, U.S. FILO Borrowing Base or Canadian Borrowing Base, as
the case may be, an amount equal to the sum of the following (without
duplication): (i) the Inventory Reserves; (ii) all amounts of past due rent,
fees or other charges owing at such time by the U.S. Borrowers or any Canadian
Credit Party, as applicable, (a) to any landlord of any premises where any of
the Collateral is located or (b) to any repairman, mechanic or other Person
(other than a landlord, Outside Processor or Third-Party Warehouseman) who is in
possession of any Collateral or has asserted any Lien or claim thereto;
(iii) any amounts which the U.S. Borrowers or any Canadian Credit Party, as
applicable, are obligated to pay pursuant to the provisions of any of the Credit
Documents that the Administrative Agent or any Lender elects to pay for the
account of the U.S. Borrowers or any Canadian Credit Party, as applicable, in
accordance with authority contained in any of the Credit Documents; (iv) the
aggregate amount of reserves established by the Collateral Agent in its
Permitted Discretion in respect of Bank Product Debt (other than Cash Management
Services); (v) the aggregate amount of all liabilities and obligations that are
secured by Liens upon any of the Collateral that are senior in priority to the
applicable, Agent’s Liens if such Liens are not Permitted Liens (provided that
the imposition of a reserve hereunder on account of such Liens shall not be
deemed a waiver of the Event of Default that arises from the existence of such
Liens); (vi) the Dilution Reserve; (vii) the Canadian Priority Payables Reserve;
and (viii) notwithstanding anything in this “Reserves” definition to the
contrary, such other or additional reserves, in such amounts and with respect to
such matters, as the Collateral Agent in its Permitted Discretion may elect to
impose from time to time.

Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Lead Borrower, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrower and (b) the Lead Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower Reserve or result in a lesser
change thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent), and (ii) the amount of any Reserve established by the
Agents, and any change in the amount of any Reserve, shall have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserve or such change. Notwithstanding clause (i) of the preceding sentence,
changes to the Reserves solely for purposes of correcting mathematical or
clerical errors shall not be subject to such notice period, it being understood
that no Default or Event of Default shall be deemed to result therefrom, if
applicable, for a period of three (3) Business Days.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) investigate, clean up, remove, treat,
abate, monitor or in any other way address any Hazardous Material in the
Environment; (ii) prevent the Release or threat of Release, or minimize the
further Release, of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or
(ii) above.

“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, chief financial officer or any vice president,
managing director, treasurer, controller or other officer appointed by the
governing body of such Person that is reasonably acceptable to the
Administrative Agent; provided that, with respect to compliance with financial
covenants, “Responsible Officer” shall mean the chief executive officer, chief
financial officer, treasurer or controller of the Lead Borrower, or any other
officer of the Lead Borrower having substantially the same authority and
responsibility.

 

-46-



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiary. The Subsidiary Borrowers, U.S. Subsidiary
Guarantors and the Canadian Credit Parties shall at all times constitute
Restricted Subsidiaries.

“Restructuring Memo” shall mean that certain restructuring steps memo provided
by Ernst & Young LLP, dated as of May 15, 2015 and delivered to the
Administrative Agent on or prior to the Closing Date.

“Returns” shall have the meaning provided in Section 8.09.

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a LIBOR Rate Loan denominated in
Dollars or a B/A Equivalent Loan denominated in Canadian Dollars, (ii) each date
of a continuation of a LIBOR Rate Loan denominated in Dollars or a B/A
Equivalent Loan denominated in Canadian Dollars pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in Canadian Dollars, (ii) each date of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof, (iii) each
date of any payment by the applicable Issuing Bank under any Letter of Credit
denominated in Canadian Dollars and (iv) such additional dates as the
Administrative Agent or the Issuing Banks shall determine or the Required
Lenders shall require.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Canadian Revolving Borrowing, a U.S.
Revolving Borrowing and/or a U.S. FILO Revolving Borrowing.

“Revolving Commitment” shall mean the Canadian Revolving Commitment, the U.S.
Revolving Commitment and/or the U.S. FILO Revolving Commitment., as applicable;
provided that, for the avoidance of doubt, the U.S. FILO Revolving Commitment
shall be deemed to be included in, and not in addition to, the amount of U.S.
Revolving Commitments outstanding at any time for purposes of any determination
of the amount of total Revolving Commitments outstanding hereunder at such time.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.15(a).

“Revolving Exposure” shall mean the Canadian Revolving Exposure and/or the U.S.
Revolving Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean Canadian Revolving Loans, U.S. Revolving Loans,
U.S. FILO Revolving Loans, Protective Advances and/or Overadvance Loans.

“Revolving Note” shall mean the U.S. Revolving Note, the U.S. FILO Revolving
Note and/or the Canadian Revolving Note.

“Ryerson 2014 Omnibus Plan” shall mean the Ryerson Holding Corporation 2014
Omnibus Incentive Plan filed as Exhibit 10.12 to Ryerson Holding Corporation’s
registration statement on Form S-1 filed on August 7, 2014.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sanction(s)” shall mean any sanction administered or enforced by the United
States Government (including without limitation, OFAC), the Government of
Canada, the United Nations Security Council, the European Union or other
relevant sanctions authority.

“Schedule of Accounts” shall have the meaning provided in Section 9.17(b).

 

-47-



--------------------------------------------------------------------------------

“SEC” shall have the meaning provided in Section 9.01(h).

“Section 9.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank of America, N.A. and its
Affiliates or branches) specified by such provider in writing to the
Administrative Agent, which amount may be established or increased (by further
written notice by either the Lead Borrower or the applicable Secured Bank
Product Provider to the Administrative Agent from time to time) as long as no
Default or Event of Default then exists and no Overadvance would result from
establishment of a Reserve for such amount and all other Secured Bank Product
Obligations.

“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product (or, if such Bank Product exists on the Closing Date, as of the Closing
Date) the Administrative Agent, any Lender or any of their respective Affiliates
or branches that is providing a Bank Product; provided such provider delivers
written notice to the Administrative Agent, in form and substance satisfactory
to the Administrative Agent, by the later of the Closing Date or ten (10) days
following creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.12.

“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Banks and each
Secured Bank Product Provider.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall mean the Canadian Security Agreement and/or the U.S.
Security Agreement, as the context may require.

“Security Document” shall mean and include each of the Security Agreements, the
Deposit Account Control Agreements and, after the execution and delivery
thereof, each Additional Security Document and each other security agreement or
other instrument or document executed and delivered by any Credit Party to the
Collateral Agent pursuant to this Agreement or any other Credit Document
granting a Lien to secure any of the Obligations.

“Senior Notes” shall mean the $650,000,000 of senior secured notes issued by the
Lead Borrower pursuant to the Senior Notes Documents.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes Indenture
and all other documents executed and delivered with respect to the Senior Notes
or Senior Notes Indenture, as in effect on the Closing Date and as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.

“Senior Notes Indenture” shall mean the Indenture, dated as of May 24, 2016,
between Joseph T. Ryerson & Son, Inc., as issuer, and Wells Fargo Bank, National
Association, as trustee and as collateral agent, as the same may be modified,
amended or supplemented from time to time in accordance with the terms hereof
and thereof.

“Shorts Inventory” shall mean, with respect to any U.S. Borrower or Canadian
Borrower or Canadian Subsidiary Guarantor, as applicable, Qualified Inventory
classified by such Credit Party as partial Inventory pieces, on the basis that
the Inventory has been cut below sales lengths customary for such Credit Party’s
Qualified Inventory.

 

-48-



--------------------------------------------------------------------------------

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and any Restricted
Subsidiary on the Closing Date or any business activity that is a reasonable
extension, development or expansion thereof or ancillary thereto.

“Slow Moving Inventory” shall mean with respect to any U.S. Borrower or Canadian
Borrower or any Canadian Subsidiary Guarantor, as applicable, an amount equal to
the Value of such Credit Party’s Qualified Inventory classified by such Credit
Party as stock inventory (measured on a stock keeping unit by stock keeping unit
basis) (A) that (i) has not been sold or processed within a 180 day period and
(ii) which is calculated to have more than 365 days of supply based upon the
immediately preceding 6 months of consumption, or (B) to the extent days of
supply data in (ii) above is not available then an amount equal to the Value of
such Credit Party’s Qualified Inventory classified by such Credit Party as stock
inventory (measured on a stock keeping unit by stock keeping unit basis) which
has not been sold or processed within the prior 365 day period.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” shall mean SOFR or Term SOFR.

“Solvent” shall mean as to any Person, such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Debts (including contingent Indebtedness), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures, (iii) has capital sufficient to carry
on its business and transactions and all business and transactions in which it
is about to engage, and (iv) is not “insolvent” within the meaning of
Section 101(32) of the Bankruptcy Code or, with respect to the Canadian Borrower
and the Canadian Subsidiary Guarantors, is not an “insolvent person” within the
meaning of the BIA.

“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01, 11.02 (solely relating to Section 8.22) 11.03(i) (solely relating
to a failure to comply with Section 9.17(c)), 11.03(ii) or 11.05.

“Specified Loan Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 14.11 hereof).

“Spot Rate” shall mean the exchange rate, as determined by the Administrative
Agent, that is applicable to conversion of one currency into another currency,
which is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by the Administrative Agent) as of the end of the
preceding business day in the financial market for the first currency; or (b) if
such report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
business day in the Administrative Agent’s principal foreign exchange trading
office for the first currency.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with U.S. GAAP) of Holdings and
its Subsidiaries taken as a whole, as of the Closing Date after giving effect to
the consummation of the Transaction, determined in accordance with U.S. GAAP
consistently applied, together with the principal amount of all New Financing.

“Subfacility” shall mean the U.S. Subfacility, the U.S. FILO Subfacility and/or
the Canadian Subfacility.

“Subordinated Debt” shall mean unsecured Indebtedness incurred by a Credit Party
that is expressly subordinated and made junior to the payment and performance in
full of the Obligations and contains terms and conditions (including terms
relating to interest, fees, repayment and subordination) satisfactory to the
Administrative Agent.

 

-49-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, (i) any corporation, more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency), which is at the time owned by such Person and/or one or more
Subsidiaries of such Person and (ii) any partnership, limited liability company,
unlimited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a 50%
Equity Interest at the time. Unless the context otherwise requires, all
references to a Subsidiary shall mean a Subsidiary of the Lead Borrower.

“Subsidiary Borrower” shall mean each U.S. Subsidiary Borrower and the Canadian
Borrower.

“Subsidiary Guarantor” shall mean each U.S. Subsidiary Borrower (with respect to
the Canadian Subfacility), U.S. Subsidiary Guarantor and Canadian Subsidiary
Guarantor.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the U.S. Swingline Commitment and/or the
Canadian Swingline Commitment.

“Swingline Exposure” shall mean the U.S. Swingline Exposure and/or the Canadian
Swing Line Exposure.

“Swingline Lender” shall mean the U.S. Swingline Lender and/or the Canadian
Swingline Lender.

“Swingline Loan” shall mean U.S. Swingline Loans and/or Canadian Swingline
Loans.

“Swingline Note” shall mean U.S. Swingline Notes and/or Canadian Swingline
Notes.

“Syndication Date” shall mean such date as has been agreed to in a separate
writing among the Joint Lead Arrangers and Holdings.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority, including any interest, penalties and additions to
tax with respect thereto.

 

-50-



--------------------------------------------------------------------------------

“Term SOFR” shall mean the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings (in each case taken as one accounting period).

“Third-Party Location” shall mean any property that is either owned or leased by
(w) a Third-Party Warehouseman, (x) an Outside Processor, (y) a customer or
(z) a Vendor.

“Third-Party Warehouseman” shall mean any Person on whose premises Qualified
Inventory is located, which premises are neither owned nor leased by a Credit
Party, any customer of or Vendor to a Credit Party, or an Outside Processor.

“Threshold Amount” shall mean $20,000,000.

“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans on the Closing Date, (ii) the repayment
and termination of the Existing Credit Agreement and release of liens and
guarantees thereunder and (iii) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by
Holdings and its Subsidiaries in connection with the transactions described in
clauses (i) and (ii) of the definition of “Transaction.”

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a U.S. Base Rate Loan, LIBOR Rate Loan,
Canadian Base Rate Loan, Canadian Prime Loan or B/A Equivalent Loan.

“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, the Uniform Commercial Code as in effect in a
jurisdiction in the United States other than the State of New York governs, the
term “UCC” shall mean the Uniform Commercial Code as in effect, at such time, in
such other jurisdiction for purposes of the provisions relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

“Unfinanced Capital Expenditures” shall mean Capital Expenditures that are not
Financed Capital Expenditures.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Lead Borrower
listed on Schedule 1.01A and (ii) any Subsidiary of the Lead Borrower designated
by the board of directors of the Lead Borrower as an Unrestricted Subsidiary
pursuant to Section 9.16 subsequent to the Closing Date; provided, however, that
no Subsidiary Borrower shall be designated as an Unrestricted Subsidiary.

“Unused Line Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Unused Line Fee Rate” shall mean 0.225% per annum on the average daily unused
Revolving Commitments, calculated based upon the actual number of days elapsed
over a 360-day year payable quarterly in arrears.

 

-51-



--------------------------------------------------------------------------------

“U.S. Base Rate” at any time shall mean for any day a fluctuating rate per annum
equal to the highest of (ia) the Prime Rate, (ii) the rate which is 1/2 of 1% in
excess of the Federal Funds Rate and (iii) the LIBOR Rate for a LIBOR Rate Loan
with a one-month interest period commencing on such day plus 1.00%. For purposes
of this definition, the LIBOR Rate shall be determined using the LIBOR Rate as
otherwise determined by the Administrative Agent in accordance with the
definition of LIBOR Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, LIBOR Rate for such day shall be the rate determined by the Administrative
Agent pursuant to preceding the clause (x) for the most recent Business Day
preceding such day. AnyFederal Funds Rate plus 1/2 of 1% (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”, and (c) the LIBOR Rate plus 1.00%. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change in. If the U.S. Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or such LIBOR Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Rate or such LIBOR Rate, respectively.is being used as an alternate rate
of interest pursuant to Section 3.05 hereof, then the U.S. Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

“U.S. Base Rate Loan” shall mean each Revolving Loan which is designated or
deemed designated as a U.S. Base Rate Loan by the Lead Borrower at the time of
the incurrence thereof or conversion thereto.

“U.S. Borrowers” shall mean (i) the Lead Borrower and (ii) any U.S. Subsidiary
Borrower.

“U.S. Borrowing Base” shall mean at any time of calculation, solely in respect
of the U.S. Borrowers, an amount equal to the sum of, without duplication:

(a) the Net Amount of Eligible Accounts of the U.S. Borrowers multiplied by the
advance rate of 85% (or 90% for Eligible Accounts with Investment Grade Account
Debtors), plus

(b) 85% of the NOLV Percentage of the Value of the Inventory of such U.S.
Borrower (and, to the extent that the NOLV Percentage accounts for the slow
moving nature or aged status of Inventory of such U.S. Borrower, such slow
moving nature or aged status as in existence on the date of the most recent
Qualified Appraisal shall not be used as a basis to exclude Inventory from
eligibility nor used as a basis for the institution of an Inventory Reserve);
plus

(c) 100% of Qualified Cash of the U.S. Borrowers, minus

(d) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“U.S. Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted or will be
granted (or purported to be granted) pursuant to any Security Document governed
by the laws of the United States (or any state thereof) (including any
Additional Security Documents but excluding the Canadian Security Agreement),
including, without limitation, all collateral as described in the U.S. Security
Agreement.

“U.S. Credit Party” shall mean Holdings, each U.S. Borrower and each U.S.
Subsidiary Guarantor.

“U.S. Dollars” or “Dollars” and the sign “$” shall each mean freely transferable
lawful money (expressed in dollars) of the United States.

“U.S. Dominion Account” shall mean a special concentration account established
by the Lead Borrower at Bank of America, N.A. or another bank reasonably
acceptable to the Administrative Agent, over which the Collateral Agent has
exclusive control for withdrawal purposes pursuant to the terms and provisions
of this Agreement and the other Credit Documents.

 

-52-



--------------------------------------------------------------------------------

“U.S. FILO Borrowing Base” shall mean at any time of calculation, solely in
respect of the U.S. Borrowers, an amount equal to the sum of, without
duplication:

(a) the Net Amount of Eligible Accounts of the U.S. Borrowers multiplied by the
advance rate of 5.00% (decreasing by 0.50% on the last day of each month, with
the first such decrease ocurring on September 30, 2019 and the last such
decrease ocurring on June 30, 2020), plus

(b) 10.00% (decreasing by 1.00% on the last day of each month, with the first
such decrease ocurring on September 30, 2019 and the last such decrease ocurring
on June 30, 2020) of the NOLV Percentage Value of the Inventory of such U.S.
Borrower (and, to the extent that the NOLV Percentage accounts for the slow
moving nature or aged status of Inventory of such U.S. Borrower, such slow
moving nature or aged status as in existence on the date of the most recent
Qualified Appraisal shall not be used as a basis to exclude Inventory from
eligibility nor used as a basis for the institution of an Inventory Reserve),
minus

(c) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“U.S. FILO Lender” shall mean any Lender under the U.S. FILO Subfacility.

“U.S. FILO Line Cap” shall mean an amount equal to the lesser of (a) the U.S.
FILO Revolving Commitments and (b) the then applicable U.S. FILO Borrowing Base.

“U.S. FILO Loans” shall mean advances made to or at the instructions of a U.S.
Borrower pursuant to Section 2.01 hereof under the U.S. FILO Subfacility.

“U.S. FILO Maturity Date” shall mean June 30, 2020.

“U.S. FILO Revolving Borrowing” shall mean a Borrowing comprised of U.S. FILO
Revolving Loans.

“U.S. FILO Revolving Commitment” shall mean the commitment of the U.S. FILO
Lenders under the U.S. FILO Subfacility to make U.S. FILO Loans hereunder. The
aggregate amount of the U.S. FILO Lenders’ U.S. FILO Revolving Commitments on
the Amendment No. 3 Effective Date is $67,941,000; provided that, for the
avoidance of doubt, such amount shall be deemed to be included in, and not in
addition to, the amount of U.S. Revolving Commitments outstanding at any time
for purposes of any calculation of the amount of total Revolving Commitments
outstanding hereunder at such time.

“U.S. FILO Revolving Exposure” shall mean, with respect to any U.S. FILO Lender
at any time, the aggregate principal amount at such time of all outstanding U.S.
FILO Loans of such Lender.

“U.S. FILO Revolving Note” shall mean each revolving note substantially in the
form of Exhibit B-5 hereto.

“U.S. FILO Subfacility” shall have the meaning set forth in the recitals hereto.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A. or any affiliate of Bank of America, N.A. with respect to Letters of Credit
issued by it; (b) any other Lender that may become an Issuing Bank pursuant to
Sections 2.13(i) and 2.13(k), with respect to Letters of Credit issued by such
Lender; or (c) collectively, all of the foregoing.

 

-53-



--------------------------------------------------------------------------------

“U.S. LC Commitment” shall mean the commitment of the U.S. Issuing Bank to issue
U.S. Letters of Credit pursuant to Section 2.13.

“U.S. LC Credit Extension” shall mean, with respect to any U.S. Letter of
Credit, the issuance, amendment or renewal thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

“U.S. LC Disbursement” shall mean a payment or disbursement made by the U.S.
Issuing Bank pursuant to a U.S. Letter of Credit.

“U.S. LC Documents” shall mean all documents, instruments and agreements
delivered by the U.S. Borrower or any other Person to the U.S. Issuing Bank or
the Administrative Agent in connection with any U.S. Letter of Credit.

“U.S. LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding U.S. Letters of Credit at such time plus (b) the
aggregate principal amount of all U.S. LC Disbursements that have not yet been
reimbursed at such time. The U.S. LC Exposure of any U.S. Revolving Lender at
any time shall mean its Pro Rata Percentage of the aggregate U.S. LC Exposure at
such time.

“U.S. LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the U.S. Borrower for any drawings under U.S. Letters of Credit
(including any bankers’ acceptances or other payment obligations arising
therefrom); and (b) the stated amount of all outstanding U.S. Letters of Credit.

“U.S. Letter of Credit” shall mean any letters of credit issued or to be issued
by the U.S. Issuing Bank under the U.S. Subfacility for the account of the U.S.
Borrowers pursuant to Section 2.13.

“U.S. Line Cap” shall mean an amount that is equal to the lesser of (a) the U.S.
Revolving Commitments and (b) the then applicable U.S. Borrowing Base.

“U.S. Payment Account” shall mean an account maintained by the Administrative
Agent to which all monies from time to time deposited to a U.S. Dominion Account
constituting proceeds of Collateral considered in calculating the U.S. Borrowing
Base shall be transferred and all other payments shall be sent in immediately
available federal funds.

“U.S. Protective Advances” shall have the meaning assigned to such term in
Section 2.18.

“U.S. Revolving Borrowing” shall mean a Borrowing comprised of U.S. Revolving
Loans.

“U.S. Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make U.S. Revolving Loans hereunder up to
the amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “U.S. Revolving Commitment,” or in the Assignment and Assumption
Agreement pursuant to which such Lender assumed its U.S. Revolving Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 13.04 and (c) reallocated from time to
time pursuant to Section 2.20. The aggregate amount of the Lenders’ U.S.
Revolving Commitments on the Amendment No. 23 Effective Date is $940,000,000.

“U.S. Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding U.S. Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
U.S. LC Exposure, plus the aggregate amount at such of such Lender’s U.S.
Swingline Exposure, plus the aggregate amount at such time of such Lender’s U.S.
FILO Revolving Exposure.

“U.S. Revolving Lender” shall mean any Lender under the U.S. Subfacility.

 

-54-



--------------------------------------------------------------------------------

“U.S. Revolving Loans” shall mean advances made to or at the instructions of the
Lead Borrower pursuant to Section 2 hereof under the U.S. Subfacility and may
constitute U.S. Revolving Loans and U.S. Swingline Loans.

“U.S. Revolving Note” shall mean each revolving note substantially in the form
of Exhibit B-1 hereto.

“U.S. Security Agreement” shall have the meaning provided in Section 6.09.

“U.S. Subfacility” shall have the meaning set forth in the recitals hereto.

“U.S. Subsidiary Borrower” shall mean any Domestic Subsidiaries of the Lead
Borrower that own any assets included in the U.S. Borrowing Base and that
execute a counterpart hereto and to any other applicable Credit Document as a
Borrower.

“U.S. Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Lead
Borrower (other than the other U.S. Borrowers) in existence on the Closing Date
other than any Excluded Subsidiary, as well as each Domestic Subsidiary of the
Lead Borrower established, created or acquired after the Closing Date which
becomes a party to this Agreement in accordance with the requirements of this
Agreement.

“U.S. Swingline Commitment” shall mean the commitment of the U.S. Swingline
Lender to make loans under the U.S. Subfacility pursuant to Section 2.12, as the
same may be reduced from time to time pursuant to Section 2.07 or Section 2.12.

“U.S. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any U.S. Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate U.S. Swingline Exposure at such time.

“U.S. Swingline Lender” shall mean Bank of America, N.A.

“U.S. Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant
to Section 2.12.

“U.S. Swingline Note” shall mean each swingline note substantially in the form
of Exhibit B-3 hereto.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.01(c).

“Value” shall mean with reference to the value of Inventory, value as shown in
the applicable Borrower’s or Subsidiary Guarantor’s perpetual inventory system,
consistent with past practice.

“Vendor” shall mean a Person that sells Inventory to a U.S. Borrower, Canadian
Borrower or Canadian Subsidiary Guarantor.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

 

-55-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and any Restricted Subsidiary under applicable law).

“Will be Able To Pay their Stated Liabilities and Identified Contingent
Liabilities as they Mature” shall mean for the period from the Closing Date
through the stated maturity of all New Financing, Holdings and its Subsidiaries
taken as a whole will have sufficient assets and cash flow to pay their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02. Terms Generally.

(a) The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Articles, Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Articles, Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendments
and restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). Any Indebtedness referred to herein that
has been defeased shall not be deemed to be outstanding anytimeany time after
such defeasance.

(b) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03. Uniform Commercial Code and PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York (and with
respect to any Canadian Credit Party, such definition or correlative terms (if
existing) under the PPSA shall be defined in accordance with the PPSA) from time
to time: “Chattel Paper,” “Deposit Account,” “Document (“document of title” as
defined in the PPSA),” “General Intangibles (“intangibles” as defined in the
PPSA),” and “Goods.”

 

-56-



--------------------------------------------------------------------------------

1.04. Exchange Rates; Currency Equivalent. All references in the Credit
Documents to Loans, Letters of Credit, Obligations, Borrowing Base components
and other amounts shall be denominated in Dollars, unless expressly provided
otherwise. The Dollar Equivalent of any amounts denominated or reported under a
Credit Document in a currency other than Dollars shall be determined by the
Administrative Agent on a daily basis, based on the current Spot Rate. The Lead
Borrower shall report value and other Borrowing Base components to the
Administrative Agent in the currency invoiced by the Lead Borrower or shown in
the Lead Borrower’s financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, (a) if any Obligation is funded
and expressly denominated in a currency other than Dollars, the Borrowers shall
repay such Obligation in such other currency, and (b) all other Obligations
shall be repaid by the Borrowers in Dollars.

1.05. Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any Credit Document governed by the laws of the
Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of a Credit Document may be subject to the laws
of the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall be deemed to include “movable
property,” (b) “real property” shall be deemed to include “immovable property,”
(c) “tangible property” shall be deemed to include “corporeal property,”
(d) “intangible property” shall be deemed to include “incorporeal property,”
(e) “security interest,” “mortgage” and “lien” shall be deemed to include a
“hypothec,” “prior claim” and a “resolutory clause,” (f) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code of Quebec, (g) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
an “opposable” or “set up” Liens as against third parties, (h) any “right of
offset,” “right of setoff” or similar expression shall be deemed to include a
“right of compensation,” (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (j) an “agent” shall be deemed to include a “mandatary,”
(k) “construction liens” shall be deemed to include “legal hypothecs,”
(l) “joint and several” shall be deemed to include “solidary,” (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault,” (n) “beneficial ownership” shall be deemed to include “ownership on
behalf of another as mandatary,” (o) “easement” shall be deemed to include
“servitude,” (p) “priority” shall be deemed to include “prior claim,”
(q) “survey” shall be deemed to include “certificate of location and plan,”
(r) “fee simple title” shall be deemed to include “absolute ownership” and
(s) “ground lease” shall be deemed to include “emphyteutic lease.” The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only (except if another language is required under any
applicable law) and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement (sauf si
une autre langue est requise en vertu d’une loi applicable).

1.06. Currency Fluctuations. If at any time following one or more fluctuations
in the exchange rate of the Canadian Dollar against the U.S. Dollar, (a) the
equivalent amount in Canadian Dollars of Obligations under the Revolving Loans
in U.S. Dollars (based on the applicable Spot Rate) plus Obligations under the
Revolving Loans in Canadian Dollars exceeds the limit of the Borrowing Base, or
(b) any part of the Obligations exceeds any other limit set forth herein for
such Obligations, in each case by more than $1,000,000 or C$1,000,000, as
applicable, the Lead Borrower shall within three (3) Business Days of written
notice of same from the Administrative Agent or, if an Event of Default has
occurred and is continuing, immediately (i) make the necessary payments or
repayments to reduce such Obligations to an amount necessary to eliminate such
excess or (ii) maintain or cause to be maintained with the Administrative Agent
deposits in an amount equal to or greater than the amount of such excess, such
deposits to be maintained in such form and upon such terms as are acceptable to
the Administrative Agent. Without in any way limiting the foregoing provisions,
the Administrative Agent shall, weekly or more frequently in the Administrative
Agent’s sole discretion, make the necessary exchange rate calculations to
determine whether any such excess exists on such date.

1.07. Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

-57-



--------------------------------------------------------------------------------

Section 2. Amount and Terms of Credit.

2.01. Commitments. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each applicable Lender agrees,
severally and not jointly, to make (i) U.S. Revolving Loans to the U.S.
Borrowers in Dollars, at any time and from time to time on and after the Closing
Date until the earlier of one Business Day prior to the Maturity Date and the
termination of the U.S. Revolving Commitment of such Lender in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in (i) such Lender’s U.S. Revolving Exposure exceeding the
lesser of (A) such Lender’s U.S. Revolving Commitment, and (B) such Lender’s Pro
Rata Percentage multiplied by the U.S. Borrowing Base then in effect or (ii;
provided that, no U.S. Revolving Loans may be made to any U.S. Borrower (other
than Swingline Loans pursuant to Section 2.12) unless the amount of outstanding
U.S. FILO Loans is equal to the U.S. FILO Revolving Commitment, (ii) U.S. FILO
Loans to the U.S. Borrowers in Dollars, at any time and from time to time on and
after the Amendment No. 3 Effective Date until the earlier of one Business Day
prior to the U.S. FILO Maturity Date and the termination of the U.S. FILO
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s U.S. FILO Revolving Exposure exceeding the lesser of (A) such
Lender’s U.S. FILO Revolving Commitment, and (B) such Lender’s Pro Rata
Percentage multiplied by the U.S. FILO Borrowing Base then in effect or
(iii) Canadian Revolving Loans to the Canadian Borrower in Dollars or Canadian
Dollars, at any time and from time to time on and after the Closing Date until
the earlier of one Business Day prior to the Maturity Date and the termination
of the Canadian Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Canadian Revolving Exposure exceeding the lesser of
(A) such Lender’s Canadian Revolving Commitment, and (B) such Lender’s Pro Rata
Percentage multiplied by the Canadian Borrowing Base then in effect. Within the
limits set forth above and subject to the terms, conditions and limitations set
forth herein, the Borrowers may borrow, pay or prepay and reborrow Revolving
Loans under each applicable Subfacility. The Canadian Borrower shall be liable
as borrower, but, for the avoidance of doubt, the U.S. Borrowers shall not be
liable as borrowers, for all Canadian Revolving Loans. All U.S. Borrowers shall
be jointly and severally liable as borrowers for all U.S. Revolving Loans and
U.S. FILO Loans regardless of which U.S. Borrower received the proceeds thereof.
For the avoidance of doubt, and for purposes of this Agreement, the U.S.
Borrowers shall be permitted to borrow only under the U.S. Subfacility or the
U.S. FILO Subfacility and against the U.S. Borrowing Base and the Canadian
Borrower shall be permitted to borrow only under the Canadian Subfacility and
against the Canadian Borrowing Base.

2.02. Loans.

(a) Each (i) U.S. Revolving Loan (other than U.S. Swingline Loans) shall be made
as part of a Borrowing consisting of U.S. Revolving Loans made by the Lenders
ratably in accordance with their applicable U.S. Revolving Commitments and,
(ii) U.S. FILO Loan shall be made as part of a Borrowing consisting of U.S. FILO
Loans made by the U.S. FILO Lenders ratably in accordance with their applicable
U.S. FILO Revolving Commitments and (iii) Canadian Revolving Loan (other than
Canadian Swingline Loans) shall be made as part of a Borrowing consisting of
Canadian Revolving Loans made by the Canadian Revolving Lenders ratably in
accordance with their applicable Canadian Revolving Commitments; provided that
the failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) (A) in the case of U.S. Base Rate Loans
and Canadian Base Rate Loans, in an integral multiple of $100,000 and not less
than $100,000 (B) in the case of LIBOR Rate Loans, an integral multiple of
$500,000 and not less than $1,000,000, (C) in the case of B/A Equivalent Loans,
an integral multiple of C$500,000 and not less than C$1,000,000 and (D) in the
case of Canadian Prime Loans, in an integral multiple of C$100,000 and not less
than C$100,000 or (ii) equal to the remaining available balance of the
applicable Revolving Commitments.

 

-58-



--------------------------------------------------------------------------------

(b) Subject to Section 3.01, each Borrowing of U.S. Revolving Loans or U.S. FILO
Loans shall be comprised entirely of U.S. Base Rate Loans or LIBOR Rate Loans
and each Borrowing of Canadian Revolving Loans shall be comprised entirely of
Canadian Base Rate Loans, Canadian Prime Loans, B/A Equivalent Loans or LIBOR
Rate Loans, as the Lead Borrower or Canadian Borrower, as applicable, may
request pursuant to Section 2.03. Each applicable Lender may at its option make
any LIBOR Rate Loan or B/A Equivalent Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan to each applicable Lender in accordance with the terms of this Agreement or
cause the Borrowers to pay additional amounts pursuant to Section 3.01.
Borrowings of more than one Type may be outstanding at the same time; provided,
further, that the Borrowers shall not be entitled to request any Borrowing that,
if made, would result in more than twenty Borrowings of LIBOR Rate Loans or five
Borrowings of B/A Equivalent Loans outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods or
Contract Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds as the
Administrative Agent may designate not later than 1:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account as directed by the Lead Borrower or the Canadian Borrower, as
applicable, in the applicable Notice of Borrowing maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Lead Borrower or the Canadian Borrower, as
applicable, on such date a corresponding amount. If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the Lead Borrower or the Canadian Borrower, as applicable severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Lead Borrower or the Canadian
Borrower, as applicable, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period or Contract Period requested with respect thereto would end
after the Maturity Date.

(f) If an Issuing Bank shall not have received from the Lead Borrower or the
Canadian Borrower, as applicable, the payment required to be made by
Section 2.13(e) within the time specified in such Section, such Issuing Bank
will promptly notify the Administrative Agent of the LC Disbursement and the
Administrative Agent will promptly notify each applicable Revolving Lender of
such LC Disbursement and its Pro Rata Percentage thereof. Each such Revolving
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a U.S. Base Rate Loan or Canadian Base Rate Loan (for LC Disbursements
denominated in Dollars) or a Canadian Prime Loan (for LC Disbursements
denominated Canadian Dollars) of such Lender, and such payment shall be deemed
to have reduced the applicable LC Exposure), and the Administrative Agent will
promptly pay to such Issuing Bank amounts so received by it from the applicable
Revolving Lenders. The Administrative Agent will promptly pay to the applicable
Issuing Bank any amounts

 

-59-



--------------------------------------------------------------------------------

received by it from the applicable Borrower pursuant to Section 2.13(e) prior to
the time that any Revolving Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made such payments and to the applicable Issuing Bank, as their
interests may appear. If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, such Lender and the Lead Borrower or the Canadian Borrower, as
applicable, severally agree to pay interest on such amount, for each day from
and including the date such amount is required to be paid in accordance with
this paragraph (f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the applicable Issuing Bank at (i) in
the case of the Lead Borrower or the Canadian Borrower, as applicable, a rate
per annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Rate (for Dollars) or the Bank of Canada Overnight Rate (for
Canadian Dollars), and for each day thereafter, the U.S. Base Rate (for Dollars)
or the Canadian Prime Rate (for Canadian Dollars).

2.03. Borrowing Procedure. To request a Revolving Borrowing (i) under the U.S.
Subfacility or CanadianU.S. FILO Subfacility, the Lead Borrower orshall or
(ii) under the Canadian Subfacility, the Canadian Borrower, respectively, shall,
notify the Administrative Agent of such request by telecopy or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed) (i) in the case of a Borrowing of LIBOR Rate Loans under
the U.S. Subfacility, the U.S. FILO Subfacility or the Canadian Subfacility, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing, (ii) in the case of a Borrowing of U.S. Base Rate Loans
(other than Swingline Loans) under the U.S. Subfacility or the U.S. FILO
Subfacility, not later than 12:00 noon, New York City time, on the Business Day
of the proposed Borrowing, (iii) in the case of a Borrowing of B/A Equivalent
Loans, not later than 1:00 p.m., New York City time, three Business Days before
the date of the proposed Borrowing, (iv) in the case of a Borrowing of Canadian
Base Rate Loans (other than Canadian Swingline Loans), not later than 1:00 p.m.,
New York City time, one Business Day before the date of the proposed Borrowing
or (v) in the case of a Borrowing of Canadian Prime Loans (other than Canadian
Swingline Loans), not later than 1:00 p.m., New York City, one Business Day
before the date of the proposed Borrowing. Each such written Notice of Borrowing
shall specify the following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be a Borrowing of U.S. Base Rate Loans, a
Borrowing of LIBOR Rate Loans, a Borrowing of Canadian Base Rate Loans, a
Borrowing of Canadian Prime Loans or a Borrowing of B/A Equivalent Loans;

(d) in the case of a Borrowing of LIBOR Rate Loans or B/A Equivalent Loans, the
initial Interest Period or Contract Period to be applicable thereto, which shall
be a period contemplated by the definition of the term “Interest Period” or
“Contract Period,” as applicable;

(e) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02;

(f) the Subfacility under which the Loans are to be borrowed;

(g) the currency of the Borrowing; and

(h) that the conditions set forth in Section 6 or Section 7, as applicable, are
satisfied or waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of U.S. Base Rate Loans for U.S. Borrowers and of
Canadian Prime Loans for the Canadian Borrower. If no Interest Period or
Contract Period is specified with respect to any requested Borrowing of LIBOR
Rate Loans or B/A Equivalent Loans, then the Lead Borrower or the Canadian
Borrower, as applicable, shall be deemed to have

 

-60-



--------------------------------------------------------------------------------

selected an Interest Period or Contract Period of one month’s duration (subject
to the proviso in clause (d) above). If no currency is specified, then the
requested Borrowing shall be made in Dollars for U.S. Borrowers and Canadian
Dollars for the Canadian Borrower. Promptly following receipt of a Notice of
Borrowing in accordance with this Section 2.03, the Administrative Agent shall
advise each applicable Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

2.04. Evidence of Debt; Repayment of Loans.

(a) Each U.S. Borrower, jointly and severally, hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each U.S. Revolving
Lender, the then unpaid principal amount of each U.S. Revolving Loan of such
U.S. Revolving Lender on the Maturity Date and, (ii)  to the Administrative
Agent for the account of each U.S. FILO Lender, the then unpaid principal amount
of each U.S. FILO Loan of such U.S. FILO Lender on the U.S. FILO Maturity Date,
and (iii) to each U.S. Swingline Lender the then unpaid principal amount of each
applicable U.S. Swingline Loan on the Maturity Date. The Canadian Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Canadian Revolving Lender, then unpaid principal amount of each
Canadian Revolving Loan of such Canadian Revolving Lender on the Maturity Date
and (ii) to the Canadian Swingline Lender the then unpaid principal amount of
each applicable Canadian Swingline Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Lead Borrower shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof, the currency
thereof and the Interest Period or Contract Period applicable thereto; (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder; and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender. The Lead Borrower shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Lead Borrower or the Canadian Borrower, as applicable,
shall promptly prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit B-1, Exhibit B-2,
Exhibit B-3 or, Exhibit B-4 or Exhibit B-5, as applicable.

2.05. Fees.

(a) Unused Line Fee. With respect to eachthe U.S. Subfacility, the U.S.
Borrowers shall, jointly and severally, pay, and with respect to the Canadian
Subfacility, the Canadian Borrower shall pay, to the Administrative Agent, for
the pro rata benefit of the Lenders (other than any Defaulting Lender) under
eachthe U.S. Subfacility or the Canadian Subfacility, as applicable, a fee in
Dollars equal to the Unused Line Fee Rate multiplied by the amount by which the
Revolving Commitments (other than Revolving Commitments of a Defaulting Lender)
under suchthe U.S. Subfacility or the Canadian Subfacility, as applicable,
exceed the actual daily balance of outstanding Revolving Loans (other than
Swingline Loans) under such Subfacility (for the avoidance of doubt, with any
outstanding U.S. FILO Loans being deemed to be U.S. Revolving Loans for purposes
of such calculation with respect to the U.S. Subfacility) and the stated amount
of outstanding Letters of Credit under such Subfacility for each day during any
fiscal quarter (such fee, the “Unused Line Fee”). Such fee shall accrue
commencing on the Closing Date, and will be payable in arrears, on the first day
of each fiscal quarter commencing October 1, 2015.

 

-61-



--------------------------------------------------------------------------------

(b) Administrative Agent Fees. The U.S. Borrowers, jointly and severally, agree
to pay, and the Canadian Borrower agrees to pay, to the Administrative Agent,
for its own account, the fees payable in the amounts and at the times separately
agreed upon between the Lead Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

(c) LC and Fronting Fees. The U.S. Borrowers, jointly and severally, agree to
pay, and the Canadian Borrower agrees to pay (i) to the Administrative Agent for
the account of each applicable Revolving Lender a participation fee (“LC
Participation Fee”) in Dollars with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on LIBOR Rate Loans that are not U.S.
FILO Loans pursuant to Section 2.06, on the actual daily outstanding balance of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) for each day during the period from and including
the Closing Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee (“Fronting Fee”)
in Dollars, which shall accrue at the rate of 0.125% per annum on the
outstanding daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as each Issuing Bank’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder as agreed among the Lead Borrower or the
Canadian Borrower, as applicable, and such Issuing Bank from time to time. LC
Participation Fees and Fronting Fees shall accrue commencing on the Closing
Date, and will be payable in arrears, on the first day of each fiscal quarter
commencing October 1, 2015; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand (including documentation reasonably supporting such request). Any other
fees payable to the Issuing Banks pursuant to this paragraph shall be payable
within 10 days after written demand (together with backup documentation
supporting such reimbursement request). All LC Participation Fees and Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
applicable Lenders (other than Defaulting Lenders), except that the Fronting
Fees shall be paid directly to each Issuing Bank. Once paid, none of the fees
shall be refundable under any circumstances.

2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of U.S. Base Rate Loans, including each U.S. Swingline Loan, shall
bear interest at a rate per annum equal to the U.S. Base Rate plus the
Applicable Margin in effect from time to time.

(b) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of LIBOR Rate Loans shall bear interest at a rate per annum equal to
the LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of Canadian Base Rate Loans, including each Canadian Swingline Loan
denominated in Dollars, shall bear interest at a rate per annum equal to the
Canadian Base Rate plus the Applicable Margin in effect from time to time.

(d) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of Canadian Prime Loans, including each Canadian Swingline Loan
denominated in Canadian Dollars shall bear interest at a rate per annum equal to
the Canadian Prime Rate plus the Applicable Margin in effect from time to time.

 

-62-



--------------------------------------------------------------------------------

(e) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of B/A Equivalent Loans denominated in Canadian Dollars shall bear
interest at a rate per annum equal to the Canadian B/A Rate for the Contract
Period in effect for such Borrowing plus the Applicable Margin in effect from
time to time.

(f) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2.00% plus the rate otherwise applicable to such Loan or (ii) in the case
of any other amount, 2.00% plus the rate applicable to U.S. Base Rate Loans (in
each case, the “Default Rate”).

(g) Accrued interest on (x) each U.S. Base Rate Loan, Canadian Base Rate Loan
and Canadian Prime Loan shall be payable in arrears on each Adjustment Date and
on the Maturity Date, commencing with October 1, 2015 and (y) each LIBOR Rate
Loan and B/A Equivalent Loan shall be payable on the last day of each Interest
Period or Contract Period, as applicable, and on the Maturity Date; provided
that if any Interest Period or Contract Period, as applicable, exceeds three
months, accrued interest shall be payable on the respective dates that fall
every three months after the beginning of such Interest Period or Contract
Period, and, in the case of Revolving Loans, shall be payable upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section 2.06 shall be payable on demand and, absent
demand, on each Adjustment Date and upon termination of the Revolving
Commitments, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a U.S. Base Rate Loan, Canadian Base Rate Loan or Canadian
Prime Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Rate Loan or B/A Equivalent Loan prior to the end of the current Interest
Period or Contract Period, as applicable, therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 365 days,
except that interest computed by reference to the LIBOR Rate (other than U.S.
Base Rate Loans and Canadian Base Rate Loans determined by reference to the
LIBOR Rate) and all fees shall be computed on the basis of a year of 360 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable U.S. Base
Rate, Canadian Base Rate or LIBOR Rate shall be determined by the Administrative
Agent in accordance with the provisions of this Agreement and such determination
shall be conclusive absent manifest error.

(i) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
any other period of time that is less than a calendar year, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on the number of days in the calendar year,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest is payable (or compounded) ends, and (z) divided
by 360, or such other period of time that is less than the calendar year,
(ii) the principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

2.07. Termination and Reduction of Commitments.

(a) The Revolving Commitments (other than the U.S. FILO Revolving Commitments),
the Swingline Commitment, and the LC Commitment shall automatically terminate on
the Maturity Date. The U.S. FILO Revolving Commitment shall automatically
terminate on the U.S. FILO Maturity Date.

(b) The Lead Borrower may (i) at any time terminate, or from time to time
reduce, the Revolving Commitments of any Class or (ii) from time to time reduce
the U.S. Revolving Commitments or Canadian Revolving Commitments; provided that
(ix) any such reduction of the U.S. Revolving Commitments or Canadian Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
in a minimum amount of $10,000,000 and (iiy) the Revolving Commitments under any
Subfacility shall not be terminated or, in the case of the Revolving Commitments
under the U.S. Subfacility or Canadian Subfacility, reduced if after giving
effect to any concurrent prepayment of the Revolving Loans under such
Subfacility in accordance with Section 2.09, the Aggregate Exposures under such
Subfacility would exceed the Aggregate Commitments under such Subfacility.

 

-63-



--------------------------------------------------------------------------------

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Lead Borrower pursuant to this Section 2.07 shall be irrevocable except that, to
the extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and funded. Any
effectuated termination or reduction of the Aggregate Commitments shall be
permanent. Each reduction of the Aggregate Commitments of any Class shall be
made ratably among the applicable Lenders in accordance with their respective
Revolving Commitments of such Class.

2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBOR Rate
Loans or B/A Equivalent Loans, shall have an initial Interest Period or Contract
Period as specified in such Notice of Borrowing. Thereafter, the Lead Borrower
or the Canadian Borrower, as applicable, may elect to convert such Borrowing,
with respect to the U.S. Subfacility, U.S. FILO Subfacility and Canadian
Subfacility, as applicable, to a different Type or to continue such Borrowing
and, in the case of a Borrowing of LIBOR Rate Loans or B/A Equivalent Loans, may
elect Interest Periods or Contract Periods, as applicable, therefor, all as
provided in this Section 2.08. The Lead Borrower and the Canadian Borrower, as
applicable, may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, the Borrowers shall not be entitled to
request any conversion or continuation that, if made, would result in more than
twenty Borrowings of LIBOR Rate Loans or five Borrowings of B/A Equivalent
Loans, outstanding hereunder at any one time. This Section 2.08 shall not apply
to Swingline Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.08, the Lead Borrower or the
Canadian Borrower, as applicable, shall notify the Administrative Agent of such
election by electronic transmission (if arrangements for doing so have been
approved by the Administrative Agent, which approval shall not be unreasonably
withheld, delayed or conditioned) by the time that a Notice of Borrowing would
be required under Section 2.03 if such Borrower was requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election, subject to Section 3.05. Each such Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2,
unless otherwise agreed to by the Administrative Agent and the Lead Borrower or
the Canadian Borrower, as applicable. Whenever the Canadian Borrower desires to
convert or continue any Canadian Prime Loans as B/A Equivalent Loans, the
Canadian Borrower shall give the Administrative Agent a Notice of
Conversion/Continuation, no later than 1:00 p.m. (New York City time) at least
two Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, the Administrative Agent shall notify each
Lender thereof. Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of Canadian Prime Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Contract Period (which shall be deemed to be one month if not
specified).

(c) Each written Notice of Conversion/Continuation shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Notice of Conversion/Continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

-64-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Borrowing of U.S. Base Rate
Loans, a Borrowing of LIBOR Rate Loans, a Borrowing of Canadian Base Rate Loans,
a Borrowing of Canadian Prime Loans or a Borrowing of B/A Equivalent Loans;

(iv) the currency of the resulting Borrowing; and

(v) if the resulting Borrowing is a Borrowing of LIBOR Rate Loans or B/A
Equivalent Loans, the Interest Period or Contract Period, as applicable, to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” or “Contract
Period,” as applicable.

If any such Notice of Conversion/Continuation requests a Borrowing of LIBOR Rate
Loans or B/A Equivalent Loans but does not specify an Interest Period or
Contract Period, then the Lead Borrower or the Canadian Borrower, as applicable,
shall be deemed to have selected an Interest Period or Contract Period of one
month’s duration. No Borrowing may be converted into or continued as a Borrowing
denominated in a different currency, but instead must be prepaid in the original
currency of such Borrowing and reborrowed in the other currency.

(d) Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Notice of Conversion/Continuation with respect to a Borrowing of LIBOR
Rate Loans denominated in Dollars is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Borrowing of U.S. Base Rate Loans or Canadian Base Rate Loans, as
applicable. If a Notice of Conversion/Continuation with respect to a Borrowing
of B/A Equivalent Loans is not timely delivered prior to the end of the Contract
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Contract Period such Borrowing shall be converted to
a Borrowing of Canadian Prime Loans. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Lead Borrower, then, after the occurrence and during the continuance of such
Event of Default (i) no outstanding Borrowing may be converted to or continued
as a Borrowing of LIBOR Rate Loans or B/A Equivalent Loans and (ii) unless
repaid, each Borrowing of LIBOR Rate Loans and B/A Equivalent Loans shall be
converted to a Borrowing of U.S. Base Rate Loans, Canadian Base Rate Loans or
Canadian Prime Loans, respectively, at the end of the Interest Period or
Contract Period applicable thereto.

2.09. Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Lead Borrower or the Canadian Borrower, as
applicable, shall have the right, at any time and from time to time to prepay,
without premium or penalty, any Borrowing (provided that, other than in
connection with the termination in full of the U.S. FILO Revolving Commitments,
no U.S. FILO Loan may be prepaid unless, prior to or simultaneously with such
prepayment, all Revolving Loans outstanding under the U.S. Subfacility are
repaid in full), in whole or in part, subject to the requirements of this
Section 2.09; provided that (i) each partial prepayment of LIBOR Rate Loans
shall be in an amount that is an integral multiple of $500,000 and in a minimum
amount of $1,000,000, (ii) each partial prepayment of B/A Equivalent Loans shall
be in an amount that is an integral multiple of C$500,000 and in a minimum
amount of C$1,000,000, (iii) each partial prepayment of U.S. Base Rate Loans or
Canadian Base Rate Loans shall be in an amount that is an integral multiple of
$100,000 and in a minimum amount of $100,000 and (iv) each partial prepayment of
Canadian Prime Loans shall be in an amount that is an integral multiple of
C$100,000 and in a minimum amount of C$100,000.

 

-65-



--------------------------------------------------------------------------------

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the Lead
Borrower and the Canadian Borrower shall, on the date of such termination, repay
or prepay all the outstanding Revolving Borrowings and all outstanding Swingline
Loans and Cash Collateralize or backstop on terms reasonably satisfactory to the
Administrative Agent the LC Exposure in accordance with Section 2.13(j).

(ii) In the event of any partial reduction of the Revolving Commitments under
anythe U.S. Subfacility or the Canadian Subfacility, then (A) at or prior to the
effective date of such reduction, the Administrative Agent shall notify the Lead
Borrower and the Revolving Lenders of the Aggregate Exposures after giving
effect thereto and (B) if (1) the U.S. Revolving Exposures exceed the U.S. Line
Cap then in effect, after giving effect to such reduction, then the Lead
Borrower shall, on the date of such reduction (or, if such reduction is due to
the imposition of new Reserves or a change in the methodology of calculating
existing Reserves, within five Business Days following such notice), first,
repay or prepay all U.S. Swingline Loans, second, repay or prepay U.S. Revolving
Borrowings and third, replace or Cash Collateralize outstanding U.S. Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess, (2) the Canadian Revolving Exposures
exceed the Canadian Line Cap then in effect, after giving effect to such
reduction, then the Canadian Borrower shall, on the date of such reduction (or,
if such reduction is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, within five Business Days
following such notice), first, repay or prepay all Canadian Swingline Loans,
second, repay or prepay Canadian Revolving Borrowings and third, replace or Cash
Collateralize outstanding Canadian Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess or (3) the Aggregate Exposures would exceed the Line Cap then in
effect, after giving effect to such reduction, then the Borrower under the
applicable Subfacility shall, on the date of such reduction (or, if such
reduction is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, within five Business Days
following such notice), first, repay or prepay all Swingline Loans, second,
repay or prepay Revolving Borrowings and third, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.

(iii) In the event that (1) the U.S. Revolving Exposures at any time exceed the
U.S. Line Cap then in effect, the Lead Borrower shall, immediately after demand
(or, if such overadvance is due to the imposition of new Reserves or a change in
the methodology of calculating existing Reserves, or change in eligibility
standards, within five Business Days following notice), apply an amount equal to
such excess to prepay the Loans and any interest accrued thereon, first, repay
or prepay all U.S. Swingline Loans, second, repay or prepay U.S. Revolving
Borrowings, and third, replace or Cash Collateralize outstanding U.S. Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess, (2) the U.S. FILO Revolving
Exposures at any time exceed the U.S. FILO Line Cap then in effect, such excess
shall be deemed drawn under the U.S. Subfacility pursuant to the U.S. Borrowing
Base then in effect, and if the result causes the U.S. Revolving Exposures to
exceed the U.S. Line Cap then in effect, the U.S. Borrowers shall, on the date
of such reduction (or, if such reduction is due to the imposition of new
Reserves or a change in the methodology of calculating existing Reserves, within
five Business Days following such notice), first, repay or prepay all U.S.
Swingline Loans, second, repay or prepay U.S. Revolving Borrowings and third,
replace or Cash Collateralize outstanding U.S. Letters of Credit in accordance
with the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (3) the Canadian Revolving Exposures at any time exceed
the Canadian Line Cap then in effect, the Canadian Borrower shall, immediately
after demand (or, if such overadvance is due to the imposition of new Reserves
or a change in the methodology of calculating existing Reserves, or change in
eligibility standards, within five Business Days following notice), apply an
amount equal to such excess to prepay the Canadian Revolving Loans and any
interest accrued thereon, first, repay or prepay all Canadian Swingline Loans,
second, repay or prepay Canadian Revolving Borrowings, and third, replace or
Cash Collateralize outstanding Canadian Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess or (34) the Aggregate Exposures at any time exceed the Line Cap then
in effect, the Borrower under the applicable Subfacility shall, immediately
after demand (or, if such overadvance is due to the imposition of new Reserves
or a change in the methodology of calculating existing Reserves, or change in
eligibility standards, within five Business Days following notice), apply an
amount equal to such excess to prepay the Loans and any interest accrued
thereon, first, repay or prepay all Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.

 

-66-



--------------------------------------------------------------------------------

(iv) In the event that (1) the aggregate U.S. LC Exposure exceeds the U.S. LC
Commitment then in effect, the Lead Borrower shall, without notice or demand,
immediately replace or Cash Collateralize outstanding U.S. Letters of Credit in
accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess, (2) the aggregate Canadian LC Exposure
exceeds the Canadian LC Commitment then in effect, the Canadian Borrower shall,
without notice or demand, immediately replace or Cash Collateralize outstanding
Canadian Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess and (3) the
aggregate LC Exposure exceeds the LC Commitment then in effect, the Borrower
under the applicable Subfacility shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

(c) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Lead Borrower or Canadian Borrower, as applicable, shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to this paragraph (i) of Section 2.09(c). Unless during a
Liquidity Period, except as provided in Section 2.09(b)(iii) hereof, all
mandatory prepayments shall be applied as follows: first, to fees and
reimbursable expenses of the Administrative Agent then due and payable pursuant
to the Credit Documents; second, to interest then due and payable on the
Borrowers’ Swingline Loans; third, to the principal balance of the Swingline
Loan outstanding until the same has been prepaid in full; fourth, to interest
then due and payable on the Revolving Loans and other amounts due pursuant to
Sections 3.02 and 5.01; fifth, to the principal balance of the Revolving Loans
(excluding the U.S. FILO Revolving Loans) until the same have been prepaid in
full; sixth, to the principal balance of the U.S. FILO Revolving Loans until the
same have been prepaid in full; seventh, to Cash Collateralize all LC Exposure
plus any accrued and unpaid interest thereon (to be held and applied in
accordance with Section 2.13(j) hereof); seventheighth, to all other Obligations
pro rata in accordance with the amounts that such Lender certifies is
outstanding; and eighthninth, as required by the Intercreditor Agreement or, in
the absence of any such requirement, returned to the Lead Borrower or to such
party as otherwise required by law.

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
U.S. Base Rate Loans, Canadian Base Rate Loans and Canadian Prime Loans, as
applicable. Any amounts remaining after each such application shall be applied
to prepay LIBOR Rate Loans and B/A Equivalent Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.09 shall be in excess of the amount of the U.S. Base Rate
Loans, the Canadian Base Rate Loans or the Canadian Prime Loans, as applicable
at the time outstanding, only the portion of the amount of such prepayment that
is equal to the amount of such outstanding U.S. Base Rate Loans, Canadian Base
Rate Loans or Canadian Prime Loans shall be immediately prepaid and, at the
election of the Lead Borrower or the Canadian Borrower, as applicable, the
balance of such required prepayment shall be either (A) deposited in the LC
Collateral Account and applied to the prepayment of LIBOR Rate Loans or B/A
Equivalent Loans, as applicable, on the last day of then next-expiring Interest
Period or Contract Period for LIBOR Rate Loans or B/A Equivalent Loans, as
applicable (with all interest accruing thereon for the account of the Lead
Borrower or the Canadian Borrower, as applicable) or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.10.
Notwithstanding any such deposit in the LC Collateral Account, interest shall
continue to accrue on such Loans until prepayment.

(d) Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the applicable
Swingline Lender) by telecopy of any prepayment of the U.S. Subfacility or U.S.
FILO Subfacility hereunder and the Canadian Borrower shall notify the
Administrative Agent by telecopy of any prepayment of the Canadian Subfacility
hereunder (i) in the case of prepayment of a Borrowing of LIBOR Rate Loans, not
later than 1:00 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Borrowing of B/A Equivalent
Loans, not later than 1:00 p.m., New York City time, three Business Days before
the date of prepayment, (iii) in the case of prepayment of a Borrowing of
Canadian Base Rate Loans, not later than 1:00 p.m., New York City time, on the
date of prepayment, (iv) in the case of prepayment of a Borrowing of Canadian
Prime Loans, not later than 11:00 a.m., New York City time, on the date of
prepayment, (v) in the case of prepayment of a Borrowing of U.S. Base Rate
Loans, not later than 1:00 p.m., New York City time, on the date of prepayment,
(vi) in the case

 

-67-



--------------------------------------------------------------------------------

of prepayment of a U.S. Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment and (vii) in the case of prepayment of a
Canadian Swingline Loan, not later than 1:00 p.m., New York City time, on the
date of prepayment. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Each notice of prepayment pursuant to this Section shall be
irrevocable, except that such Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) such
Borrower reimburses each Lender pursuant to Section 3.02 for any funding losses
within five Business Days after receiving written demand therefor and (ii) the
amount of Loans as to which such revocation applies shall be deemed converted to
(or continued as, as applicable) U.S. Base Rate Loans, Canadian Base Rate Loans
or Canadian Prime Loans, as applicable, in accordance with the provisions of
Section 2.08 as of the date of notice of revocation (subject to subsequent
conversion in accordance with the provisions of this Agreement). Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

2.10. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., New York City time) on the date when
due, in immediately available funds, without setoff or counterclaim. Except as
otherwise expressly provided herein, all payments by the Canadian Borrower
hereunder with respect to principal and interest on Canadian Revolving Loans
denominated in Canadian Dollars shall be made to the Administrative Agent, for
the account of the respective Canadian Revolving Lenders to which such payment
is owed, at the Administrative Agent’s office in Canadian Dollars and in
immediately available funds not later than the times specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any U.S. Credit Party is prohibited by any law from making any required
payment hereunder in Canadian Dollars, such U.S. Credit Party shall make such
payment in Dollars in the Dollar Equivalent of the Canadian Dollar payment
amount. Any amounts received after the required time on any date may, in the
reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to an Issuing Bank or a
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 3.01, 3.02, 5.01 and 13.01 shall be made to the Administrative Agent
for the benefit of to the Persons entitled thereto and payments pursuant to
other Credit Documents shall be made to the Administrative Agent for the benefit
of the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Credit Document shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.11 hereof, as applicable,
ratably among the parties entitled thereto.

 

-68-



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other applicable
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the applicable Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower or other Credit Party pursuant to and in accordance
with the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Lead Borrower or Affiliate thereof or any Subsidiary of
Holdings (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under Applicable Law that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Credit Parties rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of a Credit Party in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Lead
Borrower or the Canadian Borrower prior to the date on which any payment is due
under the applicable Subfacility to the Administrative Agent for the account of
the applicable Lenders or applicable Issuing Bank hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank under the
applicable Subfacility, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate (for
Dollars) or the Bank of Canada Overnight Rate (for Canadian Dollars), as
applicable, and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

2.11. Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except to the limited extent provided in
Section 13.12. In no event shall any Lender’s obligations pursuant to this
Section 2.11(a) cause such Lender to exceed its Commitment.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Credit Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Creditors have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Lead Borrower or the Canadian Borrower
hereunder. A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its Commitment shall be disregarded for purposes of calculating the Unused
Line Fee under

 

-69-



--------------------------------------------------------------------------------

Section 2.05(a). To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders. The
Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated.

(c) Cure. The Lead Borrower, the Administrative Agent and applicable Issuing
Bank may agree in writing that a Lender is no longer a Defaulting Lender. At
such time, Pro Rata Shares shall be reallocated without exclusion of such
Lender’s Commitments and Loans, and all outstanding Loans, LC Obligations and
other exposures under the Commitments shall be reallocated among Lenders and
settled by the Administrative Agent (with appropriate payments by the reinstated
Lender) in accordance with the readjusted Pro Rata Shares. Subject to
Section 14.14, unless expressly agreed in writing by the Lead Borrower, the
Administrative Agent and applicable Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender.

2.12. Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
(X) the U.S. Swingline Lender shall make U.S. Swingline Loans in Dollars to the
Lead Borrower from time to time until one Business Day prior to the Maturity
Date in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding U.S. Swingline Loans
exceeding $100,000,000; provided that any U.S. Swingline Loans that would result
in the aggregate outstanding amount of U.S. Swingline Loans exceeding
$50,000,000 shall be made at the sole discretion of the U.S. Swingline Lender,
(ii) the U.S. Revolving Exposures exceeding the lesser of (A) the U.S. Revolving
Commitments and (B) the U.S. Borrowing Base then in effect or (iii) the
Aggregate Exposures exceeding the lesser of (A) the Aggregate Commitments and
(B) the Borrowing Base then in effect and (Y) the Canadian Swingline Lender
shall make Canadian Swingline Loans in Dollars or Canadian Dollars to the
Canadian Borrower from time to time from time to time until one Business Day
prior to the Maturity Date, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Canadian Swingline Loans exceeding the Dollar Equivalent of
$15,000,000; provided that any Canadian Swingline Loans that would result in the
aggregate outstanding amount of U.S. Swingline Loans exceeding $6,000,000 shall
be made at the sole discretion of the Canadian Swingline Lender, (ii) the
Canadian Revolving Exposures exceeding the lesser of (A) the Canadian Revolving
Commitments and (B) the Canadian Borrowing Base then in effect or (iii) the
Aggregate Exposures exceeding the lesser of (A) the Aggregate Commitments and
(B) the Borrowing Base then in effect; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Lead Borrower or the Canadian Borrower, as applicable, may borrow,
repay and reborrow Swingline Loans. The Borrowers acknowledge that in the event
that a reallocation of the Swingline Loan exposure of a Defaulting Lender
pursuant to Section 2.11(a) does not fully cover the Swingline Loan exposure of
such Defaulting Lender, the Administrative Agent may require the applicable
Borrower to prepay such remaining exposure in respect of each outstanding
Swingline Loan within ten Business Days of demand therefor and will have no
obligation to issue new Swingline Loans, or to extend, renew or amend existing
Swingline Loans to the extent such exposure would exceed the commitments of the
non-Defaulting Lenders, unless such remaining exposure is repaid.

(b) Swingline Loans. To request a U.S. Swingline Loan, the Lead Borrower shall
notify the Administrative Agent of such request by telecopy, not later than
12:00 p.m., New York City time, on the day of a proposed U.S. Swingline Loan. To
request a Canadian Swingline Loan, the Canadian Borrower shall notify the
Administrative Agent of such request by telecopy, not later than 12:00 p.m., New
York City time, on the day of a proposed Canadian Swingline Loan. Each such
notice shall be irrevocable and specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the applicable Swingline Lender of any such notice
received from the Lead Borrower or the Canadian Borrower, as applicable. The
applicable Swingline Lender shall make each Swingline Loan available to the Lead
Borrower or the Canadian Borrower, as applicable, by means of a credit to the
general deposit account of the Lead Borrower or the Canadian Borrower, as
applicable, with the applicable Swingline Lender (or, in the case of a U.S.
Swingline Loan made to finance the reimbursement of an U.S. LC Disbursement as
provided in Section 2.13(e), by

 

-70-



--------------------------------------------------------------------------------

remittance to the U.S. Issuing Bank) by 5:00 p.m., New York City time (in the
case of U.S. Swingline Loans), 1:00 p.m., New York City time (in the case of
Canadian Swingline Loans denominated in U.S. Dollars) or 2:00 p.m. New York City
time (in the case of Canadian Swingline Loans denominated in Canadian Dollars),
on the requested date of such Swingline Loan. Neither the Lead Borrower nor the
Canadian Borrower shall request a Swingline Loan if at the time of and
immediately after giving effect to such request a Default has occurred and is
continuing. Swingline Loans shall be made in minimum amounts of $100,000.

(c) Prepayment. The Lead Borrower or the Canadian Borrower, as applicable, shall
have the right at any time and from time to time to repay, without premium or
penalty, any Swingline Loan, in whole or in part, upon giving written or
telecopy notice to the applicable Swingline Lender and to the Administrative
Agent before 2:00 p.m., New York City time, on the date of repayment at the
applicable Swingline Lender’s address for notices specified in such Swingline
Lender’s administrative questionnaire. All principal payments of Swingline Loans
shall be accompanied by accrued interest on the principal amount being repaid to
the date of payment.

(d) Participations. (i) The U.S. Swingline Lender ormay by written notice given
to the Administrative Agent not later than 12:00 noon, New York City time on any
Business Day require the U.S. Revolving Lenders to acquire participations on
such Business Day in all or a portion of the U.S. Swingline Loans outstanding;
provided that if the outstanding principal amount of U.S. FILO Loans is less
than the U.S. FILO Line Cap on such date, (a) each Lender with a U.S. FILO
Revolving Commitment shall be deemed to have purchased from the U.S. Swingline
Lender a participation in each outstanding U.S. Swingline Loan (in an aggregate
principal amount not to exceed the aggregate amount of the U.S. FILO Line Cap),
and (b) each Lender with a U.S. Revolving Commitment shall be deemed to have
purchased from the U.S. Swingline Lender a participation in each outstanding
U.S. Swingline Loan to the extent not participated to the Lenders under the U.S.
FILO Subfacility pursuant to the foregoing clause (a), and (ii) the Canadian
Swingline Lender may by written notice given to the Administrative Agent not
later than 12:00 noon, New York City time (in the case of U.S. Swingline Loans)
or 12:00 noon, New York City time (in the case of Canadian Swingline Loans), on
any Business Day require the U.S. Revolving Lenders or Canadian Revolving
Lenders, as applicable, to acquire participations on such Business Day in all or
a portion of the U.S. Swingline Loans or Canadian Swingline Loans, as
applicable, outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which such Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
such Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the applicable Swingline
Lender, such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether an Overadvance exists or is
created thereby, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (provided that such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment). Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Swingline Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the Lead Borrower or the Canadian
Borrower, as applicable, of any participations in a Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to any Swingline Lender.
Any amounts received by a Swingline Lender from a Borrower (or other party on
behalf of a Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the applicable Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the applicable Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.

 

-71-



--------------------------------------------------------------------------------

(e) If the Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on the Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of the
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.13(o)), there shall exist sufficient unutilized Extended Revolving
Loan Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Loan Commitments which will remain
in effect after the occurrence of the Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Loan Commitments and such Swingline Loans shall not be so required to
be repaid in full on the Maturity Date.

2.13. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) the Lead
Borrower may request the issuance of U.S. Letters of Credit in Dollars for the
Lead Borrower’s account or the account of a Domestic Subsidiary of the Lead
Borrower in a form reasonably acceptable to the Administrative Agent and the
U.S. Issuing Bank, at any time and from time to time until five Business Days
prior to the Maturity Date (provided that the Lead Borrower shall be a
co-applicant with respect to each U.S. Letter of Credit issued for the account
of or in favor of a Domestic Subsidiary) and (ii) the Canadian Borrower may
request the issuance of Canadian Letters of Credit in Dollars or Canadian
Dollars for the Canadian Borrower’s account or the account of a Canadian
Subsidiary in a form reasonably acceptable to the Administrative Agent and the
Canadian Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that the Canadian Borrower shall be a co-applicant
with respect to each Canadian Letter of Credit issued for the account of or in
favor of a Canadian Subsidiary). In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Lead
Borrower or the Canadian Borrower, as applicable, to, or entered into by the
Lead Borrower or the Canadian Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. In the event that a reallocation of the Fronting Exposure with
respect to LC Obligations of a Defaulting Lender pursuant to Section 2.11(a)
does not fully cover the Fronting Exposure with respect to LC Obligations of
such Defaulting Lender and such Defaulting Lender has not Cash Collateralized
its obligations or otherwise made arrangements reasonably satisfactory to the
applicable Issuing Bank, the applicable Issuing Bank may require the Lead
Borrower to Cash Collateralize such remaining Fronting Exposure in respect of
each outstanding Letter of Credit within ten Business Days of demand therefor
and will have no obligation to issue new Letters of Credit, or to extend, renew
or amend existing Letters of Credit to the extent the Fronting Exposure with
respect to LC Obligations would exceed the commitments of the non-Defaulting
Lenders, unless such remaining Fronting Exposure with respect to LC Obligations
is Cash Collateralized. The Existing Letters of Credit shall be deemed issued
under this Agreement.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Lead Borrower or the Canadian
Borrower, as applicable, shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
applicable Issuing Bank) an LC Request to the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m. on the second Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is reasonably acceptable to the applicable Issuing
Bank). A request for an initial issuance of a Letter of Credit shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the applicable Issuing Bank
may reasonably require. A request for an amendment, renewal or extension of any
outstanding Letter of Credit shall specify in form and detail reasonably
satisfactory to the applicable Issuing Bank (w) the Letter of Credit to be
amended, renewed or extended; (x) the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day), (y) the nature of the
proposed amendment, renewal or extension; and (z) such other matters as the
applicable Issuing Bank may reasonably require. If requested by the applicable
Issuing Bank, the Lead Borrower or the Canadian Borrower, as applicable, also
shall submit a letter of credit application substantially on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Lead Borrower or
the Canadian Borrower, as applicable, shall be deemed to represent and warrant
(solely in the case of (w) and (x)) that,

 

-72-



--------------------------------------------------------------------------------

after giving effect to such issuance, amendment, renewal or extension) (A) the
LC Exposure shall not exceed $50,000,000, (B) (i) the total Revolving Exposures
shall not exceed the lesser of (1) the total Revolving Commitments and (2) the
Borrowing Base then in effect, (ii) the total U.S. Revolving Exposures shall not
exceed the lesser of (1) the total U.S. Revolving Commitments and (2) the U.S.
Borrowing Base then in effect or (iii) the total Canadian Revolving Exposures
shall not exceed the lesser of (1) the total Canadian Revolving Commitments and
(2) the Canadian Borrowing Base then in effect and (C) if a Defaulting Lender
exists, either such Lender or the Lead Borrower has entered into arrangements
satisfactory to the Administrative Agent and Issuing Bank to eliminate any
Fronting Exposure associated with such Lender. Unless the Administrative Agent
and applicable Issuing Bank shall otherwise agree, no Letter of Credit shall be
denominated in a currency other than Dollars or in the case of Canadian Letters
of Credit, Canadian Dollars.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Letter of Credit may, upon the request of the Lead Borrower or Canadian
Borrower, as applicable, include a provision whereby such Letter of Credit shall
be renewed automatically for additional consecutive periods of twelve
(12) months or less (but, subject to the foregoing, not beyond the date that is
after the Letter of Credit Expiration Date) unless the applicable Issuing Bank
notifies the beneficiary thereof at least thirty (30) days prior to
then-applicable expiration date that such Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each applicable Revolving Lender, and each such
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each applicable Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Pro Rata Percentage of
each LC Disbursement made by the applicable Issuing Bank and not reimbursed by
the Lead Borrower or the Canadian Borrower on the date due as provided in
paragraph (e) of this Section 2.13, or of any reimbursement payment required to
be refunded to the Lead Borrower or the Canadian Borrower or for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, each Borrower under the applicable Subfacility shall
reimburse such LC Disbursement by paying to the applicable Issuing Bank an
amount equal to such LC Disbursement not later than 1:00 p.m., New York City
time, on the Business Day after receiving notice from such Issuing Bank of such
LC Disbursement; provided that, whether or not the Lead Borrower or the Canadian
Borrower, as applicable, submits a Notice of Borrowing, such Borrower shall be
deemed to have requested (except to the extent such Borrower makes payment to
reimburse such LC Disbursement when due) a Borrowing of U.S. Base Rate Loans or
Canadian Base Rate Loans, as applicable (for LC Disbursements made in Dollars),
or Canadian Prime Loans (for LC Disbursements made in Canadian Dollars) in an
amount necessary to reimburse such LC Disbursement. If such Borrower fails to
make such payment when due, the applicable Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender under the applicable Subfacility of the applicable LC Disbursement, the
payment then due from such Borrower in respect thereof and such Lender’s Pro
Rata Percentage thereof. Promptly following receipt of such notice, each such
Revolving Lender shall pay to the Administrative Agent its Pro Rata Percentage
of the unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(f) with respect to Loans made by such Lender, and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from such Revolving Lenders. In the case of a Letter
of Credit denominated in Canadian Dollars, the Canadian Borrower shall reimburse
the Canadian Issuing Bank in Canadian Dollars, unless (A) the Canadian Issuing

 

-73-



--------------------------------------------------------------------------------

Bank (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Canadian Borrower shall have notified the Canadian
Issuing Bank promptly following receipt of the notice of drawing that the
Canadian Borrower will reimburse the Canadian Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in Canadian Dollars, the Canadian Issuing Bank shall notify the
Canadian Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse any Issuing Bank,
distribute such payment to such Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of U.S. Base Rate Loans, Canadian Base Rate Loans, Canadian Prime Loans
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Lead Borrower or the Canadian Borrower, as applicable, of its
obligation to reimburse such LC Disbursement. In the event that (A) a drawing
denominated in Canadian Dollars is to be reimbursed in Dollars pursuant to the
third sentence in this Section 2.13(e) and (B) the Dollar amount paid by the
Canadian Borrower shall not be adequate on the date of that payment to purchase
in accordance with normal banking procedures a sum denominated in Canadian
Dollars equal to the drawing, the Canadian Borrower agrees, as a separate and
independent obligation, to indemnify the Canadian Issuing Bank for the loss
resulting from its inability on that date to purchase the Canadian Dollars in
the full amount of the drawing.

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Borrowers
to reimburse LC Disbursements as provided in paragraph (e) of this Section 2.13
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary of any Letter of Credit,
(v) any adverse change in the relevant exchange rates or in the availability of
Canadian Dollars to the Lead Borrower or any Subsidiary or in the relevant
currency markets generally or (vi) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.13, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of the Borrowers
hereunder; provided that the Borrowers shall have no obligation to reimburse any
Issuing Bank to the extent that such payment was made in error due to the gross
negligence or willful misconduct of such Issuing Bank (as determined by a court
of competent jurisdiction or another independent tribunal having jurisdiction).
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Affiliates or branches, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
Applicable Law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction),
each Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

-74-



--------------------------------------------------------------------------------

(ii) No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Document. No Issuing Bank makes to the Lenders any express or
implied warranty, representation or guaranty with respect to the Collateral,
such documents or any Credit Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Document; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Credit Party.

(iii) No Issuing Bank or any of its Affiliates or branches, and their respective
officers, directors, employees, agents and investment advisors shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final nonappealable judgment. No Issuing Bank shall have any
liability to any Lender if such Issuing Bank refrains from any action under any
Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower or the Canadian Borrower, as
applicable, by telecopy of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders under the
applicable Subfacility with respect to any such LC Disbursement (other than with
respect to the timing of such reimbursement obligation set forth in
Section 2.13(e)).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Lead Borrower or the Canadian Borrower, as applicable, shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the Lead
Borrower or the Canadian Borrower, as applicable, reimburses such LC
Disbursement, at the rate per annum then applicable to U.S. Base Rate Loans,
Canadian Base Rate Loans or Canadian Prime Loans, as applicable; provided that,
if such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.13, then Section 2.06(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section 2.13 to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Lead Borrower. Any Issuing Bank
may be replaced at any time by agreement between the Lead Borrower and the
Administrative Agent; provided that so long as no Event of Default under
Section 11.01 or 11.05 exists, such successor Issuing Bank shall be reasonably
acceptable to the Lead Borrower. One or more Lenders may be appointed as
additional Issuing Banks in accordance with subsection (k) below. The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, the Lead Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such additional Issuing Bank and all previous

 

-75-



--------------------------------------------------------------------------------

Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, the Lead Borrower may, in its discretion, select which Issuing Bank
is to issue any particular Letter of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent (acting at
the request of the Required Lenders) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Lead Borrower and the Canadian Borrower shall
deposit in the LC Collateral Account, in the name of the Administrative Agent
and for the benefit of the Secured Creditors, an amount in cash equal to 105.00%
of the LC Exposure as of such date. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement, but shall be immediately
released and returned to the applicable Borrowers (in no event later than two
(2) Business Days) once all Events of Default are cured or waived. The
Administrative Agent shall have a first priority perfected Lien (subject to
Permitted Liens) and exclusive dominion and control, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Lead Borrower and at the Lead Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Lead Borrower and the Canadian Borrower for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of the
Lead Borrower.

(ii) The Lead Borrower shall, on demand by an Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender.

(k) Additional Issuing Banks. The Lead Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l) No Issuing Bank shall be under an obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank.

 

-76-



--------------------------------------------------------------------------------

(m) No Issuing Bank shall be under an obligation to amend any Letter of Credit
if (i) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n) LC Collateral Account.

(i) The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account.” Each Credit Party shall deposit into the
LC Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Applicable Collateral and shall not constitute payment of
the Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j).

(o) Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.13(j). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Maturity
Date with respect to Existing Revolving Loans shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders of Extended
Revolving Loans in any Letter of Credit issued before the Maturity Date.

2.14. Settlement Amongst Lenders.

(a) The Swingline Lenders may, at any time (but, in any event shall weekly, or
such other time as determined by the Administrative Agent), on behalf of the
Lead Borrower and the Canadian Borrower (which hereby authorize the applicable
Swingline Lenders to act on their behalf in that regard) request the
Administrative Agent to cause the Revolving Lenders to make a Revolving Loan
(which shall be a U.S. Base Rate Loan, Canadian Base Rate Loan or Canadian Prime
Loan, as applicable) in an amount equal to such Revolving Lender’s Pro Rata
Percentage of the Outstanding Amount of applicable Swingline Loans, which
request may be made regardless of whether the conditions set forth in Section 7
have been satisfied; provided that, with respect to U.S. Swingline Loans, such
Lender’s Pro Rata Percentage shall be determined as a proportion of the U.S.
Subfacility unless the outstanding principal amount of U.S. FILO Loans is less
than the U.S. FILO Line Cap, in which case an amount equal to (x) the U.S. FILO
Line Cap minus (y) the outstanding principal amount of U.S. FILO Loans of such
Revolving Loan shall be made as U.S. FILO Loans, and the remaining amount of
such Revolving Loan shall be settled as U.S. Revolving Loans. Upon such request,
each applicable Revolving Lender shall make available to the Administrative
Agent the proceeds of such Revolving Loan for the account of the applicable
Swingline Lender. If such Swingline Lender requires a Revolving Loan to be made
by the applicable Revolving Lenders and the request therefor is received prior
to 12:00 (noon) on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if the request therefor
is received after 12:00 (noon), then no later than 3:00 p.m. on the next
Business Day. The obligation of each such Revolving Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or any Swingline

 

-77-



--------------------------------------------------------------------------------

Lender. If and to the extent any Revolving Lender shall not have so made its
transfer to the Administrative Agent, such Revolving Lender agrees to pay to the
Administrative Agent, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.

(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 (noon) on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 (noon), then no
later than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate (for Dollars) or the Bank
of Canada Overnight Rate (for Canadian Dollars).

2.15. Revolving Commitment Increase.

(a) Subject to the terms and conditions set forth herein, after the Closing
Date, the Lead Borrower shall have the right to request, by written notice to
the Administrative Agent, an increase in the Revolving Commitments under the
applicable Subfacility (other than the U.S. FILO Subfacility) (a “Revolving
Commitment Increase”) in an aggregate amount not to exceed $450,000,000;
provided that (i) any Revolving Commitment Increase for such Subfacility shall
be on the terms (including the Latest Maturity Date of any Class of Commitments
under such Subfacility) and pursuant to the documentation applicable to such
Subfacility, (ii) the Lead Borrower shall only be permitted to request five
(5) Revolving Commitment Increases during the term of this Agreement and (b) any
Revolving Commitment Increase shall be in a minimum amount of $50,000,000 or, if
less than $50,000,000 is available, the amount left available.

(b) Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested. Upon
receipt of a Revolving Commitment Increase Notice, the Administrative Agent may
(at the direction of the Lead Borrower) promptly notify the applicable Revolving
Lenders and each such Revolving Lender may (subject to the Lead Borrower’s
consent) have the right to elect to have its Revolving Commitment increased by
its Pro Rata Share under the applicable Subfacility (it being understood and
agreed that a Lender may elect to have its Revolving Commitment increased in
excess of its Pro Rata Share in its discretion if any other Lender declines to
participate in the Revolving Commitment Increase) of the requested increase in
Revolving Commitments; provided that (i) each Lender may elect or decline, in
its sole discretion, to have its Revolving Commitment increased in connection
with any requested Revolving Commitment Increase, it being understood that no
Lender shall be obligated to increase its Revolving Commitment unless it, in its
sole discretion, so agrees and, if a Lender fails to respond to any Revolving
Commitment Increase Notice within five (5) Business Days after such Lender’s
receipt of such request, such Lender shall be deemed to have declined to
participate in such Revolving Commitment Increase; (ii) if any Lender declines
to participate in any Revolving Commitment Increase and, as a result,
commitments from additional financial institutions are required in connection
with the Revolving

 

-78-



--------------------------------------------------------------------------------

Commitment Increase, any Person or Persons providing such commitment shall be
subject to the written consent of the Administrative Agent, the Swingline
Lenders and the Issuing Banks (such consent not to be unreasonably withheld or
delayed), if such consent would be required pursuant to the definition of
“Eligible Transferee”; (iii) in no event shall a Defaulting Lender be entitled
to participate in such Revolving Commitment Increase and (iv) no Issuing Bank or
Swingline Lender shall be required to act in such capacity under the Revolving
Commitment Increase without its prior written consent. In the event that any
Lender or other Person agrees to participate in any Revolving Commitment
Increase (each an “Increase Loan Lender”), such Revolving Commitment Increase
shall become effective on such date as shall be mutually agreed upon by the
Increase Loan Lenders and the Lead Borrower, which date shall be as soon as
practicable after the date of receipt of the Revolving Commitment Increase
Notice (such date, the “Increase Date”); provided that the establishment of such
Revolving Commitment Increase shall be subject to the satisfaction of each of
the following conditions: (1) no Default or Event of Default would exist after
giving effect thereto except that the Lenders providing such Revolving
Commitment Increase the proceeds of which are to be used primarily to finance a
Permitted Acquisition shall waive this requirement as part of customary
“sungard” limitations; (2) the Revolving Commitment Increase shall be effected
pursuant to one or more joinder agreements executed and delivered by the Lead
Borrower, the Administrative Agent, and the Increase Loan Lenders, each of which
shall be reasonably satisfactory to the Lead Borrower, the Administrative Agent,
and the Increase Loan Lenders; (3) Credit Parties shall execute and deliver or
cause to be executed and delivered to the Administrative Agent such amendments
to the Credit Documents, legal opinions and other documents as the
Administrative Agent may reasonably request in connection with any such
transaction, which amendments, legal opinions and other documents shall be
reasonably satisfactory to the Administrative Agent; (4) the representations and
warranties contained in Section 8 shall be true and correct in all material
respects (or in all respects to the extent that any representation or warranty
is qualified by materiality) as of the Increase Date except that the Lenders
providing such Revolving Commitment Increase the proceeds of which are to be
used primarily to finance a Permitted Acquisition may agree to limit this
requirement to certain of the representations and warranties; and (5) the
Borrowers shall have paid to the Administrative Agent and the Lenders such
additional fees as may be agreed to be paid by the Borrowers in connection
therewith.

(c) On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolving Commitments of the affected Lenders and (iv) Notes
will be issued, at the expense of the Borrowers, to any Lender participating in
the Revolving Commitment Increase and requesting a Note.

(d) Except as set forth in clause (e) below, the terms and provisions of the
Revolving Commitment Increase shall be identical to the Revolving Loans and the
Revolving Commitments and, for purposes of this Agreement and the other Credit
Documents, all Revolving Loans made under the Revolving Commitment Increase
shall be deemed to be Revolving Loans. Without limiting the generality of the
foregoing, (i) the rate of interest applicable to the Revolving Commitment
Increase shall be the same as the rate of interest applicable to the existing
Revolving Loans, (ii) unused line fees applicable to the Revolving Commitment
Increase shall be calculated using the same Unused Line Fee Rates applicable to
the existing Revolving Loans, (iii) the Revolving Commitment Increase shall
share ratably in any mandatory prepayments of the Revolving Loans, (iv) after
giving effect to such Revolving Commitment Increases, Revolving Commitments
shall be reduced based on each Lender’s Pro Rata Percentage, and (v) the
Revolving Commitment Increase shall rank pari passu in right of payment and
security with the existing Revolving Loans. Each joinder agreement and any
amendment to any Credit Document requested by the Administrative Agent in
connection with the establishment of the Revolving Commitment Increase may,
without the consent of any of the Lenders, effect such amendments to this
Agreement (an “Incremental Revolving Commitment Agreement”) and the other Credit
Documents as may be reasonably necessary or appropriate, in the opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.15.

 

-79-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, up to $75,000,000 of a Revolving Commitment
Increase permitted pursuant to this Section 2.15 may be in the form of a
“first-in, last-out” tranche; provided that the aggregate amount of any such
“first-in, last-out” tranche plus the aggregate amount of Indebtedness incurred
pursuant to Section 10.04(viii) shall not exceed $115,000,000. The Revolving
Commitment Increase Notice will stipulate that all or a portion of such
Revolving Commitment Increase will be a “first-in, last-out” tranche, as well as
the terms and conditions of such “first-in, last-out” tranche, that shall be
customary for such type of tranche in the Lead Borrower’s reasonable
determination and otherwise will be agreed between the Lead Borrower and the
Lenders providing the “first-in, last-out” tranche subject to the consent of the
Administrative Agent; provided that such “first-in, last-out” tranche shall not
mature on a date later than the Maturity Date. Any such “first-in, last-out”
tranche shall be established pursuant to an amendment to this Agreement among
the Borrowers, the Administrative Agent and each Lender providing the “first-in,
last-out” tranche (but which shall not require the consent of any other Lender).

2.16. Lead Borrower. Each Borrower hereby designates the Lead Borrower as its
representative and agent for all purposes under the Credit Documents, including
requests for Revolving Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the
Credit Documents (including in respect of compliance with covenants), and all
other dealings with the Administrative Agent, the Issuing Banks or any Lender.
The Lead Borrower hereby accepts such appointment. The Administrative Agent and
the Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any Notice of Borrowing)
delivered by the Lead Borrower on behalf of any Borrower. The Administrative
Agent and the Lenders may give any notice or communication with a Borrower
hereunder to the Lead Borrower on behalf of such Borrower. Each of the
Administrative Agent, the Issuing Banks and the Lenders shall have the right, in
its discretion, to deal exclusively with the Lead Borrower for any or all
purposes under the Credit Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Lead Borrower shall be binding upon and enforceable against it.

2.17. Overadvances. If (i) the aggregate U.S. Revolving Loans outstanding exceed
the U.S. Line Cap, (ii) the aggregate Canadian Revolving Loans outstanding
exceed the Canadian Line Cap or (iii) the aggregate Revolving Loans outstanding
exceed the Line Cap (each of the foregoing clauses (i), (ii) and (iii), an
“Overadvance”), in each case, at any time, the excess amount shall be payable by
the applicable Borrowers on demand by the Administrative Agent, but all such
Revolving Loans shall nevertheless constitute Obligations secured by the
Applicable Collateral and entitled to all benefits of the Credit Documents. The
Administrative Agent may require Lenders to honor requests for Overadvance Loans
and to forbear from requiring the Borrowers to cure an Overadvance, (a) when no
other Event of Default is known to the Administrative Agent, as long as (i) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required) and (ii) the aggregate amount of all
Overadvances and Protective Advances is not known by the Administrative Agent to
exceed 10% of the Borrowing Base, (b) regardless of whether an Event of Default
exists, if the Administrative Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $500,000, and (ii) does not continue for more
than 30 consecutive days. In no event shall Overadvance Loans be required that
would cause (i) the aggregate outstanding U.S. Revolving Loans and U.S. LC
Obligations to exceed the aggregate U.S. Revolving Commitments, (ii) the
aggregate outstanding Canadian Revolving Loans and Canadian LC Obligations to
exceed the aggregate Canadian Revolving Commitments or (iii) the aggregate
outstanding Revolving Loans and LC Obligations to exceed the aggregate Revolving
Commitments. The making of any Overadvance shall not create nor constitute a
Default or Event of Default; it being understood that the making or continuance
of an Overadvance shall not constitute a waiver by the Administrative Agent or
the Lenders of then existing Event of Default. In no event shall any Borrower or
other Credit Party be permitted to require any Overadvance Loan to be made.
Required Lenders may at any time revoke the Administrative Agent’s authority to
make further Overadvance Loans by written notice to the Administrative Agent.
Absent such revocation, the Administrative Agent’s determination that funding of
an Overadvance Loan is appropriate shall be conclusive.

2.18. Protective Advances . The Administrative Agent shall be authorized, in its
discretion, following notice to and consultation with the Lead Borrower, at any
time, to make U.S. Base Rate Loans to the U.S. Borrowers (each such loan, a
“U.S. Protective Advance”) and Canadian Prime Loans (through its Canada branch
or Canadian lending office) to the Canadian Borrower (each such Loan, a
“Canadian Protective Advance” and together with the U.S. Protective Advances,
“Protective Advances”) (a) (i) in an aggregate amount, together with the
aggregate amount of all Overadvance Loans, not to exceed 10% of the Borrowing
Base, (ii) in an aggregate amount, together

 

-80-



--------------------------------------------------------------------------------

with the aggregate amount of Overadvance Loans under the U.S. Subfacility, not
to exceed 10% of the U.S. Borrowing Base and (iii) in an aggregate amount,
together with the aggregate amount of Overadvance Loans under the Canadian
Subfacility, not to exceed 10% of the Canadian Borrowing Base, if the
Administrative Agent deems such Protective Advances necessary or desirable to
preserve and protect the Applicable Collateral, or to enhance the collectability
or repayment of the Obligations under such Subfacility; or (b) to pay any other
amounts chargeable to Credit Parties under any Credit Documents, including
costs, fees and expenses; provided that, (i) the aggregate amount of outstanding
Protective Advances plus the outstanding amount of Revolving Loans and LC
Obligations shall not exceed the aggregate Revolving Commitments, (ii) the
aggregate amount of outstanding U.S. Protective Advances plus the outstanding
amount of U.S. Revolving Loans and U.S. LC Obligations shall not exceed the
aggregate U.S. Revolving Commitments and (iii) the aggregate amount of
outstanding Canadian Protective Advances plus the outstanding amount of Canadian
Revolving Loans and Canadian LC Obligations shall not exceed the aggregate
Canadian Revolving Commitments. Each applicable Lender shall participate in each
Protective Advance in accordance with its Pro Rata Percentage. Required Lenders
may at any time revoke the Administrative Agent’s authority to make further
Protective Advances under clause (a) by written notice to the Administrative
Agent. Absent such revocation, the Administrative Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive. The
Administrative Agent may use the proceeds of such Protective Advances to
(a) protect, insure, maintain or realize upon any Applicable Collateral; or
(b) defend or maintain the validity or priority of the Collateral Agent’s Liens
on any Applicable Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien; provided that the Administrative Agent shall use
reasonable efforts to notify the Lead Borrower after paying any such amount or
taking any such action and shall not make payment of any item that is being
Properly Contested.

2.19. Extended Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, the Lead Borrower may at any time and from time to
time when no Event of Default then exists request that all or a portion of the
Revolving Loans under any Subfacility (other than the U.S. FILO Subfacility)
(the “Existing Revolving Loans”), together with any related outstandings, be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or any portion of the principal amount (and related
outstandings) of such Revolving Loans (any such Revolving Loans which have been
so converted, “Extended Revolving Loans”) and to provide for other terms
consistent with this Section 2.19. In order to establish any Extended Revolving
Loans, the Lead Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders) (each, an “Extension
Request”) setting forth the proposed terms of the Extended Revolving Loans to be
established, which shall (x) be identical as offered to each Lender (including
as to the proposed interest rates and fees payable) and (y) be identical to the
Existing Revolving Loans, except that: (i) repayments of principal of the
Extended Revolving Loans may be delayed to later dates than the Maturity Date;
(ii) the Effective Yield with respect to the Extended Revolving Loans (whether
in the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for the Existing Revolving
Loans to the extent provided in the applicable Extension Amendment; and
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Maturity Date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Loans); provided, however, that (A) in
no event shall the final maturity date of any Extended Revolving Loans at the
time of establishment thereof be earlier than then Maturity Date of any other
Revolving Loans hereunder and (B) the Weighted Average Life to Maturity of any
Extended Revolving Loans at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of any other
Revolving Loans then outstanding. Any Extended Revolving Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Revolving Loans, as applicable, for all purposes
of this Agreement; provided that any Extended Revolving Loans converted from
Existing Revolving Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Revolving Loans.

(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments under each
Subfacility (and, except as provided in Sections 2.12(e) and

 

-81-



--------------------------------------------------------------------------------

2.13(o), without giving effect to changes thereto on the Maturity Date with
respect to Swingline Loans and Letters of Credit theretofore incurred or issued)
and all borrowings under the Aggregate Commitments and repayments thereunder
shall be made on a pro rata basis (except for (x) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (y) repayments required upon any Maturity Date of any
Revolving Commitments or Extended Revolving Loan Commitments).

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Revolving Loans which it has elected to
request be converted into Extended Revolving Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). Any Lender that
does not respond to the Extension Request on or prior to the date specified
therein shall be deemed to have rejected such Extension Request. In the event
that the aggregate principal amount of Existing Revolving Loans subject to
Extension Elections relating to a particular Extension Request exceeds the
amount of Extended Revolving Loans requested pursuant to such Extension Request,
Revolving Loans subject to such Extension Elections shall be converted to
Extended Revolving Loans, on a pro rata basis based on the aggregate principal
amount of Revolving Loans included in each such Extension Elections or to the
extent such option is expressly set forth in the respective Extension Request,
the Lead Borrower shall have the option to increase the amount of Extended
Revolving Loans so that such excess does not exist.

(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e) With respect to any extension consummated by a Borrower pursuant to this
Section 2.19, (i) such extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement, (ii) with respect to
Extended Revolving Loan Commitments, if the aggregate amount extended is less
than (A) the LC Commitment, the LC Commitment shall be reduced upon the date
that is five (5) Business Days prior to the Maturity Date (to the extent needed
so that the LC Commitment does not exceed the aggregate Revolving Commitment
which would be in effect after the Maturity Date) and, if applicable, each
applicable Borrower shall Cash Collateralize obligations under any issued
Letters of Credit in an amount equal to 105% of the stated amount of such
Letters of Credit, or (B) the Swingline Commitment, the Swingline Commitment
shall be reduced upon the date that is five (5) Business Days prior to the
Maturity Date (to the extent needed so that the Swingline Commitment does not
exceed the aggregate Revolving Commitment which would be in effect after the
Maturity Date) and, if applicable, each applicable Borrower shall prepay any
outstanding Swingline Loans. The Administrative Agent and the Lenders hereby
consent to each extension and the other transactions contemplated by this
Section 2.19 (including, for the avoidance of doubt, payment of any interest or
fees in respect of any Extended Revolving Loan Commitments on such terms as may
be set forth in the Extension Request) and hereby waive the requirements of any
provision of this Agreement or any other Credit Document that may otherwise
prohibit any extension or any other transaction contemplated by this
Section 2.19, provided that such consent shall not be deemed to be an acceptance
of the Extension Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and
(iii) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the

 

-82-



--------------------------------------------------------------------------------

reasonable opinion of the Administrative Agent and the Lead Borrower, to effect
the provisions of this Section, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment.
Notwithstanding the foregoing, the Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Required
Lenders with respect to any matter contemplated by this Section 2.19 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrowers in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrowers unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrowers by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders.

2.20. Adjustment of Revolver Commitments.

(a) The Lead Borrower may, by written notice to the Administrative Agent,
request that the Administrative Agent and the Lenders increase or decrease the
Canadian Subfacility (a “Canadian Revolver Commitment Adjustment”), which
request shall be granted by each Lender electing to participate in such Canadian
Revolver Commitment Adjustment (subject to the last sentence of this clause (a))
provided that each of the following conditions are satisfied: (i) only four
Canadian Revolver Commitment Adjustments may be made in any fiscal year, (ii) a
Borrowing Base Certificate contemplated by Section 9.17(a) shall be concurrently
delivered for the most recently ended month, (iii) the written request for a
Canadian Revolver Commitment Adjustment must be received by the Administrative
Agent at least five (5) Business Days prior to the requested date (which shall
be a Business Day) of the effectiveness of such Canadian Revolver Commitment
Adjustment (such date of effectiveness, the “Commitment Adjustment Date”),
(iv) no Event of Default shall have occurred and be continuing as of the date of
such request or both immediately before and after giving effect thereto as of
the Commitment Adjustment Date, (v) any increase in the Canadian Subfacility
shall result in a Dollar-for-Dollar decrease in the U.S. Subfacility pursuant to
this Section 2.20, and any decrease in the Canadian Subfacility pursuant to this
Section 2.20 shall result in a Dollar-for-Dollar increase in the U.S.
Subfacility, (vi) in no event shall the Revolving Commitments exceed
$1,000,000,000 (or such greater amount resulting from the provisions of
Section 2.15), (vii) no Canadian Revolver Commitment Adjustment shall be
permitted if, after giving effect thereto, an Overadvance would exist as
determined according to the Borrowing Base Certificate delivered pursuant to
clause (ii), and (viii) the Administrative Agent shall have received a
certificate of the Lead Borrower dated as of the Commitment Adjustment Date
certifying the satisfaction of all such conditions (including calculations
thereof in reasonable detail) and otherwise in form and substance reasonably
satisfactory to the Administrative Agent. Any such Canadian Revolver Commitment
Adjustment shall be in an amount equal to $10,000,000 or a multiple of
$1,000,000 in excess thereof and shall concurrently increase or reduce, as
applicable, (1) the aggregate Canadian Revolving Commitments available for use
under the Canadian Subfacility on a basis allocated by the Administrative Agent
following discussion with each Lender as to their desire to participate in such
Canadian Revolver Commitment Adjustment (which allocation may vary from each
such Lender’s Pro Rata Percentage of the amount to be reallocated) and (2) the
aggregate U.S. Revolving Commitments available for use under the U.S.
Subfacility then in effect among the Lenders in accordance with such Lender’s
increase or decrease in Canadian Revolving Commitments pursuant to clause (1).
Notwithstanding the foregoing, (i) each Lender may elect or decline, in its sole
discretion, to have its Revolving Commitment reallocated in connection with any
requested Canadian Revolver Commitment Adjustment, it being understood that no
Lender shall be obligated to reallocate its Revolving Commitment unless it, in
its sole discretion, so agrees and, if a Lender fails to respond to any request
for a Canadian Revolver Commitment Adjustment within five (5) Business Days
after such Lender’s receipt of such request, such Lender shall be deemed to have
declined to participate in such Canadian Revolver Commitment Adjustment, (ii) in
no event shall a Lender’s aggregate Commitment be increased or reduced without
its explicit consent and (iii) the Aggregate Commitments shall not increase
solely as a result of a Canadian Revolver Commitment Adjustment.

(b) The Administrative Agent shall promptly inform the Lenders of any request
for a Canadian Revolver Commitment Adjustment made by the Lead Borrower. If the
conditions set forth in clause (a) above are not satisfied on the applicable
Commitment Adjustment Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Administrative Agent shall notify the Lead
Borrower in writing that the requested Canadian Revolver Commitment Adjustment
will not be effectuated; provided, however, that the Administrative Agent shall
in all cases be entitled to rely (without liability) on the certificate
delivered by the Lead Borrower pursuant to clause (a) (viii) immediately above
in making its determination as to the satisfaction of such conditions.

 

-83-



--------------------------------------------------------------------------------

On each Commitment Adjustment Date, the Administrative Agent shall notify the
Lenders and the Lead Borrower, on or before 2:00 p.m. (New York time), by
telecopier, e-mail or telex, of the occurrence of the Canadian Revolver
Commitment Adjustment to be effected on such Commitment Adjustment Date, the
amount of Revolving Loans held by each Lender as a result thereof, the amount of
the Revolving Commitment of each Lender available for use under the U.S.
Subfacility and the amount of the Revolving Commitment of each Lender available
for use under the Canadian Subfacility (and the percentage of each Revolving
Loan that each participant must purchase a participation interest in) as a
result thereof.

2.21. LIBOR Successor Rate.

(a) Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Lead Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Lead Borrower) that the Lead Borrower or the Required
Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement to replace
the LIBOR Rate with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Lead Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Rate Loans shall be suspended (to the extent of the affected LIBO
Rate Term Loans or Interest Periods), and (y) the LIBOR Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending Notice of Borrowing for a Borrowing of, and
any pending Notice of Conversion/Continuation for a conversion to or
continuation of LIBO Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of U.S. Base Rate Loans or Canadian Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

-84-



--------------------------------------------------------------------------------

Section 3. Yield Protection, Illegality and Replacement of Lenders.

3.01. Increased Costs, Illegality, etc.

(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Closing Date affecting the interbank Eurodollar market or Canadian
interbank market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBOR
Rate or Canadian B/A Rate;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Rate Loan
or B/A Equivalent Loan because of any change since the Closing Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the official interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, official guideline or request, such as,
but not limited to: (A) any additional Tax imposed on any Lender (except
Indemnified Taxes or Other Taxes indemnified under Section 5.01 or any Excluded
Taxes) or (B) a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the LIBOR Rate or Canadian B/A Rate, as applicable; or

(iii) at any time, that the making or continuance of any LIBOR Rate Loan or B/A
Equivalent Loans has been made (x) unlawful by any law or governmental rule,
regulation or order, (y) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having force of law) or
(z) impracticable as a result of a contingency occurring after the Closing Date
which materially and adversely affects the interbank Eurodollar market or the
Canadian interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice in writing to the Lead
Borrower and, except in the case of clause (i) above, to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, LIBOR Rate Loans or B/A Equivalent Loans shall no longer be
available until such time as the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Lead Borrower or the Canadian Borrower, as
applicable, with respect to LIBOR Rate Loans or B/A Equivalent Loans which have
not yet been incurred (including by way of conversion) shall be deemed rescinded
by the applicable Borrowers, (y) in the case of clause (ii) above, each U.S.
Borrower, jointly and severally, agrees to pay, and the Canadian Borrower agrees
to pay, as applicable, to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice setting forth the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
shall be submitted to the Lead Borrower by such Lender and shall, absent
manifest error, be final and conclusive and binding on all the parties hereto),
(z) in the case of clause (iii) above, the Borrowers shall take one of the
actions specified in Section 3.01(b) as promptly as possible and, in any event,
within the time period required by law.

(b) At any time that any LIBOR Rate Loan or B/A Equivalent Loan is affected by
the circumstances described in Section 3.01(a)(ii), the Lead Borrower or the
Canadian Borrower, as applicable, may, and in the case of a LIBOR Rate Loan or a
B/A Equivalent Loan affected by the circumstances described in
Section 3.01(a)(iii), the Lead Borrower or the Canadian Borrower, as applicable,
shall, on its own behalf or on behalf of the relevant Borrower either (x) if the
affected LIBOR Rate Loan or B/A Equivalent Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent written notice on the same date that the Lead Borrower or Canadian
Borrower, as applicable, was notified by the affected Lender or the
Administrative Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the
affected LIBOR Rate Loan or B/A Equivalent Loan is then outstanding, upon at
least three Business Days’ written notice to the Administrative Agent, require
the affected Lender to convert such LIBOR Rate Loan into a U.S. Base Rate Loan
or Canadian Base Rate Loan, as applicable, or such B/A Equivalent Loan into a
Canadian Prime Loan, provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).

 

-85-



--------------------------------------------------------------------------------

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any Applicable Law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy or liquidity, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then each applicable
Borrower, (jointly and severally as regards to the U.S. Borrowers), agrees to
pay to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital or liquidity. In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 3.01(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 3.01(c), will give prompt written notice thereof to the
Lead Borrower, which notice shall show in reasonable detail the basis for
calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a Requirement of Law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 3.01).

(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.01 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Lead Borrower of the change in law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the change in law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

3.02. Compensation. Each U.S. Borrower, jointly and severally, agrees to
compensate each U.S. Revolving Lender and each U.S. FILO Lender, and the
Canadian Borrower agrees to compensate each Canadian Revolving Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBOR Rate Loans or B/A Equivalent Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBOR Rate Loans or B/A Equivalent Loans does not occur
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the applicable Borrower or
deemed withdrawn pursuant to Section 3.01(a)); (ii) if any prepayment or
repayment (including any termination or reduction of Commitments made pursuant
to Section 2.07 or as a result of an acceleration of the Loans pursuant to
Section 11) or conversion of any of its LIBOR Rate Loans or B/A Equivalent Loans
occurs on a date which is not the last day of an Interest Period or Contract
Period with respect thereto; (iii) if any prepayment of any LIBOR Rate Loans or
B/A Equivalent Loans is not made on any date specified in a notice of
termination or reduction given by the Lead Borrower; (iv) if any Borrower shall
fail to make a payment of any Loan or drawing under any Letter of Credit (or
interest due thereon) denominated in Canadian Dollars on its scheduled due date
or any payment thereof in a different currency or (v) as a consequence of
(x) any other default by any Borrower to repay its LIBOR Rate Loans or B/A
Equivalent Loans when required by the terms of this Agreement or any Note held
by such Lender or (y) any election made pursuant to Section 3.01(b).

 

-86-



--------------------------------------------------------------------------------

3.03. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender, it will, if
requested by the Lead Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 3.03
shall affect or postpone any of the obligations of the Borrowers or the right of
any Lender provided in Sections 3.01 and 5.01.

3.04. Replacement of Lenders . (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01 with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Lead Borrower shall have the right, if
no Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to
be paid by the Replacement Lender unless otherwise agreed to by the Replaced
Lender)) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender and (II) an
amount equal to all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 2.05 and (ii) all obligations of each Borrower due
and owing to the Replaced Lender at such time (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon receipt by the Replaced Lender
of all amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 3.04 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the applicable Borrower, (x) the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 3.01, 3.02, 5.01, 12.07 and 13.01),
which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 3.04,
each Borrower hereby irrevocably authorizes Holdings to take all necessary
action, in the name of such Borrower, as described above in this Section 3.04 in
order to effect the replacement of the respective Lender or Lenders in
accordance with the preceding provisions of this Section 3.04.

3.05. Inability to Determine Rates.

(a) 3.05. Inability to Determine Rates. If the Required Lenders determine in
good faith that for any reason (aIf in connection with any request for a LIBOR
Rate Loan, B/A Equivalent Loan or a conversion to or continuation thereof,
(i) the Administrative Agent determines that (A) Dollar deposits are not being
offered to, as regards to LIBOR Rate, banks in the London interbank eurodollar
market or, bankers’ acceptances are not being offered to, as regards to Canadian
B/A Rate, banks in the Canadian interbank market, in each case,LIBOR Rate market
for the applicable amount and Interest Period orof such LIBOR Rate Loan or
Canadian bankers’ acceptances are not being offering to banks in the Canadian
interbank market for the applicable amount and Contract Period of such
RevolvingB/A Equivalent Loan, or (bB) (x) adequate and reasonable means do not
exist for determining the LIBOR Rate or the Canadian B/A Rate (as the case may
be) for any requested Interest Period or Contract Period, or (c) that the LIBOR
Rate or the Canadian B/A Rate for any requested Interest Period or Contract
Period with respect to a proposed LIBOR Rate Loan or B/A Equivalent Loan (as the
case may be)or in connection with an existing or proposed U.S. Base Rate Loan or
Canadian Prime Rate Loan and (y) the circumstances described in Section
3.05(c)(i) do not apply (in each case with respect to this clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason the LIBOR Rate or Canadian B/A Rate for any requested Interest
Period or Contract Period with respect to a proposed LIBOR Rate Loan or B/A
Equivalent Loan does not adequately and fairly reflect the cost to such Lenders
of funding such LIBOR Rate Loan or B/A Equivalent Loan, the Administrative Agent
will promptly so notify the Borrower and each

 

-87-



--------------------------------------------------------------------------------

Lender and (in respect of LIBOR Rate) the Lead Borrower or (in respect of
Canadian B/A Rate) the Canadian Borrower. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Rate Loans or B/A Equivalent Loans, as
applicable, in the affected currency or currencies shall be suspended, (to the
extent of the affected LIBOR Rate Loans, B/A Equivalent Loans, Interest Periods
or Contract Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR Rate component of the U.S. Base
Rate or the Canadian BaseB/A Rate component of the Canadian Prime Rate, the
utilization of the LIBOR Rate component in determining the U.S. Base Rate and
the Canadian Base Rate shall be suspended, in each case until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice and (z)
in the event of a determination described in the preceding sentence with respect
to the Canadian B/A Rate component of the Canadian Prime Rate, the utilization
ofor the Canadian B/A Rate component in determining the Canadian Prime Rate, as
applicable, shall be suspended, in each case until the Administrative Agent
(upon theor, in the case of a determination by the Required Lenders described in
clause (ii) of Section 3.05(a), until the Administrative Agent upon instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Lead Borrower or the Canadian Borrower (as the case may be) may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR Rate
Loans (to the extent of the affected LIBOR Rate Loans or Interest Periods) or
B/A Equivalent Loans (to the extent of the affected B/A Equivalent Loans or
Contract Periods), as applicable, in the affected currency or currencies or or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of LIBOR Rate Loans or B/A Equivalent Loans, as applicable, in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.05(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.05(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Lead Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Lead Borrower) that the Lead Borrower or the Required
Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

 

-88-



--------------------------------------------------------------------------------

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.05 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Rate Loans shall be suspended (to the extent of the affected
LIBOR Rate Term Loans or Interest Periods), and (y) the LIBOR Rate component
shall no longer be utilized in determining the U.S. Base Rate. Upon receipt of
such notice, the Borrower may revoke any pending Notice of Borrowing for a
Borrowing of, and any pending Notice of Conversion/Continuation for a conversion
to or continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of U.S. Base Rate Loans or Canadian
Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

Section 4. [Reserved].

Section 5. Taxes.

5.01. Net Payments

.

 

-89-



--------------------------------------------------------------------------------

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by Applicable Law. If any Taxes are required
to be withheld or deducted from such payments by any applicable withholding
agent, then with respect to the U.S. Subfacility and the U.S. FILO Subfacility,
the U.S. Credit Parties jointly and severally agree, and with respect to the
Canadian Subfacility, the Credit Parties jointly and severally agree that (i) to
the extent such deduction or withholding is on account of an Indemnified Tax or
Other Tax, the sum payable shall be increased as necessary so that after making
all required deductions or withholding (including deduction or withholdings
applicable to additional sums payable under this Section 5.01), each Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent will make such deductions or withholdings, and (iii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law. In addition, the Credit Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law. The Credit
Parties will furnish to the Administrative Agent within 45 days after the date
the payment by any of them of any Taxes pursuant to this Section 5.01 copies of
tax receipts, or other evidence reasonably satisfactory to the Administrative
Agent, evidencing such payment by the applicable Credit Party. With respect to
the U.S. Subfacility and the U.S. FILO Subfacility, the U.S. Credit Parties
jointly and severally agree, and with respect to the Canadian Subfacility, the
Credit Parties jointly and severally agree, to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 days of written request therefor, for the amount of any
Indemnified Taxes payable or paid by the Administrative Agent or such Lender or
required to be withheld or deducted in respect of any payment to the
Administrative Agent or such Lender under any Credit Document, and any Other
Taxes (including any Indemnified Taxes and Other Taxes imposed on or
attributable to amounts payable under this Section 5.01), and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by the
Administrative Agent or such Lender (or by the Administrative Agent on behalf of
a Lender) shall be conclusive absent manifest error.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Lead Borrower
or the Administrative Agent, certifying as to any entitlement of such Lender to
an exemption from, or a reduce rate of, withholding Tax. In addition, each
Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in
Section 5.01(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Lead Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Lead Borrower or the Administrative Agent) or promptly notify the Lead
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so. Each Lender hereby authorizes the Administrative Agent to deliver to the
Lead Borrower and to any successor Administrative Agent any documentation
provided to the Administrative Agent pursuant to this Section 5.01(b) or
Section 5.01(c).

(c) Without limiting the generality of the foregoing,

(i) Each U.S. Revolving Lender or U.S. FILO Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver to the Lead Borrower and the Administrative Agent on or prior to the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), two accurate and complete original signed copies of
whichever of the following is applicable:

(A) Internal Revenue Service Form W-8BEN or W-8BEN-E (or successor form)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party;

 

-90-



--------------------------------------------------------------------------------

(B) Internal Revenue Service Form W-8ECI (or successor form);

(C) in the case of a Lender claiming exemption from U.S. federal withholding Tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate substantially in the form of Exhibit C (any
such certificate, a “U.S. Tax Compliance Certificate”) and Internal Revenue
Service Form W-8BEN or W-8BEN-E (or successor form);

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or successor form) of the Lender, accompanied by Form W-8ECI, Form
W-8BEN or W-8BEN-E, U.S. Tax Compliance Certificate, Form W-8IMY, and/or any
other required information (or successor or other applicable form) from each
beneficial owner that would be required under this Section 5.01(c) if such
beneficial owner were a Lender (provided that, if the Lender is a partnership
for U.S. federal income Tax purposes (and not a participating Lender), and one
or more direct or indirect partners are claiming the portfolio interest
exemption, the U.S. Tax Compliance Certificate may be provided by such Lender on
behalf of such direct or indirect partner(s)); or

(E) other form prescribed by applicable U.S. federal income tax laws (including
the Treasury Regulations) as a basis for claiming a complete exemption from, or
a reduction in, U.S. federal withholding Tax on any payments to such Lender
under the Credit Documents;

(ii) Each U.S. Revolving Lender or U.S. FILO Lender that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver to the Lead Borrower and the Administrative Agent, on or prior to the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), two accurate and complete original signed copies of
Internal Revenue Service Form W-9 (or successor form) certifying that such
Lender is exempt from United States backup withholding

(iii) Each Canadian Revolving Lender shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Lead Borrower or the Administrative Agent) two accurate and complete original
signed copies of either (x) Internal Revenue Service Form W-9 (or successor
form) certifying that such Lender is exempt from United States backup
withholding or (y) an applicable Internal Revenue Service Form W-8 (or successor
form) certifying such Lender’s non-U.S. status.

(iv) If any payment made to a U.S. Revolving Lender or U.S. FILO Revolving
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Lead Borrower or the Administrative Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary for the Lead Borrower
or the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA and to determine, if necessary, the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.01(c), “FATCA” shall include
any amendment made to FATCA after the Closing Date.

(d) Notwithstanding any other provision of this Section 5.01, a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(e) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.01(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments

 

-91-



--------------------------------------------------------------------------------

made, or additional amounts paid, by such Credit Party under Section 5.01(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.01(e), in no event will the Administrative Agent
or any Lender be required to pay any amount to any Credit Party pursuant to this
Section 5.01(e) to the extent that such payment would place the Administrative
Agent or such Lender in a less favorable position (on a net after-Tax basis)
than such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. Nothing in this
Section 5.01(e) shall be construed to obligate the Administrative Agent or any
Lender to disclose its Tax returns or any other information regarding its Tax
affairs or computations to any Person or otherwise to arrange its Tax affairs in
any manner other than as it determines in its sole discretion.

(f) For the avoidance of doubt, for purposes of this Section 5.01, the term
“Lender” shall include any Issuing Bank and any Swingline Lender.

Section 6. Conditions Precedent to Credit Events on the Closing Date. The
Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders shall
not be required to fund any Revolving Loans or Swingline Loans, or arrange for
the issuance of any Letters of Credit on the Closing Date, until the following
conditions are satisfied or waived.

6.01. Closing Date; Credit Documents . On or prior to the Closing Date, each
Credit Party, the Administrative Agent and each of the Lenders on the Closing
Date shall have signed a counterpart of this Agreement (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the Administrative Agent or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it.

6.02. Officer’s Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate, dated the Closing Date and signed on behalf of the
Lead Borrower (and not in any individual capacity) by a Responsible Officer of
the Lead Borrower, certifying on behalf of the Lead Borrower that all of the
conditions in Sections 6.07 and 6.14 have been satisfied on such date.

6.03. Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from (i) Willkie Farr & Gallagher LLP, special counsel to the
Credit Parties, (ii) Blake, Cassels & Graydon LLP, special Canadian counsel to
the Credit Parties, (iii) McGuireWoods LLP, special Pennsylvania counsel to the
Credit Parties, (iv) Bricker & Eckler LLP, special Ohio counsel to the Credit
Parties and (v) Quarles & Brady LLP, special Wisconsin counsel to the Credit
Parties, in each case, an opinion addressed to the Administrative Agent and each
of the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent.

6.04. Corporate Documents; Proceedings, etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in customary form, together with
copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent or either Joint Lead Arranger
reasonably may have requested, certified by proper governmental authorities.

 

-92-



--------------------------------------------------------------------------------

6.05. Insurance. The Administrative Agent shall have received certificates of
insurance with respect to all property and casualty insurance policies of the
Credit Parties with respect to the Collateral, and certificates of insurance
with respect to such policies in form acceptable to the Administrative Agent,
and loss payable endorsements on the Administrative Agent’s standard form of
loss payee endorsement naming the Administrative Agent as lender’s loss payee
with respect to each such policy and certified copies of the Credit Parties’
liability insurance policies, including product liability coverage, together
with endorsements naming the Administrative Agent as an additional insured, all
as required by the Credit Documents.

6.06. Repayment of Existing Credit Agreement. On the Closing Date, the Existing
Credit Agreement shall have been terminated, the obligations thereunder repaid
and the liens and guarantees thereunder released.

6.07. Material Adverse Effect. Since December 31, 2014, there shall not have
occurred a Material Adverse Effect.

6.08. Deposit Account Control Agreements. The Administrative Agent shall have
received Deposit Account Control Agreement for each Dominion Account and all
other Deposit Accounts (other than Excluded Deposit Accounts) maintained with
the Administrative Agent.

6.09.Security Agreements. On the Closing Date, (a) each U.S. Credit Party shall
have duly authorized, executed and delivered the U.S. Security Agreement
substantially in the form of Exhibit E-1 (as amended, modified, restated and/or
supplemented from time to time, the “U.S. Security Agreement”) and (b) each
Canadian Credit Party shall have duly authorized, executed and delivered the
Canadian Security Agreement substantially in the form of Exhibit E-2, each
Security Agreement covering all of such Credit Party’s present and future
Collateral referred to therein, as applicable, and shall have delivered:

(i) in respect of each Credit Party, proper financing statements (Form UCC-1 or
the equivalent) authorized for filing under the UCC and verification statements
evidencing the filing of proper financing statements under the PPSA or other
appropriate filing offices of each jurisdiction as may be reasonably necessary
to perfect the security interests purported to be created by the Security
Agreements;

(ii) in respect of each Credit Party, certified copies, each of a recent date,
of (x) requests for information or copies (Form UCC-1), or equivalent reports as
of a recent date, listing all effective financing statements under the UCC and
the PPSA and other filings and/or registrations that name Holdings, the Lead
Borrower, the Canadian Borrower or any other Credit Party as debtor and that are
filed in the jurisdictions referred to in clause (i) above, together with copies
of such other financing statements that name Holdings, the Lead Borrower, the
Canadian Borrower or any other Credit Party as debtor (none of which shall cover
any of the Collateral except to the extent evidencing Permitted Liens) and, as
regards to Canadian Credit Parties, lien searches evidencing that all actions
necessary to establish that the Collateral Agent has a perfected security
interest in and Lien on the Canadian Collateral have been taken and (y) reports
as of a recent date listing all effective tax and judgment liens with respect to
Holdings, the Lead Borrower, the Canadian Borrower and each other Credit Party
in each jurisdiction as the Collateral Agent may reasonably require; and

(iii) an executed Perfection Certificate.

6.10. [Reserved].

6.11. [Reserved].

6.12. Solvency Certificate . On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer of
Holdings substantially in the form of Exhibit F.

6.13. Fees, etc . On the Closing Date, the Lead Borrower shall have paid to the
Agents and each Lender all fees required to be paid on the Closing Date and all
reasonable and documented out-of-pocket expenses required to be reimbursed by
the Lead Borrower to the Lenders, the Administrative Agent and the Joint Lead
Arrangers in

connection with the Transaction, in the case of such expenses to the extent
invoiced at least two Business Days prior to the Closing Date.

 

-93-



--------------------------------------------------------------------------------

6.14. Representation and Warranties. All representations and warranties made by
any Credit Party set forth in Section 8 hereof or in any other Credit Document
shall be true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as
of the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty).

6.15. Patriot Act, etc. The Lead Borrower and each other Credit Party shall have
provided to the Administrative Agent the documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, the Patriot Act and AML
Legislation, in each case, at least 5 days prior to the Closing Date, to the
extent reasonably requested in writing at least 10 Business Days prior to the
Closing Date.

6.16. Borrowing Notice. Prior to the making of a Revolving Loan on the Closing
Date, the Administrative Agent shall have received a Notice of Borrowing meeting
the requirements of Section 2.02(c).

6.17. Borrowing Base Certificate. The Lead Borrower shall have delivered to the
Administrative Agent a Borrowing Base Certificate in form and substance
reasonably satisfactory to the Administrative Agent.; provided, that
notwithstanding the foregoing, or the result of any field exam, inventory
appraisal or Borrowing Base Certificate, on the Closing Date, there shall be
$175,000,000 of Availability.

Section 7. Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender and each Issuing Bank to make any Credit Extension
shall be subject to the satisfaction (or waiver) of each of the conditions
precedent set forth below:

7.01. Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) if Loans are being requested or, in the
case of the issuance, amendment, extension or renewal of a Letter of Credit, the
Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance, amendment, extension or renewal of such Letter of
Credit as required by Section 2.13(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.12(b).

7.02. Availability. Availability on the proposed date of such Borrowing shall be
adequate to cover the amount of such Borrowing.

7.03. No Default. No Default or Event of Default shall exist at the time of, or
result from, such funding or issuance.

7.04. Representations and Warranties. Each of the representations and warranties
made by any Credit Party set forth in Section 8 hereof or in any other Credit
Document shall be true and correct in all material respects (without duplication
of any materiality standard set forth in any such representation or warranty) on
and as of the date of such Credit Extension with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty).

The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in this
Section 7 and applicable to such Credit Event are satisfied as of that time
(other than such conditions which are subject to the discretion of the
Administrative Agent or the Lenders). All of the Notes, certificates, legal
opinions and other documents and papers referred to in Section 6 and in this
Section 7, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders.

 

-94-



--------------------------------------------------------------------------------

Section 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of Holdings,
each Borrower and each Canadian Credit Party, as applicable, make the following
representations, warranties and agreements, in each case after giving effect to
the Transaction.

8.01. Organizational Status. Each of Holdings, the Lead Borrower and each of
their Restricted Subsidiaries (i) is a duly organized or incorporated and
validly existing corporation, partnership, limited liability company or
unlimited liability company, as the case may be, in good standing under the laws
of the jurisdiction of its organization or incorporation, to the extent
applicable, (ii) has the corporate, partnership, limited liability company or
unlimited holding company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

8.02. Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
Applicable Law or any order, writ, injunction or decree of any court or
governmental instrumentality applicable to such Credit Party or its respective
Restricted Subsidiaries, (ii) will conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except Permitted Liens) upon any of the property or assets
of any Credit Party or any of its respective Restricted Subsidiaries pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
(except, in the case of preceding clauses (i) and (ii), other than in the case
of any contravention, breach, default and/or conflict, that would not reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries.

8.04. Approvals. Except to the extent the failure to obtain or make the same
would not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests and Liens created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

 

-95-



--------------------------------------------------------------------------------

8.05. Financial Statements; Financial Condition.

(a) The Consolidated balance sheets of the Lead Borrower and such other Persons
described therein (including the accounts of all Subsidiaries of the Lead
Borrower for the respective periods during which a Subsidiary relationship
existed) as of December 31, 2014, and the related statements of income, changes
in stockholder’s equity, and changes in financial position for the periods ended
on such dates, have been prepared in accordance with U.S. GAAP, and present
fairly the financial positions of the Borrowers and such Persons at such dates
and the results of the Borrowers’ operations for such periods. Since
December 31, 2014, there has been no Material Adverse Effect.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and such other
Persons described therein (including the accounts of all Subsidiaries of the
Lead Borrower for the respective periods during which a Subsidiary relationship
existed) as of March 31, 2015 and the related unaudited consolidated statements
of operations and reinvested earnings and of cash flows for the fiscal quarter
then ended, fairly present, in conformity with U.S. GAAP applied on a basis
consistent with the financial statements referred to in Section 8.05(a), the
consolidated financial position of the Lead Borrower and such other Persons as
of such date and their consolidated results of operations and cash flows for
such fiscal quarter (subject to normal year-end adjustments and the absence of
footnotes).

(c) Holdings and its Subsidiaries together, on a consolidated basis, are now
Solvent and, after giving effect to the Loans to be made hereunder, the Letters
of Credit to be issued in connection herewith and the consummation of the other
transactions described in the Credit Documents, will be Solvent.

8.06. Litigation. Except as set forth on Schedule 8.06, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of any Credit
Party, threatened on the Closing Date against or affecting any Credit Party or
any of its Subsidiaries, or the business, operations, Properties, prospects,
profits or condition of any Credit Party or any of its Subsidiaries, (i) which
relate to any of the Credit Documents or any of the transactions contemplated
thereby or (ii) which, if determined adversely to any Credit Party or any of its
Subsidiaries, could reasonably be expected to have a Material Adverse Effect. To
the knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries
is in default on the Closing Date with respect to any order, writ, injunction,
judgment, decree or rule of any court, Governmental Authority or arbitration
board or tribunal, which default could reasonably be expected to result in a
Material Adverse Effect.

8.07. True and Complete Disclosure

. (a) As of the Closing Date, all written information (taken as a whole)
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender (including, without limitation, all such written information
contained in the Credit Documents) for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein does not, and all other such written information taken as a whole
hereafter furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender will not, on the date as of which such
written information is dated or certified, contain any material misstatement of
fact or omit to state any material fact necessary to make such information taken
as a whole not misleading in any material respect at such time in light of the
circumstances under which such written information was provided.

(b) Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 8.07, none of the Credit Parties makes any representation, warranty or
covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Lead Borrower
or any of Holdings’ Subsidiaries, or regarding the future condition of the
industries in which they operate other than that such information has been (and
in the case of such information furnished after the Closing Date, will be)
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation thereof.

 

-96-



--------------------------------------------------------------------------------

8.08. Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans incurred on the Closing Date will be used by the
Lead Borrower to repay the Existing Credit Agreement and to pay the Transaction
Costs.

(b) All proceeds of the Loans incurred after the Closing Date will be used for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Dividends and any other purpose not prohibited hereunder.

(c) No Credit Party nor any of its Restricted Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
any Credit Event (or the proceeds thereof) will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock. Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

8.09. Tax Returns and Payments . Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, (i) the
Lead Borrower and each of Holdings’ Subsidiaries has timely filed or caused to
be timely filed with the appropriate taxing authority all Tax returns,
statements, forms and reports for Taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of, the Lead Borrower
and/or any of Holdings’ Subsidiaries, (ii) the Returns accurately reflect
liability for Taxes of the Lead Borrower and Holdings’ Subsidiaries for the
periods covered thereby, and (iii) and the Lead Borrower and each of Holdings’
Subsidiaries have paid all Taxes payable by them (including in the capacity of
withholding agent), other than those that are being Properly Contested. There is
no action, suit, proceeding, investigation, audit or claim now pending or, to
the best knowledge of the Lead Borrower or any of Holdings’ Subsidiaries,
threatened in writing by any authority regarding any Taxes relating to the Lead
Borrower or any of Holdings’ Subsidiaries, which, if determined adversely to
Holdings or any of its Subsidiaries, could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. As of the
Closing Date, neither the Lead Borrower nor any of Holdings’ Subsidiaries has
entered into an agreement or waiver that is still in effect or been requested in
writing to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of Taxes of the Lead Borrower
or any of Holdings’ Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the Lead Borrower or any of
Holdings’ Subsidiaries not to be subject to the normally applicable statute of
limitations with respect to a material amount of Tax.

8.10. ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law,
except where failure to comply could not be reasonably be expected to result in
a Material Adverse Effect. Each Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS (or has timely filed an application for a
determination letter that is under review by the IRS) and to the best knowledge
of the Credit Parties, nothing has occurred which would cause the loss of such
qualification.

(b) There are no pending or, to the best knowledge of any Credit Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no non-exempt prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that when
taken together with all other such ERISA Events has or could reasonably be
expected to have a Material Adverse Effect; (ii) neither any Credit Party nor
any Person for which any Credit Party may have a direct or indirect liability
under ERISA has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA) that has or could reasonably be
expected to have a Material Adverse Effect; (iii) neither any Credit Party nor
any Person for which any Credit Party may have a direct or indirect liability
under ERISA has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in

 

-97-



--------------------------------------------------------------------------------

such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan that has or could reasonably be expected to have a Material
Adverse Effect; and (iv) no Credit Party nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA that has or could reasonably be expected to have a Material
Adverse Effect.

8.11.The Security Documents . The provisions of the Security Agreements are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors legal, valid and enforceable security interests and Liens
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) in and on all
right, title and interest of the Credit Parties in the Collateral specified
therein in which a security interest or Lien can be created under Applicable
Law, and (x) in the case of the U.S. Security Agreement and the U.S. Collateral
described therein, upon (i) the timely and proper filing of financing statements
listing each applicable U.S. Credit Party, as a debtor, and the Collateral
Agent, as secured party, in the secretary of state’s office (or other similar
governmental entity) of the jurisdiction of organization of such Credit Party,
(ii) sufficient identification of Commercial Tort Claims (as applicable),
(iii) execution of a control agreement establishing the Collateral Agent’s
“control” (within the meaning of the UCC) with respect to any Deposit Account
(other than Excluded Deposit Accounts) and (iv) establishment of the Collateral
Agent’s “control” (within the meaning of the UCC) with respect to any Letter of
Credit Rights that are not supporting obligations of the Collateral, the
Collateral Agent, for the benefit of the Secured Creditors, has (to the extent
provided in the U.S. Security Agreement) a fully perfected security interest in
and Lien on all right, title and interest in all of the U.S. Collateral (as
described in and to the extent required by the U.S. Security Agreement), subject
to no other Liens other than Permitted Liens, in each case, to the extent
perfection can be accomplished under Applicable Law through these actions, and
(y) in the case of each Canadian Security Agreement and Canadian Collateral
described therein, proper filings of PPSA financing statements and other
required filings and registrations in favor of the Collateral Agent, for the
benefit of the Secured Creditors, have been made (to the extent provided in the
Canadian Security Agreement) to create a fully perfected security interest in
and Lien on all right, title and interest in all of the Canadian Collateral,
subject to no other Liens other than Permitted Liens, in each case, to the
extent perfection can be accomplished under Applicable Law through these
actions.

8.12.Properties . Each Credit Party and each of its Subsidiaries has good title
to all of its personal property, including all Property reflected in the
financial statements referred to in Section 8.05 or delivered pursuant to
Section 9.01 (other than any property sold in the ordinary course of business
after the date of such financial statements), in each case free and clear of all
Liens except Permitted Liens.

8.13. EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

8.14. Subsidiaries. As of the Closing Date, Schedule 8.14 hereto states (i) the
correct name of each Credit Party and Subsidiary, its jurisdiction of
incorporation and the percentage of its Equity Interests having voting powers
owned by each Person and (ii) the number of authorized and issued Equity
Interests (and treasury shares) of each Credit Party and its Subsidiaries. Each
Credit Party has good title to all of the shares it purports to own of the
Equity Interests of each of its Restricted Subsidiaries, free and clear in each
case of any Lien other than Permitted Liens. All such Equity Interests have been
duly issued and are fully paid and non-assessable (except as such rights may
arise under mandatory provisions of applicable statutory law that may not be
waived). Except as set forth on Schedule 8.14 hereto, there are no outstanding
options to purchase, or any rights or warrants to subscribe for, or any
commitments or agreements to issue or sell, or any Equity Interests or
obligations convertible into, or any powers of attorney relating to, shares of
the capital stock of any Credit Party or any of its Restricted Subsidiaries.
Except as set forth on Schedule 8.14 hereto, there are no outstanding agreements
or instruments binding upon the holders of any Credit Party’s Equity Interests
relating to the ownership of its Equity Interests.

8.15. Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.

(a) Each of the Lead Borrower and each of Holdings’ other Subsidiaries is in
compliance with all Applicable Laws of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act and AML
Legislation), and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliance as, individually and in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.

 

-98-



--------------------------------------------------------------------------------

(b) Each of the Lead Borrower, each Subsidiary, and each of their respective
directors and officers, is in compliance in all material respects with each of
the foreign assets control regulations of the Office of Foreign Assets Control
(“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) or of the Government of Canada and any enabling legislation or
executive order relating thereto, and each of the Lead Borrower, each of its
Subsidiaries and each of its controlled Affiliates is and shall be in compliance
in all material respects with each of the country and list based economic and
trade sanctions administered and enforced by OFAC or by the Government of
Canada. No part of the proceeds of any Loans hereunder will be used directly, by
any Credit Party or any of its Subsidiaries, or indirectly, to the knowledge of
the Credit Parties and their Subsidiaries, to fund any operations in, finance
any investments or activities in or make any payments in violation OFAC or the
FCPA or any Canadian counterpart thereto applicable to the Credit Parties or
such Subsidiary. Neither the Lead Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Lead Borrower and its Subsidiaries, any director, officer,
employee or Affiliate, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

(c) The Lead Borrower and each Subsidiary, and each of their respective
directors and officers, is in compliance in all material respects with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (“FCPA”), and any
foreign counterpart thereto applicable to the Lead Borrower or such Subsidiary.
To the knowledge of the Borrowers, none of the Lead Borrower or any Subsidiary
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to the Lead Borrower or any Subsidiary or to any other Person, in violation of
the FCPA and any Canadian counterpart thereto applicable to the Lead Borrower or
such Subsidiary.

8.16. Investment Company Act. None of Holdings, the Lead Borrower or any
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17. Insurance. Except as set forth in Schedule 8.17, the Properties of each
Credit Party and its Restricted Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of any Credit Party, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where any Credit Party or the applicable Restricted Subsidiary
operates.

8.18.Environmental Matters.

(a) Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect:

(i) Each of the Credit Parties and their respective Subsidiaries and their
businesses, operations and property are in compliance with, and each of the
Credit Parties and their respective Subsidiaries have no liability under,
applicable Environmental Law;

(ii) Each of the Credit Parties and their respective Subsidiaries have obtained,
or have applied in a timely manner for, all permits, approvals and
authorizations required for the conduct of their businesses and operations, and
the ownership, operation and use of their Property, under Environmental Law
(“Environmental Permits”), and all such Environmental Permits are valid and in
good standing;

 

-99-



--------------------------------------------------------------------------------

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or to the knowledge of
each Credit Party formerly owned, leased or operated by each of the Credit
Parties and their respective Subsidiaries or their predecessors in interest that
could reasonably be expected to result in liability of any of the Credit Parties
or their respective Subsidiaries under or non-compliance by each of the Credit
Parties or any of their respective Subsidiaries with any Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of each of the
Credit Parties and their respective Subsidiaries, threatened against any of the
Credit Parties or their respective Subsidiaries, or relating to any Real
Property currently or to the knowledge of any Credit Party formerly owned,
leased or operated by any of the Credit Parties and their respective
Subsidiaries or relating to the operations of each of the Credit Parties and
their respective Subsidiaries, and there are no actions, activities,
circumstances, conditions, events or incidents that could reasonably be expected
to form the basis of such an Environmental Claim;

(v) Neither any of the Credit Parties nor any of their respective Restricted
Subsidiaries is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any Response required by any
Environmental Law at any location; and

(vi) No Real Property or facility owned, operated or leased by Holdings or any
Subsidiary and, to the knowledge of each of the Credit Parties, no Real Property
or facility formerly owned, operated or leased by any of the Borrowers or their
respective Subsidiaries or any of their predecessors in interest is (i) listed
or formally proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including any such list relating to petroleum or petroleum products.

(b) Except as set forth in Schedule 8.18, the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not require any notification, registration, filing,
reporting, disclosure, investigation or Response pursuant to any Environmental
Law.

8.19. Labor Relations. On the Closing Date, there are no material grievances,
disputes or controversies with any union or any other organization of any Credit
Party’s or any Subsidiary’s employees, or, to any Credit Party’s knowledge, any
threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization, the hours worked by and
payments made to employees of any Credit Party or any Restricted Subsidiary have
not been in violation of the Fair Labor Standards Act or any other applicable
federal, state, provincial, municipal, local, or foreign law dealing with such
matters and, to the knowledge of any Credit Party, no wage and hour department
investigation has been made of any Credit Party or any Restricted Subsidiary, in
each case, which could reasonably be expected to have a Material Adverse Effect.

8.20. Intellectual Property. The Lead Borrower, the Canadian Borrower and each
other Restricted Subsidiary owns or has the right to use all the patents,
trademarks, industrial designs, domain names, service marks, trade names,
copyrights, inventions, trade secrets, formulas, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) (collectively, “Intellectual
Property”), necessary for the present conduct of its respective business,
without any known conflict with the Intellectual Property rights of others,
except for such failures to own or have the right to use and/or conflicts as
have not had, and would not reasonably be expected to have, a Material Adverse
Effect.

8.21. Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule 8.21 contains for each Credit Party,
as of the Closing Date, (i) the exact legal name of such Credit Party, (ii) the
type of organization of such Credit Party, (iii) whether or not such Credit
Party is a registered organization, (iv) the jurisdiction of organization or
incorporation of such Credit Party, (v) such Credit Party’s Location and
(vi) the organizational identification or company registration number (if any)
of such Credit

 

-100-



--------------------------------------------------------------------------------

Party to the extent required to be included on a UCC-1 financing statement. To
the extent that such Credit Party does not have an organizational identification
number on the Closing Date and later obtains one, such Credit Party shall
promptly thereafter notify the Collateral Agent of such organizational
identification number to the extent required to be included on a UCC-1 financing
statement and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents fully perfected and in full force and effect.

8.22. Borrowing Base Certificate. At the time of delivery of each Borrowing Base
Certificate, assuming that any eligibility criterion that requires the approval
or satisfaction of the Administrative Agent has been approved by or is
satisfactory to the Administrative Agent, each material Account reflected
therein as eligible for inclusion in the Borrowing Base is an Eligible Account
and the material Inventory reflected therein as eligible for inclusion in the
Borrowing Base constitutes Eligible Inventory.

8.23. Senior Debt. The Obligations are “Designated Senior Debt” (if applicable),
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt,” “First Priority
Obligations” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any indenture or document governing any Permitted Junior Debt.

8.24. Canadian Pension Plans and Canadian Benefit Plans. The Canadian Pension
Plans are duly registered under the Income Tax Act (Canada) and all other
Applicable Laws which require registration and no event has occurred which is
reasonably likely to cause the loss of such registered status. All material
obligations of each Credit Party (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and Canadian Benefit Plans and any funding agreements
therefor have been performed in a timely fashion, except where (i) the failure
to do so could not reasonably be expected to have a Material Adverse Effect and
(ii) no Lien (other than a Permitted Lien) is created thereby. There have been
no improper withdrawals or applications of the assets of the Canadian Pension
Plans or the Canadian Benefit Plans by any Credit Party or its Affiliates except
where such withdrawals or applications could not reasonably be expected to have
a Material Adverse Effect. There are no material outstanding disputes involving
any Credit Party or its Affiliates concerning the assets of the Canadian Pension
Plans or the Canadian Benefit Plans except where such disputes could not
reasonably be expected to have a Material Adverse Effect. No Canadian Plan
Termination Event has occurred that would be reasonably likely to have a
Material Adverse Effect. No Governmental Authority has issued any default or
other breach notices in respect of any Canadian Pension Plan, except where such
notices could not reasonably be expected to have a Material Adverse Effect. As
of the Closing Date, Schedule 8.24 contains a list of each Canadian Pension
Plan. The Canadian Borrower has provided the Lenders with a copy of the
actuarial valuation for each Canadian Defined Benefit Plan most recently filed
with the applicable Governmental Authorities to the extent requested by the
Administrative Agent.

8.25. No Default. No event has occurred and no condition exists which would,
upon or after the execution and delivery of this Agreement or any Credit Party’s
performance hereunder, constitute a Default or an Event of Default.

8.26. Bank Accounts. Schedule 8.26 contains as of the Closing Date a complete
and accurate list of all bank accounts maintained by the Credit Parties with any
bank or other financial institution, indicating each of which is a Dominion
Account, other than Excluded Deposit Accounts.

8.27. ERISA. As of the Amendment No. 2 Effective Date, the Borrowers are not and
will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments.

8.28. Beneficial Ownership Certification. As of the Amendment No. 2 Effective
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.

Section 9. Affirmative Covenants. The Lead Borrower and each other Restricted
Subsidiary hereby covenants and agrees that on and after the Closing Date and so
long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) any indemnification obligations arising
hereunder which are not then due and payable shall remain unpaid or unsatisfied
and (ii) Secured Bank Product Obligations), or any Letter of Credit shall remain
outstanding (unless Cash Collateralized or backstopped on terms reasonably
satisfactory to the Administrative Agent):

 

-101-



--------------------------------------------------------------------------------

9.01. Information Covenants . The Lead Borrower will furnish to the
Administrative Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Lead
Borrower (i) the consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
the chief financial officer of the Lead Borrower that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of the
Lead Borrower and its Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period. If the Lead Borrower or Holdings has filed (within
the time period required above) a Form 10-Q with the SEC for any fiscal quarter
described above, then to the extent that such quarterly report on Form 10-Q
contains any of the foregoing items, the Lenders shall accept such Form 10-Q in
lieu of such items.

(b) Annual Financial Statements. Within 100 days, after the close of each fiscal
year of the Lead Borrower, (i) the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such fiscal year setting forth (commencing with the Lead Borrower’s
fiscal year ending December 31, 2015) comparative figures for the preceding
fiscal year and certified, in the case of consolidated financial statements, by
Ernst & Young LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
together with an opinion of such accounting firm (which opinion shall be without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) which demonstrates
that (I) in the course of its regular audit of the financial statements of the
Lead Borrower and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or Event of Default relating to financial or accounting
matters which has occurred and is continuing or, if in the opinion of such
accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof, and (II) such statements
fairly present in all material respects in accordance with U.S. GAAP the
financial condition of the Lead Borrowers and its Subsidiaries as of the date
indicated and the results of their operations and changes in their cash flows
for the periods indicated, and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year. If the
Lead Borrower or Holdings has filed (within the time period required above) a
Form 10-K with the SEC for any fiscal year described above, then to the extent
that such annual report on Form 10-K contains any of the foregoing items, the
Lenders shall accept such Form 10-K in lieu of such items.

In addition, notwithstanding the foregoing, the financial statements,
information and other information and documents required to be provided as
described in Section 9.01(a), (b) and (e), may be those of Holdings; provided
that, if the financial information so furnished relates to Holdings, the same is
accompanied by a reasonably detailed description of the quantitative differences
between the information relating to Holdings, on the one hand, and the
information relating to the Lead Borrower and its Restricted Subsidiaries on a
stand-alone basis, on the other hand.

(c) Monthly Financial Statements. Within 30 days after the close of each of the
first two calendar months in each fiscal quarter of the Lead Borrower, the
unaudited consolidated balance sheet of the Lead Borrower and its Subsidiaries
as at the end of such month and the related consolidated statements of income
and retained earnings and statement of cash flows for such month and for the
elapsed portion of

 

-102-



--------------------------------------------------------------------------------

the fiscal year ended with the last day of such month, on a consolidated basis
and consistent with the financial information prepared for Holdings’ management,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year; provided that so long as Availability for each day during
a fiscal quarter is at least $300,000,000, the foregoing monthly financial
statements in respect of each calendar month of such fiscal quarter shall be
furnished to Administrative Agent within 30 days after the end of such fiscal
quarter.

(d) Insurance. At the time of the delivery of the annual financial statements
pursuant to Section 9.01(b) hereof, evidence of insurance renewals as required
under Section 9.03 hereof.

(e) Forecasts. No later than 90 days following the first day of each fiscal year
of the Lead Borrower, a forecast in form reasonably satisfactory to the
Administrative Agent (including projected statements of income, sources and uses
of cash and balance sheets for the Lead Borrower and its Subsidiaries on a
consolidated basis) for each of the twelve months of such fiscal year prepared
in detail, with appropriate discussion, the principal assumptions upon which
such forecast is based.

(f) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit G, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth the reasonably detailed
calculations with respect to the Consolidated Fixed Charge Coverage Ratio for
such period, solely if the Calculation Requirement is in effect; and
(ii) certify that there have been no changes to Schedules 1(a), 2 and 8, in each
case of the Perfection Certificate, in each case since the Closing Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(f), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), such
changes shall be reported as required by and in accordance with the terms of the
Security Documents) and whether the Lead Borrower and the other Credit Parties
have otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.

(g) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any default or event of default under the Senior Notes
Indentures (or in any indenture governing Indebtedness that refinances the
Senior Notes) or any refinancing thereof or any Permitted Junior Debt or other
debt instrument in excess of the Threshold Amount, (ii) any litigation or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, (iii) any judgment entered against any Credit
Party in an amount exceeding $10,000,000, (iv) the assertion of any Intellectual
Property Claim, if an adverse resolution could reasonably be expected to have a
Material Adverse Effect; (v) the discharge of or any withdrawal or resignation
by the Borrowers’ independent accountants or (vi) any other event, change or
circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect.

(h) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of the Senior Notes (or
holders of Indebtedness that refinances the Senior Notes) pursuant to the terms
of the Senior Notes Documents (or other documents that govern Indebtedness that
refinances the Senior Notes).

 

-103-



--------------------------------------------------------------------------------

(i) Environmental Matters. Promptly after any officer of the Lead Borrower or
any Restricted Subsidiary obtains knowledge thereof, notice of one or more of
the following environmental matters to the extent that such environmental
matters, either individually or when aggregated with all other such
environmental matters, would reasonably be expected to have a Material Adverse
Effect:

(i) any pending or threatened Environmental Claim against the Lead Borrower or
any Subsidiary of Holdings or any Real Property owned, leased or operated by the
Lead Borrower or any Subsidiary of Holdings;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any Subsidiary of Holdings that
(a) results in noncompliance by the Lead Borrower or any Subsidiary of Holdings
with any applicable Environmental Law or (b) would reasonably be expected to
form the basis of an Environmental Claim against the Lead Borrower or any
Subsidiary of Holdings or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Lead Borrower or any Subsidiary of Holdings that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
Subsidiary of Holdings of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Lead Borrower or any of Holdings’ Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency and all
notices received by the Lead Borrower or any Subsidiary of Holdings from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Lead Borrower or any Subsidiary of Holdings as potentially responsible
parties for remediation costs or which otherwise notify the Lead Borrower or any
Subsidiary of Holdings of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto.

(j) Notices to Holders of Senior Notes and Permitted Junior Debt.
Contemporaneously with the sending or filing thereof, the Lead Borrower will
provide to the Administrative Agent for distribution to each of the Lenders, any
notices provided to, or received from, holders of (I) Senior Notes, or any
refinancing thereof or (II) Permitted Junior Debt or other Indebtedness, in each
case of this clause (II), with a principal amount in excess of the Threshold
Amount.

(k) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(l) Other Information. From time to time, (i) such other information or
documents (financial or otherwise) with respect to Holdings or any of its
Subsidiaries and (ii) information and documentation for purposes of compliance
with the Beneficial Ownership Regulation (if applicable), in each case, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

9.02. Books, Records and Inspections.

(a) The Lead Borrower and any Restricted Subsidiary will keep proper books of
record and accounts in which full, true and correct entries in conformity with
U.S. GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities.

(b) The Lead Borrower will permit the Administrative Agent, subject to (except
when an Event of Default exists) reasonable advance notice to, and reasonable
coordination with, the Lead Borrower and normal business hours, to visit and
inspect the properties of any Borrower or Canadian Subsidiary Guarantor, at the
Borrowers’ expense as provided in clause (c) below, inspect, audit and make
extracts from any Borrower’s and Canadian Subsidiary Guarantors’ corporate,
financial or operating records, and discuss with its officers, employees,

 

-104-



--------------------------------------------------------------------------------

agents, advisors and independent accountants (subject to such accountants’
customary policies and procedures) such Borrower’s or Canadian Subsidiary
Guarantors’ business, financial condition, assets and results of operations (it
being understood that a representative of the Lead Borrower is allowed to be
present in any discussions with officers, employees, agent, advisors and
independent accountants); provided that the Administrative Agent shall only be
permitted to conduct one field examination and one inventory appraisal with
respect to any Collateral comprising the Borrowing Base per 12-month period;
provided further, that (i) if at any time Availability is (A) less than
$100,000,000 for a period of 5 consecutive Business Days during such 12-month
period, one additional field examination will be permitted in such 12-month
period and (B) less than $100,000,000 for a period of 30 consecutive days during
such 12-month period, one inventory appraisal will be permitted in such 12-month
period and (ii) one additional inventory appraisal will be permitted in such
12-month period at the sole expense of the Administrative Agent, except that
during the existence and continuance of an Event of Default, there shall be no
limit on the number of additional field examinations and inventory appraisals
that shall be permitted at the Administrative Agent’s request. No such
inspection or visit shall unduly interfere with the business or operations of
any Borrower or Canadian Subsidiary Guarantors, nor result in any damage to the
property or other Collateral. Neither the Administrative Agent nor any Lender
shall have any duty to any Borrower or Canadian Subsidiary Guarantor to make any
inspection, nor to share any results of any inspection, appraisal or report with
any Borrower or Canadian Subsidiary Guarantor. The Lead Borrower acknowledges
that all inspections, appraisals and reports are prepared by the Administrative
Agent and Lenders for their purposes, and the Borrowers and the Canadian
Subsidiary Guarantors shall not be entitled to rely upon them.

(c) Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 13.01) of the Administrative Agent in connection with (i) one
examination per fiscal year of any Borrower’s or Canadian Subsidiary Guarantors’
books and records or any other financial or Collateral matters as the
Administrative Agent deems appropriate, (ii) one field examination and inventory
appraisal of Collateral comprising the Borrowing Base, (iii) one additional
field examination and inventory appraisal of Collateral per fiscal year
comprising the Borrowing Base to the extent permitted by clause (b) above and
(iv) any field examinations and inventory appraisals conducted in connection
with any Acquired Receivables Eligibility Requirement and any Acquired Inventory
Eligibility Requirement. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.

9.03. Maintenance of Property; Insurance.

(a) The Lead Borrower and each Restricted Subsidiary will, (i) keep all tangible
property necessary to the business of the Lead Borrower and such Restricted
Subsidiary in good working order and condition, ordinary wear and tear,
casualty, condemnation and expropriation excepted, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Lead Borrower and such Restricted
Subsidiary, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. The provisions of this
Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

(b) All tangible items of Collateral, other than In-Transit Inventory, shall at
all times be kept by Borrowers and the Canadian Subsidiary Guarantors (i) at one
or more of the business locations of the Borrowers and the Canadian Subsidiary
Guarantors set forth in Schedule 9.03 hereto, (ii) at a location owned or leased
by a Credit Party in the United States or Canada other than those shown on
Schedule 9.03 hereto so long as (x) the Borrowers have given the Administrative
Agent notice of such new location at the time the next Borrowing Base
Certificate is required to be delivered following the start of use of such new
location and (y) prior to moving any Inventory to a new location any Borrower or
Canadian Subsidiary Guarantor leases, either (A) the landlord has executed in
favor of the Collateral Agent a Landlord Lien Waiver and Access Agreement or
(B) a rent reserve has been established as contemplated in clause (i) of the
definition of “Inventory Reserve,” or (iii) if the Collateral consists of
Inventory, at a Third-Party Location where either (A) the Collateral Agent has
either received from such third party an acceptable Landlord Lien Waiver and
Access Agreement or (B) a reserve has been established as contemplated by clause
(ii) of the definition of “Inventory Reserve.”

 

-105-



--------------------------------------------------------------------------------

(c) The Lead Borrower and each Restricted Subsidiary will at all times keep its
property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by the Lead Borrower and/or such Restricted
Subsidiaries) (i) shall be endorsed to the Collateral Agent’s reasonable
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured), (ii) if agreed by the insurer (which agreement the Lead Borrower or
the Canadian Borrower, as applicable, shall use commercially reasonable efforts
to obtain), shall state that such insurance policies shall not be canceled
without at least 30 days’ prior written notice thereof (or, with respect to
non-payment of premiums, 10 days’ prior written notice) by the respective
insurer to the Collateral Agent; provided that the requirements of this
Section 9.03(c) shall not apply to (x) insurance policies covering (1) directors
and officers, fiduciary or other professional liability, (2) employment
practices liability, (3) workers compensation liability, (4) automobile and
aviation liability, (5) health, medical, dental and life insurance, and (6) such
other insurance policies and programs as the Collateral Agent may approve; and
(y) self-insurance programs and (iii) shall be deposited with the Collateral
Agent. If a Liquidity Event has occurred and is continuing, any proceeds of
insurance referred to in this Section 9.03 and any condemnation or expropriation
awards in connection with a condemnation or expropriation of any of the
Collateral shall be paid to the applicable Agent in an amount equal to the pro
rata portion of such proceeds based on the relative Value of the Collateral
subject to the applicable loss, condemnation or expropriation as compared to the
value of all other assets of the Borrowers and the Canadian Subsidiary
Guarantors, as applicable, subject to such loss, condemnation or expropriation
(measured as of the date of such event) and applied to the payment of the U.S.
Revolving Loans, U.S. FILO Loans or Canadian Revolving Loans, as applicable, and
then to any other Obligations outstanding; provided, however, that if an Event
of Default exists on the date of the applicable Agent’s receipt thereof, the
applicable Agent may apply such proceeds to the Obligations in such order of
application that is not inconsistent with Section 11.11.

(d) If the Lead Borrower or any Restricted Subsidiary shall fail to maintain
insurance in accordance with this Section 9.03, or the Lead Borrower or any
Restricted Subsidiary shall fail to so endorse and deposit all policies or
certificates with respect thereto, after any applicable grace period, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the applicable Credit Parties (other than as to such
costs and expenses of a U.S. Credit Party, the Canadian Credit Parties) jointly
and severally agree to reimburse the Administrative Agent for all reasonable
costs and expenses of procuring such insurance.

9.04. Existence; Franchises. Except as otherwise permitted under Section 10.02,
each Borrower will, and will cause each of its Restricted Subsidiaries to,
preserve, renew and keep in full force and effect its respective existence and
its respective rights, privileges and franchises necessary or desirable in the
normal conduct of its business; provided that nothing in this Section shall
prohibit (i) the merger or amalgamation of a Subsidiary with and into a Borrower
or (ii) the dissolution of any Subsidiary if the relevant Borrower in good faith
determines that such dissolution is in the best interest of such Borrower and is
not materially disadvantageous to the Lenders.

9.05. Compliance with Statutes, etc.

(a) The Lead Borrower and any Subsidiary will comply with all Applicable Laws
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls, ERISA,
Canadian Employee Benefits Legislation, OFAC, AML Legislation and Patriot Act),
except such noncompliance as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) The Lead Borrower and its Subsidiaries will conduct their business in
compliance in all materials respects with the FCPA, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

-106-



--------------------------------------------------------------------------------

9.06. Compliance with Environmental Laws.

(a) The Lead Borrower and any Restricted Subsidiary will comply, obtain, renew
or conduct and use commercially reasonable efforts to cause all lessees and
other Persons occupying Real Property of any Credit Party to comply with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all material Environmental Permits applicable to
its operations and Real Property; and conduct all Responses required by, and in
accordance with, Environmental Laws, except where failure to so comply would
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; provided that neither the Lead Borrower nor any of the
Restricted Subsidiaries shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with U.S. GAAP.

(b) If a Default caused by reason of a breach of Section 8.18 or Section 9.06(a)
shall have occurred and be continuing for more than 30 days without each Credit
Party and its respective Subsidiaries commencing activities reasonably likely to
cure such Default in accordance with Environmental Laws, at the written request
of the Administrative Agent or the Required Lenders through the Administrative
Agent, the Lead Borrower shall provide to the Lenders within 60 days after such
request, at the sole expense of the Lead Borrower and the respective Restricted
Subsidiaries, an environmental assessment report regarding the matters which are
the subject of such Default, including, where appropriate, soil and/or
groundwater sampling, prepared by an environmental consulting firm and, in the
form and substance, reasonably acceptable to the Administrative Agent or
Required Lenders making the request and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or Response to
address them as required by applicable Environmental Laws.

9.07. ERISA; Canadian Pension Plans.

(a) As soon as reasonably practicable and, in any event, within ten
(10) Business Days after the Lead Borrower or any Restricted Subsidiary knows of
the occurrence of any of the following, the Lead Borrower will deliver to the
Administrative Agent a certificate setting forth a reasonable level of detail as
to such occurrence and the action, if any, that the Lead Borrower, such
Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by the Lead
Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by the Lead Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto: that (i) an ERISA Event
or Canadian Plan Termination Event has occurred that is reasonably expected to
result in a Material Adverse Effect; (ii) there has been an increase in Unfunded
Pension Liabilities since the date the representations hereunder are given, or
from any prior notice, as applicable, in either case, which is reasonably
expected to result in a Material Adverse Effect; (iii) there has been an
increase in the estimated withdrawal liability under Section 4201 of ERISA, if
the Lead Borrower, any Restricted Subsidiary and the ERISA Affiliates were to
withdraw completely from any and all Multiemployer Plans which is reasonably
expected to result in a Material Adverse Effect; (iv) the Lead Borrower, any
Restricted Subsidiary or any ERISA Affiliate adopts, or commences contributions
to, any Plan subject to Section 412 of the Code, or adopts any amendment to a
Plan subject to Section 412 of the Code which is reasonably expected to result
in a Material Adverse Effect, (v) that a contribution required to be made with
respect to a Foreign Pension Plan or Canadian Pension Plan has not been timely
made which failure is reasonably expected to result in a Material Adverse
Effect; or (vi) that a Foreign Pension Plan or Canadian Pension Plan has been or
is reasonably expected to be terminated, reorganized, partitioned or declared
insolvent and such event is reasonably expected to result in a Material Adverse
Effect.

(b) Promptly, after the Lead Borrower or any Canadian Credit Party obtains
knowledge thereof, the Lead Borrower shall deliver notice of, with copies of any
such documentation and notices as applicable, (i) any default in, or breach of,
a Canadian Defined Benefit Plan that could reasonably be expected to result in a
Material Adverse Effect; (ii) any action or inaction of a plan sponsor or
administrator that could result in a Canadian Plan Termination Event that could
reasonably be expected to result in a Material Adverse Effect; (iii) receipt of
any notice from, or any action of any Governmental Authority that could lead to
a Canadian Plan Termination Event that is reasonably expected to result in a
Material Adverse Effect; and (iv) copies of each actuarial valuation filed with
the applicable Governmental Authorities for each Canadian Defined Benefit Plan.
Furthermore, at the time of the delivery of the Section 9.01 Financials, a
certificate of a Responsible Officer of the Canadian Borrower setting forth a
calculation of the excess in any Canadian Defined Benefit Plan of that Canadian
Defined Benefit Plan’s benefit liabilities, over the current value of that
Canadian Defined Benefit Plan’s assets, determined in accordance

 

-107-



--------------------------------------------------------------------------------

with the assumptions used for funding the Canadian Defined Benefit Plan pursuant
to Applicable Laws for the applicable plan year (which includes an unfunded
liability or solvency deficiency as determined for the purposes of the Pension
Benefits Act (Ontario) or other applicable Canadian Employee Benefits
Legislation), as appears from the most recent actuarial valuation report for
each Canadian Defined Benefit Plan most recently filed with the applicable
Governmental Authorities.

(c) The Canadian Credit Parties shall cause each of their Canadian Pension Plans
to be administered in all respects in compliance with, as applicable, the
Pension Benefits Act (Ontario) and all other applicable Canadian Employee
Benefits Legislation (including regulations, orders and directives), and the
terms of the Canadian Pension Plans and any agreements relating thereto other
than such non-compliance that could not reasonably be expected to result in a
Material Adverse Effect. The Canadian Credit Parties shall ensure that, to the
extent such action or inaction could reasonably be expected to result in a
Material Adverse Effect, (a) each of them does not engage in a prohibited
transaction or violation of the fiduciary responsibility rules under Canadian
Employee Benefits Legislation with respect to any Canadian Defined Benefit Plan,
and (b) each of them as a Canadian Defined Benefit Plan sponsor or otherwise,
shall not take any steps to cause the wind up and/or termination of any Canadian
Defined Benefit Plan that has a solvency funding deficiency of greater than $1.0
million without the consent of the Administrative Agent.

9.08. End of Fiscal Years; Fiscal Quarters. The Lead Borrower and any Restricted
Subsidiary will maintain (i) fiscal years to end on December 31 of each year and
(ii) fiscal quarters to end on March 31, June 30 and September 30 of each year.

9.09. Performance of Obligations. Each of the Lead Borrower and any Subsidiary
will perform all of its obligations under the terms of each mortgage, indenture,
security agreement, loan agreement or credit agreement and each other agreement,
contract or instrument by which it is bound, except such non-performances as,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

9.10. Payment of Taxes. Each of the Lead Borrower and any Subsidiary will pay
and discharge all material Taxes imposed upon it or upon its income or profits
or upon any properties belonging to it, prior to the date on which penalties
attach thereto, and all material lawful claims which, if unpaid, might become a
Lien or charge upon any properties of the Lead Borrower or any Subsidiary not
otherwise permitted under Section 10.01(i); provided that neither the Lead
Borrower nor any Subsidiary shall be required to pay any such Tax which is being
Properly Contested.

9.11. Use of Proceeds. Each Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12. Additional Security; Further Assurances; etc.

(a) Each Credit Party will, grant to the Collateral Agent for the benefit of the
Secured Creditors security interests in such assets and properties of such
Credit Party as are not covered by the original Security Documents to the extent
required thereunder and as may be reasonably requested from time to time by the
Administrative Agent, the Collateral Agent or the Required Lenders
(collectively, as may be amended, modified or supplemented from time to time,
the “Additional Security Documents”). All such security interests shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent and (subject to exceptions as are reasonably
acceptable to the Administrative Agent) shall constitute, upon taking all
necessary perfection (or the equivalent with respect to each Canadian Credit
Party under Applicable Law in Canada) action (which the Credit Parties agree to
promptly take) valid and enforceable perfected (or the equivalent with respect
to each Canadian Credit Party under Applicable Law in Canada) security interests
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law), superior to
and prior to the rights of all third Persons and subject to no other Liens, in
each case, except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect (subject to exceptions as are reasonably acceptable to the
Administrative Agent) the Liens in favor of the

 

-108-



--------------------------------------------------------------------------------

Collateral Agent required to be granted pursuant to the Additional Security
Documents and all Taxes, fees and other charges payable in connection therewith
shall be paid in full. Notwithstanding any other provision in this Agreement or
any other Credit Document and solely with respect to the U.S. Subfacility and
the U.S. FILO Subfacility, no FSHCO, Foreign Subsidiary, or Domestic Subsidiary
of a Foreign Subsidiary that is a CFC shall be required to pledge, nor shall the
U.S. Collateral include, any of its assets to secure any obligations of the U.S.
Credit Parties under the Credit Documents relating to the U.S. Subfacility or
the U.S. FILO Subfacility or guarantee the obligations of the Lead Borrower
under the Credit Documents relating to the U.S. Subfacility or the U.S. FILO
Subfacility.

(b) With respect to any person that is or becomes a Restricted Subsidiary after
the Closing Date (including, without limitation, upon the formation of any
Subsidiary that is a Division Successor), the applicable Credit Party that is
the parent of such Restricted Subsidiary or such Restricted Subsidiary, as
applicable, shall promptly (i) if a Domestic Subsidiary, cause such new Domestic
Subsidiary (other than an Excluded Subsidiary) (A) to execute a joinder
agreement to this Agreement in form and substance satisfactory to the
Administrative Agent to join as a Borrower, or to the Credit Party Guaranty set
forth herein to join as a Guarantor and a joinder agreement to each applicable
Security Document, substantially in the form annexed thereto and (B) cause such
new Domestic Subsidiary to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent,
(ii) if a Canadian Subsidiary, cause such Canadian Subsidiary (other than an
Excluded Subsidiary) (A) to execute a joinder agreement to this Agreement in
form and substance satisfactory to the Administrative Agent to join as a
Canadian Subsidiary Guarantor, and to the Credit Party Guaranty set forth herein
to join as a Canadian Subsidiary Guarantor and a joinder agreement to each
applicable Security Document, substantially in the form annexed thereto or to
execute an applicable Security Document, and (B) to take all actions necessary
or advisable in the opinion of the Administrative Agent or the Collateral Agent
to cause the Lien created by the applicable Security Document to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent; and (iii) at the request of the Administrative Agent,
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the other Lenders, of counsel to the Credit Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 9.12(b) as the Administrative Agent may reasonably request.

(c) To the extent required under the Credit Documents, each of the Lead Borrower
and each Restricted Subsidiary will, at the expense of the Lead Borrower, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent,
promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Lead Borrower’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents, including opinions of
counsel, or otherwise deemed by the Administrative Agent or the Collateral Agent
reasonably necessary for the continued validity, perfection (or the equivalent
with respect to the Canadian Credit Parties under applicable law in Canada) and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except for Permitted Liens or as otherwise permitted by the applicable
Security Document.

(d) Each of the Lead Borrower and the Canadian Borrower agrees that each action
required by clauses (a) through (c) of this Section 9.12 shall be completed as
soon as reasonably practicable, but in no event later than 90 days after such
action is required to be taken pursuant to such clauses or requested to be taken
by the Administrative Agent, Collateral Agent or the Required Lenders (or such
longer period as the Administrative Agent shall otherwise agree), as the case
may be; provided that, except with respect to Deposit Account Control
Agreements, in no event will the Lead Borrower, the Canadian Borrower or any of
their Restricted Subsidiaries be required to take any action, other than using
its commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 9.12.

9.13. Post-Closing Actions. Each of the Lead Borrower and each Restricted
Subsidiary agrees that it will complete each of the actions described on
Schedule 9.13 as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

 

-109-



--------------------------------------------------------------------------------

9.14. Permitted Acquisitions.

(a) Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of “Permitted Acquisition,” the Lead Borrower and
any Restricted Subsidiary may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) the Payment Conditions shall be satisfied
on a Pro Forma Basis for such Permitted Acquisition, (ii) the Acquired Entity or
Business becomes a Restricted Subsidiary (in the case of an Acquired Entity) or
owned by a Restricted Subsidiary (in the case of a Business) and (iii) the Lead
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by its chief financial officer or treasurer, certifying to
the best of such officer’s knowledge, compliance with the requirements of the
preceding clauses (i) through (ii), inclusive, and containing the calculations
(in reasonable detail) required by the preceding clause (i).

(b) The Lead Borrower shall cause each Restricted Subsidiary (other than an
Excluded Subsidiary) which is formed to effect, or is acquired pursuant to, a
Permitted Acquisition to comply with, and to execute and deliver all of the
documentation as and to the extent required by, Section 9.12, to the reasonable
satisfaction of the Administrative Agent.

(c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Lead Borrower that the certifications
pursuant to this Section 9.14 are true and correct in all material respects and
that all conditions thereto have been satisfied and that the same is permitted
in accordance with the terms of this Agreement, which representation and
warranty shall be deemed to be a representation and warranty for all purposes
hereunder, including, without limitation, Sections 8 and 11.

9.15. [Reserved].

9.16. Designation of Subsidiaries. The Lead Borrower may at any time after the
Closing Date designate any Restricted Subsidiary (other than the Canadian
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, the Distribution Conditions shall be satisfied on a Pro Forma
Basis, (iii) in the case of the designation of any Subsidiary as an Unrestricted
Subsidiary, such designation shall constitute an Investment in such Unrestricted
Subsidiary (calculated as an amount equal to the sum of (x) the net worth of the
Subsidiary designated immediately prior to such designation (such net worth to
be calculated without regard to any Obligations of such Subsidiary under the
Credit Party Guaranty) and (y) the aggregate principal amount of any
Indebtedness owed by the Subsidiary to the Lead Borrower or any Restricted
Subsidiary immediately prior to such designation, all calculated, except as set
forth in the parenthetical to clause (x) above, on a consolidated basis in
accordance with U.S. GAAP), and such Investment shall be permitted under
Section 10.05, (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of (I) the Senior
Notes Indenture (or any indenture that governs Indebtedness that refinances the
Senior Notes), or (II) any Permitted Junior Notes Document or other debt
instrument, in each case of this clause (II), with a principal amount in excess
of the Threshold Amount, (v) immediately after giving effect to the designation
of an Unrestricted Subsidiary as a Restricted Subsidiary, the Lead Borrower
shall comply with the provisions of Section 9.12 with respect to such designated
Restricted Subsidiary, (vi) no Restricted Subsidiary may be a Subsidiary of an
Unrestricted Subsidiary, (vii) in the case of the designation of any Subsidiary
as an Unrestricted Subsidiary, no recourse whatsoever (whether by contract or by
operation of law or otherwise) may be had to the Lead Borrower or any Restricted
Subsidiary or any of their respective properties or assets for any obligations
of such Unrestricted Subsidiary and (viii) the Lead Borrower shall have
delivered to the Administrative Agent and each Lender a certificate executed by
its chief financial officer or treasurer, certifying to the best of such
officer’s knowledge, compliance with the requirements of the preceding clauses
(i) through (vii), inclusive, and containing the calculations (in reasonable
detail) required by the preceding clause (ii). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (A) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (B) a return on any Investment by
the Lead Borrower in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Lead Borrower’s Investment in such Subsidiary.

 

-110-



--------------------------------------------------------------------------------

9.17. Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. On the Closing Date and on or before the
twentieth day of each month (as of the close of the previous month), the Lead
Borrower shall deliver to the Administrative Agent, and to the Collateral Agent
upon its request, (and the Administrative Agent shall promptly deliver to the
Lenders) a Borrowing Base Certificate prepared as of the close of business of
the previous month, and at such other times as the Administrative Agent may
request in its reasonable discretion. All calculations of Availability in
connection with any Borrowing Base Certificate originally shall be made by the
Lead Borrower and certified by a Responsible Officer to the Administrative Agent
and the Lenders; provided that the Administrative Agent shall have the right to
review and adjust, in the exercise of its Permitted Discretion, any such
calculation (i) to reflect its reasonable estimate of declines in value of any
of the Collateral described therein and (ii) to the extent that such calculation
is not in accordance with this Agreement or does not accurately reflect the
amount of the applicable Reserve. In no event shall (a) the U.S. Borrowing Base
on any date be deemed to exceed the amount of the U.S. Borrowing Base or,
(b) the U.S. FILO Borrowing Base on any date be deemed to exceed the amount of
the U.S. FILO Borrowing Base or (c) the Canadian Borrowing Base on any date be
deemed to exceed the amount of the Canadian Borrowing Base, in each case shown
on the Borrowing Base Certificate last received by the Administrative Agent
prior to such date, as such Borrowing Base Certificate may be adjusted from time
to time by the Administrative Agent as herein authorized; provided, further,
when Availability is less than the greater of (i) 12.5% of the Line Cap and
(ii) $75,000,000, in each case for 5 consecutive Business Days, then the
Borrowing Base Certificate will be required to be delivered on each Wednesday of
such month (beginning with the Wednesday occurring during the first full
calendar week of such month), the Lead Borrower shall deliver to the
Administrative Agent, and to the Collateral Agent upon its request, a Borrowing
Base Certificate, updated as of the close of business on the last Business Day
of the immediately preceding calendar week (it being understood that inventory
amounts shown in such Borrowing Base Certificate will be based on the inventory
amount for the most recently ended month) unless the Collateral Agent otherwise
agrees (or if Wednesday is not a Business Day, on the next succeeding Business
Day); provided, further, the Lead Borrower may deliver updates to the Canadian
Allocated U.S. Availability component of the Borrowing Base so long as (i) no
Liquidity Event is continuing, (ii) such allocation does not occur more than
once per month, (iii) any such allocation shall be subject to a Reserve under
the U.S. Borrowing Base and (iv) such allocation does not result in an
Overadvance; provided, further, with respect to calculation of clause (b) of
each of the definitions of “Canadian Borrowing Base” and “U.S. Borrowing Base,”
the Lead Borrower shall only be required to provide in the Borrowing Base
Certificates the calculation of subclause (x) thereof for the last month of each
fiscal quarter, but if at any time when subclause (x) is calculated it becomes
the operative prong, then both subclauses (x) and (y) must be calculated on a
monthly basis until subclause (y) becomes the operative prong for 3 consecutive
months.

(b) Records and Schedules of Accounts. Each Borrower and Canadian Subsidiary
Guarantor shall keep accurate and complete records of its Accounts and all
payments and collections thereon. If Average Availability for the preceding
calendar month is less than $150,000,000, each Borrower and Canadian Subsidiary
Guarantor shall also provide to the Administrative Agent on or before the
twentieth day of each month, a detailed aged trial balance of all Accounts
existing as of the last day of the preceding month, specifying the face value
and due dates for each Account and each Account Debtor obligated on an Account
so listed (“Schedule of Accounts”) and upon the Administrative Agent’s request
therefor, copies of reports relating to such other matters and information as
the Administrative Agent shall reasonably request.

(c) Maintenance of Dominion Accounts. The Borrowers and the Canadian Credit
Parties shall maintain one or more Dominion Accounts, each pursuant to a lockbox
or other arrangement acceptable to the Administrative Agent, with such bank as
may be selected by the Borrowers or the Canadian Credit Parties, as applicable,
and be acceptable to the Administrative Agent. The Borrowers and the Canadian
Credit Parties shall issue to each such lockbox bank an irrevocable letter of
instruction directing such bank to deposit all payments or other remittances
received in the lockbox to the related Dominion Account. The Borrowers and the
Canadian Credit Parties, as applicable, shall enter into Deposit Account Control
Agreements, in form satisfactory to the Administrative Agent, with each bank at
which a Dominion Account is maintained by which such bank shall, upon the
occurrence and during the continuation of a Liquidity Period, immediately
transfer to the U.S. Payment Account all monies deposited to a U.S. Dominion
Account constituting proceeds of Collateral considered in calculating the U.S.
Borrowing Base and to the Canadian Payment Account all monies deposited to a
Canadian Dominion Account constituting proceeds of Canadian Collateral
considered in calculating the Canadian Borrowing Base. All funds

 

-111-



--------------------------------------------------------------------------------

deposited in each Dominion Account shall be subject to the Collateral Agent’s
perfected first priority Lien (subject to Permitted Liens that are expressly
permitted by this Agreement to be prior Liens). The Borrowers and the Canadian
Credit Parties shall obtain Deposit Account Control Agreements (in favor of and
in form and content satisfactory to the Administrative Agent) by each bank at
which a Dominion Account is maintained which shall include the agreements, such
bank to waive any offset rights against the funds deposited into such Dominion
Account, except offset rights in respect of charges (including without
limitation fees and chargebacks) incurred in the administration of such Dominion
Account and such other exceptions as agreed to by the Administrative Agent
acting reasonably. Neither the Agents nor Lenders assume any responsibility to
the Borrowers or the Canadian Credit Parties for such lockbox arrangement or,
upon the occurrence and during the continuation of a Liquidity Period, any
Dominion Account, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank thereunder.

(d) Proceeds of Collateral. All Payment Items received by any Borrower or any
Canadian Subsidiary Guarantor, as applicable, in respect of its Accounts,
together with the proceeds of any other Collateral, shall be held by such
Borrower or Canadian Subsidiary Guarantor, as applicable, as trustee of an
express trust for the Collateral Agent’s benefit; such Borrower or such Canadian
Subsidiary Guarantor, as applicable, shall immediately deposit same in kind in
the applicable Dominion Account for application to the applicable Obligations in
accordance with the terms of this Agreement. The Agents retain the right at all
times that an Event of Default exists to notify Account Debtors of any Borrower
or Canadian Subsidiary Guarantor that Accounts have been assigned to Agents and
to collect Accounts directly in the Agents’ own name and to charge to the
Borrowers or the Canadian Credit Parties, as applicable, the collection costs
and expenses incurred by the applicable Agent or Lenders, including reasonable
attorneys’ fees. Upon the occurrence and during the continuation of a Liquidity
Period, all monies properly deposited in the U.S. Payment Account shall be
deemed to be voluntary prepayments of U.S. Revolving Loans or U.S. FILO Loans,
as applicable, and applied in accordance with Section 2.09 to reduce outstanding
U.S. Revolving Loans or U.S. FILO Loans, as applicable, and all monies properly
deposited in the Canadian Payment Account shall be deemed to be voluntary
prepayments of Canadian Revolving Loans and applied in accordance with
Section 2.09 to reduce outstanding Canadian Revolving Loans.

(e) Administration of Deposit Accounts. Subject to Section 9.17(c), each Credit
Party shall take all actions necessary to establish the Collateral Agent’s
control (within the meaning of the UCC (or, if applicable, the PPSA)) over, and
first priority (subject to Permitted Liens) perfected Lien on, each such Deposit
Account other than Excluded Deposit Accounts at all times. Each Credit Party
shall be the sole account holder of each Deposit Account and shall not allow any
other Person (other than the Agents, the Notes Collateral Agent and the
applicable depositary bank) to have control over or a perfected Lien (subject to
Permitted Liens) on a Deposit Account or any deposits or other assets therein.
The Lead Borrower shall promptly notify the Administrative Agent and the
Collateral Agent of any opening or closing of a Deposit Account (other than any
Excluded Deposit Accounts) and deliver a Deposit Account Control Agreement with
respect to such Deposit Account in accordance herewith and with the applicable
Security Agreement.

(f) Discounts, Disputes and Returns. If any Borrower or Canadian Subsidiary
Guarantor, as applicable, grants any discounts, allowances or credits that are
not shown on the face of the invoice for the Account involved, such Borrower or
Canadian Subsidiary Guarantor, as applicable, shall report such discounts,
allowances or credits, as the case may be to the Administrative Agent as, part
of the next required Schedule of Accounts. If any amounts due and owing in
excess of $1,000,000 are in dispute between any Borrower or Canadian Subsidiary
Guarantor, as applicable, and any Account Debtor, or if any returns are made in
excess of $1,000,000 with respect to any Accounts owing from an Account Debtor,
such Borrower or Canadian Subsidiary Guarantor, as applicable, shall provide the
Administrative Agent with written notice thereof at the time of submission of
the next Schedule of Accounts, explaining in detail the reason for the dispute
or return, all claims related thereto and the amount in controversy. At any time
an Event of Default exists, the Administrative Agent shall have the right to
settle or adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of any Accounts comprising
a part of the Collateral upon such terms and conditions as the Administrative
Agent may deem advisable, and to charge the deficiencies, costs and expenses
thereof, including attorneys’ fees, to the applicable Borrowers and Canadian
Subsidiary Guarantors.

 

-112-



--------------------------------------------------------------------------------

(g) Taxes. If an Account of any Borrower or any Canadian Subsidiary Guarantor,
as applicable, includes a charge for any Taxes payable to any Governmental
Authority, subject to a Borrower’s or Canadian Subsidiary Guarantor’s right to
Properly Contest the same pursuant to Section 9.10, the Administrative Agent is
authorized, in its sole discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower or Canadian Subsidiary
Guarantor and to charge the Borrowers therefor; provided, however, that neither
the Agents nor Lenders shall be liable for any Taxes that may be due by the
Borrowers or any Canadian Subsidiary Guarantor.

(h) Account Verification. Whether or not a Default or an Event of Default
exists, the Administrative Agent shall have the right at any time, in the name
of the Administrative Agent, any designee of the Administrative Agent, any
Borrower or any Canadian Subsidiary Guarantor to verify the validity, amount or
any other matter relating to any Accounts of such Borrower or Canadian
Subsidiary Guarantor by mail, telephone, telegraph or otherwise. The Borrowers
and the Canadian Subsidiary Guarantors shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process. Unless a Default or Event of Default exists, such
verifications shall be done in the name of a fictitious company.

(i) Records and Reports of Inventory. Each Borrower and Canadian Subsidiary
Guarantor shall keep accurate and complete records of its Inventory and shall
furnish the Administrative Agent, the Collateral Agent and Lenders inventory
reports respecting such Inventory in form and detail satisfactory to the
Administrative Agent and Lenders with each delivery of a Borrowing Base
Certificate that requires the calculation of subclause (b)(x) from the
definitions of Canadian Borrowing Base, U.S. FILO Borrowing Base and U.S.
Borrowing Base pursuant to Section 9.17(a). Each Borrower and each Canadian
Subsidiary Guarantor shall, at its own expense, conduct a physical inventory no
less frequently than annually and periodic cycle counts consistent with such
Borrower’s or such Canadian Subsidiary Guarantor’s historical practices and
shall provide to the Administrative Agent and Lenders a report based on each
such physical inventory and cycle count promptly after completion thereof,
together with such supporting information as Administrative Agent or the
Collateral Agent shall request. The Administrative Agent may participate in and
observe each physical count of inventory, which participation shall be at the
Borrowers’ expense at any time that an Event of Default exists.

(j) Returns of Inventory. No Borrower or any Canadian Subsidiary Guarantor shall
return any of its Inventory to a supplier or vendor thereof, or any other
Person, whether for cash, credit against future purchases or then existing
payables, or otherwise, unless (i) such return is in the ordinary course of
business of such Borrower or such Canadian Subsidiary Guarantor, as applicable,
and such Person; (ii) no Default or Event of Default exists or would result
therefrom; (iii) such Borrower or Canadian Subsidiary Guarantor, as applicable,
promptly notifies the Administrative Agent thereof if the aggregate Value of all
Inventory returned in any month exceeds $25,000,000; and (v) when a Liquidity
Period has occurred and is continuing, any payments received by such Borrower or
such Canadian Subsidiary Guarantor, as applicable, in connection with any such
return are promptly turned over to the Administrative Agent for application to
the Obligations in accordance with the terms of this Agreement.

(k) Insurance of Collateral; Condemnation Proceeds.

(i) Each Borrower and the Canadian Subsidiary Guarantors, as applicable, shall
maintain and pay for insurance upon all Collateral, wherever located, covering
casualty, hazard, public liability, theft, malicious mischief, and such other
risks in such amounts and with such insurance companies as are reasonably
satisfactory to Administrative Agent. Schedule 9.17(k) describes all such
insurance of the Borrowers and the Canadian Subsidiary Guarantors in effect on
the Closing Date, which the Lenders acknowledge are satisfactory as of the
Closing Date. All proceeds payable to the Borrowers or the Canadian Subsidiary
Guarantors, as applicable, under each such policy shall be payable to the
applicable Agent for application to the Obligations, except to the extent
otherwise provided in Section 9.17(k)(ii) hereof. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ prior written notice (or if not available in the case of
non-payment of premium, ten (10) days’) to the Collateral Agent in the event of
cancellation of the policy for any reason whatsoever and a clause specifying
that the interest of the Collateral Agent shall not be impaired or invalidated
by any act or neglect of any Borrower or Canadian Subsidiary Guarantor, as
applicable, or the owner of the property or by the occupation of the premises
for purposes more hazardous than are permitted by said policy. Each endorsement
shall designate the Collateral Agent as loss payee or additional insured, as
applicable. If any

 

-113-



--------------------------------------------------------------------------------

Borrower or Canadian Subsidiary Guarantor, as applicable, fails to provide and
pay for such insurance, the Collateral Agent may, at its option, but shall not
be required to, procure the same and charge the applicable Borrowers therefor.
Each Borrower agrees to deliver to the Collateral Agent, upon the request of
such Agent, true copies of all material reports made in any reporting forms to
insurance companies. As long as no Event of Default exists, each Borrower and
any Canadian Subsidiary Guarantor shall have the right to settle, adjust and
compromise any claim with respect to any insurance maintained by such Borrower;
provided that all proceeds thereof are applied in the manner specified in this
Agreement, and the Collateral Agent agrees promptly to provide any necessary
endorsement to any checks or drafts issued in payment of any such claim. At any
time that an Event of Default exists, only the Collateral Agent shall be
authorized to settle, adjust and compromise such claims, and the Collateral
Agent shall have all rights and remedies with respect to such policies of
insurance as are provided for in this Agreement and the other Credit Documents.

(ii) If a Liquidity Period is in effect, any proceeds of insurance referred to
in this Section 9.17(k) and any condemnation or expropriation awards in
connection with a condemnation or expropriation of any of the Collateral shall
be paid to the Collateral Agent in an amount equal to the pro rata portion of
such proceeds based on the relative value of the Collateral subject to the
applicable loss, condemnation or expropriation as compared to the value of all
other assets of the Borrowers and the Canadian Subsidiary Guarantors, as
applicable, subject to such loss, condemnation or expropriation (measured as of
the date of such event) and applied to the payment of the U.S. Revolving Loans,
U.S. FILO Loans or Canadian Revolving Loans, as applicable, and then to any
other Obligations outstanding; provided, however, that if an Event of Default
exists on the date of the Collateral Agent’s receipt thereof, the Collateral
Agent may apply such proceeds to the Obligations in such order of application
that is not inconsistent with Section 11.11.

(l) Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes imposed
under any Applicable Law on any of the Collateral or in respect of the sale
thereof, and all other payments required to be made by the Collateral Agent to
any Person to realize upon any Collateral shall be borne and paid by the
applicable Borrowers and the Canadian Subsidiary Guarantors, as applicable. No
Agent shall be liable or responsible in any way for the safekeeping of any of
the Collateral or for any loss or damage thereto (except for reasonable care in
the custody thereof while any Collateral is in such Agent’s actual possession or
control) or for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency, or other Person whomsoever, but
the same shall be at Borrowers’ or the Canadian Subsidiary Guarantors’, as
applicable, sole risk.

9.18. Landlord and Storage Agreements. Upon the request of the Administrative
Agent during the continuance of an Event of Default, the Credit Parties shall
provide the Administrative Agent with copies of all existing agreements, and
promptly after execution thereof provide the Administrative Agent with copies of
all future agreements, between any Credit Party and any landlord, warehouseman
or bailee which owns any premises at which any Collateral in excess of $150,000
of value may, from time to time, be kept.

Section 10. Negative Covenants. The Lead Borrower and each Restricted Subsidiary
(and Holdings in the case of Section 10.09(c)) hereby covenant and agree that on
and after the Closing Date and so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder (other than (i) any
indemnification obligations arising hereunder which are not then due and payable
and shall remain unpaid or unsatisfied and (ii) Secured Bank Product
Obligations) or any Letter of Credit shall remain outstanding (unless Cash
Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent):

10.01. Liens. Each of the Lead Borrower and any Restricted Subsidiary will not
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of the Lead
Borrower or any Restricted Subsidiary, whether now owned or hereafter acquired,
or authorize the filing of any financing statement under the UCC or the PPSA
with respect to any Lien or any other similar notice of any Lien under any
similar recording or notice statute; provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of, or any filing in respect of, the following (Liens described below
are herein referred to as “Permitted Liens”):

 

-114-



--------------------------------------------------------------------------------

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being Properly Contested;

(ii) Liens in respect of property or assets of the Lead Borrower or any
Restricted Subsidiary imposed by law, which were incurred in the ordinary course
of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being Properly Contested;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii), plus modifications, renewals,
replacements, refinancings and extensions of such Liens; provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of the Lead Borrower or any
Restricted Subsidiary (other than after-acquired property that is affixed or
incorporated into the property encumbered by such Lien on the Closing Date and
the proceeds and products thereof) unless such Lien is permitted and incurred
under the other provisions of this Section 10.01;

(iv) (x) Liens created pursuant to the Credit Documents (including Liens on
Secured Bank Product Obligations) and (y) Liens securing Indebtedness and
obligations in respect of the Senior Notes incurred pursuant to
Section 10.04(i)(y) and any refinancing, renewal, replacement, substitution or
extension thereof; provided that in the case of Liens securing such Indebtedness
under the Senior Notes Documents, the Notes Collateral Agent (or other
applicable representative thereof on behalf of the holders of such Indebtedness)
shall have entered into with the Administrative Agent and/or the Collateral
Agent, the Intercreditor Agreement;

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any
Restricted Subsidiary;

(vi) Liens upon assets of the Lead Borrower or any Restricted Subsidiary subject
to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 10.04(iii); provided that (x) such Liens
serve only to secure the payment of Indebtedness and/or other monetary
obligations arising under such Capitalized Lease Obligation and (y) the Lien
encumbering the asset or assets giving rise to such Capitalized Lease Obligation
does not encumber any asset of the Lead Borrower or any Restricted Subsidiary
other than the proceeds of the assets giving rise to such Capitalized Lease
Obligations;

(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date placed at the time of the acquisition,
construction or improvement thereof by the Lead Borrower or such Restricted
Subsidiary or within 270 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase, construction or improvement price thereof or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of any such equipment, machinery or
other fixed assets or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided that (x) the Indebtedness
secured by such Liens is permitted by Section 10.04(iii) and (y) in all events,
the Lien encumbering the equipment, machinery or other fixed assets so acquired,
constructed or improved does not encumber any other asset of the Lead Borrower
or such Restricted Subsidiary; provided, further, that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender on customary terms;

(viii) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, which in the aggregate do not materially interfere with the
conduct of the business of the Lead Borrower or any Restricted Subsidiary;

 

-115-



--------------------------------------------------------------------------------

(ix) Liens arising from precautionary UCC, PPSA or other similar financing
statement filings regarding operating leases or consignments entered into in the
ordinary course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi) leases and statutory and common law landlords’ liens under leases to which
the Lead Borrower or any Restricted Subsidiary is a party;

(xii) Liens (other than Liens imposed under ERISA or under Canadian Employee
Benefits Legislation) incurred in the ordinary course of business in connection
with workers’ compensation claims, unemployment insurance and social security
benefits and Liens securing the performance of bids, tenders, leases and
contracts in the ordinary course of business, statutory obligations, surety,
stay, customs or appeal bonds, performance bonds and other obligations of a like
nature (including (i) those to secure health, safety and environmental
obligations and (ii) those required or requested by any Governmental Authority
other than letters of credit) incurred in the ordinary course of business;

(xiii) Liens securing the guarantees of Indebtedness permitted under
Section 10.04(ix), which may be (A) secured equally and ratably with the
Obligations and (B) implemented on a “super priority” basis subject to the China
Intercreditor Agreement or such other form as may be reasonably acceptable to
the Administrative Agent placing any payment on such guarantees before Bank
Product Debt and Secured Bank Product Obligations but after all other
Obligations in the post-default allocation of payments and collection
provisions;

(xiv) Liens on property or assets (other than Accounts or Inventory of Credit
Parties, unless such Liens are expressly made junior in priority to the Liens in
favor of the Collateral Agent) acquired pursuant to a Permitted Acquisition, or
on property or assets of any Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition; provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Lead Borrower or any Restricted Subsidiary; and
any extensions, renewals and replacements thereof so long as the aggregate
principal amount of the Indebtedness secured by such Liens does not increase
from that amount outstanding at the time of any such extension, renewal or
replacement, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension, and such extension, renewal or replacement does not encumber any
asset or properties of the Lead Borrower or any Restricted Subsidiary other than
the proceeds of the assets subject to such Lien;

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (x) those to secure health, safety and environmental obligations and
(y) those required or requested by any Governmental Authority other than letters
of credit), and as security for the payment of rent, in each case arising in the
ordinary course of business;

(xvi) (a) Liens securing trade letters of credit permitted under
Section 10.04(xii) and (b) Liens securing standby letters of credit permitted
under Section 10.04(xiii);

(xvii) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xiii);

 

-116-



--------------------------------------------------------------------------------

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Joint Venture
expressly permitted by the terms of this Agreement arising pursuant to the
agreement evidencing such Joint Venture;

(xx) Liens in favor of any Credit Party securing intercompany Indebtedness
permitted by Section 10.04; provided that any Liens securing Indebtedness that
is required to be subordinated pursuant to Section 10.04 shall be subordinated
to the Liens created pursuant to the Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of the Lead Borrower or
any Restricted Subsidiary in the ordinary course of business as a result of such
inventory or equipment being located on premises owned by Persons other than the
Lead Borrower and any Restricted Subsidiary;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (x) of a collection bank arising under Section 4-210 of the UCC or
under similar provision of other Applicable Law on items in the course of
collection, (y) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (z) in favor
of a banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry;

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xxvii) Liens that are normal and customary rights of set-off (x) relating to
the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence or issuance of
Indebtedness, (y) relating to pooled deposit or sweep accounts of the Lead
Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Lead
Borrower or any Restricted Subsidiary or (z) relating to purchase orders and
other agreements entered into with customers of the Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxviii) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix) Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), or by following clauses (xxx) through (xlii), securing liabilities not
in excess of, the greater of $125,000,000 and 6.5% of Consolidated Total Assets
at the time such Lien is incurred in the aggregate at any time outstanding;
provided that any such Liens shall be secured on a junior basis to the
Obligations and to the extent such Liens outstanding under this clause
(xxix) are in excess of $50,000,000 and secure Collateral, such Liens shall be
subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.

 

-117-



--------------------------------------------------------------------------------

(xxx) Liens securing obligations of Credit Parties under Permitted Junior Loans
and Permitted Junior Notes that are secured as provided in the definitions
thereof, or Liens on assets of non-Credit Parties securing obligations of
non-Credit Parties under Permitted Junior Loans and Permitted Junior Notes to
the extent permitted by Section 10.04(xxix);

(xxxi) cash deposits with respect to any Senior Notes or any Permitted Junior
Debt or any other Indebtedness, in each case to the extent permitted by
Section 10.07;

(xxxii) other Liens on Real Property subject to a mortgage in favor of the Notes
Collateral Agent as approved by the Administrative Agent in its reasonable
discretion;

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (x) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (y) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any Real Property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary;

(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$10,000,000 securing any Swap Contracts permitted hereunder;

(xxxix) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Permitted Junior Debt;

(xl) Liens in favor of Qualified Receivables Counterparties on Receivables
Transaction Assets owing by Qualified Account Debtors or a Credit Party, as
applicable, to secure obligations in connection with Permitted Receivables
Transactions;

(xli) Liens securing additional notes issued under the Senior Notes Documents
(or any other secured notes that refinance the Senior Notes) after the Closing
Date; provided that the Liens thereon relating to Collateral are of the same
priority as the Liens securing the Senior Notes that exist on the Closing Date;
and

(xlii) Liens on assets of Foreign Subsidiaries (excluding Canadian Subsidiaries)
securing Indebtedness of Foreign Subsidiaries permitted pursuant to
Section 10.04(xxiv).

In connection with the granting of Liens of the type described in this
Section 10.01 by the Lead Borrower and any Restricted Subsidiary, the
Administrative Agent and the Collateral Agent shall, and shall be authorized to,
take any actions deemed appropriate by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

 

-118-



--------------------------------------------------------------------------------

10.02. Consolidation, Merger, or Sale of Assets, etc. Each of the Lead Borrower
and any Restricted Subsidiary will not wind up, liquidate or dissolve its
affairs or enter into any partnership, joint venture, or transaction of merger,
amalgamation or consolidation, or convey, sell, lease or otherwise dispose
(including, in each case, pursuant to a Division) of all or any part of its
property or assets, or enter into any sale-leaseback transactions of any Person,
except that:

(i) the Lead Borrower and its Restricted Subsidiaries may consummate the
transactions contemplated under the Restructuring Memo;

(ii) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(iii) the Lead Borrower and any Restricted Subsidiary may sell assets (and, so
long as a new Borrowing Base Certificate is delivered in connection with such
sale, assets of a type that would otherwise be included in the Borrowing Base),
so long as (x) each such sale is on terms and conditions not less favorable to
the Lead Borrower or such Restricted Subsidiary as would reasonably be obtained
by the Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate and the Lead
Borrower or the respective Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Lead Borrower or such Restricted
Subsidiary, as the case may be) and (y) in the case of any single transaction
that involves assets or Equity Interests having a fair market value of more than
$10,000,000, at least 75% of the consideration received by the Lead Borrower or
such Restricted Subsidiary shall be in the form of cash, Cash Equivalents or,
subject to the proviso below, Designated Non-Cash Consideration (taking into
account the amount of cash and Cash Equivalents, the principal amount of any
promissory notes and the fair market value, as determined by the Lead Borrower
or such Restricted Subsidiary, as the case may be, in good faith, of any other
consideration (including Designated Non-Cash Consideration)) and is paid at the
time of the closing of such sale; provided, however, that for purposes of this
clause (y), the following shall be deemed to be cash: (A) any liabilities (as
shown on such Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of such Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition and for which the Lead Borrower and the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, and (C) any Designated Non-Cash
Consideration received by the Lead Borrower or any Restricted Subsidiary in such
asset sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (y) that is
at that time outstanding, not to exceed the greater of (1) $20,000,000 and
(2) 1.00% of Consolidated Total Assets at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);

(iv) each of the Lead Borrower and any Restricted Subsidiary may lease (as
lessee) or license (as licensee) real or personal property, excluding
Intellectual Property (so long as any such lease or license does not create a
Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iii));

(v) each of the Lead Borrower and any Restricted Subsidiary may sell or
discount, in each case in the ordinary course of business, Ineligible Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(vi) each of the Lead Borrower and any Restricted Subsidiary may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Lead Borrower or any Restricted
Subsidiary, including of Intellectual Property;

 

-119-



--------------------------------------------------------------------------------

(vii) (x) any Domestic Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into the Lead
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, (A) the Lead Borrower shall have
notified the Lenders in writing of the identity of the surviving Person and
(B) the Person surviving such transaction shall have (I) expressly assumed all
of the rights and obligations of the Lead Borrower under the Credit Documents in
a manner reasonably satisfactory to Administrative Agent and (II) made
representations and delivered opinions of counsel (unless Administrative Agent
shall have indicated that no such opinion of counsel is required), in each case,
in form and substance reasonably satisfactory to Administrative Agent, as to the
valid existence of such Person, as to the power and authorization of such Person
to assume such rights and obligations and as to the validity and binding nature
of the Credit Documents on such Person) or any other Domestic Subsidiary so long
as the surviving or continuing Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a Wholly-Owned Domestic Subsidiary
of the Lead Borrower, is a corporation, limited liability company, unlimited
liability company, or limited partnership and is or becomes a Subsidiary
Guarantor concurrently with such merger, amalgamation, consolidation or
liquidation if one of the applicable Domestic Subsidiaries was a Subsidiary
Guarantor prior to such merger, amalgamation, consolidation or liquidation),
(y) any Foreign Subsidiary (other than a Canadian Credit Party) may be merged,
consolidated, dissolved, amalgamated or liquidated with or into any Wholly-Owned
Foreign Subsidiary of the Lead Borrower or any Wholly-Owned Domestic Subsidiary
of the Lead Borrower that is an Excluded Subsidiary, so long as such
Wholly-Owned Foreign Subsidiary or such Excluded Subsidiary, as applicable, is
the surviving or continuing corporation of such merger, consolidation,
dissolution, amalgamation or liquidation and (z) any Foreign Subsidiary of the
Lead Borrower may be merged, consolidated, dissolved, amalgamated or liquidated
with or into any Credit Party (so long as such Credit Party is the surviving or
continuing corporation of such merger, consolidation, dissolution, amalgamation
or liquidation or, as applicable, the Person surviving or continuing following
such merger, consolidation or amalgamation is the successor in rights and
obligations of such Credit Party); provided that any such merger, consolidation,
dissolution, amalgamation or liquidation shall only be permitted pursuant to
this clause (vii), so long as (I) no Default and no Event of Default then exists
or would exist immediately after giving effect thereto and (II) any security
interests and Liens granted to the Collateral Agent for the benefit of the
Secured Creditors in and on the assets (and Equity Interests) of any such Person
subject to any such transaction shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such merger, consolidation, amalgamation or liquidation);

(viii) [Reserved];

(ix) each of the Lead Borrower and any Restricted Subsidiary may make sales or
leases (A) of inventory, (B) of goods held for sale and (C) immaterial assets
with a fair market value, in the case of this clause (C), of less than
$20,000,000 in each fiscal year, in each case in the ordinary course of
business;

(x) each of the Lead Borrower and any Restricted Subsidiary may sell or
otherwise dispose of (x) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (y) property no longer used or
useful in the conduct of the business of the Lead Borrower and any Restricted
Subsidiary;

(xi) each of the Lead Borrower and any Restricted Subsidiary may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition which
assets (x) are not used or useful to the core or principal business of the Lead
Borrower and any Restricted Subsidiary, (y) the aggregate proceeds received by
the Lead Borrower or such Restricted Subsidiary) from all such sales, transfers
or dispositions relating to a given Permitted Acquisition shall not exceed 20%
of the aggregate consideration paid for such Permitted Acquisition, and (z) are
sold, transferred or disposed of on or prior to the first anniversary of the
relevant Permitted Acquisition;

 

-120-



--------------------------------------------------------------------------------

(xii) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, any Restricted Subsidiary may be merged, amalgamated or
consolidated with or into another Person, or may be dissolved or liquidated;

(xiii) each of the Lead Borrower and any Restricted Subsidiary may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property;

(xiv) a transfer or deposition of Receivables Transaction Assets in connection
with a Permitted Receivables Transaction;

(xv) each of the Lead Borrower and any Restricted Subsidiary may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xvi) each of the Lead Borrower and any Restricted Subsidiary may make transfers
of property subject to casualty, expropriation or condemnation proceedings upon
the occurrence of the related Recovery Event;

(xvii) each of the Lead Borrower and any Restricted Subsidiary may abandon
Intellectual Property rights in the ordinary course of business, which in the
reasonable good faith determination of the Lead Borrower or a Restricted
Subsidiary are not material to the conduct of the business of the Lead Borrower
and any Restricted Subsidiary taken as a whole;

(xviii) each of the Lead Borrower and any Restricted Subsidiary may make
voluntary terminations of or unwind Swap Contracts;

(xix) each of the Lead Borrower and any Restricted Subsidiary may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any Restricted Subsidiary and acquisitions by the Lead Borrower
or any Restricted Subsidiary resulting from foreclosures by such Persons or
properties of third parties;

(xx) each of the Lead Borrower and any Restricted Subsidiary may terminate
leases and subleases;

(xxi) each of the Lead Borrower and any Restricted Subsidiary may use cash and
Cash Equivalents for any purpose not otherwise prohibited;

(xxii) each of the Lead Borrower or any Restricted Subsidiary may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such sale or disposition are promptly applied to the
purchase price of such replacement property;

(xxiii) sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided that (1) the portion
(if any) of any such sale, disposition or contribution of property made for less
than fair market value and (2) any noncash consideration received in exchange
for any such sale, disposition or contribution of property, shall in each case
constitute an Investment in such Restricted Subsidiary;

(xxiv) dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

-121-



--------------------------------------------------------------------------------

(xxv) transfers of condemned or expropriated property as a result of the
exercise of “eminent domain” or other similar powers to the respective
Governmental Authority or agency that has condemned or expropriated the same
(whether by deed in lieu of condemnation, expropriation or otherwise), and
transfers of property that have been subject to a casualty to the respective
insurer of such Real Property as part of an insurance settlement;

(xxvi) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvii) dispositions permitted by Section 10.03;

(xxviii) sales or other dispositions of Real Property of the Credit Parties so
long as no Event of Default exists or would result therefrom;

(xxix) the sale of any property covered by a Capitalized Lease Obligation in
connection with the termination of such Capitalized Lease Obligations; and

(xxx) other dispositions so long as the Payment Conditions are met.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Lead Borrower or any
Restricted Subsidiary), such Collateral shall be sold free and clear of the
Liens created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.

10.03. Dividends. Each of the Lead Borrower and any Restricted Subsidiary will
not authorize, declare or pay any Dividends with respect to the Lead Borrower or
any Restricted Subsidiary, except that:

(i) any Restricted Subsidiary may pay Dividends or return capital or make
distributions and other similar payments with regard to its Equity Interests to
the Lead Borrower or to other Restricted Subsidiaries which directly or
indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or any
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Lead Borrower may pay cash Dividends to Holdings to
allow Holdings to redeem or repurchase, contemporaneously with such Dividend,
Equity Interests of Holdings from management, employees, officers and directors
(and their successors and assigns) of the Lead Borrower and any Restricted
Subsidiary; provided that (A) the aggregate amount of Dividends made by the Lead
Borrower to Holdings pursuant to this clause (iii), and the aggregate amount
paid by Holdings in respect of all such Equity Interests so redeemed or
repurchased shall not (net of any cash proceeds received by Holdings from
issuances of its Equity Interests and contributed to the Lead Borrower in
connection with such redemption or repurchase), in either case, exceed
$5,000,000 in any calendar year (with unused amounts in any calendar year being
permitted to be carried over for the next two succeeding calendar years in an
amount not exceeding $10,000,000 in the aggregate); (B) such amount in any
calendar year may be increased by an amount not to exceed: (I) the cash proceeds
of key man life insurance policies received by the Lead Borrower or any
Restricted Subsidiary after the Closing Date; plus (II) the net proceeds from
the sale of Equity Interests of Holdings, in each case to members of management,
managers, directors or consultants of Holdings or any of its Subsidiaries that
occurs after the Closing Date, where the net proceeds of such sale are received
by or contributed to the Lead Borrower; less (III) the amount of any Dividends
previously made with the cash proceeds described in the preceding clause (I);
and (C) cancellation of Indebtedness owing to the Lead Borrower from members of
management, officers, directors, employees of the Lead Borrower or any
Subsidiary in connection with a repurchase of Equity Interests of Holdings will
not be deemed to constitute a Dividend for purposes of this Agreement;

 

-122-



--------------------------------------------------------------------------------

(iv) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to pay expenses incurred by
Holdings in connection with offerings, registrations, or exchange listings of
equity or debt securities and maintenance of same (A) where the net proceeds of
such offering are to be received by or contributed to the Lead Borrower, (B) in
a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings
shall cause the amount of such expenses to be repaid to the Lead Borrower or the
relevant Restricted Subsidiary of the Lead Borrower out of the proceeds of such
offering promptly if such offering is completed;

(v) the Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings to pay costs (including all professional
fees and expenses) incurred by Holdings in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

(vi) the Lead Borrower may pay cash dividends or other payments to, or make
loans or advances to, any Holdings or the equity interest holders thereof in
amounts required for any Holdings or the equity interest holders thereof to pay,
in each case without duplication:

(a) franchise and similar Taxes (and other fees and expenses) required to
maintain their corporate existence to the extent such Taxes, fees and expenses
are reasonably attributable to the ownership or operations of the Lead Borrower
and any Restricted Subsidiary;

(b) for any taxable period for which Lead Borrower and/or any of its
Subsidiaries are members of a consolidated, combined or similar income tax group
for U.S. federal and/or applicable state, local or foreign income tax purposes
of which a direct or indirect parent of the Lead Borrower is the common parent
(a “Tax Group”), the portion of any U.S. federal, foreign, state and local
income and similar Taxes (including alternative minimum Taxes) of such Tax
Group, as applicable, for such taxable period that are attributable to the
income of the Lead Borrower and/or its Subsidiaries, as applicable, provided
that, in each case (i) the amount of such payments for any taxable period shall
not exceed the amount of such Taxes that Lead Borrower and/or such Subsidiaries,
as applicable, would have paid had Lead Borrower and/or such Subsidiaries, as
applicable, been a stand-alone corporate taxpayer (or a stand-alone corporate
group) with respect to all taxable periods (or portions thereof) beginning after
the Closing Date and (ii) the amount of such payments for any taxable period in
respect of an Unrestricted Subsidiary shall be permitted only to the extent that
cash distributions were made by such Unrestricted Subsidiary to the Lead
Borrower or any of its Restricted Subsidiaries for such purpose;

(c) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of Holdings to the extent such costs and expenses are reasonably
attributable to the ownership or operations of the Lead Borrower and any
Restricted Subsidiary;

(d) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or Holdings;

 

-123-



--------------------------------------------------------------------------------

(e) the purchase or other acquisition by any parent of the Lead Borrower of all
or substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person; provided that, if such
purchase or other acquisition had been made by the Lead Borrower, it would have
constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided further that (A) such dividend, distribution, loan or
advance shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Lead Borrower or any
Restricted Subsidiary or (2) the merger or amalgamation (to the extent permitted
in Section 10.02) into the Lead Borrower or any Restricted Subsidiary of the
Person formed or acquired in order to consummate such purchaser or other
acquisition; and

(f) any customary fees and expenses related to any unsuccessful equity offering
by Holdings directly attributable to the operations of the Lead Borrower and any
Restricted Subsidiary;

(vii) reasonable and customary indemnities to directors, officers and employees
of Holdings in the ordinary course of business, to the extent reasonably
attributable to the ownership or operation of the Lead Borrower and any
Restricted Subsidiary;

(viii) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings for payment of obligations under
or in respect of director and officer insurance policies to the extent
reasonably attributable to the ownership or operation of the Lead Borrower and
any Restricted Subsidiary;

(ix) payments made in respect of dissenting shares and in respect of the Lead
Borrower’s incentive stock or other equity based benefit plans, Director’s
Compensation Plan and Nonqualified Savings Plan, including deferred accounts
therein denominated in stock units in each case made in connection with the
Acquisition (as defined in the Existing Credit Agreement);

(x) payments made in connection with the Ryerson 2014 Omnibus Plan up to
$20,000,000;

(xi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii) the Lead Borrower and its Restricted Subsidiaries may consummate the
transactions contemplated under the Restructuring Memo;

(xiii) the Lead Borrower and each Restricted Subsidiary may pay any Dividends so
long as the Distribution Conditions are satisfied;

(xiv) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of investments pursuant to
Section 10.05(xvii), shall not exceed $10,000,000;

(xv) [Reserved];

(xvi) the Lead Borrower and each Restricted Subsidiary may declare and make
Dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such Dividend or distribution;

(xvii) the Lead Borrower and each Restricted Subsidiary may make payments with
the cash proceeds contributed to its common equity from the net cash proceeds of
any equity issuance by Holdings, so long as such payments are made substantially
concurrently with such contribution and, with respect to any such payments, no
Event of Default shall have occurred and be continuing or would result
therefrom; and

 

-124-



--------------------------------------------------------------------------------

(xviii) the Lead Borrower and any Restricted Subsidiary may pay Dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 10.03; and

(xix) the Lead Borrower may make distributions to pay the remaining $10,000,000
management agreement termination fee payable to Platinum.

In determining compliance with this Section 10.03, amounts loaned or advanced to
Holdings pursuant to Section 10.05(vi) shall be deemed to be cash Dividends paid
to Holdings to the extent provided in said Section 10.05(vi).

10.04. Indebtedness. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i) (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents and (y) the Senior Notes and any subsequent extension, renewal or
refinancing thereof up to $800,000,000; provided that the aggregate principal
amount of the Senior Notes to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension; provided, however, that such refinancing Indebtedness: (1) has a
Weighted Average Life to Maturity at the time such refinancing Indebtedness is
incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness being extended, renewed or refinanced; (2) such refinancing
Indebtedness ranks, relative to the Loans equal to or junior than the Senior
Notes; and (3) shall not include Indebtedness of a Subsidiary that is not a
Subsidiary Guarantor that refunds, refinances, replaces, renews, extends or
defeases Indebtedness of the Lead Borrower or a Subsidiary Guarantor;

(ii) Indebtedness under Swap Contracts so long as the entering into of such Swap
Contracts are bona fide hedging activities and are not for speculative purposes;

(iii) Indebtedness of the Lead Borrower and any Restricted Subsidiary evidenced
by Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) described in Section 10.01(vii);
provided that in no event shall the aggregate principal amount of Capitalized
Lease Obligations and the principal amount of all such Indebtedness incurred or
assumed in each case after the Closing Date permitted by this clause
(iii) exceed the greater of (x) $125,000,000 and (y) 6.50% of Consolidated Total
Assets at any one time outstanding;

(iv) Indebtedness in respect of Permitted Receivables Transactions;

(v) Indebtedness of any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness); provided that (x) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, (y) such Indebtedness shall not be subject to a Lien on
any acquired Accounts or Inventory of a Credit Party and (z) in no event shall
the aggregate principal amount of Indebtedness incurred or assumed in each case
after the Closing Date permitted by this clause (v) exceed the greater of
(x) $100,000,000 and (y) 5.25% of Consolidated Total Assets;

(vi) intercompany Indebtedness among the Lead Borrower and any Restricted
Subsidiary to the extent permitted by Section 10.05(vi);

 

-125-



--------------------------------------------------------------------------------

(vii) Indebtedness outstanding on the Closing Date and listed on Schedule
10.04(vii) (“Existing Indebtedness”) and any subsequent extension, renewal or
refinancing thereof; provided that the aggregate principal amount of the
Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension; provided,
however, that such refinancing Indebtedness: (x) has a Weighted Average Life to
Maturity at the time such refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness being
extended, renewed or refinanced; (y) to the extent such refinancing Indebtedness
extends, renews or refinances Indebtedness subordinated or pari passu to the
Loans, such refinancing Indebtedness is subordinated or pari passu to the Loans
at least to the same extent as the Indebtedness being extended, renewed or
refinanced; and (z) shall not include Indebtedness of a Subsidiary of the Lead
Borrower that is not a Subsidiary Guarantor that refunds, refinances, replaces,
renews, extends or defeases Indebtedness of the Lead Borrower or a Subsidiary
Guarantor;

(viii) Indebtedness in respect of the China Facility not to exceed $75,000,000
in the aggregate; provided that the aggregate amount of Indebtedness pursuant to
this clause (viii) plus the aggregate amount of “first-in, last-out” Commitments
and Loans effected pursuant to Section 2.15(e) shall not exceed $115,000,000;

(ix) guarantees by Holdings, the U.S. Borrowers and the U.S. Subsidiary
Guarantors of Indebtedness in respect of the China Facility;

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including, in each case, Bank Product Debt;

(xii) reimbursement obligations incurred in the ordinary course of business in
respect of trade letters of credit, including those issued to support the
purchase of Inventory in transit to a property owned or leased by a Credit
Party; provided that such reimbursement obligations are secured only by the
Inventory in respect of which the applicable letter of credit has been issued;
and provided further that such letters of credit shall be payable only against
sight drafts (and not time drafts);

(xiii) reimbursement obligations in respect of the standby letters of credit
listed on Schedule 10.04(xiii) hereto;

(xiv) refinancings, renewals or extensions of any Indebtedness incurred pursuant
to clause (v) above; provided that the aggregate principal amount of the
Indebtedness to be refinanced, renewed or extended does not increase from that
amount outstanding at the time of any such refinancing, renewal or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and is on
terms not less favorable in any material respect to the Lenders;

(xv) Indebtedness of the Lead Borrower and any Restricted Subsidiary not to
exceed the greater of (x) $200,000,000 and (y) 10.0% of Consolidated Total
Assets; provided that no more than $125,000,000 of such Indebtedness can be
secured by Liens Permitted under Section 10.01(xxix);

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

 

-126-



--------------------------------------------------------------------------------

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Lead Borrower or any Restricted Subsidiary of
Indebtedness of the Lead Borrower or any such Restricted Subsidiary permitted to
be outstanding under this Section 10.04; provided that such guarantees are
permitted by Section 10.05;

(xix) guarantees made by any Foreign Subsidiary (other than a Credit Party) of
Indebtedness of any other Foreign Subsidiary (other than a Credit Party)
permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this
Section 10.04; provided that such guarantees may only be made by Restricted
Subsidiaries who were guarantors of the Indebtedness originally acquired or
assumed pursuant to this Section 10.04 at the time of the consummation of the
Permitted Acquisition to which such Indebtedness relates;

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers and employees of the
Lead Borrower or any Restricted Subsidiary in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;

(xxiii) Contingent Obligations not to exceed $75,000,000 in the aggregate at any
time;

(xxiv) Indebtedness of Foreign Subsidiaries that are not Credit Parties (other
than the China Facility); provided that the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (xxiv) shall not at any time
exceed $50,000,000;

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of the Lead Borrower or any
Restricted Subsidiary incurred in the ordinary course of business,
(y) Indebtedness representing deferred compensation or stock-based compensation
to employees of the Lead Borrower and the Restricted Subsidiaries and
(z) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Holdings permitted by Section 10.03;

(xxvii) Indebtedness that is not included in any of the other paragraphs of this
Section 10.04 has a stated maturity that is at least one hundred eighty
(180) days after the Maturity Date, does not require any payments of principal
prior to the Maturity Date, has covenants no more restrictive than those
contained in this Agreement;

(xxviii) guarantees made by the Lead Borrower or any Restricted Subsidiary of
obligations (not constituting debt for borrowed money) of the Lead Borrower or
any Restricted Subsidiary owing to vendors, suppliers and other third parties
incurred in the ordinary course of business;

 

-127-



--------------------------------------------------------------------------------

(xxix) Permitted Junior Debt (other than the Senior Notes or any refinancing
thereof) of the Lead Borrower and any Restricted Subsidiary incurred under
Permitted Junior Debt Documents so long as (i) all such Indebtedness is incurred
in accordance with the requirements of the definition of Permitted Junior Notes
or Permitted Junior Loans, as the case may be, (ii) no Default or Event of
Default then exists or would result therefrom, (iii) the aggregate principal
amount of secured Permitted Junior Debt issued or incurred after the Closing
Date shall not exceed the greater of (x) $50,000,000 and (y) an amount such that
immediately after giving effect to the incurrence of such additional
Indebtedness and the receipt and application of the proceeds therefrom, the
Leverage Ratio of Holdings and its Restricted Subsidiaries would be greater than
5.00 to 1.00, and (iv) the Lead Borrower shall have furnished to the
Administrative Agent a certificate from a responsible Officer certifying as to
compliance with the requirements of preceding clauses (i), (ii), (iii) and
(iv) and containing the calculations required by preceding clause (iv); provided
that the amount of Permitted Junior Debt which may be incurred pursuant to this
clause (xxix) by non-Credit Parties shall not exceed the greater of $25,000,000
and 1.25% of Consolidated Total Assets;

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii); and

(xxxi) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxx) above;

10.05. Advances, Investments and Loans. Each of the Lead Borrower and any
Restricted Subsidiary will not, directly or indirectly, lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
or designate a Subsidiary as an Unrestricted Subsidiary (each of the foregoing,
an “Investment” and, collectively, “Investments” and with the value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-offs thereof
but giving effect to any cash return or cash distributions received by the Lead
Borrower and any Restricted Subsidiary with respect thereto), except that the
following shall be permitted:

(i) the Lead Borrower and any Restricted Subsidiary may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;

(ii) the Lead Borrower and any Restricted Subsidiary may acquire and hold cash
and Cash Equivalents;

(iii) the Lead Borrower and any Restricted Subsidiary may hold the Investments
held by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv) the Lead Borrower and any Restricted Subsidiary may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v) the Lead Borrower and any Restricted Subsidiary may enter into Swap
Contracts to the extent permitted by Section 10.04(ii);

 

-128-



--------------------------------------------------------------------------------

(vi) (a) the Lead Borrower and any Restricted Subsidiary may make intercompany
loans to and other investments in Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03)), (b) any Foreign Subsidiary (other than a
Credit Party) may make intercompany loans to and other investments in any the
Lead Borrower or any Restricted Subsidiary so long as in the case of such
intercompany loans to Credit Parties (other than Holdings), all payment
obligations of the respective Credit Parties are subordinated to their
obligations under the Credit Documents on terms reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other investments in, Subsidiaries that are not
Credit Parties so long as the aggregate amount of outstanding loans, guarantees
and other Indebtedness made pursuant to this subclause (c) does not exceed
$50,000,000, (d) any Restricted Subsidiary that is not a Credit Party may make
intercompany loans to, and other investments in, any other Restricted Subsidiary
that is also not a Credit Party and (e) Credit Parties may make intercompany
loans and other investments in any Restricted Subsidiary that is not a Credit
Party so long as such Investment is part of a series of simultaneous Investments
by Restricted Subsidiaries in other Restricted Subsidiaries that results in the
proceeds of the initial Investment being invested in one or more Credit Parties
(other than Holdings, unless otherwise permitted by Section 10.03);

(vii) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii) loans and advances by the Lead Borrower and any Restricted Subsidiary not
to exceed $2,000,000 to officers, directors and employees of the Lead Borrower
and any Restricted Subsidiary in connection with (i) relocations and other
ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings; provided that no cash is actually advanced pursuant to
this clause (ii) unless immediately repaid;

(ix) advances of payroll payments to employees of the Lead Borrower and any
Restricted Subsidiary in the ordinary course of business;

(x) non-cash consideration may be received in connection with any sale of assets
permitted pursuant to Section 10.02(iii) or (xi);

(xi) additional Restricted Subsidiaries may be established or created if the
Lead Borrower and such Subsidiary comply with the requirements of Section 9.12,
if applicable; provided that to the extent any such new Subsidiary is created
solely for the purpose of consummating a transaction pursuant to an acquisition
permitted by this Section 10.05, and such new Subsidiary at no time holds any
assets or liabilities other than any merger or amalgamation consideration
contributed to it contemporaneously with the closing of such transaction, such
new Subsidiary shall not be required to take the actions set forth in
Section 9.12, as applicable, until the respective acquisition is consummated (at
which time the surviving, continuing or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof);

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
or similar endorsements for collection or deposit;

 

-129-



--------------------------------------------------------------------------------

(xvii) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to
Section 10.03(xiv), shall not exceed $10,000,000;

(xviii) other Investments, excluding Permitted Acquisitions, so long as the
Payment Conditions are satisfied on a Pro Forma Basis immediately after giving
effect to such Investments;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxvi) of this Section 10.05, the Lead Borrower and any Restricted
Subsidiary may make additional loans, advances and other Investments to or in a
Person (including a Joint Venture), in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xix), not to exceed
the greater of $50,000,000 and 2.5% of Consolidated Total Assets, less any
amounts used under Section 10.04(xxiii);

(xx) the licensing, sublicensing or contribution of intellectual property rights
pursuant to arrangements with Persons other than the Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;

(xxi) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Dividends made to
Holdings), Dividends permitted to be made Holdings in accordance with
Section 10.03; provided that any such loan or advance shall reduce the amount of
such applicable Dividend thereafter permitted under Section 10.03 by a
corresponding amount (if such applicable subsection of Section 10.03 contains a
maximum amount);

(xxii) Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of Holdings to the seller of such Investments;

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;

(xxv) Affiliate Loans;

(xxvi) to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of intellectual property, in each case, in
the ordinary course of business; and

(xxvii) the Lead Borrower and its Restricted Subsidiaries may consummate the
transactions contemplated under the Restructuring Memo.

10.06. Transactions with Affiliates. Each of the Lead Borrower and any
Restricted Subsidiary will not enter into any transaction or series of related
transactions with any Affiliate of the Lead Borrower or any of Holdings’
Subsidiaries, other than on terms and conditions not less favorable to the Lead
Borrower or such Restricted Subsidiary as would reasonably be obtained by the
Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:

(i) Dividends may be paid to the extent provided in Section 10.03;

 

-130-



--------------------------------------------------------------------------------

(ii) loans and other transactions among Holdings, the Lead Borrower and any
Restricted Subsidiary may be made to the extent otherwise expressly permitted
under Section 10;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower
and any Restricted Subsidiary;

(iv) the Lead Borrower and any Restricted Subsidiary may enter into, and may
make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions, stay bonuses, severance and other
similar compensatory arrangements with officers, employees and directors of
Holdings, the Lead Borrower and any Restricted Subsidiary in the ordinary course
of business;

(v) the Lead Borrower and its Restricted Subsidiaries may consummate the
transactions contemplated under the Restructuring Memo;

(vi) [Reserved];

(vii) to the extent not otherwise prohibited by this Agreement, transactions
between or among the Lead Borrower and any Restricted Subsidiary shall be
permitted (including equity issuances);

(viii) [Reserved];

(ix) transactions and agreements described on Schedule 10.06 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

(x) Investments in the Lead Borrower’s Subsidiaries and Joint Ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such Joint
Venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or Joint Venture) to the extent
otherwise permitted under Section 10.05;

(xi) Affiliate Loans;

(xii) transactions between the Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Lead Borrower or Holdings; provided, however, that such director abstains from
voting as a director of the Lead Borrower or Holdings, as the case may be, on
any matter involving such other Person; and

(xiii) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock to Holdings, or to any director, officer, employee or consultant
thereof.

10.07. Limitations on Payments of Indebtedness; Modifications of Senior Notes
Documents, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc. Each of the Lead Borrower and any Restricted Subsidiary will not:

(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), the Senior Notes or refinancing thereof, any Permitted Junior Debt or
unsecured Indebtedness, except that so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the respective
repayment, redemption or repurchase, the Senior Notes or any refinancing
thereof, Permitted Junior Debt or unsecured Indebtedness may be repaid,
redeemed, repurchased or defeased (so long as then retired or the required
deposit under the applicable indenture is then made) or the applicable indenture
is discharged (so long as the Senior

 

-131-



--------------------------------------------------------------------------------

Notes (or such other Indebtedness that refinances the Senior Notes), Permitted
Junior Debt or unsecured Indebtedness will be paid in full within the time
period set forth in the applicable indenture) as follows: (i) so long as the
Payment Conditions are satisfied on a Pro Forma Basis immediately after giving
effect to the consummation of the proposed repayment or prepayment, (ii) an
aggregate amount since the Closing Date not to exceed $150,000,000, or (iii) the
Lead Borrower shall be permitted to make prepayments of the Senior Notes as
required by Section 4.10 or Section 4.16 of the Senior Notes Indentures (or any
comparable provisions of an indenture that governs any notes that refinance the
Senior Notes); provided that this provision shall not otherwise prevent the Lead
Borrower and its Subsidiaries from refinancing the Senior Notes to the extent
permitted by Sections 10.01 and 10.04;

(b) amend or modify, or permit the amendment or modification of any provision
of, the Senior Notes Documents (or other documents governing Indebtedness that
refinances the Senior Notes) other than any amendment or modification that is
not adverse to the interests of the Lenders in any material respect;

(c) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect; or

(d) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (d) could not reasonably be expected to be adverse in any material
respect to the interests of the Lenders.

10.08. 10.09. Limitation on Certain Restrictions on Subsidiaries. Each of the
Lead Borrower and any Restricted Subsidiary will not, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Lead Borrower or any
Restricted Subsidiary, or pay any Indebtedness owed to the Lead Borrower or any
Restricted Subsidiary, (b) make loans or advances to the Lead Borrower or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Lead Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of:

(i) Applicable Law;

(ii) this Agreement and the other Credit Documents;

(iii) the Senior Notes Documents (or other documents governing Indebtedness that
refinances the Senior Notes);

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any Restricted
Subsidiary;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Lead Borrower or any Restricted Subsidiary is the licensee) or other
contract entered into by the Lead Borrower or any Restricted Subsidiary in the
ordinary course of business;

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Lead Borrower
or any Restricted Subsidiary, or the properties of any such Person, other than
the Persons or the properties acquired in such Permitted Acquisition;

 

-132-



--------------------------------------------------------------------------------

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary (other than a Credit Party) incurred pursuant to Section 10.04 to the
extent such encumbrance or restriction only applies to such Foreign Subsidiary
(other than a Credit Party);

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, the Permitted Junior Debt
Documents; and

(xv) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the secured parties with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.

10.09. 10.10. Business.

(a) The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and any Restricted Subsidiary to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and any Restricted Subsidiary on the Closing Date and Similar
Business.

(b) The Lead Borrower will not change its (i) accounting policies or reporting
practices, except as required by U.S. GAAP, or (ii) fiscal year.

(c) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly,
Holdings’ Subsidiaries and activities incidental thereto; provided that Holdings
may engage in those activities that are incidental to (i) the maintenance of its
corporate existence in compliance with applicable law, (ii) legal, tax and
accounting matters in connection with any of the foregoing or following
activities, (iii) the entering into, and performing its obligations under, this
Agreement, (iv) the issuance, sale or repurchase of its Equity Interests and the
receipt of capital contributions, (v) the making of dividends or distributions
on its Equity Interests, (vi) the filing of registration statements, and
compliance with applicable reporting and other obligations, under federal, state
or other securities laws, (vii) the listing of its equity securities and
compliance with applicable reporting and other obligations in connection
therewith, (viii) the retention of (and the entry into, and exercise of rights
and performance of obligations in respect of, contracts and agreements

 

-133-



--------------------------------------------------------------------------------

with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of Holdings’ Subsidiaries, (x) the incurrence and payment of
its operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, and (xii) the making of loans to or
other Investments in, or incurrence of Indebtedness from, the Lead Borrower (or
in the case of incurrence of Indebtedness, from any Wholly-Owned Domestic
Subsidiary which is a Subsidiary Guarantor) as and to the extent not prohibited
by this Agreement.

10.10. 10.11. Negative Pledges. Each of the Lead Borrower and any Restricted
Subsidiary shall not agree or covenant with any Person to restrict in any way
its ability to grant any Lien on its assets in favor of the Lenders, other than
pursuant to the Intercreditor Agreement or any other intercreditor agreement
contemplated by this agreement, and except that this Section 10.10 shall not
apply to

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) covenants contained in the Senior Notes Documents as in effect on the
Amendment No. 1 Effective Date;

(iii) any Permitted Junior Debt (in each case so long as same do not restrict
the granting of Liens to secure Indebtedness pursuant to this Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the secured parties with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary (other than a Credit Party) pursuant
to the terms of any Indebtedness of such Foreign Subsidiary (other than a Credit
Party) permitted to be incurred hereunder;

 

-134-



--------------------------------------------------------------------------------

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii) (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

10.11. 10.12. Financial Covenant.

(a) The Lead Borrower and any Restricted Subsidiary shall, on any date when
Availability is less than the greater of (a) 10% of the Line Cap, and
(b) $60,000,000 (the “FCCR Test Amount”), have a Consolidated Fixed Charge
Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal quarter period
ending on the last day of the most recently ended fiscal quarter for which the
Borrowers were required to deliver Section 9.01 Financials.

(b) For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity or Qualified Preferred Stock) made to Holdings (which shall be
contributed in cash to the common equity of the Lead Borrower) after the end of
the relevant fiscal quarter and on or prior to the day that is 10 Business Days
after the Lead Borrower and any Restricted Subsidiary become subject to testing
the financial covenant under clause (a) of this Section 10.11 for such fiscal
quarter and subsequently on or prior to the day that is 10 Business Days after
the end of each subsequent financial quarter (such 10-Business Day periods being
referred to herein as the “Interim Period”) will, at the request of the Lead
Borrower, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with such financial covenant at the end of
such fiscal quarter and applicable subsequent periods which include such fiscal
quarter (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”); provided that
(a) Specified Equity Contributions may be made no more than two times in any
twelve consecutive month period and no more than four times during the term of
this Agreement, (b) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause the Lead Borrower to be in pro forma
compliance with such financial covenant, (c) the Lead Borrower and any
Restricted Subsidiary shall not be permitted to borrow hereunder during the
Interim Period until the relevant Specified Equity Contribution has been made,
(d) all Specified Equity Contributions shall be disregarded for purposes of
determining any baskets calculated on the basis of Consolidated EBITDA contained
herein and in the other Credit Documents and (e) there shall be no pro forma or
other reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with the financial covenant for the
fiscal quarter in which such Specified Equity Contribution is made or any
applicable subsequent periods which include such fiscal quarter.

10.12. 10.13. Canadian Defined Benefit Plans. Without the prior written consent
of the Administrative Agent, no Credit Party shall establish, or otherwise incur
any obligations or liabilities under or in connection with any Canadian Defined
Benefit Plan (other than the Canadian Defined Benefit Plans in existence on the
Closing Date).

10.13. 10.14. Sanctions. No Credit Party shall directly or knowingly indirectly,
use the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by an individual or entity (including any individual or entity
participating in the transaction, whether as Joint Lead Arranger, an Agent,
Issuing Bank, Swingline Lender, or otherwise) of Sanctions.

 

-135-



--------------------------------------------------------------------------------

Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01. Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03. Covenants. Holdings, the Lead Borrower or any Restricted Subsidiary shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(g)(i), 9.02(b), 9.04 (as to the Lead
Borrower as to the existence only), 9.11, 9.13, 9.14(a), 9.17(c) (other than any
such default which is not directly caused by the action or inaction of Holdings,
the Lead Borrower or any Restricted Subsidiary, which such default shall be
subject to clause (iii) below), or Section 10, (ii) fail to deliver a Borrowing
Base Certificate required to be delivered pursuant to Section 9.17(a) within
five (5) Business Days of the date such Borrowing Base Certificate is required
to be delivered (other than during the occurrence of a Liquidity Event, in which
case such period shall be three (3) Business Days), (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 11.01 and 11.02), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

11.04. Default Under Other Agreements. (i) Holdings, the Lead Borrower or any
Restricted Subsidiary shall (x) default in any payment of any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (y) default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any event shall occur or
condition exist under any Indebtedness (other than the Obligations) of Holdings,
the Lead Borrower or any Restricted Subsidiary, which shall cause such
Indebtedness to be declared to be (or become) due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment, prior to the
stated maturity thereof; provided that (A) it shall not be a Default or an Event
of Default under this Section 11.04 unless the aggregate principal amount of any
such Indebtedness as described in preceding clauses (i) and (ii) is at least
equal to the Threshold Amount and (B) the preceding clause (ii) shall not apply
to Indebtedness that becomes due as a result of a voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
otherwise permitted hereunder; or

11.05. Bankruptcy, etc. Holdings, the Lead Borrower, any Canadian Credit Party
or any of their Restricted Subsidiaries (other than any Immaterial Subsidiary)
shall, to the extent applicable, commence a voluntary case or proceeding
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”) or commence analogous case, proceeding, step or procedure in
any jurisdiction (including pursuant to the BIA or the Companies’ Creditors
Arrangement Act (Canada)); or an involuntary case or proceeding is commenced
against Holdings, the Lead Borrower, any Canadian Credit Party or any of their
Restricted Subsidiaries (other than any Immaterial Subsidiary) in any
jurisdiction, and the petition or proceeding is not controverted within 21 days,
or is not dismissed within 60 days, after commencement of the case or
proceeding; or a custodian (as defined in the Bankruptcy Code), receiver,
interim receiver, receiver-manager, trustee, liquidator, administrator, monitor
or similar officer is appointed for, or takes charge of, all or substantially
all of the property of Holdings, the Lead Borrower, any Canadian Credit Party or
any of their Restricted Subsidiaries (other than any Immaterial Subsidiary), or
Holdings, the Lead Borrower, any Canadian Credit Party or any of their
Restricted Subsidiaries (other than any Immaterial Subsidiary) commences any
other proceeding under any reorganization, bankruptcy, insolvency, arrangement,
winding-up, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings, the Lead Borrower, any Canadian Credit Party or any
of their Restricted Subsidiaries (other than any Immaterial Subsidiary), or
there is commenced against Holdings, the Lead Borrower, any Canadian Credit

 

-136-



--------------------------------------------------------------------------------

Party or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) any such proceeding which remains undismissed for a period of 60
days, or Holdings, the Lead Borrower, any Canadian Credit Party or any of their
Restricted Subsidiaries (other than any Immaterial Subsidiary) is adjudicated,
or is deemed for the purposes of any applicable law to be, insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, interim receiver, receiver-manager, trustee, liquidator,
administrator, monitor or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Holdings, the Lead Borrower, any Canadian Credit Party or any of their
Restricted Subsidiaries (other than any Immaterial Subsidiary) makes a general
assignment for the benefit of creditors; or any corporate, limited liability
company or similar action is taken by the Lead Borrower, any Canadian Credit
Party or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) for the purpose of effecting any of the foregoing; or

11.06. ERISA; Canadian Pension Plans. (a) An ERISA Event has occurred with
respect to a Plan or Multiemployer Plan which has resulted or would reasonably
be expected to result in a Material Adverse Effect; (b) there is or arises
Unfunded Pension Liability which has resulted or would reasonably be expected to
result in a Material Adverse Effect, (c) there is or arises any potential
withdrawal liability under Section 4201 of ERISA, if the Lead Borrower, any
Restricted Subsidiary or the ERISA Affiliates were to withdraw completely from
any and all Multiemployer Plans which has resulted or would reasonably be
expected to result in a Material Adverse Effect, (d) a Foreign Pension Plan has
failed to comply with, or be funded in accordance with, applicable law which has
resulted or would reasonably be expected to result in a Material Adverse Effect,
(e) the Lead Borrower or any Restricted Subsidiary has incurred any obligation
in connection with the termination of, or withdrawal from, any Foreign Pension
Plan which has resulted or would reasonably be expected to result in a Material
Adverse Effect or (f) a Canadian Plan Termination Event has occurred or any Lien
arises (other than for contribution amounts not yet due) in connection with any
Canadian Pension Plan that, in each case, has resulted or would reasonably be
expected to result in a Material Adverse Effect; or

11.07. Credit Documents. (i) Any Credit Document shall for any reason cease to
be, or shall be asserted in writing by Holdings, any Borrower or any Restricted
Subsidiary not to be, a legal, valid and binding obligation of any party thereto
(other than any Agent, any Lender or other Secured Creditor) or (ii) any of the
Security Documents shall for any reason cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation (to the extent provided therein), a
perfected (or the equivalent with respect to the Canadian Credit Parties under
applicable law) security interest in, and Lien on, all of the Collateral (other
than Collateral with an aggregate fair market value not in excess of
$20,000,000), in favor of the Collateral Agent, superior to and prior to the
rights of all third Persons (except as permitted by Section 10.01), and subject
to no other Liens (except as permitted by Section 10.01)); or

11.08. Guaranties. Except in accordance with any transaction permitted under
Section 10.02, any Credit Party Guaranty or any provision thereof shall cease to
be in full force or effect as to any Credit Party, or any Guarantor or any
Person acting for or on behalf of such Credit Party shall deny or disaffirm such
Credit Party’s obligations under the Credit Party Guaranty to which it is a
party or any Guarantor shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the Credit Party Guaranty to which it is a party; or

11.09. Judgments. One or more judgments or decrees shall be entered against
Holdings, the Lead Borrower or any Restricted Subsidiary involving in the
aggregate for Holdings, the Lead Borrower and any Restricted Subsidiary
liability or liabilities (not paid or covered by a reputable and solvent
insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and (i) the aggregate amount of all such judgments and decrees
(to the extent not paid or covered by such insurance company) equals or exceeds
the Threshold Amount or (ii) such judgments, individually and in the aggregate,
have had, or would reasonably be expected to have, a Material Adverse Effect; or

 

-137-



--------------------------------------------------------------------------------

11.10. Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Lead Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Aggregate Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; (iv) enforce each
Credit Party Guaranty, (v) terminate, reduce or condition any Revolving
Commitment, or make any adjustment to the Borrowing Base and (vi) require the
Credit Parties to Cash Collateralize LC Obligations, and, if the Credit Parties
fail promptly to deposit such Cash Collateral, the Administrative Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 7.01 are satisfied).

11.11. Application of Funds. After the exercise of remedies provided for above
(or after the Loans have automatically become immediately due and payable and
the LC Exposure has automatically been required to be Cash Collateralized as set
forth above):

(a) any amounts received on account of the Obligations (other than proceeds of
Collateral) shall, subject to the provisions of Sections 2.11 and 2.13(j), be
applied, separately in respect of each Subfacility, in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);

Third, to interest then due and payable on the Lead Borrower’s and the Canadian
Borrower’s Swingline Loans;

Fourth, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Creditors, pro rata;

Eighth, to all other Obligations (excluding any Bank Product Debt other than
Noticed Hedges with Secured Creditors) pro rata;

 

-138-



--------------------------------------------------------------------------------

Ninth, to all Obligations on account of Bank Product Debt with Secured Creditors
other than Noticed Hedges; and

Tenth, the balance, if any, as required by the Intercreditor Agreement or any
Additional Intercreditor Agreement or, in the absence of any such requirement,
to the Person lawfully entitled thereto (including the applicable Credit Party
or its successors or assigns).

Notwithstanding the foregoing, (a) no amounts shall be applied to the U.S. FILO
Subfacility at any time when Obligations remain outstanding under the U.S.
Subfacility, and (b) in no event will any amounts received from a Canadian
Credit Party be applied to any such amounts with respect to the U.S. Subfacility
or the U.S. FILO Subfacility.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Ninth of this Section 11.11(a), the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of the Intercreditor
Agreement and any Additional Intercreditor Agreement.

(b) any proceeds of U.S. Collateral received by the Administrative Agent shall
be applied ratably in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the U.S. Borrowers;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations or the Credit Party Guaranty by the U.S.
Borrowers of the Obligations of the Canadian Borrower) due from the U.S.
Borrowers;

Third, to interest then due and payable on the Lead Borrower’s U.S. Swingline
Loan;

Fourth, to the principal balance of the U.S. Swingline Loan outstanding until
the same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans under the U.S.
Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all U.S. LC Exposures (to the extent not otherwise
Cash Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

 

-139-



--------------------------------------------------------------------------------

Seventh, to the principal balance of Revolving Borrowings under the U.S.
Subfacility then outstanding and all Obligations of the U.S. Borrowers on
account of Noticed Hedges with Secured Creditors, pro rata;

Eighth, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the Canadian Borrower or
any other Canadian Credit Party;

Ninth, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations) due from the Canadian Borrower or any other
Canadian Credit Party;

Tenth, to interest then due and payable on the Canadian Borrower’s Canadian
Swingline Loan;

Eleventh, to the principal balance of the Canadian Swingline Loan outstanding
until the same has been prepaid in full;

Twelfth, to interest then due and payable on Revolving Loans under the Canadian
Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;

Thirteenth, to Cash Collateralize all Canadian LC Exposures (to the extent not
otherwise Cash Collateralized pursuant to the terms hereof) plus any accrued and
unpaid interest thereon;

Fourteenth, to any amounts owed under the guarantees of the China Facility made
by any U.S. Credit Party;

Fifteenth, to the principal balance of Revolving Borrowings under the Canadian
Subfacility then outstanding and all Obligations of the Canadian Borrower or any
other Canadian Credit Party on account of Noticed Hedges with Secured Creditors,
pro rata;

Sixteenth, to interest then due and payable on U.S. FILO Loans under the U.S.
FILO Subfacility, and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Seventeenth, to the principal balance of U.S. FILO Loans under the U.S. FILO
Subfacility then outstanding;

SixteenthEighteenth, to all other Obligations (excluding any Obligations of the
Canadian Borrower or any other Canadian Credit Party on account of Bank Product
Debt other than Noticed Hedges with Secured Creditors) pro rata;

SeventeenthNineteenth, to all Obligations of the Canadian Borrower or any other
Canadian Credit Party on account of Bank Product Debt with Secured Creditors
other than Noticed Hedges; and

EighteenthTwentieth, the balance, if any, as required by the Intercreditor
Agreement or any Additional Intercreditor Agreement or, in the absence of any
such requirement, to the Person lawfully entitled thereto (including the
applicable Credit Party or its successors or assigns); and

 

-140-



--------------------------------------------------------------------------------

(c) any proceeds of Canadian Collateral received by the Administrative Agent
shall be applied ratably in the order specified in clauses Eighth through
Thirteenth and, Fifteenth through Seventeenth, Eighteenth and Nineteenth.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

For the avoidance of doubt, none of the U.S. Obligations shall be paid with the
proceeds, if any, of U.S. Collateral that constitute more than 65% of the voting
Equity Interests of any first-tier Foreign Subsidiary, which proceeds, if any,
will only be applied to the Canadian Obligations as provided herein.

Section 12. The Administrative Agent.

12.01. Appointment and Authorization.

(a) Each Lender hereby irrevocably designates and appoints (i) Bank of America,
N.A. as the Administrative Agent and Collateral Agent for such Lender,
(ii) Deutsche Bank Securities Inc., Bank of Montreal and PNC Bank, National
Association as Co-Documentation Agents for such Lender, (iii) Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, National Association and
JPMorgan Chase Bank, N.A., as Joint Lead Arrangers for such Lender and
(iv) JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association as
Syndication Agent for such Lender, each to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Credit Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent and the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein. None of the Agents
(other than the Administrative Agent and the Collateral Agent) shall have any
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as a Lender, a Swingline Lender or an Issuing Bank hereunder. The
Agents shall not have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Credit Document or otherwise exist against the Agents. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Credit Documents with reference to the Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) Each of the Lenders (including in its capacity as a Secured Bank Product
Provider) hereby further authorizes the Administrative Agent to enter into the
Lender Loss Sharing Agreement, the Intercreditor Agreement, the 2016
Intercreditor Agreement (upon the refinancing of the Senior Notes (as defined in
this Agreement as in effect on the Closing Date)), any Additional Intercreditor
Agreement and any respective amendments thereto on behalf of such Lender.
Without limiting the generality of the foregoing, each of the Lenders hereby
authorizes and directs the Administrative Agent to bind each Lender to the
actions required by such Lender under the terms of the Lender Loss Sharing
Agreement, the Intercreditor Agreement and any Additional Intercreditor
Agreement.

(c) The provisions of this Section 12 (other than Sections 12.09 and 12.11) are
solely for the benefit of the Agents, the Lenders and the Issuing Banks, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

12.02. Delegation of Duties. The Administrative Agent and the Collateral Agent
may execute any of their duties under this Agreement or any other Credit
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of such the Administrative
Agent’s or the Collateral Agent’s gross negligence or willful misconduct as
determined in a final nonappealable judgment by a court of competent
jurisdiction.

 

-141-



--------------------------------------------------------------------------------

12.03. Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by it under or in connection with this
Agreement or any other Credit Document or the transactions contemplated hereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11) or (ii) in the absence of its own gross
negligence or willful misconduct as determined in a final nonappealable judgment
by a court of competent jurisdiction in connection with its duties expressly set
forth herein, (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Credit Party or
any officer thereof, contained herein or in any other Credit Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or for any failure of any Credit Party or any other party to any
Credit Document to perform its obligations hereunder or thereunder, or (c) have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Credit Documents that such Agent-Related Person is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such the Administrative Agent or Collateral
Agent to liability or that is contrary to any Credit Document or applicable law.
No Agent-Related Person shall be under any obligation to any Lender or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof.

12.04. Reliance by the Agents.

(a) Each of the Administrative Agent and the Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Credit Party), independent accountants and other experts selected
by such the Administrative Agent or Collateral Agent. Each of the Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

-142-



--------------------------------------------------------------------------------

12.05. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to such Default as may be directed by the Required
Lenders in accordance with Section 11; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

12.06. Credit Decision; Disclosure of Information by the Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrowers
and the other Credit Parties hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

12.07. Indemnification of the Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent (and its officers, directors, employees, agents and attorneys in fact
which are acting on behalf of the such Agent) (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so), pro rata, and hold harmless each Agent (and its
officers, directors, employees, agents and attorneys in fact which are acting on
behalf of such Agent) from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent (and its officers, directors, employees, agents and
attorneys in fact which are acting on behalf of such Agent) of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such Agent’s
(and its officers, directors, employees, agents and attorneys in fact which are
acting on behalf such Agent) own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including, without limitation, the reasonable
fees and disbursements of counsel) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the such Agent is not reimbursed for such expenses by
or on behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Agents.

12.08. Administrative Agent in Its Individual Capacity. Bank of America, N.A.
and its Affiliates and branches may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Credit Parties and their respective Affiliates or
branches as though Bank of America, N.A. was not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America, N.A. or its
Affiliates or branches may receive information regarding

 

-143-



--------------------------------------------------------------------------------

any Credit Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America,
N.A. shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an the
Administrative Agent, and the terms “Lender” and “Lenders” include Bank of
America, N.A. in its individual capacity.

12.09. Successor Administrative Agent.

(a) The Administrative Agent may resign as the Administrative Agent upon 30
days’ notice to the Lenders. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Lead Borrower at all times other than during the
existence of an Event of Default under Section 11.01 or 11.05 (which consent of
the Lead Borrower shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and with the consent of the Lead Borrower at
all times other than during the existence of an Event of Default under
Section 11.01 or 11.05, a successor administrative agent from among the Lenders;
provided that any such successor administrative agent shall be either a domestic
office of a commercial bank organized under the laws of the United States or any
State thereof, or a United States branch of a bank that is organized under the
laws of another jurisdiction, in either case which has a combined capital and
surplus of at least $500,000,000. Upon the acceptance of its appointment as
successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring the Administrative Agent and the term “the Administrative Agent” shall
mean such successor administrative agent and the retiring the Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After any retiring the Administrative Agent’s resignation hereunder
as the Administrative Agent, the provisions of this Section 12 and Section 13.01
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as the Administrative Agent by the
date which is 30 days following a retiring the Administrative Agent’s notice of
resignation, the retiring the Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

(b) Any resignation by Bank of America, N.A. as administrative agent pursuant to
this Section 12.09 shall also constitute its resignation as lender of the
Swingline Loans to the extent that Bank of America, N.A. is acting in such
capacity at such time. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
lender of the Swingline Loans and (ii) the retiring lender of the Swingline
Loans shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents.

12.10. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.05 and 13.01) allowed in such judicial proceeding; and

 

-144-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Banks, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.05 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

12.11. Collateral and Guaranty Matters. The Lenders and the Issuing Banks
irrevocably authorize the Administrative Agent and the Collateral Agent, as
applicable,

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations and expense reimbursement obligations not yet due
and payable and (ii) Secured Bank Product Obligations not due and payable) and
the expiration or termination of all Letters of Credit (unless Cash
Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent), (B) that is sold or to be sold to a Person that is not a
Credit Party as part of or in connection with any sale permitted hereunder or
(C) subject to Section 13.12, if approved, authorized or ratified in writing by
the Required Lenders;

(ii) at the request of the Lead Borrower, to subordinate any Lien on any
property granted to or held by the Collateral Agent or the Administrative Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 10.01(vi), (vii) and (xiv) but only to the extent such
sections permit such Lien to be prior to the Liens held by the Collateral Agent
and the Administrative Agent under the Credit Documents and such Collateral is
not included in the Borrowing Base at such time; and

(iii) to release any Guarantor from its obligations under the Credit Party
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Credit Party Guaranty pursuant to this
Section 12.11.

12.12. Bank Product Providers . Each Secured Bank Product Provider, by delivery
of a notice to the Administrative Agent of such agreement, agrees to be bound by
this Section 12. Each such Secured Bank Product Provider shall indemnify and
hold harmless Agent-Related Persons, to the extent not reimbursed by the Credit
Parties, against all claims that may be incurred by or asserted against any
Agent-Related Person in connection with such provider’s Secured Bank Product
Obligations.

12.13. Administrative Agent and the Collateral Agent . The Administrative Agent
shall also act as the “collateral agent” under the Credit Documents, and each of
the Lenders (in its capacities as a Lender) and other Agent hereby irrevocably
appoint and authorize the Administrative Agent to act as the agent of such
Lender and such Agent for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Credit Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this capacity, the Administrative Agent, as “collateral
agent” and any agent, employee or attorney-in-fact appointed by the “collateral
agent” pursuant to Section 12.02 for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
“collateral agent”), shall be entitled to the benefits of all provisions of this

 

-145-



--------------------------------------------------------------------------------

Section 12 and Section 13 as though such agent, employee or attorney-in-fact
were the “collateral agent” under the Credit Documents, as if set forth in full
herein with respect thereto. No Agent shall have any obligation whatsoever to
any Lenders to assure that any Collateral exists or is owned by a Credit Party,
or is cared for, protected, insured or encumbered, nor to assure that such
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.14. Withholding Taxes. To the extent required by any applicable laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 5.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 12.14. The agreements in this Section 12.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, for purposes of this Section 12.14, the term “Lender” shall
include any Issuing Bank and any Swingline Lender.

12.15. Quebec Liens (Hypothecs). Without limiting the provisions of
Section 12.13, for the purposes of holding any hypothec granted to the
Collateral Agent pursuant to the laws of the Province of Quebec to secure
payment of any Obligations of any Credit Party, each of the Lenders hereby
irrevocably appoints and authorizes the Collateral Agent and, to the extent
necessary, ratifies the appointment and authorization of the Collateral Agent,
to act as the hypothecary representative (i.e., “fondé de pouvoir”) of the
creditors as contemplated under Article 2692 of the Civil Code of Quebec of and
for all present and future Secured Creditors. The Collateral Agent, in its
capacity as hypothecary representative, shall: (a) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, the terms of the applicable deed of hypothec or
pledge agreement to which it is a party or the Applicable Laws, all rights and
remedies given to the Collateral Agent pursuant to any such deed of hypothec,
pledge agreement and Applicable Laws, and (b) benefit from and be subject to all
provisions hereof with respect to the Collateral Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Creditors. Any person
who becomes a Secured Creditor shall, by its execution of an Assignment and
Assumption Agreement (and, in the case of Secured Bank Product Providers, by
virtue of the actions taken pursuant to Section 12.12), be deemed to have
consented to and confirmed the Collateral Agent as the hypothecary
representative as aforesaid and to have ratified, as of the date it becomes a
Secured Creditor, all actions taken by the Collateral Agent. The substitution of
the Collateral Agent pursuant to the provisions of this Section 12 also
constitute the substitution of the Collateral Agent as hypothecary
representative as aforesaid. The execution, prior to this Agreement, of any deed
of hypothec, pledge agreement or any other Security Document by the Collateral
Agent, in its capacity as hypothecary representative, is hereby ratified and
confirmed.

12.16. Reports. Each Lender agrees (a) that no Agent makes any representation or
warranty as to the accuracy or completeness of any field audit, examination or
appraisal (each a “Report”), and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Agents or any other
Person performing any audit or examination will inspect only specific
information regarding the Obligations or the Collateral and will rely
significantly upon the Credit Parties’ books and records as well as upon
representations of the Credit Parties’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless Agents and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any claims arising in connection with the
any third parties that obtain any part or contents of a Report through such
Lender..

 

-146-



--------------------------------------------------------------------------------

12.17. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Agents and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection withwith respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (II) if such sub-clause
(i) is not true with respect to2) a Lender and such Lender has not provided
another representation, warranty and covenant as provided inin accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Agents and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that: the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).

(i) none of the Administrative Agent or the Agents or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto),

 

-147-



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Agents or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each of the Agents hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”

Section 13. Miscellaneous.

13.01. Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree to: (i) if the Closing
Date occurs, pay all reasonable invoiced out-of-pocket costs and expenses of the
Agents, the Joint Lead Arrangers and Issuing Banks (including, without
limitation, the reasonable fees and disbursements of Cahill Gordon & Reindel
LLP, Norton Rose Fulbright Canada LLP and, if reasonably necessary, one local
counsel in any relevant jurisdiction and an additional counsel in the case of
conflicts) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein, the administration hereof and thereof and any
amendment, waiver or consent relating hereto or thereto (whether or not
effective), of the Agents and the Joint Lead Arrangers in connection with their
syndication efforts with respect to this Agreement and of the Agents, the Joint
Lead Arrangers and each Lender in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings;
(ii) pay and hold each Agent, each Lender and each Issuing Bank harmless from
and against any and all Other Taxes with respect to the foregoing matters and
save each Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Agent, such Lender or Joint Lead Arranger) to
pay such Other Taxes; and (iii) indemnify each Agent, each Joint Lead Arranger,
each Lender, each Issuing Bank and their respective Affiliates and branches, and
the officers, directors, employees, agents, and investment advisors of each of
the foregoing (each, an “Indemnified Person”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages,

 

-148-



--------------------------------------------------------------------------------

penalties, claims, actions, judgments, suits, costs, expenses and disbursements
(including reasonable attorneys’ and consultants’ fees and disbursements) (but
excluding Taxes other than Taxes that represent liabilities, obligations,
losses, damages, penalties, actions, costs, expenses and disbursements arising
from a non-Tax claim) incurred by, imposed on or assessed against any of them as
a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not any Agent,
any Joint Lead Arranger or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the Environment relating in any way to any
Real Property owned, leased or operated, at any time, by the Lead Borrower or
any Restricted Subsidiary; the generation, storage, transportation, handling,
Release or threat of Release of Hazardous Materials by the Lead Borrower or any
Subsidiaries at any location, whether or not owned, leased or operated by the
Lead Borrower or any of Holdings Subsidiaries; the non-compliance by the Lead
Borrower or any Subsidiaries with any Environmental Law (including applicable
permits thereunder) applicable to any Real Property; or any Environmental Claim
related in any way to the Lead Borrower, any Subsidiaries or relating in any way
to any Real Property at any time owned, leased or operated by the Lead Borrower
or any Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding in
each case any losses, liabilities, claims, damages or expenses (i) to the extent
incurred by reason of the gross negligence, bad faith or willful misconduct of
the applicable Indemnified Person, any Affiliate or branch of such Indemnified
Person or any of their respective directors, officers, employees,
representatives, agents, Affiliates, trustees or investment advisors, (ii) to
the extent incurred by reason of any material breach of the obligations of such
Indemnified Person under this Agreement or the other Credit Documents (in the
case of each of preceding clauses (i) and (ii), as determined by a court of
competent jurisdiction in a final and non-appealable decision) or (iii) that do
not involve or arise from an act or omission by the Lead Borrower or Guarantors
or any of their respective affiliates and is brought by an Indemnified Person
(other than claims against any Agent or any Joint Lead Arranger in its capacity
as such or in its fulfilling such role) (collectively, the “Indemnified
Liabilities”). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Joint Lead Arranger or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby.

13.02. Right of Setoff.

(a) In addition to any rights now or hereafter granted under Applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special, in
whatever currency) (other than accounts used exclusively for payroll, payroll
taxes, fiduciary and trust purposes, and employee benefits) and any other
Indebtedness (in whatever currency) at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Lead Borrower or any Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

 

-149-



--------------------------------------------------------------------------------

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03. Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, Joseph T.
Ryerson & Son, Inc., c/o Treasurer, 227 W. Monroe St., Chicago, Illinois 60606;
if to any Lender, at its address specified in writing to the Administrative
Agent, at the Notice Office; or, as to any Credit Party or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties hereto and, as to each Lender, at such other address
as shall be designated by such Lender in a written notice to the Lead Borrower
and the Administrative Agent. All such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telex or telecopier, except that notices and communications to the
Administrative Agent and the Credit Parties shall not be effective until
received by the Administrative Agent or the Lead Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Lead Borrower or
Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.04. Benefit of Agreement; Assignments; Participations, etc.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and any assignment made in contravention of this Section 13.04(a) shall
be absolutely void and, provided, further, that, although any Lender may
transfer, assign or grant participation in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments hereunder) except as provided in
Sections 3.04 and 13.04(b) and the transferee, assignee or participant, as the
case may be, shall not constitute a “Lender” hereunder and, provided, further,
that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled

 

-150 -



--------------------------------------------------------------------------------

maturity of any Revolving Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory repayment of any Revolving Loan shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Revolving Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, (iii) modify any of the voting percentages set forth in
Section 13.12 or the underlying definitions, (iv) except as otherwise expressly
provided in the Credit Documents, release all or substantially all of the
Collateral under all the Security Documents supporting the Revolving Loans in
which such participant is participating or (v) except as otherwise provided in
the Credit Documents, release all or substantially all of the value of the
Credit Party Guaranty supporting the Loans in which such participant is
participating. In the case of any such participation, the participant (which for
the avoidance of doubt shall not be a natural Person) shall not have any rights
under this Agreement or any of the other Credit Documents (the participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the participant
relating thereto). Each Borrower agrees that each participant shall be entitled
to the benefits of Sections 3.01 and 5.01 (subject to the limitations and
requirements of such Sections and Sections 3.03 and 3.04 and it being understood
that the documentation required under Section 5.01(b) and Section 5.01(c) shall
be delivered solely to the participating Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment; provided, however,
that a participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 5.01 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant except to
the extent such entitlement to a greater payment results from a change in any
requirement described in clause (ii) of the definition of “Requirement of Law”
after the sale of the participation takes place. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Lead Borrower, maintain a register on which it enters the name and address
of each participant and the principal amounts (and interest amounts) of each
participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loan, or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that such
Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive (absent manifest error), and the
Borrowers and the Lenders shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations hereunder to (i)(A) its parent company and/or
any Affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any Affiliate or branch of
any such other Lender which is at least 50% owned by such other Lender or its
parent company (provided that any fund that invests in loans and is managed or
advised by the same investment advisor of another fund which is a Lender (or by
an Affiliate of such investment advisor) shall be treated as an Affiliate of
such other Lender for the purposes of this subclause (x)(i)(B)); provided that
no such assignment may be made to any such Person that is, or would at such time
constitute, a Defaulting Lender, or (ii) in the case of any Lender that is a
fund that invests in loans, any other fund that invests in loans and is managed
or advised by the same investment advisor of any Lender or by an Affiliate of
such investment advisor or (y) assign all, or if less than all, a portion equal
to at least $5,000,000 (or such lesser amount as may be agreed to by the
Administrative Agent and, so long as no Event of Default then exists under
Section 11.01 or 11.05, the Lead Borrower, which consent shall not be
unreasonably withheld or delayed) in the aggregate for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement (which Assignment and Assumption Agreement shall contain an
acknowledgement and agreement by the respective assignee that, as a Lender, it
shall be subject to, and bound by the terms of the Intercreditor Agreement),
provided that (i) at such time, Schedule 2.01 shall be deemed modified

 

-151-



--------------------------------------------------------------------------------

to reflect the Commitments of such new Lender and of the existing Lenders,
(ii) upon the surrender of the relevant Notes by the assigning Lender (or, upon
such assigning Lender’s indemnifying the Borrowers for any lost Note pursuant to
a customary indemnification agreement) new Notes will be issued, at the
Borrowers’ expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.04 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the (A) the
Administrative Agent (B) the applicable Issuing Bank and the applicable
Swingline Lender and (C) so long as no Event of Default then exists under
Section 11.01 or 11.05, the consent of the Lead Borrower shall (in either case)
be required in connection with any such assignment pursuant to clause (y) above
(other than any such assignment by any Agent or any of its Affiliates prior to
the Syndication Date) (which consents, in any such case, shall not be
unreasonably withheld or delayed); provided that the Lead Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof, (iv) the Administrative Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500 and (v) no such transfer or
assignment shall be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15; provided, however, that unless waived in
writing by the Administrative Agent, each such assignment shall be of a uniform,
and not varying, percentage of all rights and obligations under and in respect
of any Revolving Loan and any related Revolving Commitments, including the
obligations under each of the U.S. Subfacility, U.S. FILO Subfacility and the
Canadian Subfacility. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Revolving
Loans. At the time of each assignment pursuant to this Section 13.04(b) to a
Person that is not already a Lender hereunder, such assignee shall provide to
the Administrative Agent and the Borrowers such Tax forms as are required to be
provided under clauses (b) and (c) of Section 5.01. To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 3.04 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 3.01
from those being charged by the assigning Lender prior to such assignment, then
the Borrowers shall not be obligated to pay such increased costs (although the
Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) [Reserved].

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrowers), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (d) shall release the transferor Lender from any
of its obligations hereunder.

(e) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

 

-152-



--------------------------------------------------------------------------------

13.06. [Reserved].

13.07. Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (i) except as otherwise specifically provided herein, all
computations of the Applicable Margin, and all computations and all definitions
(including accounting terms) used in determining compliance with Section 9.14,
shall utilize U.S. GAAP and policies in conformity with those used to prepare
the audited financial statements of Holdings referred to in Section 8.05(a) for
the fiscal year of Holdings ended December 31, 2014 and, (ii) to the extent
expressly provided herein, certain calculations shall be made on a Pro Forma
Basis; provided, further, that if the Lead Borrower notifies the Administrative
Agent that the Lead Borrower wishes to amend any financial covenant calculation
or any financial definition used therein to implement the effect of any change
in U.S. GAAP or the application thereof occurring after the Closing Date on the
operation thereof (or if the Administrative Agent notifies the Lead Borrower
that the Required Lenders wish to amend any financial covenant calculation or
any financial definition used therein for such purpose), then the Lead Borrower
and the Administrative Agent shall negotiate in good faith to amend such
financial covenant calculation or the definitions used therein (subject to the
approval of the Required Lenders) to preserve the original intent thereof in
light of such changes in U.S. GAAP; provided, further, that all determinations
made pursuant to any applicable financial covenant calculation or any financial
definition used therein shall be determined on the basis of U.S. GAAP as applied
and in effect immediately before the relevant change in U.S. GAAP or the
application thereof became effective, until such financial covenant calculation
or such financial definition is amended. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect).

(b) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF
ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE
AGENT OR COLLATERAL AGENT IN THE JURISDICTION IN WHICH THE RELEVANT COLLATERAL
IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY,
ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE

 

-153-



--------------------------------------------------------------------------------

AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Lead Borrower and
the Administrative Agent.

13.10. [Reserved].

13.11. Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12. Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Security Documents in accordance with the provisions hereof and thereof without
the consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall (i) without
the prior written consent of each Lender (and Issuing Bank, if applicable)
directly and adversely affected thereby, extend the final scheduled maturity of
any Revolving Commitment, or reduce the rate or extend the time of payment of
interest or Fees thereon or reduce or forgive the principal amount thereof or
forgive the payment of such interest or Fees (it being understood that waivers
or modifications of conditions precedent, Defaults or Events of Default shall
not constitute a reduction or extension of the time of payment of interest or
Fees thereon of any Lender), (ii) except as otherwise expressly provided in the
Credit Documents, release all or substantially all of the Collateral under all
the Security Documents without the prior written consent of each Lender,
(iii) except as otherwise provided in the Credit Documents, release all or
substantially all of the value of the Credit Party Guaranty without the prior
written consent of each Lender, (iv) amend, modify or waive any pro rata sharing
provision of Section 2.10, the payment waterfall provision of Section 11.11,

 

-154-



--------------------------------------------------------------------------------

or any provision of this Section 13.12(a) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Revolving Commitments on the Closing Date), in each case,
without the prior written consent of each Lender directly and adversely affected
thereby, (v) reduce the percentage specified in the definitions of Required
Lenders or Supermajority Lenders without the prior written consent of each
Lender (it being understood that, with the prior written consent of the Required
Lenders or Supermajority Lenders, as applicable, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders or Supermajority Lenders, as applicable, on substantially the same basis
as the extensions of Revolving Commitments are included on the Closing Date),
(vi) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement without the consent of each Lender;
provided further that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Aggregate Commitments shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Agent adversely
affected thereby, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of such Agent,
(3) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(4) without the consent of an Issuing Bank or a Swingline Lender, amend, modify
or waive any provision relating to the rights or obligations of the such Issuing
Bank or such Swingline Lender, (5) without the prior written consent of the
Supermajority Lenders, change the definition of the terms “Availability,” “U.S.
Borrowing Base,” “U.S. FILO Borrowing Base”, “Canadian Borrowing Base” or
“Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Accounts” and “Eligible Inventory”) if,
as a result thereof, the amounts available to be borrowed by the Borrowers would
be increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to add
Accounts and Inventory acquired in a Permitted Acquisition to the Borrowing Base
as provided herein, (6) without the prior written consent of the Supermajority
Lenders, increase the percentages set forth in the term “Borrowing Base” or add
any new classes of eligible assets thereto or (7) without the prior written
consent of the Required Subfacility Lenders, adversely affect the rights of
Lenders under such Subfacility in respect of payments hereunder in a manner
different than such amendment affects other Subfacilities; and provided,
further, that only the consent of the Borrowers, the Administrative Agent and
the Lenders providing such tranche shall be necessary for amendments described
in clause (e) of Section 2.15 relating to the “first-in, last-out” tranche.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Revolving Loans of such Lender
in accordance with Section 3.04, provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto, provided, further, that in
any event the Lead Borrower shall not have the right to replace a Lender,
terminate its Commitments or repay its Revolving Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i), in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment, provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.

 

-155-



--------------------------------------------------------------------------------

(d) Without the consent of any other person, the applicable Credit Party or
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Credit
Document) enter into any amendment or waiver of any Credit Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Creditors, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Creditors, in any property or
so that the security interests therein comply with applicable Requirements of
Law.

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

13.13.Survival. All indemnities set forth herein including, without limitation,
in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14. [Reserved].

13.15. Register. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Revolving Commitments and principal amount (and
related interest amounts) of Revolving Loans and LC Obligations by each of the
Lenders and each repayment in respect of the principal amount of the Loans of
each Lender. Holdings, the Lead Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement
(and the entries in the Register shall be conclusive for such purposes (absent
manifest error)), notwithstanding notice to the contrary. With respect to any
Lender, the transfer of the Commitments of, and the principal (and interest)
amounts of the Revolving Loans owing to, such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and
Revolving Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Revolving Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Commitments and Revolving Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all

 

-156-



--------------------------------------------------------------------------------

or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Revolving
Loan, and thereupon one or more new Notes in the same aggregate principal amount
shall be issued to the assigning or transferor Lender and/or the new Lender at
the request of any such Lender. The registration of any provision of Revolving
Commitment Increases pursuant to Section 2.15 shall be recorded by the
Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Revolving
Commitment Agreement. Coincident with the delivery of such Incremental Revolving
Commitment Agreement for acceptance and registration of the provision of
Revolving Commitment Increases, as the case may be, or as soon thereafter as
practicable, to the extent requested by such Lenders and Notes shall be issued,
at the Borrowers’ expense, to such Lender of a Revolving Commitment Increase, to
be in conformity with Section 2.04 (with appropriate modification) to the extent
needed to reflect Revolving Commitment Increases, and outstanding Revolving
Loans made by such Lender of a Revolving Commitment Increase. The Register shall
be available for inspection by the Borrowers and any Lender (but only to the
extent of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

13.16. Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Joint Lead Arranger, Co-Documentation Agent and Lender agrees that it will use
its commercially reasonable efforts not to disclose without the prior consent of
the Lead Borrower (other than to its employees, officers, directors, auditors,
agents advisors or counsel or to another Lender if such Lender or such Lender’s
holding or parent company in its sole discretion determines that any such party
should have access to such information, provided such Persons shall be subject
to the provisions of this Section 13.16 to the same extent as such Lender (or
language substantially similar to this Section 13.16(a)) any information with
respect to the Lead Borrower or any Restricted Subsidiary which is now or in the
future furnished pursuant to this Agreement or any other Credit Document,
provided that any Lender may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this
Section 13.16(a) by such Lender, (ii) upon the request or demand of any
governmental, regulatory or self-regulatory authority or as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Collateral Agent, (vi) to any prospective
or actual direct or indirect contractual counterparty in any swap, hedge or
similar agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 13.16 (or language
substantially similar to this Section 13.16(a)), (vii)) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder and (viii) to any prospective
or actual transferee, pledgee or participant in connection with any contemplated
transfer, pledge or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee,
pledge or participant agrees to be bound by the confidentiality provisions
contained in this Section 13.16 (or language substantially similar to this
Section 13.16(a)); provided, further, that, to the extent permitted pursuant to
any applicable law, order, regulation or ruling, and other than in connection
with credit and other bank examinations with respect to such Lender, in the case
of any disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such
Lender will use its commercially reasonable efforts to notify the Lead Borrower
in advance of such disclosure so as to afford the Lead Borrower the opportunity
to protect the confidentiality of the information proposed to be so disclosed.

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its Affiliates and branches, and such Affiliates and branches may share
with such Lender, any information related to Holdings, the Lead Borrower or any
Subsidiary (including, without limitation, any non-public customer information
regarding the creditworthiness of Holdings, the Lead Borrower and the
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender.

 

-157-



--------------------------------------------------------------------------------

13.17. USA Patriot Act Notice. Each Lender hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”) and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” policies, regulations,
laws or rules, Anti-Terrorism Laws, it is required to obtain, verify, and record
information that identifies Holdings, the Borrowers and each Subsidiary
Guarantor, which information includes the name of each Credit Party and other
information that will allow such Lender to identify the Credit Party in
accordance therewith, and each Credit Party agrees to provide such information
from time to time to any Lender.

13.18. [Reserved].

13.19. Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that Holdings, the Borrowers, or
any of their respective Subsidiaries or any of its properties has or may
hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in the United States,
Canada or elsewhere, to enforce or collect upon the Loans or any Credit Document
or any other liability or obligation of Holdings, the Borrowers, or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Holdings and the Borrowers, for themselves and
on behalf of their respective Subsidiaries, hereby expressly waive, to the
fullest extent permissible under applicable law, any such immunity, and agree
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
Holdings and the Lead Borrower further agree that the waivers set forth in this
Section 13.19 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and other applicable law
and are intended to be irrevocable for purposes of such Act and such other
applicable law.

13.20. Canadian Anti-Money Laundering Legislation. If the Administrative Agent
has ascertained the identity of any Canadian Credit Party or any authorized
signatories of any Canadian Credit Party for the purposes of the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable Anti-Terrorism Laws and “know your client” policies, regulations,
laws or rules (the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) and such other Anti-Terrorism Laws applicable in Canada, as well as
all applicable “know your client” policies, regulations, laws or rules,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
then the Administrative Agent:

(a) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Canadian Credit Parties or any authorized
signatories of the Canadian Credit Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any
Canadian Credit Party or any such authorized signatory in doing so.

13.21. INTERCREDITOR AGREEMENT.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

 

-158-



--------------------------------------------------------------------------------

(b) THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

13.22. Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Joint Lead Arrangers, the Co-Documentation Agents or any Lender shall, solely by
reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) Holdings and the Borrowers hereby waive, to the fullest extent
permitted by law, any claims they may have against any Joint Lead Arranger, any
Co-Documentation Agent or any Lender for breach of fiduciary duty or alleged
breach of fiduciary duty Each Agent, Lender and their Affiliates may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates. In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
respective Affiliates, on the one hand, and the Agents and the Lenders on the
other hand, and each Credit Party is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof) and (ii) advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and each of the
Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.

13.23. Electronic Signatures. The words “execution,” “signed,” “signature,” and
words of like import in any Credit Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record keeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

13.24. Judgment Currency. If, for purposes of obtaining judgment in any court,
it is necessary to convert a sum from the currency provided under a Credit
Document (“Agreement Currency”) into another currency, the rate of exchange used
shall be the Spot Rate for conversion into Dollars or, for conversion into
another currency, the Spot Rate for the purchase of the Agreement Currency with
such other currency through the Administrative Agent’s principal foreign
exchange trading office for the other currency during such office’s preceding
Business Day. Notwithstanding any judgment in a currency (“Judgment Currency”)
other than the Agreement Currency, a Credit Party shall discharge its obligation
in respect of any sum due under a Credit Document only if, on the Business Day
following receipt by the Administrative Agent of payment in the Judgment
Currency, the Administrative Agent can use the amount paid to purchase the sum
originally due in the Agreement Currency. If the purchased amount is less than
the sum originally due, such Credit Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent and
Lenders against such loss. If the purchased amount is greater than the sum
originally due, the Administrative Agent shall return the excess amount to such
Credit Party (or to the Person legally entitled thereto).

 

-159-



--------------------------------------------------------------------------------

Section 14. Credit Party Guaranty.

14.01. The Guaranty. In order to induce the Agents, the Collateral Agent and the
Lenders to enter into this Agreement and to extend credit hereunder, and to
induce the other Guaranteed Creditors to enter into Secured Bank Product
Obligations in recognition of the direct benefits to be received by each Credit
Party from the proceeds of the Revolving Loans and the entering into of such
Secured Bank Product Obligations, each Credit Party hereby agrees with the
Guaranteed Creditors as follows: each Credit Party hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of its Relevant Guaranteed Obligations to the Guaranteed Creditors.
If any or all of the Relevant Guaranteed Obligations of any Credit Party to the
Guaranteed Creditors becomes due and payable hereunder, such Credit Party,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Relevant
Guaranteed Obligations. This Credit Party Guaranty is a guaranty of payment and
not of collection. This Credit Party Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. If claim is ever
made upon any Guaranteed Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Relevant Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including any Relevant Guaranteed Party), then and in such event the
respective Credit Party agrees that any such judgment, decree, order, settlement
or compromise shall be binding upon such Credit Party, notwithstanding any
revocation of this Credit Party Guaranty or any other instrument evidencing any
liability of any Relevant Guaranteed Party, and each Credit Party shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

14.02. Bankruptcy. Additionally, each Credit Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in the currency
in which the obligation was originally denominated.

14.03. Nature of Liability. The liability of each Credit Party hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Relevant Guaranteed Obligations, whether executed
by any other guarantor or by any other party, and each Credit Party understands
and agrees, to the fullest extent permitted under law, that the liability of
such Credit Party hereunder shall not be affected or impaired by (a) any
direction as to application of payment by any Relevant Guaranteed Party or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Relevant
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking (other than payment in cash of the Relevant Guaranteed
Obligations), or (d) any dissolution, termination or increase, decrease or
change in personnel by any Relevant Guaranteed Party, or (e) any payment made to
any Guaranteed Creditor on the Relevant Guaranteed Obligations which any such
Guaranteed Creditor repays to any Relevant Guaranteed Party pursuant to court
order in any bankruptcy, insolvency, receivership, reorganization, arrangement,
moratorium, winding up or other debtor relief proceeding, and each Credit Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 14.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Relevant Guaranteed Obligations or
of any security therefor, or (h) any change in the corporate existence,
structure or ownership of any Credit Party or any other Person liable for any of
the Relevant Guaranteed Obligations, or (i) any bankruptcy, insolvency,
receivership, reorganization, arrangement, moratorium, winding up or other
debtor relief proceeding affecting any Credit Party, or their assets or any
resulting release or discharge of any obligation of any Credit Party, or (j) the
existence of any claim, setoff or other rights which any Credit Party may have
at any time against any other Credit Party, a Guaranteed Creditor, or any other
Person, whether in connection herewith or in any unrelated transactions, or
(k) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Credit Party in respect of the Relevant Guaranteed
Obligations or a Credit Party in respect of this Credit Party Guaranty or the
Relevant Guaranteed Obligations.

 

-160-



--------------------------------------------------------------------------------

14.04. Independent Obligation. The obligations of each Credit Party hereunder
are independent of the obligations of any other guarantor, any other party or
any Relevant Guaranteed Party, and a separate action or actions may be brought
and prosecuted against any Credit Party whether or not action is brought against
any other guarantor, any other party or any Relevant Guaranteed Party and
whether or not any other guarantor, any other party or any Relevant Guaranteed
Party be joined in any such action or actions. Each Credit Party waives, in its
capacity as a Guarantor, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Party.

14.05. Authorization. To the fullest extent permitted under law, each Credit
Party authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Party Guaranty shall apply to the Relevant Guaranteed Obligations as so
changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Secured Bank Product Obligation
or any of the instruments or agreements referred to herein or therein, or
otherwise amend, modify or supplement this Agreement, any other Credit Document,
any Secured Bank Product Obligation or any of such other instruments or
agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Party
from its liabilities under this Credit Party Guaranty.

14.06. Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

-161-



--------------------------------------------------------------------------------

14.07. Subordination. Any indebtedness of any Relevant Guaranteed Party now or
hereafter owing to any Credit Party is hereby subordinated to the Relevant
Guaranteed Obligations of such Relevant Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Relevant Guaranteed Party to
such Credit Party shall be collected, enforced and received by such Credit Party
for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of any Credit Party under the other provisions of this Credit Party
Guaranty. Without limiting the generality of the foregoing, each Credit Party
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Credit Party Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Relevant Guaranteed Obligations have been paid in
full in cash.

14.08. Waiver.

(a) Each Credit Party waives any right (except as shall be required by
Applicable Law and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against any Relevant Guaranteed Party, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any Relevant
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. For purposes of the
law of the province of Quebec, if applicable, each Credit Party waives, in its
capacity as a Guarantor, the benefits of division and discussion. Each Credit
Party waives any defense (except as shall be required by applicable statute and
cannot be waived) based on or arising out of any defense of any Relevant
Guaranteed Party, any other guarantor or any other party, other than payment of
the Relevant Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of any Relevant Guaranteed Party, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Relevant Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Relevant Guaranteed Party other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law and the Credit Documents), or exercise any
other right or remedy the Guaranteed Creditors may have against any Relevant
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Credit Party hereunder except to the
extent the Relevant Guaranteed Obligations have been paid. Each Credit Party
waives, to the fullest extent permitted under law, any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Credit Party against any Relevant Guaranteed Party
or any other party or any security.

(b) Each Credit Party waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Party Guaranty, and notices of the
existence, creation or incurring of new or additional Relevant Guaranteed
Obligations.

14.09. Maximum Liability. It is the desire and intent of each Credit Party and
the Guaranteed Creditors that this Credit Party Guaranty shall be enforced
against such Credit Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of any Credit Party under this
Credit Party Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable federal,
state, provincial or foreign law relating to fraudulent conveyances or
transfers), then the amount of such Credit Party’s obligations under this Credit
Party Guaranty shall be deemed to be reduced and such Credit Party shall pay the
maximum amount of the Relevant Guaranteed Obligations which would be permissible
under Applicable Law.

14.10. Payments. All payments made by a Credit Party pursuant to this Section 14
will be made without setoff, counterclaim or other defense, and shall be subject
to the provisions of Section 2.06.

 

-162-



--------------------------------------------------------------------------------

14.11. Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
the Credit Party Guaranty or the grant of the security interest under the Credit
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Credit Party Guaranty and the other Credit Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 14
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount); provided, that notwithstanding the
foregoing, no Canadian Credit Party or Excluded Subsidiary shall undertake to
provide such funds or other support, or to guarantee the Swap Obligations of,
any U.S. Credit Party. The obligations and undertakings of each Qualified ECP
Guarantor under this Section 14.11 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each
Qualified ECP Guarantor intends this Section 14.11 to constitute, and this
Section 14.11 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

14.12. Information. Each Credit Party assumes all responsibility for being and
keeping itself informed of each applicable Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of non-payment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks that each Credit Party assumes and incurs under this guarantee, and agrees
that no Guaranteed Creditor shall have any duty to advise any Credit Party of
information known to it regarding those circumstances or risks.

14.13. Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 14.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by debtor relief
Laws, as determined in good faith by the Administrative Agent, the Issuing Banks
or the Swingline Lenders, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

14.14. Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

-163-



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

14.15. Acknowledgment Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Secttion 14.15, the following terms have the following
meanings:

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

*         *         *

[Signature Pages Intentionally Omitted]

 

-164-



--------------------------------------------------------------------------------

EXHIBIT B

[Form of U.S. FILO Revolving Note]



--------------------------------------------------------------------------------

EXHIBIT B-5

FORM OF U.S. FILO REVOLVING NOTE

New York, New York

                     ,             

FOR VALUE RECEIVED, JOSEPH T. RYERSON & SON, INC., a Delaware corporation, and
each other borrower signatory hereto (collectively, the “Borrowers”), hereby
jointly and severally promise to pay to
[                                             ] (the “Lender”), in immediately
available funds, at the Payment Office on or before the U.S. FILO Maturity Date
for U.S. FILO Revolving Loans the principal amount of each U.S. FILO Revolving
Loan from time to time made by the Lender to such Borrower under that certain
Credit Agreement, dated as of July 24, 2015, among Ryerson Holding Corporation,
the Borrowers and the Guarantors party thereto, various Lenders and Bank of
America, N.A., as Administrative Agent (as amended by Amendment No. 1, dated as
of November 16, 2016, Amendment No. 2, dated as of June 28, 2018, and Amendment
No. 3, dated as of September 23, 2019, and as further amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”), payable
at such times and in such amounts as are specified in the Credit Agreement.
Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The Borrowers promise also to pay interest on the unpaid principal amount of
each U.S. FILO Revolving Loan made by the Lender in like money at said office
from the date hereof until paid at the rates and at the times provided in
Section 2.06 of the Credit Agreement.

This Note is one of the U.S. FILO Revolving Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and of the other Credit
Documents. This Note is secured by the Security Documents (other than the
Canadian Security Agreement and any additional Security Documents governed by
Canadian law) and is entitled to the applicable benefits of the Credit Party
Guaranty with respect to the relevant Guaranteed Obligations upon the terms and
subject to the limitations set forth in the Credit Party Guaranty. As provided
in the Credit Agreement, this Note is subject to voluntary prepayment and
mandatory repayment prior to the U.S. FILO Maturity Date, in whole or in part,
and Revolving Loans may be converted from one Type into another Type to the
extent provided in the Credit Agreement. This Note may only be transferred to
the extent and in the manner set forth in the Credit Agreement. The Lender may
also attach schedules to this Note and endorse thereon the date and amount of
its U.S. FILO Revolving Loans and payments with respect thereto.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.

 

B-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

JOSEPH T. RYERSON & SON, INC. By:  

                 

Name: Title: RYERSON PROCUREMENT CORPORATION By:  

                 

Name: Title: RYERSON CANADA, INC. By:  

                 

Name: Title: CENTRAL STEEL AND WIRE COMPANY By:  

                 

Name: Title: WILCOX-TURRET COLD DRAWN, INC. By:  

                 

Name: Title: FANELLO INDUSTRIES, LLC By:  

                 

Name: Title:

 

B-1-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount and
Currency of

Loan Made

  

End of

Interest

Period

  

Amount of
Principal or Interest
Paid

This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                           